Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 1 of 279 PageID:
                                 103659

                                                                             1517

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                            CIVIL ACTION NO 16-MD-2738(FLW)(LHG)


             __________________________          :
             IN RE JOHNSON & JOHNSON             : DAUBERT HEARING
             POWDER PRODUCTS MARKETING,          : JULY 30, 2019
             SALES PRACTICES.                    : VOLUME 7
             --------------------------          :


           CLARKSON S. FISHER UNITED STATES COURTHOUSE
           402 EAST STATE STREET, TRENTON, NJ 08608

           B E F O R E:      THE HONORABLE FREDA L. WOLFSON, USDJ

           A P P E A R A N C E S:

           BEASLEY ALLEN, ESQUIRES
           BY: P. LEIGH O'DELL, ESQUIRE (ALABAMA)
                MARGARET M. THOMPSON, ESQUIRE (ALABAMA)
                   -and-
           ASHCRAFT & GEREL, ESQUIRES
           BY: MICHELLE A. PARFITT, ESQUIRE (VIRGINIA)
           On behalf of the Plaintiffs Steering Committee


           DRINKER, BIDDLE & REATH, ESQUIRES
           BY: SUSAN M. SHARKO, ESQUIRE (NEW JERSEY)
                JULIE L. TERSIGNI, ESQUIRE (NEW JERSEY)
                   -and-
           SKADDEN, ARPS, SLATE, MEAGHER & FLOM, ESQUIRES
           BY: JOHN H. BEISNER, ESQUIRE (WASHINGTON, D.C.)
                   -and-
           PROSKAUER ROSE, ESQUIRES
           BY: BART H. WILLIAMS, ESQUIRE (CALIFORNIA)
                LEE M. POPKIN, ESQUIRE (NEW YORK)
                   -and-
           WEIL GOTSHAL & MANGES, ESQUIRES
           BY: ALLISON M. BROWN, ESQUIRE
           On behalf of Defendant Johnson & Johnson

                                                   (Continued.)


                                     * * * * *
                            VINCENT RUSSONIELLO, RPR, CRR, CCR
                              OFFICIAL U.S. COURT REPORTER
                                  (609) 588-9516
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 2 of 279 PageID:
                                 103660

                                                                             1518



           A P P E A R A N C E S          C O N T I N U E D




           SEYFARRTH & SHAW, ESQUIRES
           BY: THOMAS L. LOCKE, ESQUIRE (WASHINGTON D.C.)
           On Behalf of Defendant Personal Care Products Council
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 3 of 279 PageID:
                                 103661 - Direct/Ms. O'Dell
                            Clarke-Pearson

                                                                             1519

       1                   M O R N I N G        S E S S I O N

       2

       3              (In open court.)

       4              THE DEPUTY CLERK:       All rise.

       5              THE COURT:     Thank you.     Good morning.

       6              Everyone may be seated.

       7              MS. O'DELL:     Good morning, your Honor.

       8              Your Honor, may it please the Court, we would

       9   like to call to the stand Dr. Daniel Clarke-Pearson.

      10

      11   DANIEL CLARKE-PEARSON, called as a witness on behalf

      12   of the Plaintiffs, having been first duly sworn,

      13   testified as follows:

      14

      15   DIRECT EXAMINATION

      16   BY MS. O'DELL:

      17   Q.      Good morning, Dr. Clarke-Pearson.

      18   A.      Good morning.

      19   Q.      Would you share with the Court your field of

      20   expertise, your professional background, and some of

      21   your professional activities?

      22   A.      My field of expertise is gynecologic oncology.

      23              I went to Harvard College and received a

      24   Bachelor's degree in biology; went to medical school

      25   at Case Western Reserve University in Cleveland, Ohio,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 4 of 279 PageID:
                                 103662 - Direct/Ms. O'Dell
                            Clarke-Pearson

                                                                             1520

       1   and then undertook my residency training in obstetrics

       2   and gynecology; and then a fellowship for three years

       3   in gynecologic oncology at Duke University Medical

       4   Center in Durham, North Carolina

       5              Following completion of the fellowship, I

       6   joined the Duke faculty as an assistant professor; and

       7   aside from two years as director of gynecologic

       8   oncology and gynecology at the University of Illinois,

       9   I returned to Duke and then was on the faculty for

      10   another 18 years, being promoted to Professor and then

      11   the Distinguished Professor with an endowed chair.

      12   During that time I was the director of a fellowship in

      13   gynecologic oncology training fellows to become

      14   gynecologic oncologists as well.

      15   Q.      Doctor, have you devoted your career to academic

      16   medicine?

      17   A.      Yes.    I have never been in private practice

      18   throughout my career.

      19   Q.      Why did you choose to do that?

      20   A.      I think for the three main reasons that we're in

      21   academic medicine, of course, to provide excellent

      22   clinical care to our patients; to teach the next

      23   generation of students, residents, fellows, and junior

      24   faculty to become excellent providers of women's

      25   healthcare; and then promote the knowledge base in our
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 5 of 279 PageID:
                                 103663 - Direct/Ms. O'Dell
                            Clarke-Pearson

                                                                             1521

       1   field by conducting research.           So that has attracted

       2   me to be able to do all those things.             It has been

       3   very enjoyable, and I feel like I have been productive

       4   and hopefully moved the field forward.

       5   Q.      You have been asked here today to talk about the

       6   issue of talcum powder and ovarian cancer.               As part of

       7   your duties as an academic physician, do you regularly

       8   teach fellows?       Is that part of your normal

       9   occupational activities?

      10   A.      That's what I like to do and that's my

      11   obligation as well to teach fellows, yes.

      12   Q.      Are fellows required to master curriculum in

      13   order to become Board Certified?

      14   A.      Yes, the American Board of Obstetrics and

      15   Gynecology certifies fellows to become Board

      16   Certified.      But there is a curriculum and expectations

      17   before they can take their boards to meet certain

      18   criteria and to have a certain level of knowledge

      19   above and beyond what a general obstetrician and

      20   gynecologist would have.

      21              So the board publishes annually a bulletin

      22   that sets out the criteria or the knowledge elements

      23   that need to be part of the fellowship training

      24   program.     As fellowship director for 18 years, that

      25   was my obligation, to make sure that training was
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 6 of 279 PageID:
                                 103664 - Direct/Ms. O'Dell
                            Clarke-Pearson

                                                                             1522

       1   provided to those fellows.

       2   Q.      Does that training include information that

       3   talcum powder is a risk factor for ovarian cancer?

       4   A.      Yes, it does.      It talks about all risk factors

       5   associated with gynecologic cancers, including talcum

       6   powder.

       7   Q.      In addition to your involvement as an academic

       8   physician, have you also devoted a lot of time and

       9   energy to professional organizations in the field of

      10   obstetrics and gynecology in general and also to

      11   gynecologic oncology?

      12   A.      Certainly.     I feel a professional obligation to

      13   get outside of my ivory tower and participate in

      14   national organizations.         So my primary national

      15   organization for gynecologic oncology is the Society

      16   of Gynecologic Oncology, of which I have been a member

      17   since I was Board Certified.           In 2010 through '11, I

      18   was the president of the Society of Gynecologic

      19   Oncology, leading that group.

      20              I have also been very involved with the

      21   American College of Obstetrics and Gynecology, a

      22   number of committees.         I won't list them all.

      23   Probably most important in my mind is Chairing the

      24   Gynecologic Management Committee, which is a committee

      25   that writes committee opinions guiding clinical
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 7 of 279 PageID:
                                 103665 - Direct/Ms. O'Dell
                            Clarke-Pearson

                                                                             1523

       1   practice for obstetricians and gynecologists and the

       2   breadth of gynecology, not just GYN oncology.

       3              Currently I'm a member of the Society of

       4   Gynecologic Oncology's Ethics Committee.

       5              And up until last month, I was the President

       6   of the Council of Universal Chairs in Obstetrics and

       7   Gynecology.      I'm now the past president?

       8   Q.      Have you also published in the area of

       9   gynecologic cancers and also ovarian cancer?

      10   A.      Yes.    I've published a little over 250

      11   peer-reviewed publications as part of my academic

      12   interest and commitment.          Most of those papers are in

      13   the field of gynecologic oncology, and some have dealt

      14   with ovarian cancer, in particular, clinical trials

      15   describing advances in the treatment of ovarian

      16   cancer.

      17   Q.      We've heard a lot about ovarian cancer,

      18   epithelial ovarian cancer.          I don't think at this

      19   point in the hearing we've had someone really describe

      20   ovarian cancer.       Would you take a few minutes and

      21   describe ovarian cancer, the incidence, how it occurs,

      22   the clinical course, the symptoms involved, and just

      23   give us a general overview?

      24   A.      Sure.    I think there is an illustration.            I

      25   think before we get into the illustration, I would
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 8 of 279 PageID:
                                 103666 - Direct/Ms. O'Dell
                            Clarke-Pearson

                                                                             1524

       1   frame this by saying that ovarian cancer in the big

       2   world of cancer is a relatively rare cancer.

       3   Fortunately, I have been focused on a limited number

       4   of cancers in my career.           Ovarian cancer probably

       5   occupies about 50 percent of the patients I take care

       6   of.    One can argue, why is that because endometrial

       7   cancer is a much more common uterine cancer.               But in

       8   2005 I chose not to develop a skillset doing robotic

       9   surgery, and so I'm not doing surgery for endometrial

      10   cancer.

      11              THE COURT:     Let me interrupt you a second.              I

      12   know you said you are not in private practice and

      13   you're associated with the medical school, but you do

      14   see patients?

      15              THE WITNESS:     Yes.

      16              THE COURT:     That was not clear from your

      17   testimony.      I thought you were essentially teaching. I

      18   didn't actually know you actually saw patients.

      19              THE WITNESS:     Right.

      20              THE COURT:     Thank you for clarifying that.

      21   BY MS. O'DELL:

      22   Q.      How much of your time over the course of your

      23   career would be involved in treating patients and

      24   teaching other physicians to treat patients?

      25   A.      While I was at Duke as fellowship director and
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 9 of 279 PageID:
                                 103667 - Direct/Ms. O'Dell
                            Clarke-Pearson

                                                                             1525

       1   director of the division I was clinically active

       2   80 percent of my waking hours, I suppose.              After going

       3   to the University of North Carolina in 2005 to become

       4   Chair of the department, I cut my clinical practice

       5   about 50 percent.        So I still see patients and operate

       6   2 1/2 days a week.        I hope that clarifies.

       7              THE COURT:     Thank you.     I'm sorry to

       8   interrupt.

       9   Q.      You may continue.

      10   A.      With regard to ovarian cancer which occupies

      11   about half of my clinical time now, ovarian cancer, I

      12   started to say it's rare.          It accounts for about

      13   22,000 women a year developing ovarian cancer.

      14   Unfortunately, it's a disease there is no way to

      15   screen for it that we have been able to find yet, and

      16   the symptoms are vague.

      17              So the diagnosis is not made until most

      18   patients have the disease spread well beyond the

      19   ovaries, as this illustration shows cancer growing on

      20   the surface of the ovaries.          75 percent of the time

      21   patients that we take care of are not just my patients

      22   but nationally the cancer spreads throughout the

      23   entire abdominal cavity, much like dandelion seeds in

      24   the wind will float around and land on surfaces,

      25   attach and start growing.          But those symptoms are very
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 10 of 279 PageID:
                                  103668 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1526

       1    vague.     Many patients have some vague GI symptoms,

       2    bloating, abdominal pressure, decreased appetite.

       3    Nothing that's very specific.          That's why it makes it

       4    difficult to diagnose this cancer very early.               So

       5    75 percent of the time it's spread well beyond the

       6    ovary, sometimes in the Stage IV, into the liver and

       7    into the lung, and pleural space with fluid.

       8               The treatment for ovarian cancer by and large

       9    is surgery initially to remove as much of the cancer

      10    as we can, what we call debulking, taking out the bulk

      11    of the cancer.        That surgery can sometimes be very

      12    extensive, removing colon, small bowel, spleen, liver

      13    resections, lymph nodes.

      14               THE COURT:     Can you back up from the mike a

      15    little bit.     Close enough that we hear you but not too

      16    close.

      17    Q.       Go ahead.

      18    A.       It's extensive surgery.       And then as quickly as

      19    we can get the patient over surgery, initiate

      20    chemotherapy.        The usual chemotherapy program

      21    stretches over about six months.           Hopefully, the

      22    patient appears to be in remission at that time,

      23    although the majority of patients, even if they appear

      24    to be in remission, will recur most of the time within

      25    two years where we will restart, may do some more
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 11 of 279 PageID:
                                  103669 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1527

       1    surgery, but many times reinitiate chemotherapy,

       2    working our way through different chemotherapy

       3    regimens and experimental therapies.

       4              The patients altogether have a survival at

       5    five years of somewhere between 30 and 50 percent of

       6    these patients that have advanced ovarian cancer I'm

       7    describing.     So most will end up dying of their

       8    ovarian cancer.

       9    Q.      What are the histologic subtypes of ovarian

      10    cancer?

      11    A.      There are three general categories of ovarian

      12    cancer.    The one we are talking about today is what's

      13    called epithelial ovarian cancer which is nicely

      14    illustrated in this drawing.          It's a cancer that

      15    starts from the surface of the ovary, what we call the

      16    epithelium, a membrane, if you will.            It expands and

      17    grows out through that surface, and we see this cancer

      18    here, but then it quickly sheds off of the ovary and

      19    spreads throughout the abdomen as I described.               That's

      20    called epithelial ovarian cancer.            That makes up the

      21    great majority of ovarian cancers.

      22              There are some subtypes I'll talk about in a

      23    minute.

      24              The second type of ovarian cancer is what's

      25    called the germ cell ovarian cancer, which is not what
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 12 of 279 PageID:
                                  103670 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1528

       1    we are talking about today.          It's a cancer that arises

       2    in young women.       The average age is about 19, where

       3    these patients with epithelial ovarian cancer the

       4    average age is somewhere 55 to 60.            So germ cell

       5    cancers are a different ovarian cancer altogether.

       6              The third cancer category that we talked about

       7    are called sex cord stromal tumors of the ovary, and,

       8    again, we're not really talking about that with regard

       9    to talcum powder.

      10              Going back to epithelial cancers, there are

      11    subtypes.     The most common is a serous histology, what

      12    they see under the microscope.           There is also an

      13    endometrioid histology, a clear cell histology, and a

      14    mucinous.

      15              So those are all lumped into the category of

      16    epithelial ovarian cancer.

      17    Q.      Is epithelial ovarian cancer a disease of one

      18    organ or is it multiple organs?

      19    A.      They talk about ovarian cancer, but I think in

      20    the last decade it's become clear that ovarian cancer

      21    is really a disease that can arise either from the

      22    ovary or the fallopian tube.          And you can see in this

      23    illustration, the fallopian tube, which is right here,

      24    would lead into the uterus, which is over here, can

      25    develop malignant cells that will fall onto the ovary
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 13 of 279 PageID:
                                  103671 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                               1529

       1    and grow.

       2              They are indistinguishable, one from the

       3    other, so fallopian tube cancer and epithelial ovarian

       4    cancers under the microscope look the same, and they

       5    can spread through what's called the peritoneum, the

       6    abdominal cavity.       In some cases, we'll classify these

       7    as primary peritoneal cancer, but they are really the

       8    same cancer.

       9              In most cases, in clinical trials, when we are

      10    doing research with chemotherapy regimens, we are

      11    treating these cancers with the same drugs.              They look

      12    the same under the microscope, they act the same and

      13    respond the same to the chemotherapy regimen.               So I

      14    believe they're all the same.          We lump them together

      15    and call them epithelial ovarian cancer.

      16    Q.      Did you formulate opinions regarding the

      17    relationship between talcum powder products, Johnson's

      18    Baby Powder and Shower To Shower, and epithelial

      19    ovarian cancer?

      20    A.      I did.

      21    Q.      Would you please just describe for the Court

      22    your opinions, summarize your opinions.

      23    A.      I think there is a slide that might illustrate

      24    that, embellish what I have been saying, sort of

      25    bulleted points.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 14 of 279 PageID:
                                  103672 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1530

       1              So after doing extensive research of the

       2    literature, I believe that genital application of

       3    talcum powder, such as Johnson & Johnson's Baby Powder

       4    and Shower To Shower, increases the risk of epithelial

       5    ovarian cancer in all women and can cause epithelial

       6    ovarian cancer in some women.

       7              Looking particularly at the epidemiologic

       8    studies in their totality, there are many studies --

       9    and it's only fair to look at them in their totality

      10    -- the data shows really consistent statistically

      11    significant increased risks of developing epithelial

      12    ovarian cancer after application of talcum powder to

      13    the perineum.      Overall, the risk based on these

      14    epidemiologic studies is increased somewhere between

      15    20 and 60 percent when compared to women who don't use

      16    talcum powder on their perineum.

      17              The next point would be the mechanism is one

      18    of migration or ascension of the talcum powder from

      19    the perineum from the vulva through the vagina,

      20    cervix, uterus, and out the fallopian tube to rest on

      21    the ovary and peritoneum as the route of exposure.

      22    Inhalation is also a plausible mechanism for exposure.

      23              The mechanism by which talcum powder causes

      24    ovarian cancer to occur is one of inflammation, and by

      25    that I mean chronic inflammation that results in
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 15 of 279 PageID:
                                  103673 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                               1531

       1    oxidative stress and then mutations of the ovarian

       2    cells become malignant.         We know from animal and

       3    experimental studies and in humans that talcum powder

       4    elicits an inflammatory response.

       5              Finally, Johnson's Baby Powder and Shower To

       6    Shower contain other carcinogens, such as asbestos,

       7    fibrous talc, platy talc, heavy metals, and fragrance

       8    chemicals that also contribute to the carcinogenicity

       9    of the product.

      10    Q.      Dr. Clarke-Pearson, you have also described in

      11    summary fashion up to this point your methodology.

      12    Would you take a few minutes and go through it in more

      13    detail, what process you undertook to reach your

      14    opinions in this case.

      15    A.      Certainly.     I was asked to consider whether I

      16    think talcum powder might cause ovarian cancer.               So

      17    I've started out doing a literature search, like I

      18    would to try to answer any other medical clinical

      19    question, and started looking at the epidemiologic

      20    literature, which is fairly extensive, and goes

      21    through several decades.         Those include case-control

      22    studies, cohort studies, pooled studies, and

      23    meta-analyses.       So lots of studies to review.

      24              I also asked myself the question and reviewed

      25    the literature as to what the mechanism might be that
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 16 of 279 PageID:
                                  103674 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1532

       1    talcum powder can cause ovarian cancer.             I think my

       2    steps in identifying that mechanism included the

       3    migration:     How did the talcum powder get to the

       4    ovary, and then the inflammatory -- chronic

       5    inflammatory response that it caused.             There is

       6    literature that we'll talk about that supports this

       7    mechanism.

       8              Then the use of talcum powder as a risk

       9    factor.    The epidemiologic data shows what the

      10    significant risk is.        Then I applied a Bradford Hill

      11    causation analysis.        It's much similar to what I do in

      12    medicine with an evidence-based medicine decision

      13    analysis to come to the conclusion what's best to

      14    treat a patient.

      15    Q.      Let's turn to your review of the epidemiologic

      16    literature.     Did you consider the case-control and

      17    cohort studies?

      18    A.      Yes, I tried to say I reviewed everything I

      19    could possibly find, yes.

      20    Q.      On the screen you will see a forest plot.

      21    Please describe for the Court your analysis of this

      22    data.

      23    A.      I'm sure you have seen this before.

      24              THE COURT:     Many times.

      25    A.      A forest plot shows relative risks and
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 17 of 279 PageID:
                                  103675 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                              1533

       1    confidence intervals.        The forest plot here includes

       2    all of these studies that are case-control studies,

       3    and these studies on the forest plot are actually

       4    three studies that are reported.           I think the key to

       5    me is the relative risk on this forest plot aside from

       6    maybe just a couple of examples like this one are all

       7    to the right of 1, which means the relative risk is

       8    increased over baseline.

       9              Nearly all of these case-control studies and

      10    nearly all of these cohort studies the relative risk

      11    is above 1.     So it's an increased relative risk.              Many

      12    of these studies also show statistically significant

      13    increased risk.

      14    Q.      Let's take a closer look at the top of the list

      15    of studies.     One of the most recent case-control

      16    studies is the Schildkraut study.            Did you review and

      17    rely on the Schildkraut study?

      18    A.      I reviewed all of the studies, Schildkraut being

      19    the most recent case-control I'm aware of.              It was

      20    well done and thoughtful and addressed many issues

      21    that were not addressed in earlier studies.

      22              MS. O'DELL:      Could you pull up general

      23    causation opposition Exhibit 8, which is the

      24    Schildkraut study.

      25    Q.      Dr. Clarke-Pearson, what were the results of
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 18 of 279 PageID:
                                  103676 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1534

       1    this study?

       2    A.      This is a study of specifically African-American

       3    women from many regions throughout the United States.

       4    I believe it was 11.        In their analysis, they

       5    concluded that genital powder was associated with the

       6    increased risk of epithelial ovarian cancer, the

       7    44 percent increased risk that was statistically

       8    significant.

       9              In addition, and this study compared to many

      10    other case-control studies, the investigators

      11    attempted and did look at issues with regard to

      12    dose-response, and found that there was association of

      13    dose-response, both in terms of frequency and

      14    duration, a number of lifetime applications that was

      15    statistically significant associated with the

      16    occurrence of ovarian cancer.

      17              So in their conclusions of these

      18    African-American women, body powder was significantly

      19    associated with epithelial ovarian cancer risk, a

      20    44 percent increase.

      21    Q.      Did these researchers comment on the mechanism

      22    by which talcum powder can cause ovarian cancer?

      23    A.      Yes.   Again, in their conclusions, in their

      24    discussion, they felt it was consistent with localized

      25    chronic inflammation due to particulates that travel
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 19 of 279 PageID:
                                  103677 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                                1535

       1    through direct transvaginal route, so the migration or

       2    ascension of talcum powder to the ovaries and

       3    fallopian tubes, and that there is a dose-response

       4    observed as well.

       5    Q.      Is this description consistent with localized

       6    chronic inflammation in the ovary due to particulates

       7    that travel to a direct transvaginal route, does that

       8    support your opinion regarding the mechanism in this

       9    case?

      10    A.      This plus other information and literature

      11    supports the concept of chronic inflammation causing

      12    cancer and the transport or migration, yes.

      13    Q.      You said you considered all the studies.              Did

      14    that include the meta-analyses that have been done on

      15    the literature in this case?

      16    A.      Yes, I reviewed all those.

      17    Q.      Let's go back to the PowerPoint.           Is this a

      18    chart of the results of the meta-analyses?

      19    A.      Yes.   All of these on the top are meta-analysis,

      20    and this is a pooled analysis by Terry.             But the

      21    meta-analyses that you are asking about show basically

      22    a very consistent increased relative risk on this

      23    forest plot; and, in fact, all of these studies show a

      24    statistically significant increased risk of ovarian

      25    cancer.    None of these confidence intervals overlap 1.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 20 of 279 PageID:
                                  103678 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1536

       1    So these are all statistically significant with an

       2    increased risk.

       3    Q.      In your review, what weight did you place on

       4    meta-analysis?

       5    A.      A meta-analysis is one where the authors have

       6    looked at, basically brought together the existing

       7    literature, many case-control studies and cohort

       8    studies, and analyzed them all together, rather than

       9    one by one.     And so I placed a lot more weight on that

      10    when you combine all of the data.

      11              Some studies are stronger and some are weaker

      12    in those case-control studies.           But giving weight to

      13    all those studies in these meta-analysis, I think it

      14    is important to be fair and honest rather than cherry

      15    picking really good studies or really poor studies.

      16    They take in everything in the literature and analyze

      17    them and come up with this forest plot, if you will,

      18    for each one of these.

      19              The oldest study was in 1992 with only six

      20    studies in it.      But over time, we added more and more

      21    information; and as we added more and more information

      22    to the number of studies, the statistical significance

      23    and relative risk stays very coherent, and the

      24    confidence intervals are actually tighter because we

      25    have more patients in them.          There is more certainty
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 21 of 279 PageID:
                                  103679 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1537

       1    in all of these, but they are all statistically

       2    significant.

       3    Q.      You noted the most recent studies -- strike

       4    that.

       5              The most recent meta-analyses have all the

       6    studies considered in them, one of those being Berge.

       7              Doctor, why don't we take a closer look at the

       8    Berge study and have you walk us through the results

       9    of that analysis.

      10    A.      This is a study of the risk of ovarian cancer.

      11    So their conclusions, after doing a meta-analysis of

      12    all these studies, show that the relative risk of

      13    developing ovarian cancer associated with the genital

      14    use of talcum powder was 1.22 or 22 percent increased

      15    risk.    The confidence interval of 1.13 to 1.3 is

      16    statistically significant.

      17              They also looked at the relative risk in the

      18    case-control study specifically, and that risk was

      19    26 percent, and for the cohort studies it was .02.                So

      20    not statistically significant, but the relative risk

      21    is increased.      But when they analyzed it based on one

      22    specific cell type, the serous type, which is the most

      23    common type of epithelial ovarian cancer, it was also

      24    increased in these cohort studies to 24 percent.

      25    Q.      Was that statistically significant?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 22 of 279 PageID:
                                  103680 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1538

       1    A.      Yes, it was statistically significant.

       2    Q.      Did they also consider dose-response in this

       3    particular study?

       4    A.      This is one of the issues that comes up in many

       5    of these cohort studies, and also the case-control

       6    studies don't really address dose-response.              But other

       7    studies that do address dose-response, there was a

       8    trend to increased risk, the increased dose, the

       9    patient receives whether it is by frequency or

      10    duration of application.

      11    Q.      Did you also consider the Penninkilampi study?

      12    A.      I did.     I was just talking about dose-response

      13    for a moment.       This is, again, from the Berge study.

      14    So 12 of the studies had information that would be

      15    helpful in terms of understanding duration and

      16    dose-response, and that relative risk was 16 percent

      17    increased risk statistically significant.

      18              And in seven of those studies we were able to

      19    analyze frequency of utilization of talcum powder in

      20    the genital tract, and, again, statistically

      21    significant with about a 5 percent increased risk for

      22    patients who use talcum powder more frequently.

      23    Q.      Did you consider the Penninkilampi study?

      24    A.      Yes.     That was another one of the more recent

      25    meta-analysis that included 27, I believe, studies.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 23 of 279 PageID:
                                  103681 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1539

       1    Q.      Would you share with the Court your analysis of

       2    the Penninkilampi study?

       3    A.      Certainly.

       4               Once again, I think this meta-analysis is

       5    fairly consistent with the Berge study, that the

       6    overall risk or risk is increased statistically to

       7    31 percent; and in this study, again, they made an

       8    attempt to look at dose and found that there was an

       9    apparent breakpoint in patients that had more or less

      10    than 3600 lifetime applications of talcum powder.

      11    Those with more than 3600 had an overall risk of 42

      12    percent that was statistically significant.

      13    Q.      Did they do a subgroup analysis of the cohort

      14    studies?

      15    A.      They did and again found an association with

      16    talcum powder use and serous ovarian cancer.               So that

      17    one specific subtype, which is the most common

      18    epithelial ovarian cancer, the relative risk there was

      19    25 percent.

      20    Q.      What percentage of epithelial ovarian cancers

      21    are the serous subtype?

      22    A.      The serous type make up about 80 percent of all

      23    the epithelial ovarian cancers.           I mentioned

      24    endometrioid, clear cell and mucinous which make up,

      25    all together, about 20 percent.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 24 of 279 PageID:
                                  103682 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1540

       1    Q.       What were the conclusions of the authors in this

       2    study?

       3    A.       Well, they felt there was consistent association

       4    between the use of perineal talc and ovarian cancer.

       5    Q.       In addition to the results of the study, did the

       6    researchers also comment on the mechanism by which

       7    talcum powder could cause ovarian cancer?

       8    A.       The mechanism that Penninkilampi and his

       9    co-authors felt was the cause of talcum powder causing

      10    ovarian cancer was, again, this chronic inflammatory

      11    response which predisposed to development of ovarian

      12    cancer.

      13               To be more specific, that includes cell injury

      14    by the talcum powder that results in oxidative stress,

      15    local increase in inflammatory mediators, such as

      16    cytokines and prostaglandins that lead to a mutation

      17    in that normal ovarian cell, epithelial cell to become

      18    carcinogenic where that cell becomes malignant.

      19               THE COURT:     Let me ask you a question.         Both

      20    the Berge and Penninkilampi studies both came out in

      21    2018?

      22               THE WITNESS:     Yes.

      23               THE COURT:     The numbers are slightly

      24    different.     What were the different studies they

      25    looked at?     Are there differences in the studies?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 25 of 279 PageID:
                                  103683 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1541

       1              THE WITNESS:      Slightly different studies.

       2              THE COURT:     Tell me what they were.

       3              THE WITNESS:      There were cohort studies that

       4    they chose to use one, Gertig in one case, and Gates

       5    in the other, I believe.           Gertig and Gates were both

       6    from the Nurses' Health Study.           It was the same study,

       7    the cohort study, but the Gertig and Gates analyzed it

       8    slightly differently in one.           I forget which one.

       9    They assigned patients if they had never used talc or

      10    used it once a week or less, they lumped those

      11    patients together as if they didn't use talc, whereas

      12    the other one included separated low dose from never

      13    use.    I think these two authors Berge and

      14    Penninkilampi -- again, they don't explain in the

      15    paper why they chose to choose one or the other.

      16              THE COURT:     Was that the only difference in

      17    the studies they reviewed while the case studies were

      18    the same?

      19              THE WITNESS:      Yes.

      20    BY MS. O'DELL:

      21    Q.      Did the researchers in Penninkilampi conclude

      22    that there was a causal relationship between talc and

      23    ovarian cancer?

      24    A.      Yes.   The statistical significance is there and

      25    the mechanism they are describing on this slide was
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 26 of 279 PageID:
                                  103684 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1542

       1    chronic inflammation.

       2    Q.      Let's transition for a moment,

       3    Dr. Clarke-Pearson, and have you walk us through your

       4    analysis to reach a causation opinion in this case.

       5    What was your methodology for that?            Remind us.

       6    A.      My methodology was a Bradford Hill analysis.

       7    Q.      Walk us through your Bradford Hill analysis.

       8    A.      The Court has seen these factors in Bradford

       9    Hill before.      But using the strength of association

      10    and consistency in my analysis, I felt there was

      11    overwhelming support in the epidemiologic literature

      12    that talcum powder statistically increased a woman's

      13    risk of developing epithelial ovarian cancer by about

      14    30 percent, and every meta-analysis actually showed

      15    similar increases.       So it was consistent.

      16              In terms of specificity, the epidemiologic

      17    studies appears that this is specific for ovarian

      18    cancer, not other cancers, vaginal cancer, uterine

      19    cancer, and it satisfies the consideration of

      20    specificity.

      21              Regarding temporality, in my opinion we have

      22    demonstrated and it's been shown that talcum powder

      23    exposure before the onset of ovarian cancer, so the

      24    timing is such and that for most malignancies there is

      25    a clear latency period sometimes decades from the
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 27 of 279 PageID:
                                  103685 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                              1543

       1    exposure of the talcum powder in this case to the

       2    development of obvious ovarian cancers.             So it takes

       3    time to have that malignant transformation.              That's

       4    the timeline that it takes.          It doesn't happen in a

       5    day or two.     So the temporality I believe is

       6    satisfied.

       7              The biologic gradient and dose-response,

       8    again, some of these studies don't address

       9    dose-response, but the ones that do demonstrate that

      10    there is a dose-response both in terms of frequency of

      11    use and duration of use.         There are several references

      12    there.

      13              Going on to biological plausibility, I think

      14    it's clear talcum powder ascends from the perineum

      15    through the vagina, cervix, and uterus to the ovary.

      16    It is known as an agent to cause inflammation, and the

      17    inflammatory reaction by talcum powder on the tube and

      18    surface of the ovary results in genetic mutations that

      19    I mentioned before and then cancer.            So I think that's

      20    the mechanism by which talcum powder causes ovarian

      21    cancer.

      22              The coherence issue, I think the epidemiologic

      23    data, in vitro data that I know the Court's heard

      24    previously and experimental studies and in vivo

      25    research are consistent in explaining the pathogenesis
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 28 of 279 PageID:
                                  103686 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1544

       1    of epithelial ovarian cancer.

       2              THE COURT:     Having reviewed the in vivo

       3    research, and that's mostly what's there, the timing,

       4    since you have talked about the long latency period,

       5    and these studies talk about 24 hours, 48, 72 hours,

       6    explain that to me, if you can.

       7              THE WITNESS:      I'm not a laboratory researcher,

       8    those that are doing the in vitro research.              But you

       9    are right.     They are taking a snapshot of the exposure

      10    of talcum powder to cell lines, and those studies have

      11    demonstrated an inflammatory response.             They haven't

      12    gone on to say, well, we have seen malignant

      13    transformation.

      14              THE COURT:     All of them stop short of that

      15    because none of them can do that.

      16              THE WITNESS:      I'm not sure of one that shows

      17    actual malignant transformation.           I think that would

      18    take time in a laboratory, that latency period you are

      19    talking about and I'm talking about.

      20              THE COURT:     So the most that it can show is,

      21    it showed some changes in inflammatory response?

      22              THE WITNESS:      Yes, and mutations, and we see

      23    in one study single nucleotide polymorphisms.               So

      24    these are mutations that are happening, and that's the

      25    next step toward malignant mutations.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 29 of 279 PageID:
                                  103687 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1545

       1              So SNPs are mutations.         And while there are

       2    some really significant mutations that are associated

       3    with ovarian cancer, like BRCA 1 and 2, a combination

       4    of a number of SNPs can add up to increase in the risk

       5    of ovarian cancer, and there are a number of studies

       6    that are showing that, not in vitro but in vivo, in

       7    human studies.

       8              THE COURT:     Let me ask you:       During your

       9    Bradford Hill analysis, for instance, when you got to

      10    coherence you say satisfied.          Obviously, on biological

      11    plausibility, you said "critical factor."

      12              Now, you are looking at the in vitro and in

      13    vivo.    Is that because you also think that is a less

      14    of a showing to you to convince you?

      15              THE WITNESS:      Would you repeat that again?

      16              THE COURT:     In looking at the in vitro and

      17    in vivo research, you say they are consistent; we know

      18    they don't get to the end point of showing

      19    transformation.       So in your consideration of the

      20    factors, how much weight do you give to that factor?

      21              THE WITNESS:      I think the evidence in my view

      22    is the chronic inflammation is well established in

      23    both in vivo and in vitro studies, and that chronic

      24    inflammation then -- and we'll talk about it in a

      25    little bit more -- I think now, today, actually,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 30 of 279 PageID:
                                  103688 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                              1546

       1    probably a decade ago was well-established as the

       2    causation for many cancers, not all, but many.               So

       3    there is chronic inflammation that is well established

       4    in my opinion and in the in vivo and in vitro studies

       5    is that step towards truly invasive cancer.

       6               THE COURT:    You can continue.

       7    BY MS. O'DELL:

       8    Q.      Would you continue, Doctor.

       9    A.      With regard to experimentation, clearly there is

      10    no randomized trials that would be unethical to do

      11    that.     So if you want to talk about experimentation,

      12    we just talked about in vitro experiments that are

      13    showing this chronic inflammation, genetic mutations

      14    that are happening.

      15               There are some sort of natural experiments, if

      16    you will, that are not randomized but evidence that

      17    tubal ligation reduces the risk of ovarian cancer that

      18    we believe is protecting that ovary from something

      19    ascending through the tube from the ovary, talcum

      20    powder, endometrial cells from the lining in the

      21    uterus.     So some of those are experiments that show

      22    some protective benefit.

      23               Likewise, use of birth control pills reduces

      24    the risk of ovarian cancer by suppressing ovulation.

      25    We'll talk about ovulation in a minute as a risk
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 31 of 279 PageID:
                                  103689 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1547

       1    factor.

       2              And then analogy.       I think the most

       3    straightforward in my mind is the medical literature

       4    with regard to minerals causing cancer, including

       5    ovarian cancer, but asbestos and lung cancer being the

       6    most obvious analogy to talcum powder and ovarian

       7    cancer.

       8    Q.      Dr. Clarke-Pearson, you just mentioned the term

       9    "risk factor."      How do you as an academic physician

      10    define risk factor?

      11    A.      So risk factor is a factor that increases the

      12    risk of a malignancy -- in this case ovarian cancer --

      13    and statistically increases the risk, and then in some

      14    patients goes on to cause that cancer.             I think we

      15    also feel there should be a logical mechanism by which

      16    that risk factor is working.          I think for ovarian

      17    cancer risk factors, we have established the mechanism

      18    in all risk factors for ovarian cancer.

      19    Q.      What is the mechanism you are referring to?

      20    A.      There are several mechanisms.          I think the end

      21    result is mutation of the normal cell to become a

      22    malignant cell.       We have been talking about chronic

      23    inflammation.      A good number of ovarian cancers are

      24    caused by inflammation.         There are other things

      25    besides talcum powder that cause inflammation, but
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 32 of 279 PageID:
                                  103690 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1548

       1    there is also the genetic mutation.

       2              So the woman that has a BRCA 1 or 2 mutation

       3    has that mutation.       She's inherited that mutation and

       4    is at a significant increased risk.            So that's a risk

       5    factor not every woman with those mutations develops

       6    ovarian cancer, but they develop ovarian cancer in a

       7    much higher frequency than if they didn't have that

       8    mutation.

       9              This is a list of risk factors I put together.

      10    There might be another two.          The most significant is

      11    the BRCA 1 and 2 mutations increase a risk from -- the

      12    average woman in America today, has a risk of about

      13    1.3 percent of developing ovarian cancer in her

      14    lifetime; women with BRCA 1 mutations have about a 30

      15    to 40 percent increased risk.          So a substantial

      16    increased risk.

      17              Other risk factors on this table, family

      18    history of breast or ovarian cancer increases risk.

      19    So understanding that, it is important.             Again, I

      20    think that's genetics -- and it may be other BRCA 3 or

      21    4    that we haven't identified yet, are being passed in

      22    that family, and these SNPs that might increase the

      23    risk to 5 or 6 percent.

      24    Q.      Which of these risk factors are associated with

      25    inflammation?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 33 of 279 PageID:
                                  103691 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1549

       1    A.       I think starting with lifetime risk and on down

       2    through -- lifetime ovulation, retrograde

       3    menstruation, blood flowing from the uterus out

       4    through the fallopian tubes.          Talcum powder products

       5    and others are probably better illustrated on this

       6    slide.     So I can walk through the different sorts of

       7    reasons there is inflammation that then leads to

       8    oxidative stress and gene mutations and cancer, and

       9    all of these risk factors on this slide.

      10               Retrograde menstruation means when the patient

      11    has their menstrual period, the menstruation, the

      12    menstrual fluid which has endometrial cells in it,

      13    instead of coming out through the cervix and vagina,

      14    some of it goes backwards, retrograde, out the

      15    fallopian tubes, into the pelvis, landing on pelvic

      16    surfaces and the ovary.

      17               When it lands there, especially on the ovary,

      18    it's a foreign body and it causes chronic

      19    inflammation.      And in some patients -- well, we know

      20    patients with endometriosis have an increased risk of

      21    developing clear cell cancer of the ovary, which is an

      22    epithelial ovarian cancer.

      23               Obesity is an epidemic in the United States,

      24    and it is a systemic inflammatory response.

      25               So associated with many cancers -- breast
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 34 of 279 PageID:
                                  103692 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                              1550

       1    cancer, colon cancer, but also statistically

       2    associated with ovarian cancer, and I think we

       3    understand or believe that's secondary to this chronic

       4    inflammatory response the body has to being obese.

       5    I'm not enough of a scientist to tell you why that

       6    happens, but it goes along with obesity.

       7               Ovulation and frequent ovulation or incessant

       8    ovulation have been identified as a risk factor for

       9    ovarian cancer for decades, and I think the

      10    explanation is one, again, of inflammation and

      11    healing.

      12               I've got a little video that might show the

      13    Court what actually happens in ovulation.

      14    Q.      Why don't you walk us through this.

      15    A.      So this is going to be an ovary.           At the time of

      16    ovulation, in mid-cycle, a follicle has been

      17    developing from the last menstrual period up until

      18    about midway through that menstrual cycle.              Usually

      19    midway the patient ovulates.          So that follicle

      20    contains follicular fluid, and so it's -- you can see

      21    it.

      22               It's like a little cyst or maybe a blister

      23    that ultimately -- and so the fallopian tube is over

      24    here.    It's not very clear, but it's right beside it,

      25    and the idea here in normal reproduction is that egg
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 35 of 279 PageID:
                                  103693 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1551

       1    is going to come out of this          follicle, bursts out

       2    through there.      If all things go well, the fallopian

       3    tube captures this fertilization and the patient is

       4    pregnant with the embryo in the uterus.             But we're

       5    just talking about ovulation right now.

       6               So this ovulatory event, this event of

       7    ovulation -- go ahead and run the video some more.

       8    This follicle expands and ultimately, however, you

       9    want to say it explodes and that ovum comes flying

      10    out.     This is the ovum in this follicular fluid.             It's

      11    going to burst forth.

      12               Now, the issue is what's happening here is

      13    whether it's a blister that's ruptured or a pimple

      14    that's ruptured, but this healing that has to happen.

      15    That's the follicular fluid bursting out, and the egg

      16    or ovum coming out.        But this is where the problem

      17    lies.

      18               This ovarian epithelium has to heal, and the

      19    healing process requires growth and stimulation.

      20    Growth factors come in here, cytokines come in, there

      21    is an inflammatory response, and then hopefully it

      22    heals.     But in some cases this increases the risk of

      23    epithelial ovarian cancer by ovulating.

      24               The evidence on the other side of the coin is

      25    if you stop ovulation by using birth control pills, by
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 36 of 279 PageID:
                                  103694 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1552

       1    pregnancy, by breast feeding, which stops ovulation in

       2    most cases, women that have any of those factors have

       3    a reduced risk of developing ovarian cancer.               So

       4    stopping ovulation reduces the risk of ovarian cancer.

       5    So that's the inflammatory and repair process that

       6    results in ovarian cancer, the epithelium in some

       7    women.

       8              Other things that cause chronic inflammation,

       9    polycystic ovarian syndrome is a condition that has

      10    many cysts on the ovary.         Patients are infertile and

      11    obese usually as a chronic inflammatory response to

      12    that ovary.

      13              Pelvic inflammatory disease, which is usually

      14    caused by gonorrhea and Chlamydia is successfully

      15    treated with antibiotics.         So that patient that's

      16    successfully treated doesn't have a chronic

      17    inflammatory response.         But some women will have

      18    chronic inflammatory disease and the epidemiology

      19    shows those patients with chronic pelvic inflammatory

      20    disease have a higher risk statistically of developing

      21    ovarian cancer.

      22              And then talcum powder and asbestos exposure

      23    that we're talking about today, the evidence shows

      24    chronic inflammatory response to the ovary and

      25    peritoneum which then leads to this oxidative stress
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 37 of 279 PageID:
                                  103695 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1553

       1    production of cytokines and then gene mutations, and

       2    those mutations result in cancer.

       3    Q.      Very quickly.      Are there protective factors?

       4    You mentioned one and that is reduced ovulation.

       5    Would pregnancy reduce ovulation, that would be a

       6    protective factor?

       7    A.      Yes, protective factors would be use of birth

       8    control pills.      Use of oral contraceptives for five

       9    years in a woman's life reduces the risk by about 40

      10    to 50 percent.      We should be using birth control pills

      11    to prevent ovarian cancer.          It is not labeled that way

      12    but it could be.       Unfortunately, you think about it

      13    just as a birth control.         But it could be used as a

      14    preventive, and I use it in some patients who are high

      15    risk.

      16               Pregnancy, a woman doesn't ovulate during

      17    those nine months of pregnancy.           Women that breast

      18    feed in general do not ovulate.           So those reduce the

      19    risk.     I mentioned previously tubal ligation and

      20    hysterectomy also reduce the risk of ovarian cancer.

      21    Q.      You have talcum powder and asbestos exposure on

      22    your slide as an inflammatory risk factor for ovarian

      23    cancer.     Has it been reported in the literature that

      24    talcum powder is a risk factor for ovarian cancer?

      25    A.      Yes, widely reported in the recent literature,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 38 of 279 PageID:
                                  103696 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1554

       1    yes.

       2    Q.      Let me ask you, Doctor, before we talk about

       3    some of those specific references, just to explain

       4    something to us about:         Is it your opinion talcum

       5    powder causes an inflammatory response?

       6    A.      Yes.

       7    Q.      You showed the video of ovulation and the

       8    injury, if you will, to the epithelial surface of the

       9    ovary during the normal cycle.           Can you explain to us

      10    how those work together, how the presence of talcum

      11    powder in that setting could intensify an inflammatory

      12    response?

      13    A.      Certainly.

      14              Well, in some parts of the body, such as the

      15    lung, there is a clearance mechanism in the lung with

      16    mucous and cilia that gets particles out of the lung.

      17    In the ovary there is no clearance mechanism to get

      18    things out.     So if talcum powder were present at the

      19    time of ovulation and it became embedded in that

      20    healing process, so that talc particle is now embedded

      21    in the ovarian epithelium, the body can't get rid of

      22    it.    That is a chronic irritant and causes chronic

      23    inflammation, and there are studies that have shown

      24    talc within not just on the surface of the ovary, but

      25    in ovarian tissue.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 39 of 279 PageID:
                                  103697 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1555

       1    Q.      Let's transition now to some of the publications

       2    that recognize talcum powder as a risk factor for

       3    ovarian cancer.       An article by Hunn and Rodriguez.            Is

       4    Hunn and Rodriguez the next publication?

       5    A.      This is a review article on ovarian cancer

       6    etiology, what causes ovarian cancer, risk factors and

       7    the epidemiology.

       8    Q.      Do they include a table of the risk factors for

       9    ovarian cancer?

      10    A.      Quickly going to the table, they list risk

      11    factors here that I listed most on the other slide to

      12    simplify things.       One of the risk factors they

      13    identify is inflammation, and of the inflammation

      14    endometriosis causing inflammation, pelvic

      15    inflammatory disease, but on this list they also

      16    include perineal talc exposure as an inflammatory risk

      17    factor for epithelial ovarian cancer.

      18    Q.      Also there is the Mallen reference.            Are those

      19    four of the references that you reviewed and relied on

      20    in sort of evaluating whether talcum powder is a risk

      21    factor?

      22    A.      All these address talcum powder and identify it

      23    as a risk factor.

      24    Q.      Tell us about the Mallen article, please.

      25    A.      This is a relatively recent paper and it's a
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 40 of 279 PageID:
                                  103698 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                              1556

       1    review paper.      It's basically addressing the risk

       2    factors.

       3    Q.      Do they include a table of the risk factors for

       4    ovarian cancer?

       5    A.      In this study the authors attempted to segregate

       6    these epithelial ovarian cancer cell types from --

       7    separating serous from high grade serous, low grade

       8    serous, endometrioid and clear cell subtypes of

       9    epithelial cancer, and then they assign risk factors

      10    for each of these subtypes of epithelial ovarian

      11    cancer.

      12               In all serous you can see I highlighted it.

      13    Genital powder use is a lifestyle risk factor.               So

      14    something a woman would choose in her lifestyle to use

      15    or not.     It's also associated with endometrioid and

      16    clear cell carcinomas.         It's not clear that high grade

      17    serous and low grade serous are associated but all

      18    serous are associated with genital powder use.

      19               The problem with some of this analysis is low

      20    grade serous is a very small number fraction of all

      21    serous cancers.

      22    Q.      Did you also consider the book chapter from

      23    Cancer Prevention and Screening by -- edited by Eeles,

      24    and did they list talcum powder as a lifestyle risk

      25    factor?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 41 of 279 PageID:
                                  103699 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1557

       1    A.      Yes.     They sort of break it down into different

       2    risk factors.       In the category of lifestyle there is

       3    other lifestyle issues that women and men can choose,

       4    whether it's alcohol use, obesity, cigarette smoking,

       5    but talc use is also listed as a lifestyle risk

       6    factor, and talc in the genital area has consistently

       7    been shown to increase the risk of ovarian cancer and

       8    is not recommended by these authors of this textbook.

       9    Q.      Lastly, Dr. Clarke-Pearson, did you consider the

      10    Vitonis publication that assessed risk factors for

      11    ovarian cancer?

      12    A.      I did.     This is from 2011.      So it's not brand

      13    new.

      14              In this study the authors were going beyond

      15    just listing risk factors to adding weight to risk

      16    factors and trying to create a formula, if you will,

      17    using these eight risk factors to create a scoring

      18    system.    They tried to evaluate a specific patient who

      19    might have not none of these risk factors or might

      20    have one or might have eight.

      21              And so of the eight risk factors they included

      22    Jewish ethnicity, goes along with BRCA mutations, less

      23    than one year of oral contraceptive use, I won't read

      24    all of this, and then they added or included talc use

      25    as one of the eight risk factors that would fit into
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 42 of 279 PageID:
                                  103700 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1558

       1    this formula to come up with a score.

       2    Q.      Dr. Clarke-Pearson, why is it significant that

       3    talcum powder is being reported as a risk factor for

       4    ovarian cancer in the literature?

       5    A.      I'm sorry.

       6    Q.      Why is it significant that talcum powder is

       7    being reported as a risk factor for epithelial ovarian

       8    cancer in the literature?

       9    A.      Well, again, I think it's a lifestyle choice.

      10    It is not something a woman needs to do.             There is

      11    just no medical indication to use talcum powder on the

      12    perineum.     If it is recognized as a risk factor and a

      13    woman can choose not to use talcum powder and reduce

      14    her risk of ovarian cancer, then why not in my

      15    perceptive.

      16    Q.      Dr. Clarke-Pearson, you shared with us this

      17    morning that you've practiced in the field of

      18    gynecology for, I think, probably 40 years.              Is that a

      19    fair assumption?

      20    A.      I think that's fair.

      21    Q.      Would it also be fair to say that you have done

      22    thousands of pelvic exams over your career?

      23    A.      Yes, I probably do 25 every Thursday.

      24    Q.      We heard a lot in this litigation about

      25    migration, and, specifically, there have been
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 43 of 279 PageID:
                                  103701 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                              1559

       1    arguments made by the defendants that it's impossible

       2    for talcum powder to migrate from the perineum to the

       3    fallopian tubes and ovaries.          Is that true?      What's

       4    your opinion?      And please describe for us your reason

       5    for reaching your opinion.

       6    A.      We'll get to these articles in a second that

       7    show migration from the vagina to the ovary.               I think

       8    that's quite clear.

       9              It seems to me that the argument that's being

      10    put up is something from the perineum from the vulva

      11    from the outside skin can't get into the vagina.

      12    There is no lid or door -- I suppose if a young girl

      13    had an imperfect hymen, that might be the only way

      14    there is a barrier.        Otherwise, the vulva and vagina

      15    are in continuity with each other and then in

      16    continuity with the cervix, uterus, fallopian tubes.

      17              So it's just well accepted in the gynecology

      18    community, obstetrics and gynecology community that

      19    the conduit or the connection between the outside

      20    world and the vagina and cervix and uterus are there.

      21    It's quite obvious.        There is no sphincter.

      22              We think about the rectum.          There is an anal

      23    sphincter we can hold things in with.             There is no

      24    sphincter in the vagina.         There is a sphincter on the

      25    urethra and we can hold in urine and we can hold in
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 44 of 279 PageID:
                                  103702 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1560

       1    poop with our rectal sphincter, but there is no

       2    sphincter on the vagina.         So it's just open, and

       3    depending upon other factors a woman that has a baby

       4    vaginally, and the vagina opens to 10 centimeters to

       5    allow a baby to come out, that is just in continuity

       6    back and forth.       So I think the gynecology community

       7    believes and recognizes that this is a direct

       8    connection.

       9    Q.      I know you've reviewed the literature, some of

      10    which is on the screen.

      11              In addition to your training and experience

      12    and your knowledge as an academic physician who has

      13    practiced for more than 40 years, what is some of the

      14    literature that supports your opinion that talcum

      15    powder can migrate?

      16    A.      We can spend a lot or little time.           These are

      17    all human experiments where the first one, carbon

      18    particles, were put in the vagina, radioactive

      19    particles were put in the vagina, glove powder just on

      20    pelvic examination came off the gloves.             It was not

      21    intentionally put in the vagina.           It was just glove

      22    powder.

      23              In those three papers, migration from the

      24    vagina to the fallopian tube and ovary occurred within

      25    24 hours.     Then you could say:        Well, wait a minute.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 45 of 279 PageID:
                                  103703 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1561

       1    This is a particle.        It doesn't have any motility to

       2    it.   It's just a carbon particle or radioactive

       3    microsphere.      How did it get there?

       4              So this paper on uterine peristaltic pump,

       5    it's been well demonstrated with ultrasound that the

       6    uterus actually has -- the uterus is contracting in

       7    labor to push the baby out.          But the uterus during the

       8    menstrual cycle contracts and has a retrograde so it

       9    pumps upward, if you will, and that pumping mechanism

      10    increases in the early part of the menstrual cycle

      11    until the mid-cycle, right before the follicle comes

      12    out, before the egg comes out of the follicle.               That

      13    gets the maximum pumping mechanism in a retrograde

      14    fashion which pumps things up and works toward getting

      15    that egg into the fallopian tube.

      16              It also can pump sperm, and that's intense.                 I

      17    think biologically, the pump is pulling sperm.               If we

      18    just put sperm in the cervix and believe it is going

      19    to get to the tubes in a very short period of time,

      20    the sperm is motile, but it doesn't move that fast.

      21    The experiments with this peristaltic pump shows that

      22    sperm moves much faster than what would be expected up

      23    into the fallopian tube to hopefully achieve pregnancy

      24    because of this peristaltic pump.

      25              So there is this pump that's going backward,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 46 of 279 PageID:
                                  103704 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1562

       1    and it is a demonstration of putting microspheres on

       2    the cervix at different points in the menstrual cycle.

       3    In mid-cycle, when you want to biologically optimize

       4    pregnancy, that pump is bringing sperm up into the

       5    uterus and fallopian tubes.

       6              So whether it's the pump bringing up sperm or

       7    bringing up talcum powder or other things, it pumps or

       8    pulls that up.      It's not just a passive flow, because

       9    there's been arguments I've read where:             Well, there

      10    is a flow out of the uterus, menstrual period, and

      11    that sort of thing, and that's true.            But this

      12    peristaltic pump in mid-cycle, when there is not a

      13    menstrual period, is actually going the other

      14    direction, pulling things up into the fallopian tubes.

      15    Q.      Has the presence of talcum powder in the ovary

      16    been evidenced by studies of pathology?

      17    A.      Yes.

      18    Q.      Let me ask another question, just about the

      19    normal activities of a woman.          Does a woman's daily

      20    activities affect particles or environmental agents

      21    entering the vagina?

      22    A.      I would think so.       Let's just talk about sexual

      23    intercourse for a second.         If there is talcum powder

      24    on the vulva and the woman is having vaginal

      25    intercourse, I would think it's very plausible, it's
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 47 of 279 PageID:
                                  103705 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                               1563

       1    hard to believe that it wouldn't happen that the

       2    talcum powder would be introduced into the vagina, and

       3    all these studies support the ascension migration all

       4    the way up to the fallopian tube.

       5              Using a tampon, riding a bike or a horse, I

       6    think many of those daily activities would result in

       7    making the vagina accessible to any product that's on

       8    the vulva.

       9    Q.      Dr. Clarke-Pearson, do you understand that the

      10    FDA has written that it's indisputable that talcum

      11    powder can migrate to the ovary?           Have you heard that?

      12    A.      I read that in one of their letters, yes.

      13    Q.      Is that in agreement with your opinion?

      14    A.      I think that's what I have been saying.             I'm in

      15    agreement with the FDA on that topic.

      16    Q.      Let's transition from migration and talk just

      17    briefly about inhalation.         Did you consider inhalation

      18    as another route of exposure to the ovary?

      19    A.      Yes.   I think it's possible.

      20              THE COURT:     Possible or probable?

      21              THE WITNESS:      I think it's plausible.         It's

      22    less likely than the ascension through the vagina and

      23    the genital application.         I think it's much stronger.

      24              THE COURT:     But you would use the word

      25    "plausible"?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 48 of 279 PageID:
                                  103706 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                                1564

       1               THE WITNESS:     Yes.

       2    BY MS. O'DELL:

       3    Q.      Doctor, I skipped this slide regarding the

       4    pathology studies.        Is there any particular study you

       5    want to comment on?

       6    A.      I think I sort of, in answering one of your

       7    questions, said, yes, that talc has been found to be

       8    embodied in the ovaries.           There are two studies up

       9    there, '71 and '96, and talc has been found in pelvic

      10    lymph nodes which had to, in my mind, ascend through

      11    the vagina and into the lymphatics and out from the

      12    pelvic organs out into the lymphatics on the pelvic

      13    side wall, and then asbestos has been found in the

      14    ovaries.

      15    Q.      Doctor, I'm going to skip a few slides here.

      16               THE COURT:     Are we finished on inhalation?

      17               MS. O'DELL:     Do you have any questions about

      18    inhalation, your Honor, other than the one you asked?

      19               THE COURT:     He just said it's plausible.          I

      20    want to understand why and what you think the

      21    mechanism is?

      22               THE WITNESS:     There is evidence that talcum

      23    powder that's inhaled can migrate to the ovary through

      24    either lymphatics or through the bloodstream.               It's

      25    much less likely, but I think the mechanism is there.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 49 of 279 PageID:
                                  103707 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1565

       1    This is an IARC statement from, I believe, 2012 that

       2    says that inhalation and dermal contact through

       3    perineal application of talcum powders are primary

       4    routes of exposure.

       5               THE COURT:     What do you think that inhalation

       6    was based on?      That comment in there, what did they

       7    rely on?

       8               THE WITNESS:     I think they are relying on --

       9    I'm not sure.      I would be speculating.

      10               THE COURT:     Thank you.

      11    BY MS. O'DELL:

      12    Q.      Doctor, you said earlier that talcum powder

      13    causes inflammation.        You mentioned in vitro studies.

      14    I think you mentioned animal studies as well.

      15               Would you just walk through some of the

      16    evidence you are aware of in humans that talcum powder

      17    causes inflammation.

      18    A.      Sure.   The inflammation question is one that I

      19    think are probably two good examples.             Early in my

      20    training in the early 1970s, talcum powder was on

      21    surgical gloves, and we were told, instructed to, once

      22    we had our gloves on, and the talcum powder made the

      23    gloves go on easier, to wash the outside of our

      24    gloves.

      25               So we would go to a basin and wash the gloves
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 50 of 279 PageID:
                                  103708 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1566

       1    because it was found that talcum powder that lands

       2    inside the pelvis or abdomen causes inflammation,

       3    which results in scarring, adhesions, which we didn't

       4    want to cause especially in women we are operating on

       5    where we don't want to cause adhesions in their

       6    fallopian tubes and cause infertility, and could cause

       7    granulomas, which are an inflammatory response trying

       8    to wall off talcum granules.          So it's pretty good

       9    evidence in my opinion it causes inflammation.

      10              The other part that's quite obvious and used

      11    medically even today is what's called pleurodesis

      12    where talcum powder is stuck through or a needle of

      13    some sort into the pleural space between the lung and

      14    chest wall with the intention of scarring the lung to

      15    the chest wall.

      16              This is in situations in my patients with

      17    ovarian cancer that have fluid which is called pleural

      18    effusion in their chests, the space between the lung

      19    and the chest wall.        It's filled with fluid being

      20    caused by the cancer.        The patient then develops

      21    respiratory distress, and it's very uncomfortable.                So

      22    we put in a chest tube, drain that fluid to let the

      23    lung expand, and then put talc in and scar the two

      24    together to prevent that fluid from reaccumulating.

      25    The mechanism by which that scarring happens is
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 51 of 279 PageID:
                                  103709 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1567

       1    inflammation.

       2    Q.       Dr. Clarke-Pearson, is it generally-accepted

       3    that inflammation causes cancer?

       4    A.       Chronic inflammation causes cancer.

       5    Q.       And as part of your review in this case, did you

       6    consider the Balkwill article that describes that

       7    inflammatory process?        This is Exhibit 98.

       8               So Balkwill, this was a review paper?

       9    A.       Right.   This was a review paper in Lancet, which

      10    is a very prominent New England Journal, and Lancet

      11    are probably the two most prominent medical

      12    publications.

      13               In the Lancet this review article is talking

      14    about inflammation and cancer, and it's not just

      15    ovarian cancer.       It's talking about the evidence that

      16    inflammation, chronic inflammation causes a variety of

      17    different cancers.

      18    Q.       Doctor, just briefly, would you walk us through

      19    what is being depicted in terms of inflammation

      20    causing cancer.

      21    A.       This is an illustration from that review article

      22    that's sort of in a cartoon diagram, describes what's

      23    happening, starting over here on the left with normal

      24    cells.     They could be ovarian epithelium, that this

      25    chronic inflammation causes tissue damage and chronic
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 52 of 279 PageID:
                                  103710 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1568

       1    infection, if it's pelvic inflammatory disease or

       2    chronic inflammation impacts these cells.

       3              These cells react.        They try to heal.       That's

       4    the normal process.        Cytokines and chemokines are

       5    created, but this process of healing doesn't always

       6    occur because there is chronic inflammation, and so

       7    cells then become mutated.          And we start working our

       8    way down this process.

       9              This is sort of a gradual progression of

      10    malignancy going from left to right.            So the DNA

      11    damage that occurs by this chronic inflammation,

      12    growth stimulation.        The cancer cells that are now

      13    developing don't have the same apoptosis mechanism.

      14    So programmed cell death is apoptosis, which is what

      15    normal cells go through, but cancer cells don't as

      16    much, and so they continue to grow instead of go

      17    through that cycle of programmed cell death.

      18              Angiogenesis is cell death.          For that early

      19    cancer to really take hold and grow, it needs to have

      20    a blood supply, and these malignant cells and the

      21    products that they are making, growth factors,

      22    vascular endothelial growth factors, one product being

      23    made by these cells stimulates angiogenesis, growth of

      24    blood vessels into the tumor, and also these cells are

      25    producing products that are hiding those cancer cells
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 53 of 279 PageID:
                                  103711 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1569

       1    from the immune system, so the immune system isn't

       2    recognizing them as abnormal.

       3              So all of this allows the promotion and

       4    development of a malignancy.          But it all starts back

       5    here at this inflammatory process.

       6    Q.      Is this process you just described also true

       7    about epithelial ovarian cancer?           There have been some

       8    arguments made by defense experts that inflammation

       9    does not cause epithelial ovarian cancer.              Is that

      10    true?

      11    A.      I disagree with that.        And we're talking about

      12    talc today predominantly, but I showed you on the

      13    slide other things that are causing chronic

      14    inflammation, whether it's chronic pelvic inflammatory

      15    disease, endometriosis, obesity.

      16              So chronic inflammation is what I think we

      17    believe, it's not just my belief, causes ovarian

      18    cancer in many circumstances aside from those that

      19    have gene mutations.

      20    Q.      Is there a figure from the Shan and Liu

      21    publication?      Did you review this publication?

      22    A.      Yes, I reviewed this as another review article.

      23    It specifically talks about ovarian cancer.

      24              MS. O'DELL:      If we go to the figure.

      25    Q.      Doctor, briefly we talked about cancer
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 54 of 279 PageID:
                                  103712 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1570

       1    generally; and if you could become more specific in

       2    your discussion about how inflammation causes ovarian

       3    cancer.

       4    A.       I think this is the same representation but in a

       5    diagram form of ovulation, that rupture of the ovarian

       6    capsule and epithelium and healing process that

       7    happens here.      All those cytokines and chemokines and

       8    prostaglandins that are produced in that healing

       9    process are all active right here on this ovarian

      10    surface.

      11               If we could blow this up.

      12               This is a diagram representation.           These are

      13    epithelial cells on the surface of the ovary, and

      14    below that is the stroma or fibroblast, fibrous tissue

      15    that these cytokines, chemokines, and prostaglandins,

      16    growth factors that are out here after ovulation, and

      17    then other things that are causing inflammation, like

      18    talcum powder, impact this ovarian epithelium and

      19    stimulate the premalignant growth of these epithelial

      20    cells.

      21    Q.       Doctor, let's transition just for a moment and

      22    specifically talk about the components of talcum

      23    powder.     What's your understanding of the components

      24    of talcum powder?

      25    A.       Certainly.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 55 of 279 PageID:
                                  103713 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1571

       1              The majority, as I understand it, is platy

       2    talc, but it also includes fibrous talc, asbestos

       3    particles, heavy metals and chemicals that make up the

       4    fragrance of talcum powders.

       5    Q.      Is asbestos, fibrous talc and heavy metals, do

       6    you understand them to be known carcinogens?

       7    A.      Known carcinogens, yes.

       8    Q.      Do they work through an inflammatory mechanism?

       9    A.      Yes.

      10    Q.      Is that generally accepted that that's the mode

      11    by which they induce carcinogenesis?

      12    A.      Yes.

      13    Q.      Does the presence of those components in talcum

      14    powder contribute to your opinion in this case?

      15    A.      Yes, it does, but I think the epidemiology just

      16    takes talcum powder as a whole product.             So what's in

      17    it is hard to identify what specifically is the

      18    carcinogen.     Maybe it's all there.         I don't think

      19    anybody has been able to dissect that out.

      20    Q.      Did they provide evidence of a biologically

      21    plausible mechanism by which talcum powder can cause

      22    ovarian cancer?

      23    A.      Yes.   A number of carcinogens can cause and do

      24    cause ovarian cancer.

      25    Q.      Finally, Doctor, is it your opinion that the
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 56 of 279 PageID:
                                  103714 - Direct/Ms. O'Dell
                             Clarke-Pearson

                                                                             1572

       1    genital use of talcum powder causes epithelial ovarian

       2    cancer?

       3    A.      Yes, it's my opinion.

       4    Q.      Do you hold that opinion to a reasonable degree

       5    of medical certainty?

       6    A.      Yes, I do.

       7              MS. O'DELL:      I have nothing further, Doctor.

       8    Thank you so much.

       9              THE COURT:     We'll take our break now and then

      10    start the cross.

      11              You can step down, Doctor.

      12              THE DEPUTY CLERK:       All rise.

      13              (Recess.)

      14              (Continued on the next page.)

      15    ///

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 57 of 279 PageID:
                                  103715
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1573

       1               THE DEPUTY CLERK:      All rise.

       2               THE COURT:    Thank you.

       3

       4    DANIEL CLARKE-PEARSON, resumed.

       5

       6    CROSS-EXAMINATION

       7    BY MS. BROWN:

       8    Q.      Good morning, Dr. Clarke-Pearson.

       9    A.      Good morning.

      10    Q.      Doctor, to your absolute credit, you have spent

      11    the last 40 years of your professional life treating

      12    women with suspected or diagnosed gynecologic cancers.

      13    Correct?

      14    A.      Yes.

      15    Q.      And that would include ovarian cancer?             Correct?

      16    A.      Yes.

      17    Q.      You have published hundreds of articles in the

      18    field of gynecologic oncology?

      19    A.      About 250.

      20    Q.      You have been a leader in some of the

      21    gynecologic oncology organizations you spoke to us

      22    about, SGO and SCOG.        Correct?

      23    A.      Yes.

      24    Q.      For 40 years you have researched and taught and

      25    practiced in the field of gynecologic oncology.               Fair?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 58 of 279 PageID:
                                  103716
                              Clarke-Pearson - Cross/Ms. Brown

                                                                               1574

       1    A.      Yes.

       2    Q.      But in over 40 years of practice,

       3    Dr. Clarke-Pearson, you have never told a patient that

       4    talcum powder caused her ovarian cancer.             True?

       5    A.      That's probably true.        I can't recall every

       6    single patient I talked to.          I rarely had the question

       7    asked of me.

       8              MS. BROWN:     Permission to read, your Honor.

       9              THE COURT:     YES.

      10    Q.      Can we looked at B-10.        Dr. Clarke-Pearson, this

      11    is from your deposition on February 4th, 2019.               You

      12    were asked at line 11:

      13              "QUESTION:     Have you ever told a patient that

      14    talcum powder caused her ovarian cancer?

      15              "ANSWER:     No."

      16    A.      Okay.

      17    Q.      Dr. Clarke-Pearson, in your 40 years of

      18    practice, you have never recommended increased

      19    screening or monitoring for ovarian cancer based on a

      20    patient's prior use of talcum powder products.               True?

      21    A.      That's true, because I don't ask that question.

      22    Q.      In over 40 years of practice you have never

      23    recommended that a patient undergo prophylactic

      24    surgery to remove her ovaries or fallopian tubes

      25    because of her talcum powder use.            Correct?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 59 of 279 PageID:
                                  103717
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1575

       1    A.      That's true.

       2    Q.      The patient intake form that was in use at the

       3    University of North Carolina while you chaired the

       4    Department of Gynecologic Oncology, did not ask

       5    patients about whether or not they used talcum powder?

       6    True?

       7    A.      That's true because we feel it is not fair to

       8    make a patient feel guilty raising the issue how she

       9    developed ovarian cancer once she already has it.

      10              THE COURT:     I guess the question is, though,

      11    any of your patients that come in put aside whether

      12    they have been diagnosed with ovarian cancer, if they

      13    are coming in for appointments of any kind, is there

      14    something that's used in the questionnaire, do your

      15    forms anywhere ask that of any of the gynecological

      16    patients?

      17              THE WITNESS:      Not at this time.

      18    Q.      And, in fact, Doctor, as of the date of your

      19    deposition, the University of North Carolina and the

      20    department that you chaired for 13 years never advised

      21    women that perineal use of talcum powder can cause

      22    ovarian cancer true?

      23    A.      I have a faculty of 75 faculties, so I cannot

      24    tell you what was advised by my faculty that takes

      25    care of patients that don't have ovarian cancer.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 60 of 279 PageID:
                                  103718
                              Clarke-Pearson - Cross/Ms. Brown

                                                                               1576

       1               MS. BROWN:     Permission to read, your Honor.

       2               THE COURT:     Yes.

       3    Q.       This is B-10, your February 4th, 2019,

       4    deposition in this matter, page 96, lines 5 through

       5    10.     You were asked, Doctor:

       6               "QUESTION:     As of today, the University of

       7    North Carolina and the department that you chaired do

       8    not advise women that perineal use of talcum causes

       9    ovarian cancer.       Correct?"

      10               There was an objection.

      11               "ANSWER:     That's correct."

      12    A.       Maybe I misunderstood the question as:            Was I

      13    advising?     I don't know what my faculty advised.

      14    Q.       You have never advised your patients that talcum

      15    powder use causes ovarian cancer?

      16    A.       So the answer from me and my patients who have

      17    ovarian cancer, no, I don't advise them because I

      18    think that would just add to their mental anguish and

      19    guilt, that maybe they caused something which they may

      20    have.     It's not going to help me take care of that

      21    patient that has ovarian cancer.

      22    Q.       Your patients are moms and sisters and aunts,

      23    and you don't advise them that they should not be

      24    purchasing an over-the-counter product for their

      25    family that you believe causes ovarian cancer.               True?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 61 of 279 PageID:
                                  103719
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1577

       1    A.       That's true.

       2    Q.       You have given a number of presentations over

       3    the course of your career, but you had never given any

       4    presentation anywhere on the relationship between

       5    talcum powder and ovarian cancer.            Correct?

       6    A.       I believe there is a chapter I wrote in 1985

       7    that references talcum powder as a possible risk for

       8    ovarian cancer.

       9               MS. BROWN:     Permission to read, your Honor.

      10               THE COURT:     Yes.

      11    Q.       At your February 4th, 2019, deposition, you were

      12    asked:

      13               "QUESTION:     Have you ever given any

      14    presentation on the relationship between talcum powder

      15    and ovarian cancer?

      16               "ANSWER:     No."

      17               You have also, Dr. Clarke-Pearson, published a

      18    number of articles on ovarian cancer.             Correct?

      19    A.       Yes.   You have to show me which ones you want to

      20    talk about.      Most are clinical trials and treatment.

      21    Q.       None of those articles discuss your theory that

      22    talcum powder causes ovarian cancer?

      23    A.       That was not the intent of any of those

      24    articles.

      25    Q.       So the answer to my question is correct, none of
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 62 of 279 PageID:
                                  103720
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1578

       1    your articles discuss your theory talcum powder causes

       2    ovarian cancer.       True?

       3    A.      That's right, because that's not the intent of

       4    any of those articles.

       5    Q.      You would agree with me, Dr. Clarke-Pearson, and

       6    I heard you mention it this morning, that the

       7    potential association between talcum powder and

       8    ovarian cancer has been reported in the literature for

       9    decades.      Correct?

      10    A.      That information has been gathering over time.

      11    Q.      And, in fact, at your deposition you told us

      12    that you yourself have been aware of the potential

      13    association since your residency back in 1975.

      14    Correct?

      15    A.      That's true.

      16    Q.      But the truth is, Dr. Clarke-Pearson, that it

      17    wasn't until the end of 2018, after you were hired by

      18    the plaintiffs' lawyers, that you formed the opinion

      19    that talcum powder causes ovarian cancer.              True?

      20    A.      No.    I formed my opinion before I was hired by

      21    the lawyers.

      22               MS. BROWN:    Permission to read, your Honor.

      23               THE COURT:    Yes.

      24    Q.      At your February 4th, 2019, deposition, page

      25    104, lines 3 through 24, you were asked -- talking
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 63 of 279 PageID:
                                  103721
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1579

       1    about a video that we will talking about in a little

       2    bit:

       3              "You did not tell the viewers that talcum

       4    powder was associated with a cause of ovarian cancer.

       5    Is that right?

       6              "ANSWER:     That's correct.       Because at that

       7    point in time I didn't believe it was causative.

       8              "QUESTION:     It wasn't until after being

       9    retained in this case and around the time that you

      10    concluded your review in November of 2018, that you

      11    formed that opinion."

      12              There was an objection.

      13              "ANSWER:     As I was preparing to offer an

      14    opinion I did this review and came to that opinion,

      15    yes.

      16              "QUESTION:     If we try to put a time on it, it

      17    would be toward the latter part of 2018, once you had

      18    completed your review that you told us about in

      19    connection with this litigation.           Correct?

      20              "ANSWER:     Yes."

      21              I want Dr. Clarke-Pearson --

      22    A.      Can you tell me when the video you are

      23    referencing the very time is?

      24    Q.      I'll ask you some questions about it.            We're

      25    going to get to it.        Right now I want to talk about
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 64 of 279 PageID:
                                  103722
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1580

       1    some other publications you had in your field over the

       2    years.

       3               In 1993 you authored a publication regarding

       4    mutations of the p53 gene and ovarian cancer.               Do you

       5    recall that?

       6    A.       Not really.     I was a co-author and that was a

       7    long time ago.        Do you have that in the exhibits?

       8    Q.       Absolutely.     You were asked about this paper at

       9    your deposition a few months ago.            Do you recall that?

      10    A.       I do.

      11    Q.       You can find it in your binder up there,

      12    Dr. Clarke-Pearson, at tab 501.           We'll also bring it

      13    up on the screen to aid you.

      14               Do you recall, Dr. Clarke-Pearson, talking

      15    about this article a few months ago in your deposition

      16    and --

      17    A.       I'm not listening to you while I'm trying to

      18    find this.

      19               MS. BROWN:     May I approach to help him?

      20               THE COURT:     Yes.

      21               (Pause.)

      22    Q.       Have you got that in front of you?

      23    A.       Yes.

      24    Q.       This was an article you were a co-author on back

      25    in 1993 regarding the p53 gene in ovarian cancer.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 65 of 279 PageID:
                                  103723
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1581

       1    Correct?

       2    A.      Correct.

       3    Q.      And one of the things that you note in this

       4    article is that approximately one-half of human

       5    epithelial ovarian cancers have mutations in the p53

       6    gene.    Correct?

       7    A.      That's what we found.

       8    Q.      And what you concluded in this article with your

       9    co-authors back in 1993 is that "p53 mutations in

      10    ovarian cancer arise because of spontaneous errors in

      11    DNA synthesis and repair rather than a direct

      12    interaction of carcinogens with DNA.            These molecular

      13    data you and your co-authors noted here in your

      14    article, these molecular data are consistent with data

      15    from epidemiologic studies that have failed to

      16    demonstrate a convincing relationship between exposure

      17    to environmental carcinogens and the development of

      18    ovarian cancer."

      19               That's what you wrote in 1993.          Correct?

      20    A.      That's what my lead author wrote and I was a

      21    co-author, yes.

      22    Q.      Doctor, just to orient us as we walk through

      23    your field and testimony, you told us a moment ago you

      24    first became aware of the potential association of

      25    talc and ovarian cancer during your residency in 1975.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 66 of 279 PageID:
                                  103724
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1582

       1    True?

       2    A.      That's right, based on Johns Hopkins data from

       3    Woodruff and Parmley.

       4    Q.      We just looked at an article from 1993 which you

       5    were a co-author on in which you concluded that most

       6    environmental carcinogens are not linked to p53

       7    mutations.     Right?

       8    A.      That's what that article said, yes.

       9    Q.      I want to take a look at another article that

      10    you wrote, Dr. Clarke-Pearson, in 2009, and you can

      11    find that in the very next tab in the binder in front

      12    of you at 502.      This is an article -- if we can bring

      13    it up on the screen -- that you were in fact the sole

      14    author of.     Correct?

      15    A.      This is an invited review article from the New

      16    England Journal, and I was the sole author, yes.

      17    Q.      And the New England Journal of Medicine we can

      18    agree is a prestigious medical journal.             Correct?

      19    A.      I said that earlier, yes.

      20    Q.      The article here is entitled, "Screening For

      21    Ovarian Cancer."        Correct?

      22    A.      Yes.

      23    Q.      One of the things you were telling us earlier

      24    today is that by the time you treat patients, they in

      25    many cases already have ovarian cancer.             Correct?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 67 of 279 PageID:
                                  103725
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1583

       1    A.      Yes.

       2    Q.      But part of your research and the focus of your

       3    40 years in this area has also been on how to screen

       4    women for ovarian cancer and how to prevent women from

       5    getting ovarian cancer.         Correct?

       6    A.      Yes.

       7    Q.      And in this particular article you posed a

       8    hypothetical -- you were posed a hypothetical at the

       9    beginning, and the article deals with circumstances in

      10    which a physician should consider screening a woman

      11    for ovarian cancer.        Correct?

      12    A.      No.    It is not intended -- the article concludes

      13    that we are not able to screen for ovarian cancer.                So

      14    I was not encouraging physicians to screen for ovarian

      15    cancer because there was no mechanism in 2009 or in

      16    2019 on how we can screen for ovarian cancer.

      17    Q.      I'm not trying to quibble with you on this.

      18    A.      I'm just stating what this article is intended

      19    to say.

      20    Q.      Let's see if we can understand each other, what

      21    this article is about.

      22              The article starts out with a description of a

      23    putative plaintiff who has come to her physician with

      24    this description.       Fair enough?

      25    A.      That's the case.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 68 of 279 PageID:
                                  103726
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1584

       1    Q.      And you review throughout the article the state

       2    of knowledge of ovarian cancer, and you include a

       3    discussion of some risk factors for ovarian cancer.

       4    Correct?

       5    A.      Some risk factors.

       6    Q.      And your ultimate conclusion in this article is

       7    this woman should not be screened for ovarian cancer.

       8    Correct?

       9    A.      Because we don't have any screening methods to

      10    use.    So why would we screen.

      11    Q.      That's unfortunately one of the terrible things

      12    about ovarian cancer is that we don't have a way to

      13    screen women for ovarian cancer.           Correct?

      14    A.      That's correct.

      15    Q.      And what you note in connection with this

      16    article, Doctor, is you comment on that very thing.

      17    And if we could look at page 2, second column, top

      18    paragraph, one of the things you are talking about is

      19    that because there is no obvious precursor lesion,

      20    screening has to focus on early detection of invasive

      21    cancer.    Correct?

      22    A.      Where does it say "early detection"?

      23    Q.      Very top.     Because there is no obvious precursor

      24    lesion.    Are you with me?

      25    A.      Yes.   That wasn't highlighted.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 69 of 279 PageID:
                                  103727
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1585

       1    Q.      "Screening must focus on early detection of

       2    invasive cancer."       Correct?

       3    A.      That's the whole idea of any screening for

       4    cancer.

       5    Q.      What you go on to state in this 2009 article in

       6    the prestigious New England Journal of Medicine is

       7    that risk factors other than age, a family history of

       8    ovarian or breast cancer, and the presence of a BRCA

       9    mutation are poorly understood, and approximately 90

      10    percent of ovarian cancers appear to be sporadic.

      11    Correct?

      12    A.      Yes.

      13    Q.      In this 2019 article, 2009 article in the New

      14    England Journal of Medicine, you made no reference to

      15    talc as a causative agent or a risk factor for ovarian

      16    cancer.    True?

      17    A.      There are a number of other risk factors that we

      18    didn't include in that study because, again, you can't

      19    screen for ovarian cancer.

      20    Q.      In your 2009 article in the New England Journal

      21    of Medicine you make no reference to talc as a

      22    causative agent in ovarian cancer.            Is that correct,

      23    Doctor?

      24    A.      I didn't make the reference to that or didn't

      25    make the reference to incessant ovulation,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 70 of 279 PageID:
                                  103728
                              Clarke-Pearson - Cross/Ms. Brown

                                                                               1586

       1    endometriosis, pelvic inflammatory disease, for

       2    example.

       3    Q.      In fact, what you did is you called out three

       4    risk factors, right?        Age, family history, and BRCA

       5    mutation.      Correct?

       6    A.      Yes.

       7    Q.      And for the others you wrote that they are

       8    poorly understood.        Correct?

       9    A.      Yes.

      10    Q.      In 2011, Dr. Clarke-Pearson, you did some work

      11    with the Society of Gynecologic Oncologists as you

      12    have over the course of your career.            Correct?

      13    A.      Yes.

      14    Q.      And you were part of a publication which can be

      15    found at 530 in your binder -- and if we could bring

      16    that up -- called "Pathways to Progress in Women's

      17    Cancer, a Research Agenda Proposed by the Society of

      18    Gynecologic Oncologists."

      19               Just to orient us, Dr. Clarke-Pearson, you

      20    have held some leadership positions in that

      21    organization, including being the president.               True?

      22    A.      Correct.

      23    Q.      And in this particular publication, Pathways to

      24    Progress from 2011, your name appears here on the

      25    first page as the immediate past president of this
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 71 of 279 PageID:
                                  103729
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1587

       1    Society.       Correct?

       2    A.      Yes, as a cover letter to the membership.

       3    Q.      If we could look at the first paragraph of the

       4    cover letter to this publication, you and the then

       5    president write in the third sentence, you give a

       6    little context for what this report is in fact about,

       7    and you say:

       8               "To make our vision a reality, SGO has in this

       9    research report entitled, Pathway to Progress In

      10    Women's Cancers, identified and outlined the areas of

      11    research by diseases upon which the women's cancer

      12    community should focus for the next decade."

      13               Do you see that, Doctor?

      14    A.      Yes.

      15    Q.      So part of this publication, what this was to

      16    progress in women's cancer was to identify areas of

      17    research and to improve research and study in the

      18    field of gynecologic cancers.          True?

      19    A.      Certainly, that's what we want to do.

      20    Q.      And on page 17 of this document, Doctor, one of

      21    the things that you write about is similar to what we

      22    have been talking about, the idea that screening for

      23    ovarian cancer is notoriously difficult.             Correct?

      24    A.      Yes.

      25    Q.      And you have a section in this publication from
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 72 of 279 PageID:
                                  103730
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1588

       1    2019 that talks about how to prevent ovarian cancer or

       2    what preventive action could be taken.             Correct?

       3    A.      Yes.

       4    Q.      And in this section entitled "Prevention in

       5    2019," you make mention of a number of risk factors

       6    for ovarian cancer.        True?

       7    A.      These are high risk factors, true.

       8    Q.      And those risk factors that you included in this

       9    80-page Pathways to Progress document states as

      10    follows:

      11               "Family history and inherited risk are the

      12    strongest risk factors for the development of ovarian

      13    cancer but they cannot be modified.            Obesity is a

      14    known risk factor for the development of ovarian and

      15    many other cancers."

      16               Do you see that?

      17    A.      Yes.

      18    Q.      You go on to talk about protective factors for

      19    ovarian cancer.       Is that correct?

      20    A.      Yes, and I talked about them earlier today.

      21    Q.      Mr. Williams reminded me that I did not say the

      22    year of this publication, but it was from 2011.

      23    Correct?

      24    A.      Yes.

      25    Q.      So in 2011, this publication from the Society of
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 73 of 279 PageID:
                                  103731
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1589

       1    Gynecologic Oncology, which mentions prevention of

       2    ovarian cancer and risk factors, did not include any

       3    discussion of talc as a causative agent for ovarian

       4    cancer.    Correct?

       5    A.      That's not shown there, yes.

       6    Q.      And the purpose or at least the title of this

       7    document is "Pathways to Progress in Women's Cancer."

       8    Correct?

       9    A.      It's encouraging us to continue research to

      10    find, for example, screening methods, other ways to

      11    prevent ovarian cancer, better ways to treat it.                It

      12    was a comprehensive outline how we would like to

      13    progress, and it was intended for many audiences,

      14    including the National Cancer Institute that was not

      15    funding cancer research adequately in our opinion.

      16    Q.      We will talk about the NCI a little bit later.

      17    In the Pathway to Progress, a Research Agenda Proposed

      18    for the Society of Gynecological Oncology, in which

      19    your name appears in 2011, this document made no

      20    mention that talc causes ovarian cancer.             Correct?

      21    A.      From what you have shown me.          I can't recall

      22    this whole thing from 2011.          You implied I'm the

      23    author.    I'm not the author of this publication.

      24    Q.      At this time you were the immediate past

      25    president of this Society.          Correct, Doctor?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 74 of 279 PageID:
                                  103732
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1590

       1    A.      I was immediate past president.           I wasn't the

       2    author of this publication.

       3    Q.      And you authored the cover page of the document

       4    that follows.      Correct?

       5    A.      Yes.

       6    Q.      And you referred to this research report as an

       7    effort to outline areas of research in which the

       8    women's cancer community should focus for the next

       9    decade.    Correct?

      10    A.      We're trying to develop an agenda for a variety

      11    of audiences to encourage research, to improve the

      12    outcomes of women with ovarian cancer.

      13    Q.      And you made no mention in your cover letter or

      14    in the document itself of talc causing ovarian cancer.

      15    Correct?

      16    A.      And other risk factors, that's true.

      17    Q.      Now, in 2014, Doctor, you appeared on a Fox News

      18    interview.     Do you recall that?

      19    A.      Yes.   It was in Greensboro, North Carolina, a

      20    very brief morning piece for women that are doing the

      21    laundry that lasted about two minutes maybe.

      22    Q.      And I imagine you were also interested in

      23    reaching women who were not doing the laundry.               This

      24    was an effort to reach all women --

      25    A.      Anyone who was available at 10 o'clock in the
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 75 of 279 PageID:
                                  103733
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1591

       1    morning, yes.

       2    Q.       But it was an effort to get the word out about

       3    ovarian cancer, for all women, regardless of whether

       4    they were folding the laundry at 10 o'clock?

       5    A.       Exactly. Anybody who was listening, I was happy

       6    to have them hear me.

       7    Q.       I would like to take a look at it and ask you a

       8    couple of questions about it, if we could.

       9               (The video was played.)

      10    Q.       Now, Dr. Clarke-Pearson, we can agree, of

      11    course, on this television interview, one of the

      12    things you were endeavoring to do is to help women.

      13    Right?

      14    A.       Absolutely.

      15    Q.       You go on in that interview to encourage women,

      16    if they think they have signs of ovarian cancer, to go

      17    to their doctor and ask to be checked out.              Right?

      18    A.       That's correct.

      19    Q.       And one of the things you said here is "I hope

      20    this clip encourages women to get better care and to

      21    detect ovarian cancer earlier."           Right?

      22    A.       Yes.

      23    Q.       One of the things you did in connection with

      24    your effort to help women is you listed some of the

      25    risk factors for ovarian cancer.           Correct?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 76 of 279 PageID:
                                  103734
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1592

       1    A.      I listed some of the high risk factors, yes.

       2    Q.      You did not advise the Fox viewers in 2014 that

       3    they shouldn't go to the drugstore and buy talcum

       4    powder because it causes ovarian cancer.             Correct?

       5    A.      That was not mentioned along with a lot of other

       6    things.

       7    Q.      And the reason you didn't mention that,

       8    Dr. Clarke-Pearson, in 2014 is because in 2014 you

       9    didn't believe that talc causes ovarian cancer?

      10    A.      I didn't believe it, but there was certainly

      11    mounting evidence that we had to start thinking

      12    seriously about that issue.

      13    Q.      In 2014, Doctor, five years ago, you did not

      14    believe the opinions that you've come into this

      15    courtroom to give us today.          You did not believe that

      16    talc causes ovarian cancer?

      17    A.      I've learned a lot in the last two years.

      18    Q.      In fact, it wasn't until you became an expert in

      19    this litigation that you came to believe that talc

      20    causes ovarian cancer.         Correct?

      21    A.      I became an expert after I believed that talc

      22    caused ovarian cancer, not the other way around.

      23    Q.      Well, let's talk a little bit about how you got

      24    involved in this litigation.

      25              You know one of the plaintiffs' lawyers.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 77 of 279 PageID:
                                  103735
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1593

       1    Correct?

       2    A.      Yes.

       3    Q.      You actually went to medical school with

       4    Dr. Thompson.       Correct?

       5    A.      Not true.

       6    Q.      You were at medical school at the same time.

       7    Correct?

       8    A.      I was a resident in obstetrics and gynecology

       9    when Dr. Thompson was a medical student, and I didn't

      10    know her at that time.

      11    Q.      And it was through Dr. Thompson you got involved

      12    in this litigation.        Correct?

      13    A.      She asked me if I would evaluate whether I

      14    believed talcum powder caused ovarian cancer or not

      15    before I started in on my methodologic review of the

      16    literature.

      17    Q.      At the time Dr. Thompson approached you, you had

      18    been a practicing gynecologic oncologist for 40 years.

      19    Correct?

      20    A.      Thereabouts, yes.

      21    Q.      At the time Dr. Thompson approached you, you did

      22    not hold the opinion that talcum powder causes ovarian

      23    cancer?

      24    A.      I didn't hold an opinion at that time.             That's

      25    true.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 78 of 279 PageID:
                                  103736
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1594

       1    Q.      Dr. Thompson approached you in late 2017, early

       2    2018.    Correct?

       3    A.      I don't recall exactly when.

       4    Q.      It wasn't until after you did a review for

       5    Dr. Thompson that you came to the opinion that you now

       6    hold here today.        Correct?

       7    A.      I did a review for myself.         I'm not going to go

       8    out and do something for Dr. Thompson because she

       9    wants me to say something for her or her firm.               I have

      10    a reputation, and I feel it's a strong reputation, and

      11    I'm not going to sign on as somebody's hired gun.                So

      12    I reviewed the literature in depth and came to the

      13    conclusion talcum powder causes ovarian cancer.

      14    Q.      You were compensated, of course, to review the

      15    literature.       Correct?

      16    A.      After I made a conclusion as to what my position

      17    was, yes.

      18    Q.      And you submitted an invoice for your review of

      19    that literature.        Correct?

      20    A.      Yes.

      21    Q.      And you were compensated by the plaintiffs'

      22    lawyers.       Right?

      23    A.      As every expert witness.

      24               THE COURT:     Did you serve as an expert?

      25               THE WITNESS:      Witness, not in a product
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 79 of 279 PageID:
                                  103737
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1595

       1    liability, but in many malpractice cases.

       2               THE COURT:     Not in a case like this before?

       3               THE WITNESS:     No.

       4    BY MS. BROWN:

       5    Q.      And so if we can work a little bit with timing

       6    and this board, Doctor, is it fair to say after

       7    Dr. Thompson approached you about being an expert in

       8    litigation and you reviewed the literature, you came

       9    to the opinion that talcum powder causes ovarian

      10    cancer.     Correct?

      11    A.      Yes, after doing a Bradford Hill analysis.

      12    Q.      And prior to that, though, prior to that time,

      13    though, Dr. Clarke-Pearson, you were not of that

      14    opinion.     Correct?

      15    A.      I was not of that opinion.

      16    Q.      I want to talk a little bit about whether or not

      17    this opinion that you've come to hold in the last

      18    couple of years after getting involved in this

      19    litigation, whether that opinion is generally-accepted

      20    in your gynecologic community.

      21               I want to start by talking about the American

      22    College of Obstetrics and Gynecology.             You would

      23    agree, Dr. Clarke-Pearson, that that is a leading

      24    organization in your field.          Correct?

      25    A.      Yes, in obstetrics and gynecology.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 80 of 279 PageID:
                                  103738
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1596

       1    Q.      It is one of the premier medical associations

       2    for doctors like yourself who have dedicated their

       3    professional life to gynecological oncology?

       4    A.      The American College of Obstetrics and

       5    Gynecology is more for general obstetricians and

       6    gynecologists, and the Society of Gynecologic Oncology

       7    is the premier organization for gynecologic

       8    oncologists.

       9    Q.      We're going to talk about that one next.             I want

      10    to start with the American College of Obstetrics and

      11    Gynecologists otherwise known in your field as ACOG.

      12    Correct?

      13    A.      Correct.

      14    Q.      You have been a member of ACOG for decades.

      15    Correct?

      16    A.      Yes.

      17    Q.      You have led numerous postgraduates and

      18    continuing education courses sponsored by ACOG.

      19    Correct?

      20    A.      Yes.

      21    Q.      You have served on a number of ACOG committees.

      22    Correct?

      23    A.      Yes.

      24    Q.      You spoke about that with counsel this morning.

      25    The gynecologic management committee is one of those.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 81 of 279 PageID:
                                  103739
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1597

       1    Correct?

       2    A.      That's correct.

       3    Q.      You have also served a three-year term on the

       4    ACOG executive board.        Correct?

       5    A.      Yes.

       6    Q.      And as a practicing gynecologic oncologist, one

       7    of the places you look for guidance regarding

       8    potential risk factors for ovarian cancers are

       9    professional organizations like ACOG.             Correct?

      10    A.      They serve an educational role for general

      11    obstetricians and gynecologists.

      12    Q.      You know ACOG does not recognize talc as a

      13    causative agent of ovarian cancer.            Right?

      14    A.      You have to show me the publication.

      15    Q.      I'll be happy to.

      16               Let's take a look at, if we could -- and it's

      17    in your binder, sir.        If you want a hard copy there,

      18    at 515.     I think we have a slide we can probably use

      19    for this.

      20               Now, one of the things you know,

      21    Dr. Clarke-Pearson, is that ACOG has a patient facing

      22    website, and we spoke about it in your deposition

      23    regarding risk factors for ovarian cancer.              Correct?

      24    A.      Yes.

      25    Q.      And this website that ACOG, one of the leading
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 82 of 279 PageID:
                                  103740
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1598

       1    organizations in your field, maintains is frequently

       2    updated to stay up to date on the latest medical and

       3    scientific information.          True?

       4    A.      Yes.

       5    Q.      And this page that we're looking at right now is

       6    entitled, "What are the risk factors for ovarian

       7    cancer?"       Correct?

       8    A.      Yes.

       9    Q.      And we can see that this particular one was

      10    updated just a few months ago, in April of 2019.

      11    Correct?

      12    A.      Yes.

      13    Q.      And ACOG lists a number of risk factors for

      14    ovarian cancer.       True?

      15    A.      Yes.

      16    Q.      Some of these we have seen in your own

      17    publications: age, family history, BRCA mutations.

      18    Correct?

      19    A.      Yes.

      20    Q.      And some of these are new for us here, never

      21    having had children.          Correct?

      22    A.      I'm sorry?

      23    Q.      New for our discussion this morning.            We have

      24    not yet seen a publication listed, never having had

      25    children, though, it's on ACOG's website?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 83 of 279 PageID:
                                  103741
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1599

       1    A.      It has been in publications over the years

       2    before this.      In our discussion, this is a new topic

       3    such as Lynch Syndrome, and other things.

       4    Q.      We can certainly agree ACOG does not list talcum

       5    powder as a risk factor for ovarian cancer.              Correct?

       6    A.      We can agree.

       7    Q.      And certainly ACOG does not advise its people

       8    who come to its website or look to it for scientific

       9    advice, certainly does not advise that talcum powder

      10    has been established as a cause of ovarian cancer.

      11    Correct?

      12    A.      They haven't published that, no.

      13    Q.      And one of the things that ACOG has done for

      14    people that look to ACOG for guidance is it in fact

      15    puts out a statement regarding the alleged association

      16    between talcum powder and ovarian cancer.              Correct?

      17    A.      You have to again point me to that publication.

      18    Q.      Sure.   In your binder, it is No. 523, and if we

      19    could look at the entire document for a second, so we

      20    can orient ourselves as to who this is from and what

      21    is going on here.

      22               What we see here, Doctor, is that in September

      23    of 2017, the Executive Vice President and CEO of ACOG,

      24    Dr. Lawrence, released the following statement on talc

      25    use and ovarian cancer.         Correct?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 84 of 279 PageID:
                                  103742
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1600

       1    A.      Yes.

       2    Q.      And let's take a look at what the statement of

       3    this leading gynecologic organization had to say.                If

       4    we're able to blow that up, that would be great.

       5               "Despite an observed association several

       6    decades of medical research have not demonstrated a

       7    direct causative link between the use of talcum powder

       8    and ovarian cancer.        Although some case control

       9    studies suggested an association, with a small

      10    increase in risk, prospective cohort studies have not

      11    demonstrated an increased risk.           It is important to

      12    note that there are limitations associated with the

      13    studies that have investigated this association, which

      14    includes several types of bias, inadequate sample

      15    sizes, and the rarity of the disease.             Because of

      16    concerns regarding potential discomfort or pain,

      17    obstetrician gynecologists do not recommend use of

      18    vaginal treatments such as douche, vaginal sprays, or

      19    talcum powder, and the use of talcum powder has

      20    declined over the years.         There is no medical

      21    consensus that talcum powder causes ovarian cancer."

      22               That was the statement from the Executive Vice

      23    President and CEO of ACOG in September of 2017.

      24    Correct?

      25    A.      Yes.   I'll disagree with that, but that's what
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 85 of 279 PageID:
                                  103743
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1601

       1    he said.

       2    Q.      And one of the things that ACOG does in addition

       3    to providing information to potential patients or

       4    women with ovarian cancer or suspected ovarian cancer

       5    is it also provides information for clinicians.

       6    Correct?

       7    A.      Yes.

       8    Q.      And one of the things that's available on ACOG's

       9    website is a PowerPoint presentation about ovarian,

      10    peritoneal and fallopian tube cancer.             And I would

      11    like to ask you some questions about that.              You can

      12    find it in your binder at tab 532.

      13               Now, for this PowerPoint ACOG distributes for

      14    clinicians it actually goes beyond established risk

      15    factors and also identifies some suspected or possible

      16    risk factors.      Do you see that, Doctor?

      17    A.      Yes.

      18    Q.      And this updated presentation is from January of

      19    2017 and nowhere in the established or even suspected

      20    or possible risk factors does ACOG identify talcum

      21    powder as a risk factor for ovarian cancer.              True?

      22    A.      That's true.     It's not on this slide.         I had

      23    nothing to do with this slide.           I don't want you to

      24    imply because I was a member of some committees on

      25    ACOG at one point in time that I had anything to do
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 86 of 279 PageID:
                                  103744
                              Clarke-Pearson - Cross/Ms. Brown

                                                                               1602

       1    with Dr. Lawrence's statement or this PowerPoint.                  I'm

       2    not responsible for any of this.

       3    Q.      I definitely want to be clear on that.             As of

       4    today, you disagree with ACOG on this score.               Correct?

       5    A.      Yes.

       6    Q.      When Dr. Lawrence made his statement, though,

       7    back in 2017, before you were hired as an expert in

       8    this litigation, you were of the view that talcum

       9    powder had not been established as a cause of ovarian

      10    cancer.     True?

      11    A.      It was not my view in 2017 because I hadn't done

      12    the research that I've done now.

      13    Q.      I would like to take a look at the most recent

      14    statement from ACOG on this score, and it comes out of

      15    your former committee, the Gynecologic Management

      16    Committee.     This is a committee opinion that can be

      17    found in your binder, Doctor, at 540.

      18               Now, one of the things that the ACOG

      19    committees, including the ones on which you served, do

      20    from time to time is they issue committee opinions.

      21    Correct?

      22    A.      Yes.

      23    Q.      In fact, your resume lists some of the many

      24    opinions of which you were a part of during your time

      25    in service on the Gynecologic Management Committee.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 87 of 279 PageID:
                                  103745
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1603

       1    Correct?

       2    A.      That's right.

       3    Q.      And in 2019, ACOG's Gynecologic Management

       4    Committee in fact recommended the use of talc

       5    following gynecologic surgery in obese women.               Do you

       6    see that?

       7    A.      This is recommended to help an abdominal wound

       8    heal, by closing inflammation and scarring and closure

       9    to avoid seromas forming in obese women who have thick

      10    layers of fat.       It has nothing to do with vaginal

      11    talc.

      12    Q.      The Gynecologic Management Committee on which

      13    you once served has recently this year recommended the

      14    use of talc for women who had undergone gynecologic

      15    surgery.       Were you aware of that?

      16    A.      Yes.     We're talking about abdominal incisions to

      17    help them close and heal and not fall apart after

      18    surgery in obese patients.          It has nothing to do with

      19    perineal use.       They were not advising putting talc in

      20    the pelvis after pelvic surgery.

      21    Q.      That wasn't my question.         I just want to know if

      22    you were aware that the committee on which you once

      23    served as recently as this year is recommending the

      24    medical use of talc?

      25    A.      Yes, I was aware of that.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 88 of 279 PageID:
                                  103746
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1604

       1    Q.      I want to talk about the Society of Gynecologic

       2    Oncologists or SGO.        You are familiar with that

       3    organization.       Correct?

       4    A.      Yes.

       5    Q.      And you have been a member of SGO for decades?

       6    A.      Yes.

       7    Q.      You in fact were the president of SGO from 2009

       8    to 2010.       Correct?

       9    A.      That's correct, '10 to '11.

      10    Q.      SGO describes its mission as promoting

      11    excellence in the care of women at risk for or

      12    affected by gynecologic cancer through advocacy,

      13    education, research and interdisciplinary

      14    collaboration.       Right?

      15    A.      It sounds like our mission statement.

      16    Q.      And you would agree, of course,

      17    Dr. Clarke-Pearson, that the doctors and the

      18    scientists at SGO are working very hard to protect

      19    women's health.       Correct?

      20    A.      Yes.

      21    Q.      And you know that just like ACOG, SGO makes

      22    available for a potential patient's or healthcare

      23    provider's information about the potential risk

      24    factors for ovarian cancer.          Correct?

      25    A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 89 of 279 PageID:
                                  103747
                              Clarke-Pearson - Cross/Ms. Brown

                                                                               1605

       1    Q.      And you know that SGO does not identify talc as

       2    a risk factor for ovarian cancer?

       3    A.      That's my understanding, yes.

       4    Q.      And you know most certainly SGO does not

       5    identify talc as an agent that has been identified as

       6    causing ovarian cancer.         Correct?

       7    A.      That's what I understand, yes.

       8    Q.      Let's take a look at the SGO website, and we can

       9    go to the slide for these.

      10               Now, SGO, as you know, Doctor, actually has

      11    quite a robust list of potential risk factors.

      12    Correct?

      13    A.      I don't know what you mean by that.

      14    Q.      Well.   We had to put it on two slides.            Let's

      15    take a look at what SGO advises.           They list, as we've

      16    discussed, the BRCA mutations.           Correct?

      17    A.      Yes.

      18    Q.      They list Lynch Syndrome as a potential risk

      19    factor?

      20    A.      Yes.

      21    Q.      And they list family history.          Correct?

      22    A.      Yes.

      23    Q.      If we can go to the second slide, their list

      24    continues to include a number of different risk

      25    factors for ovarian cancer, including age,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 90 of 279 PageID:
                                  103748
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1606

       1    endometriosis, personal history of breast cancer.

       2    Correct?

       3    A.      Yes.

       4    Q.      Nowhere on this two-page list from SGO of

       5    potential risk factors of ovarian cancer does talcum

       6    powder appear.       True?

       7    A.      That's true.       Can you tell me when this was

       8    published?

       9    Q.      Absolutely.       This list is currently -- as we

      10    downloaded it on September 12th, this is currently

      11    available on SGO's website.

      12    A.      Okay.

      13    Q.      I want to talk about the Centers for Disease

      14    Control and Prevention.         You are aware that they also

      15    advise people looking to them as a resource of

      16    potential risks factors for ovarian cancer.              Correct?

      17    A.      Yes.

      18    Q.      And if we could take a look at that slide.

      19               Doctor, this is at tab 516.         This is what the

      20    Centers for Disease Control and Prevention advises

      21    anyone who comes to its website, as recently as

      22    June 12th, of the risk factors of ovarian cancer, and

      23    they include some of the many that we looked at this

      24    morning.       Correct?

      25    A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 91 of 279 PageID:
                                  103749
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1607

       1    Q.      Age, right?     Middle age or older?

       2    A.      Yes.

       3    Q.      BRCA mutations, which we looked at,

       4    endometriosis.      Correct?

       5    A.      Yes.   All those things are on there, listed.

       6    Q.      You know the CDC does not advise anyone going to

       7    its website or looking to it as a source of scientific

       8    information, does not advise that talcum powder causes

       9    ovarian cancer.       Correct?

      10    A.      That's correct.

      11    Q.      And, in fact, the CDC actually recommends the

      12    use of talcum powder in the genital area.              Does it

      13    not?

      14    A.      I'm not aware of that.

      15    Q.      Let's take a look at the slide for us, and it's

      16    tab 541 in your book, Doctor.

      17              Are you aware the CDC in 2015 put out some

      18    guidelines related to sexually transmitted diseases?

      19    A.      I'm not aware of that.        I'm reading along with

      20    you.

      21    Q.      One of the sexually transmitted diseases the CDC

      22    deals with is genital warts.          And the CDC, as recently

      23    as 2015, advised of a potential treatment for genital

      24    wart pain, and what it said is that if the pain is

      25    intense, powder the genital area with talc.              Do you
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 92 of 279 PageID:
                                  103750
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1608

       1    see that, Doctor?

       2    A.       Yes, they were talking about a short-term

       3    treatment for pain, not some chronic use, on a daily

       4    or weekly basis.

       5    Q.       Well, the CDC doesn't say:        Be careful not to

       6    use this too long because it causes ovarian cancer;

       7    does it?

       8    A.       Are they are talking about treating the pain?

       9    Once the pain goes away, one would assume the patient

      10    would stop using the treatment listed here, including

      11    baking soda.

      12    Q.       The CDC does not advise you should weigh the

      13    risks of using talcum powder for your pain because we,

      14    the CDC, believe it causes ovarian cancer.              Correct?

      15    A.       That's correct.

      16    Q.       You mentioned a little earlier this morning

      17    "NCI."     Do you remember that?

      18    A.       I may have said "NCI."       In what context?

      19    Q.       In the context of looking for a governmental

      20    organization to sponsor ovarian cancer research, you

      21    were organizing efforts to get NCI to give more money

      22    for ovarian cancer research.

      23    A.       That was at SGO.

      24    Q.       And the NCI is a part of the National Institutes

      25    of Health.     Correct?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 93 of 279 PageID:
                                  103751
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1609

       1    A.      Yes.

       2    Q.      And, in fact, some of your research has been

       3    funded by NCI over the years.          Is that correct?

       4    A.      That's correct.

       5    Q.      And one of the things the NCI does is it

       6    produces guidance for physicians on the risk factors

       7    for cancer.     Are you aware of that?

       8    A.      No.

       9    Q.      Let's take a look, if we could, in your binder,

      10    Doctor, at 517.       If we could bring up the actual

      11    document which is 517 and page 1.

      12              This is a printout from the NIH, NCI website

      13    regarding ovarian, fallopian tube and primary

      14    peritoneal cancer prevention, and this is at the

      15    health professional version.          Do you see that, Doctor?

      16    A.      Yes.

      17    Q.      Did you know that NIH put out a publication like

      18    this?

      19    A.      I was not aware of it.

      20    Q.      One of the things NIH and NCI do here is they

      21    review the strength of the evidence for some potential

      22    risk factors.      And if we could take a look at page 12,

      23    please, they have identified factors with inadequate

      24    evidence of an association of ovarian, fallopian tube,

      25    and primary peritoneal cancer.           Do you see that there,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 94 of 279 PageID:
                                  103752
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1610

       1    Doctor?

       2    A.      Yes.

       3    Q.      One of the things this document from the

       4    National Institutes of Health through the NCI that has

       5    funded some of your research does is it identifies

       6    factors that have inadequate evidence of an

       7    association with perineal area risk of ovarian cancer.

       8    Do you see that?

       9    A.      Yes.

      10    Q.      One of the factors with inadequate evidence that

      11    NIH and NCI identified here is perineal talc exposure.

      12    True?

      13    A.      Yes.

      14    Q.      And what the government cancer agency that we're

      15    looking at, what they conclude here is that "the

      16    weight of evidence does not support an association

      17    between perineal talc exposure and an increased risk

      18    of ovarian cancer."

      19              Do you see that?

      20    A.      And the references are out of date based on

      21    today's discussion.

      22    Q.      Let's take a look at when this document was

      23    updated by the NIH, NCI, and we can find that at page

      24    18?

      25              See down there at the bottom the word
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 95 of 279 PageID:
                                  103753
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1611

       1    "updated."      This was updated May 30th, 2019.           Do you

       2    see that, Dr. Clarke-Pearson?

       3    A.       I see that.    It doesn't mean it was really

       4    adequately updated.        The meta-analysis that we talked

       5    about this morning were in 2018, and they are not

       6    included in this manuscript in terms of references.

       7    Q.       Have you seen this before?

       8    A.       No.   I'm quickly looking at the reference list

       9    of 50 references.

      10    Q.       I want to make sure you have enough time to look

      11    at it.

      12    A.       You are talking to me, and I'm trying to read.

      13    Q.       I just want to direct your attention when you

      14    get there, Doctor, to the updated date.             Are you with

      15    me?

      16    A.       I'm not sure where you are now.          Where are you?

      17    Q.       Page 18 of 19 --

      18    A.       The date this was updated?

      19    Q.       Correct.

      20    A.       I understand that's when they published it, but

      21    they haven't updated the reference list of

      22    meta-analysis like Penninkilampi.

      23    Q.       The document we're looking at states in terms of

      24    the date it was updated is May 30th, 2019.              We can

      25    agree on that.      Right?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 96 of 279 PageID:
                                  103754
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1612

       1    A.      Yes, but they failed to include up-to-date

       2    references and analysis of the issues related to

       3    talcum powder and ovarian cancer.

       4    Q.      And what this document that we have been

       5    reviewing from the NIH, NCI concludes is that the

       6    weight of the evidence does not support an association

       7    between perineal talc exposure and an increased risk

       8    of ovarian cancer.       Correct?

       9    A.      Based on inadequate evaluation, I've shown you

      10    data today from references that are more up to date

      11    that the NCI has apparently chosen or not been

      12    complete in their evaluation of the topic that we're

      13    talking about.

      14    Q.      I want to take a closer look at some of the data

      15    the NCI did review.        But as to the NCI's review of the

      16    evidence that they state was updated in May, again,

      17    that's not a process that you personally took part in.

      18    Correct?

      19    A.      I was not involved with this, no.

      20    Q.      So you don't know the decision-making of the

      21    scientists and professionals at NCI that went into

      22    their determination that the weight of the evidence

      23    does not support an association between perineal talc

      24    exposure and an increased risk of ovarian cancer.

      25    True?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 97 of 279 PageID:
                                  103755
                              Clarke-Pearson - Cross/Ms. Brown

                                                                               1613

       1    A.      I don't know their process or who was involved

       2    in any of that, no.

       3    Q.      Now, let's take a look at page 12, and if we can

       4    blow up that so we have it.

       5               That first paragraph starts:

       6               "The discussion of the scientific data on

       7    perineal talc exposure and ovarian cancer."              And what

       8    the scientists at the NIH state is that "the results

       9    from case control and cohort studies are

      10    inconsistent."

      11               Do you see that?

      12    A.      Yes.

      13    Q.      And it goes on to talk about a pooled analysis

      14    from the Ovarian Cancer Association Consortium.               Do

      15    you see that?

      16    A.      Yes.

      17    Q.      You know what that is.        Right?

      18    A.      Yes.

      19    Q.      That's the Terry analysis on which you rely.

      20    Correct?

      21    A.      That's one of the many papers that we considered

      22    as you got my analysis.

      23    Q.      And, in fact, the reason -- one of the reasons

      24    you cite the Terry paper in your expert report is for

      25    the proposition that it showed a dose-response.               Do
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 98 of 279 PageID:
                                  103756
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1614

       1    you recall doing that?

       2    A.      Possibly.     There are several others as well, and

       3    this Terry report shows a statistically significant

       4    increased risk of ovarian cancer, 24 percent, right

       5    there on the bottom line.

       6    Q.      When it comes to the score of dose-response, the

       7    reason that you cited the Terry analysis -- let's take

       8    a look at what the scientists at this government

       9    health organization said.

      10              Now, they said that this Terry study found a

      11    modest increased risk of epithelial ovarian cancer --

      12    A.      Statistically significant increase, yes.

      13    Q.      Is it important, Doctor, that it's statistically

      14    significant?

      15    A.      It's one of the important things.           Relative risk

      16    is also important.       Relative risk is increased by

      17    24 percent.

      18    Q.      But in terms of evaluating a scientific study,

      19    you, as a doctor, as a gynecologic oncologist, it is

      20    important to you that that confidence interval shows

      21    statistical significance.         Is that right?

      22    A.      That's not the only thing.         Weight of the

      23    evidence is what's important.

      24    Q.      What these scientists say is "but the trend

      25    across increasing lifetime number of applications was
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 99 of 279 PageID:
                                  103757
                              Clarke-Pearson - Cross/Ms. Brown

                                                                             1615

       1    not statistically significant."

       2              Do you see that?

       3    A.      Yes.   I'm trying to look at the references they

       4    are using.     The first one reference 43 was from 2003,

       5    which is out of date.        Terry was 2013.       There are

       6    other references that I've included in my report that

       7    talk about dose-response.         So they've cherry-picked or

       8    they are just out of date with their references.

       9    Q.      To focus you for a second, Dr. Clarke-Pearson, I

      10    want to talk about the Terry analysis from 2013.                Are

      11    you with me?

      12    A.      I'm with you.

      13    Q.      That is end note 44.        Right?

      14    A.      Yes, for reference, 43.

      15    Q.      You and I can agree you cited this study in your

      16    report for the proposition that it showed a

      17    dose-response.      Correct?

      18    A.      Along with others.       The totality is what I have

      19    been looking at as I make my analysis, not one paper

      20    or report over another.

      21    Q.      And what these government scientists state in

      22    this document, concluding that there is inadequate

      23    evidence of an association, what they say about the

      24    Terry tape is that "increasing lifetime number of

      25    applications was not statistically significant."
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 100 of 279 PageID:
                                  103758
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1616

        1              Correct?

        2   A.      That's what that says, and there are other

        3   papers that say that it is.

        4   Q.      And one of the studies you spoke with us about

        5   this morning, Doctor, was the Schildkraut study.                Do

        6   you remember that?

        7   A.      Yes.

        8   Q.      That was a study from 2016.          Correct?

        9   A.      Right.

       10   Q.      These folks in fact go on to talk about it,

       11   correct, case-control studies of African-American

       12   women in the United States.          Do you see that?

       13   A.      Yes.

       14   Q.      And they go on to talk additionally about the

       15   Women's Health Initiative prospective study.               Correct?

       16   A.      Yes.     One of the cohort studies.        The

       17   Schildkraut study showed a 44 percent increased risk

       18   of ovarian cancer.

       19   Q.      When considering all of the evidence, they came

       20   to the conclusion that perineal talc exposure was not

       21   adequate to support a risk for ovarian cancer.

       22   Correct?

       23   A.      Could you read back what she just said.

       24   Q.      What the scientists at the NIH concluded is that

       25   there is inadequate evidence of an association between
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 101 of 279 PageID:
                                  103759
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1617

        1   perineal talc exposure and ovarian cancer.              Correct?

        2   A.      They didn't consider all the evidence.             The

        3   evidence that they had, they can say that, but they

        4   didn't consider all the evidence.

        5   Q.      Doctor, the document said it was updated two

        6   months ago?

        7   A.      How come they didn't include references that are

        8   more updated?

        9   Q.      You don't have any personal knowledge why they

       10   did or did not include any of the references here; do

       11   you?

       12   A.      No, I don't.      It's disappointing the National

       13   Cancer Institute can't publish something that's more

       14   up to date.

       15   Q.      I want to talk a little bit, Doctor, about the

       16   FDA.    You know, of course, in addition to ACOG to some

       17   of the other organizations we've look at, the FDA has

       18   also had an opportunity to review data on the alleged

       19   association between perineal talc exposure and ovarian

       20   cancer.     Correct?

       21   A.      I'm not aware of what they published.

       22   Q.      We talked about this a little bit in your

       23   deposition.      Right?    You know the FDA received

       24   something called a citizen's petition.             You are

       25   familiar with that?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 102 of 279 PageID:
                                  103760
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1618

        1   A.       I'm aware of that letter, yes.

        2   Q.       Let's take a look at that letter which is 506 in

        3   your binder.

        4              Doctor, you are familiar generally with the

        5   process of a citizen's petition.            Correct?

        6   A.       You have to explain that to me.

        7   Q.       You have seen, at least in connection with your

        8   expert work for the plaintiffs in this lawsuit, you

        9   have seen at least the documentation from the FDA

       10   responding to a citizen's petition requesting an

       11   ovarian cancer warning on talcum powder products?

       12   A.       I'm aware of that.       I don't know the whole

       13   process.

       14   Q.       I want to talk about the FDA's review of the

       15   scientific data and their conclusions about whether or

       16   not talcum powder causes ovarian cancer?

       17              Now, this document is from 2014.            Correct?

       18   A.       Yes.

       19   Q.       And as we just discussed, the FDA is responding

       20   to a petition requesting that talcum powder products

       21   have a warning regarding the risk of ovarian cancer.

       22   Right?

       23   A.       Yes.

       24   Q.       And what the FDA concluded is that "after

       25   careful review and consideration of the information
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 103 of 279 PageID:
                                  103761
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1619

        1   submitted in your petitions, the comments received in

        2   response to the petitions, and review of additional

        3   scientific information, this letter is to advise you

        4   that the FDA is denying your petitions."

        5              Right?

        6   A.      That's what it says.

        7   Q.      And what the FDA concluded is that the FDA did

        8   not find that the data submitted presented conclusive

        9   evidence of a causal association between talc use in

       10   the perineal area and ovarian cancer.             Right?

       11   A.      I don't know what data was submitted, and I

       12   don't know what the analysis of the FDA was.               This

       13   organization submitted a petition in 1994 and then

       14   again in 2008, and the FDA finally responded in 2014.

       15   I'm not quite sure what the process is that you are

       16   alluding to, but it doesn't sound very timely, and the

       17   FDA doesn't reference any references whatsoever here.

       18   To me this is not a publication.            It's a letter

       19   denying this petition.

       20   Q.      Let's talk about what we do know, what's

       21   contained in this letter.          Are you with me?

       22   A.      I'm with you.

       23   Q.      We do know this is a document from the Food &

       24   Drug Administration in 2014.           Right?

       25   A.      Right, in response to a letter from 1994.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 104 of 279 PageID:
                                  103762
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1620

        1   Q.      And 2008.     See that?

        2   A.      Right.

        3   Q.      What we do know, what the FDA states in this

        4   document, is that the FDA did not find that the data

        5   submitted presented conclusive evidence of a causal

        6   association between talc use in the perineal area and

        7   ovarian cancer --

        8   A.      That's what this says.

        9   Q.      You are not aware of any other proclamation or

       10   publication or document from the FDA that would

       11   suggest that it has found a causal association between

       12   talc and ovarian cancer?

       13   A.      I'm not aware of any documentation from the FDA

       14   evaluating talcum powder whatsoever.

       15   Q.      Let's look at some of the details of the FDA's

       16   evaluation in this document.

       17              One of the pieces of information that the FDA

       18   reviewed in connection with this document is found on

       19   page 3, and it relates to the 1993 National Toxicology

       20   Program report.       Do you see that?

       21   A.      Yes.

       22   Q.      Doctor, in fact, you cite that 1993 toxicology

       23   report in your expert report in this case.              Correct?

       24   A.      Yes, for a different reason.

       25   Q.      You cite the 1993 NTP study in your report
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 105 of 279 PageID:
                                  103763
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1621

        1   following the sentence that says:

        2              "Talcum powder is known to elicit an

        3   inflammatory response in animals and humans."

        4   Correct?

        5   A.      Yes, continuing my belief that chronic

        6   inflammation caused by talcum powder results in

        7   ovarian cancer.

        8   Q.      And just to orient us, let me put it up on the

        9   screen so you and I are on the same page here.

       10              This is your report in this case.           In the

       11   section entitled "Inflammation and cancer," you state:

       12              "Talcum powder is known to elicit an

       13   inflammatory response in animals and humans."

       14              And you have three cites there.           Right?

       15   A.      Yes.

       16   Q.      And one of them is this 1993 NTP study.               Right?

       17   A.      Yes, which demonstrates inflammation caused by

       18   talcum powder.

       19   Q.      And you know the FDA made some conclusions after

       20   it had the chance to review this 1993 NTP study.

       21   Correct?

       22   A.      Right.

       23   Q.      And what the FDA included, included some of

       24   those criticisms in this 2014 letter.             Correct?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 106 of 279 PageID:
                                  103764
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1622

        1   Q.       And what the FDA concluded was that this 1993

        2   NTP study lacks convincing scientific support because

        3   of serious flaws in its design and conduct.               Correct?

        4   A.       That's what the FDA is interpreting that.

        5   Q.       One of the flaws the FDA identified was that the

        6   investigators used micronized talc instead of consumer

        7   grade talc.      See that?

        8   A.       That was one of their criticisms.

        9   Q.       From the FDA's view that resulted in the

       10   experimental protocol not being reflective of human

       11   exposure conditions in terms of particle size.                Do you

       12   see that?

       13   A.       I see that micronized talc is part of it, but it

       14   is not the consumer grade talc.           I agree with you on

       15   that type.

       16   Q.       Do you understand there to be a difference

       17   between micronized talc and the talc particles in

       18   consumer grade talc?

       19   A.       Yes.

       20   Q.       You didn't mean to suggest they are the same

       21   thing?

       22   A.       No.

       23   Q.       Another critique that the FDA had, was of this

       24   study on which you rely in your report was that the

       25   investigators conceded that they had problems with the
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 107 of 279 PageID:
                                  103765
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1623

        1   aerosol generation system.          Do you see that?

        2   A.      Yes.

        3   Q.      And a final critique the FDA notes here is that

        4   the study did not include positive and negative dust

        5   controls which would have permitted an exact

        6   assessment of the talc's carcinogenicity relative to

        7   the two control dusts.         Do you see that?

        8   A.      This study wasn't designed to look at

        9   carcinogenicity.       It was designed to look at chronic

       10   inflammation.

       11   Q.      And what the scientists at the FDA concluded is

       12   that in light of all of those shortcomings, there was

       13   a panel of experts at an FDA workshop that declared

       14   this study on which you rely had no relevance to human

       15   risk.    Do you see that?

       16   A.      Yes.

       17   Q.      And one of the other things the FDA did in

       18   connection with the review of this request from a

       19   citizen to label cosmetic talc with an ovarian cancer

       20   warning is they reviewed the epidemiology.              Right?

       21   A.      That's what they say they did, yes.

       22   Q.      And one of the things that the scientists at the

       23   FDA determined, based on their review of the

       24   epidemiology, is that a dose-response evidence is

       25   lacking.       Do you see that?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 108 of 279 PageID:
                                  103766
                              Clarke-Pearson - Cross/Ms. Brown

                                                                               1624

        1   A.      Yes.    So, obviously, they didn't read the

        2   literature that does show dose-response.

        3   Q.      And to be clear, Doctor, the FDA's conclusion on

        4   dose-response, that is different than yours.               True?

        5   A.      Yes.    They don't even cite what references they

        6   looked at to come to that conclusion.

        7   Q.      You disagree with the FDA's conclusion that the

        8   epidemiology does not show a dose-response.               Correct?

        9   A.      I disagree, yes.

       10   Q.      And you know, of course, that Health Canada,

       11   they found the same thing.          Right?

       12   A.      I didn't find a dose response.           I would have to

       13   look at that manuscript again.

       14   Q.      We can take a look at it later.           If true, you

       15   would disagree with that as well?

       16   A.      Yes.

       17   Q.      Another thing the FDA found in reviewing the

       18   epidemiology is that a cogent biological mechanism by

       19   which talc might lead to ovarian cancer is lacking.

       20   Do you see that?

       21   A.      I see that.      In 2014 it was becoming quite clear

       22   in the oncologic community that chronic inflammation

       23   causes cancer.       So I guess the FDA missed those review

       24   articles or primary articles.

       25   Q.      I want to talk in depth, what you are relying
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 109 of 279 PageID:
                                  103767
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1625

        1   on, that a cogent biological mechanism has in fact

        2   been established.        Before we do that, is it fair to

        3   say you disagree with the FDA on this score?               Correct?

        4   A.      Yes, I did.

        5   Q.      You believe that a cogent biological mechanism

        6   has been established.         Right?

        7   A.      Yes.

        8   Q.      And you believe that mechanism is inflammation?

        9   A.      Chronic inflammation, yes.

       10              MS. BROWN:     Your Honor, I don't know if this

       11   is an appropriate spot to stop.

       12              THE COURT:     We'll break now and be back in

       13   45 minutes.

       14              MS. BROWN:     Thank you, your Honor.

       15              THE DEPUTY CLERK:       All rise.

       16              (The luncheon recess is taken.)

       17              (Continued on the next page.)

       18   ///

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 110 of 279 PageID:
                                  103768
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1626

        1                     A F T E R N O O N         S E S S I O N

        2

        3              THE DEPUTY CLERK:       All rise.

        4              THE COURT:     Thank you.

        5

        6   DANIEL CLARKE-PEARSON, resumed

        7

        8   CROSS-EXAMINATION (Continued)

        9   BY MS. BROWN:

       10   Q.      Welcome back, Dr. Clarke-Pearson.

       11   A.      Good afternoon.

       12   Q.      Just to orient us as to where we were before we

       13   took the lunch break, we were talking about the 2014

       14   FDA letter.       Do you recall that?

       15   A.      Yes.

       16   Q.      In fact, you and plaintiffs' counsel cited the

       17   2014 FDA letter in your presentation to the Court this

       18   morning.       Correct?

       19   A.      Yes, for different reasons.

       20   Q.      You cited part but not all of this FDA letter.

       21   Correct?

       22   A.      Yes.

       23   Q.      You agree with part but not all of the FDA's

       24   findings in 2014?

       25   A.      The point of the FDA was there was a reasonable
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 111 of 279 PageID:
                                  103769
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1627

        1   understanding on their part that migration was

        2   something they believed in and supported.

        3   Q.       And as it relates to the FDA's ultimate

        4   conclusion that a causal association between talc use

        5   in the perineal area and ovarian cancer had not been

        6   established.      You disagree on that score.          Correct?

        7   A.       Yes, ma'am.

        8   Q.       We were talking about the FDA's finding that a

        9   cogent biological mechanism by which talc might lead

       10   to ovarian cancer was lacking.           Do you recall that?

       11   A.       I see that, yes.

       12   Q.       The truth, Dr. Clarke-Pearson, is that no one

       13   knows for sure how ovarian cancer develops.               Would you

       14   agree?

       15   A.       I think there is mounting evidence and strong

       16   evidence that in the case of talcum powder, it's

       17   chronic inflammation that sets off the whole cascade

       18   that results in cancer.

       19              MS. BROWN:     Permission to read, your Honor?

       20              THE COURT:     Yes.

       21   Q.       Let's go to your deposition from February 4th,

       22   and I would like to take a look at page 91, lines 19

       23   through 23.      At your deposition you were asked:

       24              "QUESTION:     Is it true that no one knows for

       25   sure how ovarian cancer develops?"
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 112 of 279 PageID:
                                  103770
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1628

        1              There was an objection.

        2              "ANSWER:    I guess no one knows for sure."

        3              Correct?

        4   A.      Yes.

        5   Q.      One of the things you spoke to us about this

        6   morning was the hypothesis that incessant ovulation

        7   leads to inflammation.         Do you recall that testimony?

        8   A.      That's not a hypothesis.         It seems to be

        9   well-established in many studies for many years.

       10   Incessant ovulation and inflammation, yes.

       11   Q.      And in support of that testimony you showed the

       12   Court an article by Shan and Liu.             Do you remember

       13   that?

       14   A.      I'll have to see it again.

       15   Q.      Do you recall discussing this article this

       16   morning?

       17   A.      Yes.

       18   Q.      This is a review article from 2009.            Correct?

       19   A.      Yes.

       20   Q.      That's five years before you were on Fox News

       21   identifying risk factors.          Correct?

       22   A.      Yes.

       23   Q.      And one of the things -- and this review article

       24   does not include new in vitro or in vivo research.

       25   Correct?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 113 of 279 PageID:
                                  103771
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1629

        1   A.       I would have to look at the references to see

        2   what's new in the article or not.

        3   Q.       Well, you presented this as part of your direct

        4   examination.      Do you remember that?

        5   A.       Yes.

        6   Q.       You would agree with me it's a review article.

        7   Right?

        8   A.       Yes.

        9   Q.       It is summarizing the state of science according

       10   to these authors at the time.           Correct?

       11   A.       Okay.   Up to that time.

       12   Q.       I think the ELMO is somehow broken.

       13              MS. BROWN:     One moment, your Honor.

       14              (Pause.)

       15   Q.       This review article from 2009 that you spoke

       16   about this morning reports that:

       17              "In an effort to identify the causes of

       18   epithelial ovarian cancer a few hypotheses have been

       19   put forward."

       20              Do you see that?

       21   A.       Yes.

       22   Q.       And one of the theories or hypotheses that this

       23   article that you spoke about this morning discusses is

       24   the incessant ovulation hypotheses.             Right?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 114 of 279 PageID:
                                  103772
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1630

        1   Q.      And it goes on to identify two additional

        2   theories or hypotheses.         Correct?

        3   A.      Yes.

        4   Q.      And, in fact, when you referred to the incessant

        5   ovulation potential mechanism in your report, you,

        6   too, referred to it as a theory.            Correct?

        7   A.      Okay.

        8   Q.      Do you agree with me?

        9   A.      Yes.

       10   Q.      In fact, you reported that there are several

       11   theories as to the origin of ovarian cancer.               Correct?

       12   A.      Yes.

       13   Q.      And you know that the hypothesis that ovarian

       14   cancer could be caused by inflammation is something

       15   that has been studied for a while now.             Correct?

       16   A.      Yes.

       17   Q.      And one of the articles in fact that you have on

       18   your reliance list is a paper by the author Melissa

       19   Merritt?

       20              MS. BROWN:     For the record, it's Exhibit 511.

       21   Q.      Now, this is a 2007 article by Melissa Merritt

       22   entitled, "Talcum Powder Chronic Pelvic Inflammation

       23   and NSAIDs in Relation to the Risk of Epithelial

       24   Ovarian Cancer."

       25              Do you see that?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 115 of 279 PageID:
                                  103773
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1631

        1   A.      Yes.

        2   Q.      This is one of the articles you reviewed in

        3   connection with the opinion you gave to this Court

        4   this morning.       This was actually an epidemiologic

        5   study investigating the potential mechanism of chronic

        6   inflammation in causing ovarian cancer.              Right?

        7   A.      Yes.

        8   Q.      And what the authors state is that "chronic

        9   inflammation has been proposed as the possible causal

       10   mechanism that explains the observed association

       11   between certain risk factors such as talc."

       12              Do you see that?

       13   A.      Yes.

       14   Q.      And what they conclude is that "chronic

       15   inflammation does not play a major role in the

       16   development of ovarian cancer."

       17              Do you see that?

       18   A.      Yes.

       19   Q.      That's based on some of the results conducted in

       20   this study in 2007.        Right?

       21   A.      Yes.

       22   Q.      And what the authors of the Merritt study note

       23   back in 2007 is that until the present study, no other

       24   epidemiological studies appear to have tested the

       25   hypothesis that ovarian inflammation is associated
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 116 of 279 PageID:
                                  103774
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1632

        1   with ovarian cancer risk.          Do you see that?

        2   A.      Yes.

        3   Q.      What they go on to report in the study is a

        4   number of results that support their conclusion that

        5   chronic inflammation is unlikely to play a role in the

        6   development of ovarian cancer.           And one of those

        7   findings relate to something called pelvic

        8   inflammatory disease.         Do you see that over here,

        9   Doctor?

       10   A.      I do.

       11   Q.      Pelvic inflammatory disease is one of the

       12   inflammatory conditions you spoke to the Court about

       13   this morning.       Do you remember that?

       14   A.      Yes.

       15   Q.      What the authors of the Merritt study say in

       16   2007 is that if inflammation plays a role in the

       17   etiology of ovarian cancer, it would be expected that

       18   PID, or pelvic inflammatory disease would be

       19   associated with an increased risk of cancer.               See

       20   that?

       21   A.      I see that.      There are two types of pelvic

       22   inflammatory disease.         Those that are acute and

       23   treated with antibiotics and others that are chronic.

       24   Q.      Do you see that sentence from the Merritt study?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 117 of 279 PageID:
                                  103775
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1633

        1   Q.      One of the things the investigators were looking

        2   at was whether inflammatory conditions were at all

        3   related to the risk of ovarian cancer.             Right?

        4   A.      I understand.

        5   Q.      Because if your theory is that chronic

        6   inflammation causes ovarian cancer, you will expect to

        7   see an association between inflammatory conditions

        8   like PID and ovarian cancer.           Right?

        9   A.      In chronic pelvic inflammatory disease, yes.

       10   Q.      That's exactly what these investigators were

       11   trying to get to the bottom of in this epidemiology

       12   study that you reviewed in connection with your

       13   opinions?

       14   A.      There are other studies that support that PID is

       15   a risk factor for ovarian cancer.

       16   Q.      I want to talk about those.          Let's focus on this

       17   paragraph here and get through this article.

       18              What these investigators found in the Merritt

       19   paper you reviewed was that PID was not associated

       20   with elevated risk of ovarian tumors in our data

       21   confirming several previous reports of no association

       22   with PID in studies of all subtypes of ovarian cancer.

       23   Do you see that?

       24   A.      I see that.

       25   Q.      Another thing that these investigators looked at
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 118 of 279 PageID:
                                  103776
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1634

        1   was NSAIDs.       Do you recall that?

        2   A.      Yes.

        3   Q.      The theory there being that, in fact, if it is

        4   true that ovarian cancer is caused by an inflammatory

        5   response, then an anti-inflammatory medication like

        6   NSAIDs should reduce the risk.           Right?

        7   A.      It depends what NSAIDs you study.

        8   Q.      That's a theory.       Right?

        9   A.      Theory.

       10   Q.      These investigators looked into this, and this

       11   is what they found:

       12              "If inflammation did promote epithelial

       13   ovarian cancer development, then it may be reasonably

       14   expected that regular use of anti-inflammatory

       15   medications would reduce risk.           However, no overall

       16   association with ovarian cancer risk was observed in

       17   the study."

       18              Correct?

       19   A.      There are other studies that show use of

       20   long-term aspirin does reduce the risk.

       21   Q.      My question was directed to that paragraph.

       22   A.      This one paper in this one paragraph, I agree

       23   what you read to me.

       24   Q.      I'm going to talk about some of the other

       25   studies you showed this morning to the Court in
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 119 of 279 PageID:
                                  103777
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1635

        1   support of your opinion that ovarian cancer is caused

        2   by inflammation, but I want to start just with this

        3   Merritt paper.

        4              What these investigators found was that there

        5   was no association observed between people taking

        6   anti-inflammatories, and they did not see a

        7   connection.       Correct?

        8   A.      That's correct.

        9   Q.      That led them to conclude that chronic

       10   inflammation is unlikely to be a cause of ovarian

       11   cancer.     Correct?

       12   A.      That's their conclusion, yes.

       13   Q.      This was back in 2007 right, Doctor?

       14   A.      Yes.

       15   Q.      And this theory that ovarian cancer may be

       16   caused by inflammation, it has continued to be

       17   studied.       Correct?

       18   A.      Yes.

       19   Q.      One of the studies that you showed this morning

       20   in connection with your opinion that talc produces a

       21   chronic inflammation that leads to cancer, one of the

       22   studies you showed the Court this morning was the

       23   Penninkilampi study.         Do you remember that?

       24   A.      Yes.

       25   Q.      And I got a set of the slides that you guys were
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 120 of 279 PageID:
                                  103778
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1636

        1   going to use this morning.           But when you did a

        2   call-out from the Penninkilampi slide, that wasn't in

        3   my prepared deck.        So what I did was I highlighted

        4   what you guys had on the screen and I want to talk to

        5   you about it.       Okay?

        6              You spoke about Penninkilampi supporting a

        7   chronic inflammatory mechanism.           Do you remember that?

        8   A.      Yes.

        9   Q.      And what you guys had up on the screen is what

       10   I've highlighted in pink.           Do you see that?

       11   A.      Yes.

       12   Q.      It was sort of cut-and-paste.           You had the

       13   paragraph on the left, and there was a little space,

       14   and you had that one sentence on the right.               Did you

       15   pick the sentences from Penninkilampi to put up?

       16   A.      We had some points to make like you are making.

       17   Q.      So you put that slide together?

       18   A.      With the assistance --

       19              MS. O'DELL:       It wasn't a slide, as you know.

       20              MS. BROWN:       You did it on the fly.

       21              MS. O'DELL:       Yes.

       22   BY MS. BROWN:

       23   Q.      I want to talk to you about what you and counsel

       24   did on the fly as it relates to what you told the

       25   Court Penninkilampi stood for, and I want to talk
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 121 of 279 PageID:
                                  103779
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1637

        1   about whether that really fits with what this article

        2   says.

        3              So you put up what's in pink, that it's been

        4   proposed that talc may ascend from the vagina to the

        5   uterine tubes and create an inflammatory response.                 Do

        6   you see that?

        7   A.      Yes.

        8   Q.      You left out the sentence above it that says:

        9              "The mechanism by which perineal talc use may

       10   increase the risk of ovarian cancer is uncertain."

       11              Right?

       12   A.      Yes.

       13   Q.      This is the 2018 meta-analysis on which you rely

       14   in your report.       Correct?

       15   A.      Yes.

       16   Q.      And what the authors of this study found is that

       17   the mechanism is uncertain in 2018.             Correct?

       18   A.      Yes.

       19   Q.      And what they go on in the parts that were not

       20   put up during your direct examination is they talk

       21   about some of the reasons that the mechanism remains

       22   unclear; do they not?

       23              Do they not go on to talk about the proposed

       24   hypothesis and some of the evidence in relation to

       25   that hypothesis?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 122 of 279 PageID:
                                  103780
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1638

        1   A.       Yes.   In this discussion.       The meta-analysis was

        2   not -- this is all their discussion that goes on

        3   beyond what the findings were in the meta-analysis.

        4   Q.       And what they state is that it's been previously

        5   proposed that talc may instigate a chronic

        6   inflammatory response.         That's the part you showed the

        7   Court.     Right?

        8   A.       That's part of their discussions.

        9   Q.       In support of their hypothesis, "It's been found

       10   hysterectomy or bilateral tubal ligation in which

       11   ovarian exposure to inflammatory mediators would be

       12   significantly curtailed is associated with the

       13   increased risk of ovarian cancer."

       14              Correct?

       15   A.       Yes, that's what is referenced there.

       16   Q.       What they go on to say is that:

       17              "However, the use of non-steroidal

       18   anti-inflammatory drugs is not inversely associated

       19   with the incidence of ovarian cancer as may be

       20   expected if an etiology was related to chronic

       21   inflammation"?

       22   A.       Could you let me take a look at the two

       23   references here?

       24   Q.       It's A 109, and I want to talk about the part of

       25   this article that you showed the Court this morning
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 123 of 279 PageID:
                                  103781
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1639

        1   that stood for the proposition that Penninkilampi --

        2   that chronic inflammation is an established mechanism.

        3   And the sentence I just read there, Doctor, states

        4   that NSAIDs have not been inversely associated with

        5   the incidence of ovarian cancer as would be expected

        6   if chronic inflammation causes ovarian cancer.                Right?

        7   A.      These two references, one of which is Merritt,

        8   which you already went through, and there are other

        9   references that show that the use of aspirin on a

       10   continuous daily basis does reduce the incidence of

       11   ovarian cancer.

       12   Q.      Some of those studies are very recent; aren't

       13   they?

       14   A.      I can't remember when they were published.

       15   There is evidence today, as we sit here in this

       16   courtroom trying to evaluate the current evidence,

       17   that aspirin does reduce the risk of ovarian cancer.

       18   Q.      And one of the things that folks that have

       19   written those aspirin articles, scratching their head

       20   about this chronic inflammation hypothesis is that

       21   those very same studies that have shown a low dose

       22   aspirin to be protective have not found any protection

       23   with NSAIDs.      Right?

       24   A.      Aspirin is a non-steroidal anti-inflammatory.

       25   Q.      Do you know the study I'm talking about, Doctor?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 124 of 279 PageID:
                                  103782
                              Clarke-Pearson - Cross/Ms. Brown

                                                                                1640

        1   A.       Remind me.

        2   Q.       We'll take a look at it in a minute.           You know

        3   there have been inconsistent findings on whether or

        4   not NSAIDs and aspirin in fact reduce the risk of

        5   ovarian cancer.       Right?

        6   A.       There are some that are positive.

        7   Q.       And what this study that you put up this morning

        8   and said, suggested that chronic inflammation was the

        9   mechanism by which talc causes ovarian cancer, what

       10   this study actually concludes is that the potential

       11   mechanism by which genital talc is associated with an

       12   increased risk of cancer, hence remains unclear.

       13   Right?

       14   A.       So this study by Penninkilampi is not looking at

       15   that issue.      This is their discussion.         What they have

       16   is a meta-analysis looking at the risk of developing

       17   ovarian cancer, being exposed to talcum powder.                So

       18   this is all part of their discussion about the

       19   outcomes of their study and why things might have

       20   happened the way they are.          This is not the intent of

       21   the study, to talk about anti-inflammatories or

       22   chronic inflammation.

       23   Q.       And when you put your presentation to the Court

       24   together, you highlighted what I have highlighted in

       25   pink.     Correct?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 125 of 279 PageID:
                                  103783
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1641

        1   A.       That's correct.

        2   Q.       And you testified that Penninkilampi showed that

        3   chronic inflammation from talc causes ovarian cancer.

        4   Right?

        5   A.       I don't recall testifying that it showed it, but

        6   that there are other papers that do show chronic

        7   inflammation as causing ovarian cancer and other

        8   cancers.

        9   Q.       And what this article actually says is that the

       10   mechanism by which perineal talc use may increase the

       11   risk of ovarian cancer is uncertain.             Correct?

       12   A.       That's what they are saying, that's correct.

       13   Q.       And what they actually say in this article, is

       14   that NSAIDs findings have not supported the chronic

       15   inflammation theory.        Right?

       16   A.       With two references, and there are other

       17   references one could use.

       18   Q.       And what they actually said is that the Cox-2

       19   study has not supported the mechanism.             Right.

       20   Correct?

       21   A.       That's what it says right there.

       22   Q.       This Penninkilampi article does not support the

       23   hypothesis that chronic inflammation causes ovarian

       24   cancer?

       25   A.       The paper is a meta-analysis supporting the
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 126 of 279 PageID:
                                  103784
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1642

        1   finding that use of endometrial talc increases the

        2   risk statistically of ovarian cancer.

        3   Q.       This is one of the most recent meta-analyses on

        4   which you rely.       Correct?

        5   A.       Yes.

        6   Q.       This is one of the most recent meta-analyses

        7   that has been done at all on the topic of talc and

        8   ovarian cancer.       Correct?

        9   A.       Yes.

       10   Q.       And you put this article up this morning for two

       11   propositions: one that it showed chronic inflammation

       12   causes ovarian cancer.         Correct?

       13   A.       In their discussion, yes.

       14   Q.       And that is not at all what this article says.

       15   Right?

       16   A.       I think it does -- I need to speak to the Court,

       17   if I can.       In a scientific peer-reviewed paper, a

       18   discussion does not necessarily discuss everything

       19   that's in the paper.        It can expand on this and become

       20   more global, and that's what they are doing in this

       21   discussion that we are going back and forth in yellow

       22   and pink.

       23              THE COURT:     Okay.    Let's see if you can answer

       24   the question counsel just asked.

       25              MS. BROWN:     Thank you, your Honor.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 127 of 279 PageID:
                                  103785
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1643

        1   Q.       This article does not state that the chronic

        2   inflammation is the mechanism by which talc causes

        3   ovarian cancer?

        4   A.       Right, that was not the intent of this article.

        5   This is a meta-analysis looking at risk.

        6   Q.       If we go back to the transcript and we see a

        7   suggestion that you said otherwise, that would be

        8   mistaken?

        9   A.       I'm not quite sure I understand what you are

       10   saying.

       11   Q.       You also used this article this morning to

       12   suggest that it proves that talc causes ovarian

       13   cancer.     True?

       14   A.       Yes.

       15   Q.       Let's talk about whether what the authors

       16   actually say fit the opinion that you gave on that

       17   score.     Okay?

       18   A.       Okay.

       19   Q.       (Reading.)

       20              "The evidence for the association between

       21   perineal talc use and ovarian cancer is based on the

       22   body of knowledge from observable studies, and most of

       23   these have been retrospective case-control studies

       24   prone to recall bias?"

       25              Do you see that?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 128 of 279 PageID:
                                  103786
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1644

        1   A.      I do.

        2   Q.      (Reading.)

        3              "Hence, while perineal talc use has not been

        4   shown to be safe in a similar regard, a certain causal

        5   link between talc use and ovarian cancer has not yet

        6   been established."

        7              Do you see that?

        8   A.      I do.    This is in the introduction to their

        9   paper explaining why they undertook this

       10   meta-analysis.

       11   Q.      The authors of the Penninkilampi paper state

       12   that a causal link has not been established.               Do you

       13   see that?

       14   A.      This is in the introduction to the paper before

       15   they did their study and reported their results.                They

       16   are explaining why they did the study because they

       17   felt a causal link hadn't been established, they did

       18   their meta-analysis, and now we have a relative risk

       19   that's statistically significant.

       20   Q.      This paper did not conclude that talcum powder

       21   causes ovarian cancer.         True?

       22   A.      This paper shows a significantly elevated risk

       23   of the use of talcum powder and the occurrence of

       24   ovarian cancer.       So I think it says it causes ovarian

       25   cancer.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 129 of 279 PageID:
                                  103787
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1645

        1   Q.      Nowhere in this paper does it state that talcum

        2   powder causes ovarian cancer?

        3   A.      I would have to look at the words throughout the

        4   whole paper and look for cause.             I can see what the

        5   relative risk is. I could see what the statistical

        6   risk is, and it increased significantly.

        7   Q.      This is one of the six meta-analyses on which

        8   you rely.       True?

        9   A.      And all of them showed significant increase risk

       10   of ovarian cancer with the use of perineal talc.

       11   Q.      And this says a causal link has not been

       12   established?

       13   A.      That's in their introduction, yes.

       14   Q.      What this article says is a mechanism remains

       15   unclear.       Correct?

       16   A.      That's what is in their introduction.

       17   Q.      And another meta-analysis that was done in 2018

       18   was the Berge analysis.          Correct?

       19   A.      Yes.

       20   Q.      And incidentally, Doctor, one of the things your

       21   methodology here was to rely on the meta-analyses.

       22   Correct?

       23   A.      In the end, my methodology evaluated all the

       24   case-control, cohort and one pooled study, and the

       25   meta-analysis.          The meta-analysis I feel are more
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 130 of 279 PageID:
                                  103788
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1646

        1   powerful because they include many more studies.

        2   Q.       What you tell us in your report is that while

        3   recent case-control studies and cohort studies are

        4   compelling, you feel meta-analysis studies, because

        5   they include larger numbers of patients, results in a

        6   greater statistical power.          Right?    That's what you

        7   said in your report.

        8   A.       Okay.   If it says it in the report, yes.

        9   Q.       You wrote it, right?

       10   A.       I'm trying to find it.

       11   Q.       It's on the screen right at the top.           Are you

       12   with me?

       13   A.       Yes.

       14   Q.       So these are your words in your report, that

       15   while case control and cohort studies are compelling,

       16   you feel that meta-analyses are much stronger.                Right?

       17   A.       Yes.

       18   Q.       Those are the words you wrote in your expert

       19   report here.      Right?

       20   A.       Yes.

       21   Q.       And then you created a chart of a number of

       22   pooled analyses or meta-analyses.            Correct?

       23   A.       And I failed to have one on there, which is

       24   Berge.

       25   Q.       We spoke about Penninkilampi.          That found the
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 131 of 279 PageID:
                                  103789
                              Clarke-Pearson - Cross/Ms. Brown

                                                                               1647

        1   mechanism is uncertain.         Right?

        2   A.      That's what they say in their discussion.

        3   Q.      And another 2018 meta-analysis that you left off

        4   of the list was the Berge meta-analysis.              Right?

        5   A.      Yes.

        6   Q.      What was your methodology for creating this list

        7   and how did Berge get left off?

        8   A.      It was clearly an oversight on my part.             I'll

        9   admit to human error.

       10   Q.      And what the authors of the Berge 2018

       11   meta-analysis find on this issue of biological

       12   plausibility is that the biological basis and

       13   plausibility of a possible carcinogenic effect of talc

       14   on the ovaries is still not understood and remains

       15   questionable.       Right?

       16   A.      Again, in their discussion it wasn't the intent

       17   of this meta-analysis to determine the plausibility of

       18   what the carcinogenic effect was.

       19   Q.      What the authors of the Berge 2018 meta-analysis

       20   found is that the mechanism by which talc could cause

       21   ovarian cancer is not understood and remains

       22   questionable.       Right?

       23   A.      It didn't find that in this study.

       24   Q.      Those are the words in the study on the page

       25   that we're looking at.         Right?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 132 of 279 PageID:
                                  103790
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1648

        1   A.      It didn't say that they found it.

        2   Q.      The opinion of the authors as documented in the

        3   peer-reviewed literature in a meta-analysis that you

        4   neglected to put in your report is that the biological

        5   basis and plausibility of a possible carcinogenic

        6   effect of talc on the ovaries is still not understood

        7   and remains questionable.          Correct?

        8   A.      Yes.     It's not that they found that.         They

        9   didn't find that.         That's just their opinion.

       10   Q.      And what the authors who conducted this

       11   meta-analysis say in conclusion is that several

       12   aspects of our results, including the heterogeneity of

       13   results between case-control and cohort studies, do

       14   not support a causal interpretation of the

       15   association.       Do you see that?

       16   A.      I see that.

       17   Q.      That is the conclusion of the authors of the

       18   meta-analysis that was omitted from your report.

       19   Correct?

       20   A.      Right.     I failed to put it in the report.

       21   Q.      You would agree that research regarding whether

       22   chronic inflammation can cause ovarian cancer is

       23   ongoing.       Correct?

       24   A.      Yes.

       25   Q.      And that the inflammation hypothesis is still
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 133 of 279 PageID:
                                  103791
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1649

        1   being studied in laboratories.           Correct?

        2   A.      Yes.

        3   Q.      And as Her Honor asked you about earlier this

        4   morning, none of those studies show that when you put

        5   talc on a cell, cancerous changes occur.              Right?

        6   A.      Right.    The precursors of cancer have been

        7   identified.      No cancer has been seen in a cell culture

        8   or laboratory.

        9   Q.      And you are relying on that for your opinion in

       10   part on the work of Dr. Saed.           Correct?

       11   A.      And several others.

       12              THE COURT:     Which other ones?

       13              THE WITNESS:     Shukla, Buz'Zard, Akhtar, two

       14   papers.

       15   Q.      And you, Doctor, do not know how much talcum

       16   powder a product must contain to cause inflammation.

       17   Correct?

       18   A.      You are saying the minimum amount?

       19   Q.      How much?     How much talcum powder causes

       20   inflammation.       You don't know the answer to that.

       21   Correct?

       22   A.      Inflammation in some of these in vitro studies

       23   has been induced by talcum powder.            The dose the

       24   investigators used in some of these studies resulted

       25   in inflammation.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 134 of 279 PageID:
                                  103792
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1650

        1   Q.      You are not aware of a certain amount of talcum

        2   powder that a product must contain to cause

        3   inflammation.       Correct?

        4   A.      Maybe I'm trying to paraphrase you, that I

        5   should know the minimum amount that would cause

        6   inflammation?       Could you rephrase your question.

        7   Q.      Let's just look at your testimony on this score

        8   from your deposition, page 223, lines 24, to 224, line

        9   1:

       10              "QUESTION:     Is there a certain amount of

       11   talcum powder that a product must contain to cause

       12   inflammation?

       13              "ANSWER:     We don't know that information."

       14              Correct?

       15   A.      That's correct, and that would still be my

       16   answer.

       17   Q.      You do not believe, Doctor, that there exists a

       18   threshold amount below which a woman exposed to talcum

       19   powder is not at an increased risk of developing

       20   ovarian cancer?

       21   A.      Could you say that again.

       22   Q.      You do not believe there is a threshold amount

       23   below which a woman exposed to talcum powder is not at

       24   risk for developing ovarian cancer?

       25   A.      Yes, we don't know.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 135 of 279 PageID:
                                  103793
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1651

        1   Q.      You do not have an opinion there is a safe level

        2   of exposure to talcum powder.           Correct?

        3   A.      No, but we know the dose-response in the studies

        4   that have looked at dose response show the increased

        5   risk with increasing dose.

        6   Q.      You do not think that there is a threshold

        7   amount below which exposure to talcum powder is safe?

        8   A.      I don't know that threshold, no.

        9   Q.      You have not identified how much talcum powder

       10   must reach a woman's ovaries for her to undergo

       11   chronic inflammation that leads to cancer.              Correct?

       12   A.      That's correct.

       13   Q.      And in your opinion, because we don't know that

       14   information, any amount of talcum powder that a woman

       15   uses can cause ovarian cancer.           Right?

       16   A.      I think it increases the risk of causing ovarian

       17   cancer, yes.

       18   Q.      You have not endeavored in this case to identify

       19   a threshold dose of talcum powder below which you do

       20   not believe ovarian cancer can be caused.              Correct?

       21   A.      That's correct.

       22   Q.      And what that means, Doctor, is that, for

       23   example, if a product contained 1 percent talcum

       24   powder and 99 percent cornstarch, in your opinion,

       25   that product could cause inflammation resulting in
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 136 of 279 PageID:
                                  103794
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1652

        1   ovarian cancer.       Correct?

        2   A.      If the talcum powder was the same as Johnson &

        3   Johnson's Baby Powder or Shower To Shower that was

        4   included with the cornstarch hypothesis that you have

        5   thrown out, then I would say that, yes -- I would

        6   answer your question yes.

        7   Q.      Are your opinions in this case limited to only

        8   Johnson & Johnson talcum powder products?

        9   A.      No, but since they have the market share and

       10   most of the studies in epidemiology, those women were

       11   using these products, that's where I stand.

       12   Q.      But in answering my question about a

       13   hypothetical product with 1 percent talc, I thought I

       14   heard you to say if that 1 percent talc was J&J talc.

       15   Did I misunderstand you?

       16   A.      It depends on what you mean by talc.            Is it

       17   talcum powder J&J makes?          Is it pure powder?       Does

       18   that talc have heavy metals, asbestos and fiber in it?

       19   Q.      I'm going to take J&J out of this completely.

       20   If you have a hypothetical product with 1 percent talc

       21   and 99 percent cornstarch, in your opinion that

       22   product can cause ovarian cancer.            True?

       23   A.      If that product had the same composition as

       24   Johnson & Johnson's, then I would say true.

       25   Q.      Your opinion, though, when you say that is not
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 137 of 279 PageID:
                                  103795
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1653

        1   dependent on the Johnson & Johnson products

        2   containing, for example, heavy metals.             Correct?

        3   A.      It's the entire product.

        4   Q.      If the Johnson & Johnson products did not

        5   contain heavy metals, you are still of the opinion

        6   they cause ovarian cancer.          True?

        7   A.      Yes.

        8   Q.      If the Johnson & Johnson products do not contain

        9   asbestos, you are still of the opinion that they cause

       10   ovarian cancer.       True?

       11   A.      I'm saying the Johnson & Johnson products cause

       12   ovarian cancer, whatever is in it.

       13   Q.      And you cannot cite to any published study that

       14   supports your opinion that any amount of talc a woman

       15   uses perineally leads to chronic inflammation.

       16   Correct?

       17   A.      That's correct.

       18   Q.      The truth is, Doctor, not all inflammatory

       19   conditions lead to cancer.          True?

       20   A.      True.

       21   Q.      There are conditions that cause acute

       22   inflammatory reactions purposely.            Right?

       23   A.      Yes.

       24   Q.      Pleurodesis is one of those procedures.

       25   Correct?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 138 of 279 PageID:
                                  103796
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1654

        1   A.      Yes.

        2   Q.      So pleurodesis is a procedure by which talc is

        3   injected into the pleural space of a patient.               Right?

        4   A.      Like we discussed this morning, yes.

        5   Q.      And the purpose of doing that is to create an

        6   acute inflammatory response.           Right?

        7   A.      Yes.

        8   Q.      And the idea is that the talc will absorb the

        9   fluid and allow the person to breathe easier.

       10   Correct?

       11   A.      The talc doesn't absorb the fluid.            The talc

       12   causes scarring between the lung and the chest wall by

       13   way of an inflammatory response.

       14   Q.      And one of the things the scientists at IARC did

       15   was they looked at people who had undergone

       16   pleurodesis for a number of decades to see if they

       17   developed cancer.        Right?

       18   A.      I would have to see the studies.

       19   Q.      Did you review IARC's conclusion on whether or

       20   not folks who had pleurodesis got cancer in connection

       21   with your opinions here?

       22   A.      I would have to refresh my memory on that.

       23   Q.      You wouldn't expect somebody who underwent

       24   pleurodesis and had acute inflammatory response would

       25   develop cancer.       Right?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 139 of 279 PageID:
                                  103797
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1655

        1   A.      I have two parts to that answer.

        2              One, you are talking about acute inflammatory

        3   response.      I've been talking about chronic

        4   inflammatory response.

        5              No. 2, the majority of men and women that have

        6   pleurodesis have malignant pleural effusions and don't

        7   survive long enough to find out whether or not the

        8   talc might also cause the cancer.

        9   Q.      Doctor, you are not familiar with the standard

       10   of care as it relates to the use of pleurodesis.                Is

       11   that fair?

       12   A.      I use pleurodesis in my practice on thankfully

       13   not a daily basis, but several times a year with women

       14   who have malignant pleural effusions.

       15   Q.      Are you aware of the indication of pleurodesis

       16   for people with benign lung conditions?

       17   A.      Yes.    It is used for that condition too, called

       18   pneumothorax, not benign.          It's one lung condition.

       19   Q.      You are aware pleurodesis is used for people who

       20   do not have cancer?

       21   A.      Yes.

       22   Q.      I want to talk a little bit, Doctor, about IARC.

       23   You are, of course, familiar with IARC's review of the

       24   epidemiology regarding talc and ovarian cancer.

       25   Correct?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 140 of 279 PageID:
                                  103798
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1656

        1   A.      Yes.

        2   Q.      And you know and I can direct you -- if you want

        3   a copy, we have one here for you.             It is 510-A 70.

        4   I'm sorry.

        5              (Pause.)

        6              Doctor, we are now looking at A 72, which is

        7   the IARC monograph on talc that you reviewed in

        8   connection with your opinions here.             Correct?

        9   A.      Yes.

       10   Q.      I want to direct your attention to page 423

       11   where the IARC scientists give their evaluation and

       12   rationale for their classification of perineal use of

       13   talc.    You reviewed this.        Correct?

       14   A.      Yes.

       15   Q.      You know IARC has not concluded that talc causes

       16   ovarian cancer.       Correct?

       17   A.      This is a 2010 publication based on data that

       18   preceded the working group coming to this conclusion.

       19   Q.      One of the things, Doctor -- let's pause there

       20   and talk -- first, we can agree at the time of this

       21   publication IARC did not conclude, as you have done

       22   here, that talc causes ovarian cancer.             Right?

       23   A.      Yes.

       24   Q.      And you raise a question about what was

       25   available to IARC at the time that they did this
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 141 of 279 PageID:
                                  103799
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1657

        1   review that was published in 2010.            Is that right?

        2   A.      What was the question?

        3   Q.      I thought you were just raising an issue what

        4   IARC would have had available at the time of this

        5   review.     Are you with me?

        6   A.      I was trying to read the report at the same time

        7   you were asking the questions.

        8   Q.      One of the things IARC would not have had at the

        9   time of this review is the 2014 Prospective Woman's

       10   Health Initiative Study.          Correct?

       11   A.      They wouldn't have had many of the studies.

       12   Q.      One of the things would have been one of the

       13   cohort studies.       Right?

       14   A.      Yes.

       15   Q.      And you know that in 2014 there was a

       16   prospective cohort done as part of the Women's Health

       17   Initiative.      Right?

       18   A.      Yes.

       19   Q.      And that study did not find an increased risk of

       20   ovarian cancer with the use of talc.             Correct?

       21   A.      It showed an increased risk, yes.

       22   Q.      That study did not find a statistically

       23   significant increased risk of ovarian cancer with talc

       24   use.    Correct?

       25   A.      It showed an increased relative but not a
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 142 of 279 PageID:
                                  103800
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1658

        1   statistically increased risk.

        2   Q.      The scientists who conducted the WHI prospective

        3   study did not find a statistically significant

        4   increased risk of ovarian cancer with perineal use of

        5   talc.       Correct?

        6   A.      In that one cohort study, among several cohort

        7   studies, and among 20 some odd case-control studies.

        8   Q.      The answer to my question is "yes."            Right?

        9   A.      The question was, it didn't find an association

       10   --

       11   Q.      Let's do it again.

       12              In 2014 the investigators at the Women's

       13   Health Initiative conducted a study in which they did

       14   not find a statistically significant increased risk of

       15   ovarian cancer from talcum powder use.             Correct?

       16   A.      Relative risk was increased but not

       17   statistically.

       18   Q.      And that prospective cohort would not have been

       19   available to the IARC investigators that did this

       20   review.     Correct?

       21   A.      That's true, and I think probably other studies

       22   too.    I would have to look at the dates of other

       23   studies we have been talking about today.

       24   Q.      Another prospective cohort study that would not

       25   have been available to the investigators doing the
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 143 of 279 PageID:
                                  103801
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1659

        1   IARC review back in 2010 is the Gonzalez study.

        2   Correct?

        3   A.       Yes, the Sister Study.

        4   Q.       And that study also did not find a statistically

        5   significant increased risk of ovarian cancer with talc

        6   use.     Correct?

        7   A.       The relative risk was increased but not

        8   statistically.        The study has many problems with it.

        9   Trying to dissect one study in the totality of the

       10   literature we have to look at is, I think, not

       11   appropriate.

       12   Q.       I want to make sure I don't run over my time and

       13   I get you out of here, so I'll appreciate it if you

       14   listen to my question.

       15              That study did not find an increased risk of

       16   ovarian cancer with perineal talc use.             True?

       17   A.       That's true.

       18   Q.       And that study would not have been available to

       19   the investigators who conducted this IARC review.

       20   Correct?

       21   A.       That's correct.

       22   Q.       In 2010, the Gates study followed up on the

       23   prospective cohort that was followed in the Gertig

       24   study.     Correct?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 144 of 279 PageID:
                                  103802
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1660

        1   Q.       And when the Gates investigators followed up,

        2   they did not find a statistically significant

        3   increased risk of ovarian cancer with perineal talc

        4   use.     Correct?

        5   A.       Increased relative risk but not statistically

        6   significant increased risk.

        7   Q.       And that, too, would not have been available to

        8   the scientists conducting the IARC review in 2010.

        9   Correct?

       10   A.       That's correct, along with other case-control

       11   studies that were not available at the time.

       12   Q.       There are a total of three case control-studies

       13   on the issue of talc and ovarian cancer.              Correct?

       14   A.       Three case control-studies?

       15   Q.       I misspoke.     Three cohort studies.        Correct?

       16   A.       Yes.

       17   Q.       And the Gertig, the original Gertig study has a

       18   cohort that was followed up in 2010.             Right?

       19   A.       Yes, the Nurses' study.

       20   Q.       In terms of what the folks do in this review

       21   would have had available to them, it would not have

       22   been two of the three prospective cohort studies.

       23   Right?

       24   A.       Right.

       25   Q.       And they would not have had the follow-up of the
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 145 of 279 PageID:
                                  103803
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1661

        1   original cohort studies.          Right?

        2   A.      Yes, and they wouldn't have had other

        3   case-control studies.

        4   Q.      And one of the things in explaining the finding

        5   -- first, the finding was a II-B finding in which

        6   chance, bias and confounding could not be ruled out.

        7   Do you remember that?

        8   A.      Yes.    I remember what the title was.

        9   Q.      One of the things that the investigators in IARC

       10   commented on is a topic that you spoke to us quite a

       11   bit about this morning which is the possibility of

       12   migration.      Do you remember talking to us about that

       13   this morning?

       14   A.      Yes, I do.

       15   Q.      Let's take a look, if we could, on what the

       16   scientists at IARC concluded as it relates to

       17   migration.

       18              What these folks found is that "perineal

       19   exposure to cosmetic talc in women is of concern

       20   because of its possible association with ovarian

       21   cancer.     Several studies have been conducted in women

       22   to assess potential retrograde movement of particles

       23   through the reproductive tract to the ovaries."

       24              Do you see that?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 146 of 279 PageID:
                                  103804
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1662

        1   Q.       Those are some of the studies you spoke to us

        2   about this morning.        Right?

        3   A.       That is correct.

        4   Q.       (Reading.)

        5              "These have been conducted in women who were

        6   about to undergo gynecological surgery, most of whom

        7   had diseases or complications of the reproductive

        8   tract and organs that required surgery.              The findings

        9   reported in these studies may be confounded by the

       10   various levels of dysfunction and clearance from the

       11   female reproductive tract due to underlying

       12   pathologies?"

       13              That's what the IARC scientists said when they

       14   did this review?

       15   A.       As a gynecologist, I have no understanding of

       16   what that means.

       17   Q.       My question was:      That's what the scientists who

       18   did this review concluded in the IARC's published

       19   monograph?

       20   A.       I don't think there was a gynecologist on this

       21   panel.     I agree with what you are highlighting.

       22   Q.       (Reading.)

       23              "In addition, most of the studies had little

       24   or no further information on the use of talc products

       25   for perineal hygiene or changes in the habits that may
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 147 of 279 PageID:
                                  103805
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1663

        1   have preceded surgery."

        2   A.       I don't have any reason to understand what that

        3   has to do with putting carbon particles or radioactive

        4   microspheres in the vagina and seeing them in the

        5   pelvis 24 hours later at the time of surgery.                 Whether

        6   or not the person used perineal talc before or after

        7   surgery has nothing to do with the conclusion of those

        8   studies.

        9   Q.       I want to talk to you about the carbon particle

       10   study.     Let's just finish this paragraph and get right

       11   to that.

       12              You know, Dr. Clarke-Pearson, there is a real

       13   limitation to have carbon studies in there?

       14   A.       Not that I know of.

       15   Q.       How many people were enrolled in the carbon

       16   particle study?

       17   A.       I've forgotten.      A small number.

       18   Q.       Three.

       19              How many of them were carbon particles found?

       20   A.       There were carbon particles identified in the

       21   pelvis.

       22   Q.       Two?

       23   A.       Two out of three.

       24   Q.       That study didn't deal with talc.           Right?

       25   A.       No.    It was a particle about the same size as
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 148 of 279 PageID:
                                  103806
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1664

        1   talc.

        2   Q.       And it didn't deal with a particle migrating

        3   from the perineum to the ovaries?

        4   A.       No, it was in the vagina.

        5   Q.       The carbon particle was actually placed inside

        6   the vagina near the cervix.          Right?

        7   A.       Right.

        8   Q.       And the women in that study were not standing

        9   up.     Right?

       10   A.       Women stand up; they sit down; they lie down.

       11   Q.       Did you look at the study for how the women were

       12   positioned in the carbon particle study?

       13   A.       They laid suppined for about two hours.

       14   Q.       With their head down?

       15   A.       I think their hips were up a little bit.

       16   Q.       Hips up; head down.       Right?

       17   A.       Okay.

       18   Q.       The women in that study, all three of them were

       19   given oxycontin.        Right?

       20   A.       They were given oxytocin.

       21   Q.       Oxytocin.     Maybe they would have wanted that.

       22              Oxytocin.     Thank you, Doctor.

       23              And the purpose of the oxytocin was to

       24   stimulate contractions.          Correct?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 149 of 279 PageID:
                                  103807
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1665

        1   Q.      And the authors of that study in fact concluded

        2   that the oxytocin could have been responsible for the

        3   movement of those particles.           Right?

        4   A.      I would agree.      There are other studies that

        5   show migration as well.

        6   Q.      I want to talk about those, too.           Because you

        7   said carbon particles, I want to do that one.

        8              Let's talk about what the working group

        9   reviewed here.       On balance, the working group believed

       10   that the evidence for retrograde transport of talc to

       11   the ovaries in normal women is weak.             Do you see that?

       12   A.      I do.

       13   Q.      "Normal women."       They found that evidence to be

       14   weak.    Correct?

       15   A.      Yes.

       16   Q.      "In women with impaired clearance function, some

       17   evidence of retrograde transport was found.               Studies

       18   in animals showed no evidence of retrograde transport

       19   of talc to the ovaries."

       20              Is that right?

       21   A.      That's right.      There was no good animal model to

       22   reproduce human anatomy.          And getting back to this

       23   whole idea of clearance, I don't know what they are

       24   talking about.

       25   Q.      There is no published study, animal or human,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 150 of 279 PageID:
                                  103808
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1666

        1   that actually traces externally applied talc in the

        2   perineal region up through the reproductive tract to

        3   the ovaries.      True?

        4   A.       In animal studies?

        5   Q.       Or human.

        6   A.       I just want to make sure what we are talking

        7   about.     There has been no experimental study to use

        8   talc in this setting of applying it, whether it's on

        9   the vulva, perineum, or vagina would be unethical at

       10   this point in time.

       11   Q.       No study at all, Doctor, that shows that talc

       12   applied externally can travel up the reproductive

       13   tract to the ovaries.         Correct?

       14   A.       I think we could go to plausible -- there is no

       15   study.     You are right.

       16   Q.       In fact, there are also no studies in humans

       17   that demonstrate the migration of any particulate

       18   matter from the external perineum up through the

       19   reproductive organs to the ovaries.             Right?

       20   A.       That's correct.

       21   Q.       None of the articles that you cite in support of

       22   your opinion regarding migration looked at whether

       23   talc can migrate from perineal application through the

       24   reproductive organs to the ovaries.             Right?

       25   A.       That's correct.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 151 of 279 PageID:
                                  103809
                              Clarke-Pearson - Cross/Ms. Brown

                                                                               1667

        1   Q.      Let's look at literally, a bit at a quick chart,

        2   if we could, which is slide 27 of the studies that you

        3   cite in your report for the proposition that talc can

        4   migrate to the ovaries.

        5              We just talked about the Egli Newton 1961

        6   study that showed in two people laying down, given

        7   drugs for contractions, that carbon particles that

        8   have been deposited up near the cervix were found.                 Is

        9   that right?

       10   A.      The carbon particles got to the tubes and

       11   ovaries.

       12   Q.      This is a real old study.         Right, Doctor?

       13   A.      1961.    It's a while back.

       14   Q.      I don't even have the '60s on my chart.             This

       15   two-person carbon particle study was available well

       16   before you got involved in this litigation.               Correct?

       17   A.      Yes.

       18   Q.      Incidentally, Doctor, I want to make sure we are

       19   clear on something.        Before Dr. Thompson called you

       20   and asked you to look at this literature in connection

       21   with this lawsuit, this litigation, you were not of

       22   the opinion that talc causes ovarian cancer?

       23   A.      That's what we talked about for a good bit this

       24   morning already.

       25   Q.      I want to make sure we were clear.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 152 of 279 PageID:
                                  103810
                              Clarke-Pearson - Cross/Ms. Brown

                                                                               1668

        1              So this 1961 studied two people.           Then you

        2   cite a 1971 study of a radioactive tracer.                Right?

        3   A.       Right.   Of human albumin microspheres that were

        4   put in the vagina.

        5   Q.       This study was published decades before you got

        6   involved in this litigation.           Right?

        7   A.       Yes.

        8   Q.       This study had a total of 21 people and found

        9   that this radioactive tracer traveled in nine of them.

       10   Right?

       11   A.       It got to the tubes and ovaries 24 hours roughly

       12   after it was applied in the vagina.

       13   Q.       In less than half these folks.          Right?

       14   A.       Yes.

       15   Q.       Do you remember whether these folks were

       16   standing up?

       17   A.       If a woman is going to surgery the next day, she

       18   probably slept in bed the night before, supine or

       19   prone, depending on how she chooses to sleep, and was

       20   probably standing up to come into the operating room.

       21   I think she was in a variety of positions.                Had to be.

       22   Q.       When the radioactive tracer was placed inside

       23   the vagina, she was not standing up?

       24              THE COURT:     The answer didn't come out on the

       25   screen.     The last question was:        When the radioactive
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 153 of 279 PageID:
                                  103811
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1669

        1   tracer was placed in the vagina, she was not standing

        2   up.     Now, I need your answer.

        3              THE WITNESS:     I'm sure at some point in time,

        4   the 24 hours before surgery, she was standing up and

        5   lying down, and probably sitting.

        6   Q.       The question was really simple.          When they

        7   conducted this study and they placed the radioactive

        8   tracers up near the cervix, these women were lying

        9   down?

       10   A.       Yes, that's what I said.        Also, they were

       11   probably in a lithotomy position, as you do a routine

       12   pelvic examination.

       13   Q.       The only other study you cite in the body of

       14   your report that deals with particles being placed

       15   inside a woman and later followed is this 2004 study

       16   you see up here?

       17   A.       Yes.

       18   Q.       That one had to do with an examination done by a

       19   doctor wearing cornstarch-dusted gloves.              Correct?

       20   A.       Yes.

       21   Q.       And these gloves were also placed inside of the

       22   women.     Correct?

       23   A.       In the vagina.

       24   Q.       And in this study there were 27 people involved.

       25   Correct?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 154 of 279 PageID:
                                  103812
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1670

        1   A.       Yes.

        2   Q.       And so in terms -- and this final study that you

        3   cite doesn't involve people.           It's actually a chapter

        4   in a 2006 textbook.        Right?

        5   A.       I believe so.

        6   Q.       And there is one sentence in there about dead

        7   sperm being transported by uterine contractions.

        8   Right?

        9   A.       I talked about that this morning.

       10   Q.       In terms of the total number of people who had a

       11   particle inserted inside of them, and then they were

       12   followed to see what happened to the particle -- we

       13   are talking about 38 people.           Fair?

       14   A.       These are experiments.        Yes, 38 people, if

       15   that's your count.

       16   Q.       That's just the thing.        These are experiments.

       17   Right?

       18   A.       Yes, and they demonstrate migration of talc --

       19   migration of particles from the vagina to the tubes

       20   and ovaries within 24 hours.

       21   Q.       And can we take a look at the graphic of the

       22   positions that were described in these articles of how

       23   the women were when these particles were inserted.

       24   This is consistent with your review of these studies

       25   in terms of women lying on their back with their heads
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 155 of 279 PageID:
                                  103813
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1671

        1   15 degrees down to the ground.           Right?

        2   A.      Yes.    I would have to look at the studies to see

        3   how long they were held in this position.

        4              They weren't held in this position for the

        5   next 24 hours while they were waiting to undergo

        6   surgery.

        7   Q.      In further support of your opinion that an

        8   external application of talc can in fact migrate to

        9   the ovaries, you cite a number of studies that looked

       10   at the tissue of women, right?           The Heller and the

       11   Henderson studies?

       12   A.      The ovarian tissue found at the time of surgery.

       13   Q.      And if we could look at that slide, please.

       14              None of the tissue studies that you cited did

       15   a connection between the alleged exposure to talc and

       16   the number of particles that were found.              Correct?

       17   A.      I'm not quite sure I understand your question.

       18   Q.      In the Heller study, for example, they were

       19   unable to show a connection between how many particles

       20   were found and how much talc a person claimed to have

       21   used.    Right?

       22   A.      I guess the point that I thought you were trying

       23   to make is that the talc got to the ovaries somehow.

       24   Q.      In the Heller study, the authors note that they

       25   were unable to make a connection between reported use
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 156 of 279 PageID:
                                  103814
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1672

        1   of talc and a finding of talc in the ovaries.               Right?

        2   A.       So some of the patients in that study had used

        3   talc and others hadn't, and he found talc in both

        4   groups of patients.        Is that what you are talking

        5   about?

        6   Q.       In part, Doctor.      24 people in the study.

        7   Right?

        8   A.       And some people reported many years of talc use,

        9   correct.

       10   Q.       There was not a correlation between increased

       11   reported use of talc and an increased number of

       12   particles found in the ovaries.           Right?

       13   A.       But it showed talc particles in the ovaries.

       14   Q.       One of the things about that study, though,

       15   Doctor, is that they looked at the pathology of one of

       16   those particles and reported it.            Right?

       17   A.       I believe so, yes.

       18   Q.       And there was no inflammation noted.           Right?

       19   A.       I think the point is the talc can get to the

       20   ovary from the vulva if the patients were dusting

       21   themselves, or they may have gotten talc exposure when

       22   they were babies.

       23   Q.       They found talc in the tissues of people who

       24   didn't report ever using talc -- they found talc in

       25   the tissue of women who never reported using it for
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 157 of 279 PageID:
                                  103815
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1673

        1   female hygiene.       Right?

        2   A.      Female hygiene, but they may have been exposed

        3   as infants.

        4   Q.      When they looked at a pathology slide to see if

        5   that particle of talc or the particles of talc had any

        6   inflammation, they didn't find it.            Right?

        7   A.      You are talking about one slide?

        8   Q.      I'm talking about the reported paper.

        9   A.      You just mentioned one ovary they found talc in?

       10   Q.      The paper, you know, Doctor, because you

       11   reviewed it, it reports on a review of one of the

       12   slides.     Right?

       13   A.      Right.

       14   Q.      And there was no inflammation found associated

       15   with the talc that they found.

       16   A.      I don't think I have been sitting here all day

       17   saying that one talc powder causes inflammation that's

       18   going to cause cancer.         It could, but it doesn't

       19   necessarily occur in every single patient.

       20   Q.      Let's get that straight.         I thought we just went

       21   through the fact that you do not believe there is a

       22   threshold of exposure to talc below which ovarian

       23   cancer does not develop?

       24   A.      We don't know that threshold, but not every talc

       25   particle necessarily causes chronic inflammation.                So
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 158 of 279 PageID:
                                  103816
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1674

        1   they may not have seen it on that one microscope slide

        2   of talc in that one ovary.

        3   Q.      So it's your testimony, Doctor, that some talc

        4   reaches the ovary and some talc causes chronic

        5   inflammation.       Is that right?

        6   A.      Yes, in some patients.

        7   Q.      And you have not attempted to quantify how much

        8   talc that reaches the ovary produces a chronic

        9   inflammatory response.         Correct?

       10   A.      No.   It may not have to do with the volume of

       11   talc.    It may have other things to do with the

       12   particular woman.

       13   Q.      And there are zero studies that you could point

       14   the Court to that would support your position that

       15   some but not all of the talc particles that get to the

       16   ovary produce a chronic inflammatory response?

       17   A.      I believe, and there is evidence that talc

       18   causes a chronic inflammatory response.              It may not be

       19   in every patient.        Not every person that smokes

       20   cigarettes three packs a day for 20 years develops

       21   lung cancer.      Some patients may be more susceptible to

       22   the talc than others.

       23   Q.      And as it relates to what determines whether or

       24   not a particle of talc causes chronic inflammation or

       25   does not, you are not aware of any scientific
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 159 of 279 PageID:
                                  103817
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1675

        1   literature that would support that opinion.               Correct?

        2   A.       That's true.

        3   Q.       Your report and your presentation --

        4              MS. BROWN:     Your Honor, did you want to follow

        5   up on that?

        6              THE COURT:     Are you finished with this?

        7              MS. BROWN:     I was going to move to inhalation

        8   briefly.

        9   Q.       Your report and your testimony this morning

       10   suggests that you think that inhalation is a possible

       11   route of exposure?

       12   A.       I do.

       13   Q.       That's not what you told us in your deposition,

       14   though.     Right, Doctor?

       15   A.       I would have to see the deposition again.

       16   Q.       It is true, is it not, Dr. Clarke-Pearson, that

       17   you haven't seen --

       18              MS. BROWN:     Well, go ultimately to 219.

       19              THE COURT:     I thought you were reading from

       20   the deposition.

       21              MS. BROWN:     I'll eventually do that.         219, 14

       22   to 23.

       23   Q.       You were asked about inhalation as a potential

       24   route of exposure in your deposition.             Right, Doctor?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 160 of 279 PageID:
                                  103818
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1676

        1   Q.      And your testimony was that to date we haven't

        2   seen an increased risk of ovarian cancer with inhaled

        3   talcum powder.       Right?

        4   A.      Yes.

        5   Q.      And what you testified to is that the -- if

        6   inhalation was in fact a viable pathway for talc

        7   exposure to the ovaries, then you would expect in the

        8   epidemiology to see an increased risk with nongenital

        9   use of talc.      Right?

       10   A.      And the Schildkraut study does show that.

       11   Q.      What you testified to in your deposition is that

       12   we don't see that.         Right?

       13   A.      That's what I said in my deposition.            I think I

       14   reread lots of these papers again, and the non-genital

       15   use of talc, the talc in the Schildkraut study shows

       16   an increased risk of ovarian cancer.

       17   Q.      You haven't attempted to compare a number of

       18   nonstatistically significant findings of nongenital

       19   use of baby powder with the Schildkraut finding; did

       20   you?

       21   A.      No.    I just think the Schildkraut findings are

       22   data we should consider, and they raise the

       23   plausibility of transport from inhalation.

       24   Q.      You think transport from inhalation is very

       25   unlikely.      Correct?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 161 of 279 PageID:
                                  103819
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1677

        1   A.       I think I said that earlier.

        2   Q.       In fact, you think your primary opinion is

        3   related to the migration theory.            Correct?

        4   A.       Yes.

        5   Q.       You testified in your deposition, in fact, that

        6   powdering someone's baby with talcum powder does not

        7   increase the mother's risk of ovarian cancer.               Right?

        8   A.       If I said that in the deposition; I would say,

        9   yes, that's true.

       10   Q.       Well, is that your opinion?

       11   A.       Yes.

       12   Q.       I heard you testify with counsel this morning

       13   that you considered the totality of the evidence.

       14   Right?

       15   A.       Yes.   That's what I tried to do.

       16   Q.       But that is what you testified in your

       17   deposition.      Correct?

       18   A.       I don't recall testifying to that in my

       19   deposition.

       20   Q.       You did not mention in the body of your expert

       21   report any of the cohort studies.            Correct?

       22   A.       That's true.

       23   Q.       You did not list on the reliance list for your

       24   paper your main cites, you did not include a cite to

       25   any of the cohort studies.          Correct?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 162 of 279 PageID:
                                  103820
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1678

        1   A.       I'm not sure of that.

        2   Q.       We can look at it.       What you told us in your

        3   deposition is that you don't think the cohort studies

        4   contribute to your review one way or another.               Right?

        5   A.       So as individual cohort studies or as a body of

        6   evidence based purely on the cohort studies, I can't

        7   consider them useful in terms of going to the

        8   totality, and that's what we're trying to talk about.

        9   What I did was to look at the case-control studies,

       10   the cohort studies, and the pooled studies, and then

       11   the meta-analysis.        So looking at the totality, the

       12   meta-analyses, were much more helpful and stronger

       13   evidence to identify the real outcome of use of talc

       14   in the perineal area which increases the risk of

       15   ovarian cancer in every one of those meta-analyses.

       16   Q.       Let's focus on the question, which was that you

       17   don't believe the cohort studies contribute one way or

       18   another to your review of the literature here?

       19   A.       They contribute to the meta-analysis, yes.

       20              MS. BROWN:     Your Honor, permission to read?

       21              THE COURT:     Yes.

       22   Q.       Let's look at your deposition, page 145, lines 7

       23   to 17.     You were asked:

       24              "QUESTION:     How can you validate completely

       25   excluding cohort studies from your discussion?"
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 163 of 279 PageID:
                                  103821
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1679

        1              There was an objection.

        2              "ANSWER:    Because I don't think they

        3   contribute one way or the other.            They are poorly

        4   designed, poorly executed, and the data that they

        5   provide does not inform us at all.            In fact, these

        6   meta-analyses in many cases include the cohort studies

        7   and still came out with a statistically significant

        8   increased risk of ovarian cancer."

        9              That was your testimony.         Right?

       10   A.      Right.    And the cohort studies were included in

       11   the meta-analysis, so I was considering them in that

       12   setting, but just not isolated as cohort studies.

       13   Q.      You don't think the cohort studies contribute

       14   one way or the other?

       15   A.      They contributed to the meta-analysis; and even

       16   though they were not very strong studies in many ways,

       17   and were not statistically significant, they did show

       18   an increased relative risk.          They were included in the

       19   meta-analysis, and they didn't bring down the fact the

       20   meta-analysis showed a statistically significant

       21   increased risk of developing ovarian cancer with

       22   perineal task use.        If I excluded them, the results in

       23   the meta-analysis would have been even more negative

       24   in the use of talc in the perineal area.

       25   Q.      You know the Penninkilampi meta-analysis did not
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 164 of 279 PageID:
                                  103822
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1680

        1   include the Gates follow-up in 2010?

        2   A.      Right.     He chose to use another of the Nurses'

        3   Health study.

        4   Q.      Two were not true.        You testified at your

        5   deposition that you don't think the cohorts contribute

        6   one way or another?

        7   A.      As cohort studies just by themselves.

        8   Q.      I want to talk briefly about some of the

        9   meta-analyses that you did include in your chart here

       10   and talk about whether what the authors say fits what

       11   you are using these studies for here in court.                Okay?

       12   A.      Okay.

       13   Q.      Let's start, if we could, Doctor, with the

       14   Huncharek 2003 study which was available at A-67 in

       15   your binder at A-67.        This is a 2003 meta-analysis.

       16              Before we leave this table, five of the six

       17   meta-analyses that you list on this table were

       18   available at the time you went on Fox News in 2014 to

       19   talk about ovarian cancer.          Correct?

       20   A.      Yes.     I wasn't necessarily aware of all them.

       21   They are not in the GYN literature.

       22   Q.      Five of the six studies were published and

       23   publicly available peer-reviewed scientific literature

       24   at the time you went on Fox News in 2014.              Correct?

       25   A.      That's correct, but I don't read the thousands
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 165 of 279 PageID:
                                  103823
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1681

        1   of papers published in the publically-available

        2   literature every day.

        3   Q.      What you do is you rely in part on leading

        4   public health and professional organizations to review

        5   and summarize the literature that you don't get to

        6   yourself.     Right?

        7   A.      That's one source of my information for medical

        8   decision-making.

        9   Q.      And none of those organizations, public health

       10   or gynecologic communities, have concluded what you

       11   concluded here that talc causes ovarian cancer?

       12   A.      Correct.

       13   Q.      Let's take a look at this article at A-67, one

       14   of the six meta-analyses that you cite from 2007.

       15   Let's look at what the authors of this study conclude,

       16   which is that:

       17              "The available observational data do not

       18   support the existence of a causal relationship between

       19   perineal talc exposure and an increased risk of

       20   epithelial ovarian cancer.          Selection bias and

       21   uncontrolled confounding may account for the positive

       22   association seen in prior epidemiological studies."

       23              Do you see that, Doctor?

       24   A.      Yes, I see that.

       25   Q.      Huncharek 2003 explicitly states that the
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 166 of 279 PageID:
                                  103824
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1682

        1   existence of a causal relationship is not supported by

        2   the data.     Correct?

        3   A.       That's what they say in their narrative.             If you

        4   look at their statistics, the risk is statistically

        5   increased.

        6   Q.       They are not talking about statistically

        7   significant associations.          They are talking about

        8   whether the data supports a causal relationship.

        9   Right?

       10   A.       So this is a significant risk factor that they

       11   have identified as have all the meta-analysis that you

       12   have there on my table plus Berge, and those all

       13   increased the risk of ovarian cancer and I believe are

       14   causative of ovarian cancer.           If you do a Bradford

       15   Hill analysis, the causation fits.

       16   Q.       What the authors of this paper say is that:

       17              "Overall, the above findings of selection bias

       18   due to study design and the clear lack of a

       19   dose-response relationship between talc use and

       20   ovarian cancer brings the previously suggested

       21   association into question.          The data presented in this

       22   meta-analysis do not support a cause effect

       23   relationship between perineal cosmetic talc use and

       24   the risk of ovarian cancer development?"

       25              Do you see that?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 167 of 279 PageID:
                                  103825
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1683

        1   A.      Yes, I do.

        2   Q.      You cited this study in your paper in support of

        3   your opinion that talc causes ovarian cancer.               Right?

        4   A.      And this paper, I think it's your top one on the

        5   chart -- it's the third one from 2003, it's a

        6   33 percent increased risk of ovarian cancer occurring

        7   in talc use.

        8   Q.      You cite this paper in support of your opinion

        9   that talc causes ovarian cancer.            Correct?

       10   A.      That's correct.

       11   Q.      The paper itself states that the data do not

       12   support a causal relationship.           True?

       13   A.      That's what the authors say.

       14   Q.      Let's take a look at another one you cite, Gross

       15   and Berg, from 1995.        And that, Doctor, can be found

       16   at 509 in your binder.

       17              You also cite Gross and Berg in support of

       18   your opinion that talc causes ovarian cancer.

       19   Correct?

       20   A.      Yes.

       21   Q.      The Gross and Berg authors do not state that.

       22   Fair?

       23   A.      Oh-oh, what exhibit is, this --

       24              MS. BROWN:     509.

       25              MS. O'DELL:     A-509?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 168 of 279 PageID:
                                  103826
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1684

        1              MS. BROWN:     Clarke-Pearson 509.

        2   Q.       Let's look at what the authors of this

        3   meta-analysis from 1995, and just to get our bearings

        4   here, Doctor, this is way back in the 1990s.               Right?

        5   A.       This one, I don't see it on the paper here

        6   today.     This paper was done before the one you just

        7   talked about.       So it includes less case-control

        8   studies and cohort studies.          So we're sort of going

        9   backwards in time, the way you are doing this.

       10   Q.       So what we are doing is we are looking at the

       11   studies that you cited in support of your opinion in

       12   this court that talc causes ovarian cancer, and what

       13   we're looking to see is if the authors who wrote them

       14   and published them in a peer-reviewed literature said

       15   the same thing.

       16   A.       Okay.

       17   Q.       Let's look at Gross and Berg and see what these

       18   folks say, quote:

       19              The purpose of this paper is to examine,

       20   "talks about the concern of talc and ovarian cancer"

       21   -- "the purpose of this paper is to examine whether

       22   this concern, heightened by several epidemiological

       23   studies purporting to show an increased risk is valid.

       24   The conclusion reached herein is that the evidence

       25   regarding the risk of ovarian cancer associated with
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 169 of 279 PageID:
                                  103827
                              Clarke-Pearson - Cross/Ms. Brown

                                                                                1685

        1   talc exposure is equivocal, and further examination of

        2   the relationship is required before a sound conclusion

        3   can be made."

        4              Do you see that?

        5   A.      Yes.

        6   Q.      The authors of this study did not conclude that

        7   talc causes ovarian cancer.          Right?

        8   A.      That's what they are saying, yes.

        9   Q.      And, in fact, this meta-analysis is particularly

       10   helpful as you will recall from reviewing it in

       11   highlighting some concerns about meta-analyses in

       12   general.       Right?

       13   A.      I forgot if they made some commentary about

       14   that.

       15   Q.      Let's look at what the authors who conducted

       16   this meta-analysis said.

       17              First of all, let's take a look at the studies

       18   that they combined, and you will agree with me,

       19   Doctor, if we just look at the relative risk and the

       20   odds ratios we can see that only one of these studies

       21   reaches statistically significant.            Right?

       22   A.      Of these six studies -- this goes way back in

       23   time.    There are many, many studies since then.              If

       24   you look at the relative risk in the table, you are

       25   showing me most are elevated.           61 percent, 40 percent,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 170 of 279 PageID:
                                  103828
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1686

        1   10 percent.

        2   Q.      This is one of the six meta-analyses that you

        3   chose to include in your litigation report supporting

        4   your opinion that talc causes ovarian cancer.

        5   Correct?

        6   A.      I wanted to submit the totality of the evidence

        7   that is there in the medical literature, so, yes, it

        8   is included in my report.

        9   Q.      And you forgot the most recent, Berge 2018

       10   analysis?

       11   A.      It was a total oversight on my part.            I admit

       12   the errors.      That wouldn't have changed the outcome of

       13   my conclusions or the other meta-analyses.

       14   Q.      Well, look at what their conclusions were.              To

       15   make it easy, you can just agree with me, those

       16   authors say you can't establish a causal relationship

       17   on this data.

       18   A.      This data doesn't include a full blown

       19   evaluation of Bradford Hill, which is the causation

       20   that we have been talking about.

       21   Q.      The Berge authors from 2018 conclude that you

       22   cannot make a causal relationship between talc and

       23   ovarian cancer?

       24   A.      No, they didn't do a Bradford Hill then.

       25   Q.      You say it was an oversight that it wasn't
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 171 of 279 PageID:
                                  103829
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1687

        1   included, but that it would not have changed your

        2   opinion at all.       Right?

        3   A.      Right.

        4   Q.      We can agree, though, the authors of Berge do

        5   not state that talc causes ovarian cancer?

        6   A.      We can agree to that.

        7   Q.      Let's go back to the Gross and Berg where they

        8   identify some of the issues with the meta-analysis.

        9              "If, for example, the issue of study bias has

       10   not been properly addressed, spurious associations due

       11   to small biases may reach statistical significance

       12   when the studies are combined because the sample size

       13   in effect has increased."

       14              Do you see that?

       15   A.      I see that.

       16   Q.      They include a quote:

       17              "In any one study the bias may fail to be

       18   great enough to give rise to statistically

       19   significant.      But with meta-analyses, such biases can

       20   combine so as to give rise to an overall appearance of

       21   statistical significance."

       22              That was a concern that these authors of this

       23   meta-analysis raised in the article you cite.

       24   Correct?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 172 of 279 PageID:
                                  103830
                              Clarke-Pearson - Cross/Ms. Brown

                                                                               1688

        1   Q.      These authors also commented about limited

        2   evidence supporting a dose or duration response

        3   relationship.       Right?

        4   A.      Based on the small number of cohort studies in

        5   1995, yes.

        6   Q.      This is the 1995 meta-analysis you put in your

        7   report to support your opinion.           Right?

        8   A.      Yes, along with all the other meta-analyses and

        9   the totality of the epidemiologic data.

       10   Q.      And what these authors state is that

       11              "Given the rather low relative risks reported

       12   in the studies along with the existing biases and

       13   confounders that have not been adjusted for, a claim

       14   for an increased risk should be viewed with some

       15   suspicion?"

       16              Correct?

       17   A.      That's what they say.

       18   Q.      The authors of the Gross and Berg 1995

       19   meta-analysis did not conclude that talc causes

       20   ovarian cancer.       Right?

       21   A.      Right.

       22   Q.      Let's take a look at one more, Doctor.             We're

       23   almost done.

       24              I want to talk to you about another

       25   meta-analysis that you included which is the Langseth.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 173 of 279 PageID:
                                  103831
                              Clarke-Pearson - Cross/Ms. Brown

                                                                               1689

        1   You can find that at A 88.           And to orient us, this is

        2   another meta-analysis that you put on your chart here

        3   in support of your opinion that talc causes ovarian

        4   cancer.

        5              We can agree -- and we'll take a look, but we

        6   can certainly agree that the authors of that study do

        7   not agree with you.        Correct?

        8              MS. O'DELL:     What exhibit number for Langseth?

        9              MS. BROWN:     A 88.

       10   A.      You will have to show me.

       11   Q.      This is the Langseth article, Exhibit A 88, that

       12   you cited in your report, perineal use of talc and

       13   risk of ovarian cancer.           Right?

       14   A.      Yes.

       15   Q.      And what the authors of this study include in

       16   their published peer-reviewed publication is a

       17   proposal to the research community.             Right?    Do you

       18   see that?

       19   A.      Yes.

       20   Q.      What the authors, having conducted this study,

       21   state is that, quote:

       22              "The current body of experimental and

       23   epidemiological evidence is insufficient to establish

       24   a causal association between perineal use of talc and

       25   ovarian cancer," quote.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 174 of 279 PageID:
                                  103832
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1690

        1              Do you see that?

        2   A.       I do.

        3   Q.       The authors of this study did not conclude, as

        4   you have done here, that talc causes ovarian cancer.

        5   Right?

        6   A.       That's what they say.

        7   Q.       And, in fact, one of the things they did was

        8   include this forest plot of some of the studies, the

        9   cohort studies that they combined in this

       10   meta-analysis.       Right?

       11   A.       Those are the studies they used in their

       12   meta-analysis, and nearly all the relative risks are

       13   above 1.

       14   Q.       And you were asked some questions about this

       15   forest plot in your deposition, and you know that only

       16   10 of the 20 studies included here reached statistical

       17   significance.       Correct?

       18   A.       Subsequently, there have been other studies, and

       19   the majority today and the most recent meta-analysis

       20   show the majority are statistically significant.                So

       21   you are picking a point in time before most recent

       22   data is in.

       23   Q.       The truth of the matter, Dr. Clarke-Pearson, is

       24   that the medical community as a whole does not agree

       25   with the opinions that you have given to this Court
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 175 of 279 PageID:
                                  103833
                              Clarke-Pearson - Cross/Ms. Brown

                                                                               1691

        1   today.     Right?

        2   A.       I don't know if they agree or disagree.            They

        3   haven't taken a stand on this.

        4   Q.       The gynecologic oncologist medical community has

        5   not reached a consensus that talcum powder causes

        6   ovarian cancer.       True?

        7   A.       I think there is a variety of opinions in that

        8   community.

        9              MS. BROWN:     Permission to read, Judge?

       10              THE COURT:     Yes.

       11   Q.       Let's take a look at your deposition, page 25,

       12   lines 20 to 23.       Your February 4th, 2019, deposition

       13   you were asked:

       14              "QUESTION:     Has the gynecologic oncologist

       15   medical community reached a consensus that talcum

       16   powder causes ovarian cancer?

       17              "ANSWER:     As best I know, not at this time."

       18   Right?

       19   A.       That's correct.

       20   Q.       The gynecologic medical community has not

       21   reached a consensus on the opinions that you have

       22   given to this Court today.          Correct?

       23   A.       That's right.

       24              MS. BROWN:     Your Honor, I have no further

       25   questions at this time.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 176 of 279 PageID:
                                  103834
                              Clarke-Pearson - Cross/Ms. Brown

                                                                              1692

        1              THE COURT:     We'll take a break for a few

        2   moments.

        3              THE DEPUTY CLERK:       All rise.

        4              (Recess.)

        5              (Continued on the next page.)

        6   ///

        7

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 177 of 279 PageID:
                                  103835
                                      Clarke-Pearson -

                                                                              1693

        1              THE DEPUTY CLERK:       All rise.

        2              THE COURT:     Thank you.

        3

        4   DANIEL CLARKE-PEARSON, resumed.

        5

        6              THE COURT:     I want to ask a couple of

        7   questions of the witness.

        8              Just to follow up on a couple of the items

        9   that you testified, Dr. Clark-Pearson, first on some

       10   of the questioning at the end of the questioning on

       11   inflammation, and when you indicated not every talc

       12   particle is going to cause inflammation.              Correct?

       13              THE WITNESS:     Yes.

       14              THE COURT:     Your answer in that regard was in

       15   trying to explain that it depends on the woman.

       16              THE WITNESS:     That's part of it.        The immune

       17   system of that woman, where that talc particle lies,

       18   those are the variables.

       19              THE COURT:     Those are the basic variables as

       20   to why it makes a difference?

       21              THE WITNESS:     I think so.      And I think the

       22   tissues' susceptibility of the ovary may vary a little

       23   bit from one woman to another.           We're not saying talc

       24   is causing cancer in the vagina or cervix or uterus.

       25   The ovary itself, I believe, is susceptible for
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 178 of 279 PageID:
                                  103836
                                      Clarke-Pearson -

                                                                              1694

        1   reasons that are not clear.

        2              THE COURT:     You said "for reasons that are not

        3   clear"?

        4              THE WITNESS:     Yes.    That I think likewise we

        5   don't know exactly why smoking causes lung cancer.

        6   There's chemicals there, but exactly what it causes

        7   and why some people smoke and don't get cancer and

        8   others do, the immune system is probably a big part of

        9   it, the genetics of the patient.

       10              THE COURT:     The last question, and I asked you

       11   this this morning, following on the inhalation theory.

       12   Just to press you a little bit more on that, which is

       13   I think you have been very candid to say you've used

       14   the words "very unlikely that it will happen."

       15              THE WITNESS:     Okay.

       16              THE COURT:     But, nonetheless, you continued to

       17   assert that it's plausible that it can.

       18              THE WITNESS:     There is evidence -- I guess I'm

       19   extrapolating from asbestos particles itself and those

       20   talcum powder has asbestos in it or not --

       21              THE COURT:     That's something that's an open

       22   question in this case.

       23              THE WITNESS:     Yes.

       24              THE COURT:     If you were to take the asbestos

       25   out of it, would you still have the same opinion on
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 179 of 279 PageID:
                                   103837 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1695

        1   inhalation?

        2              THE WITNESS:     Probably less so.

        3              THE COURT:     So there is a difference in your

        4   opinion if it were found not to have asbestos?

        5              THE WITNESS:     Yes.

        6              THE COURT:     You think it's the asbestos

        7   quality of it as one of the components that makes the

        8   inhalation theory more plausible?

        9              THE WITNESS:     Yes.

       10              THE COURT:     Even if still very unlikely?

       11              THE WITNESS:     And, again, based on IARC

       12   findings that inhaled asbestos can get into the ovary.

       13              THE COURT:     I think I have where you are on

       14   that.    But I'll still end by saying, I don't think

       15   that's where the bulk of your opinion lies.

       16              THE WITNESS:     No.    You are correct.       Thank

       17   you.

       18              THE COURT:     Thank you, Ms.      O'Dell.     None of

       19   that counted toward you.

       20              MS. O'DELL:     May I expand on the question that

       21   your Honor asked?

       22

       23   REDIRECT EXAMINATION

       24   BY MS. O'DELL:

       25   Q.      Dr. Clarke-Pearson, you mentioned asbestos
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 180 of 279 PageID:
                                   103838 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1696

        1   fibers in relation to inhalation and that impacts your

        2   opinion.     Would that also be true for talc fibers or

        3   fibrous talc?

        4   A.       Sure.   If I didn't say it just now, yes, I'll

        5   answer your question by saying fibrous talc would be

        6   the equivalent of impact, as talc has asbestos fibers.

        7   Q.       Thank you.

        8              At the end of Ms. Brown's questioning she was

        9   asking you about consensus in the medical community,

       10   and then she asked you questions about consensus in

       11   the GYN oncology community.          Do you recall those

       12   questions?

       13   A.       Yes, I do.

       14   Q.       Can there be differences of opinion in the

       15   medical community?

       16   A.       There are always differences of opinion where

       17   there is clinical decision-making or policy.               So, yes,

       18   I think there are differences of opinion.              I think

       19   right now the medical community is silent on the

       20   topic.     I'm not sure there is a difference of opinion.

       21   Q.       In regard to your opinion based on your review

       22   of the evidence, the totality of the evidence, is it

       23   your opinion that there is -- it is biologically

       24   plausible that talc can reach the ovary?

       25   A.       Can reach the ovary, that's the first question,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 181 of 279 PageID:
                                   103839 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1697

        1   yes.

        2   Q.      Based on your review of the evidence, is it your

        3   opinion that talc, once it reaches the ovary or the

        4   Fallopian tube, causes chronic inflammation?

        5   A.      Yes.

        6              THE COURT:     What can cause chronic

        7   inflammation?       Based on your previous testimony, it's

        8   not going to cause it in every case.

        9              THE WITNESS:     Right.     All the things I had on

       10   that one graphic -- endometriosis, chronic pelvic

       11   inflammatory disease, obesity.

       12   Q.      Based on those two facts, is it your opinion in

       13   this case, having considered the totality of the

       14   evidence, that it is biologically plausible that the

       15   genital use of talc can cause epithelial ovarian

       16   cancer?

       17   A.      Yes.

       18   Q.      I'm going to change topics.

       19              Doctor Clarke-Pearson, I'm going to skip

       20   around to try to address a few things.

       21              You were asked a number of questions about

       22   whether you considered the cohort studies in reaching

       23   your opinion.       You gave testimony about that earlier?

       24   A.      Yes.

       25   Q.      You recall that?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 182 of 279 PageID:
                                   103840 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1698

        1   A.      Yes.

        2   Q.      Did you read the cohort studies prior to

        3   reaching your opinions in this case?

        4   A.      Yes.     I just didn't acknowledge them maybe the

        5   way people wanted me to in my report.

        6   Q.      And, in fact, are the cohort studies part of the

        7   reliance materials that you included at the back of

        8   your report?

        9   A.      Yes.     And that was part of the totality of my

       10   assessment.

       11   Q.      And, also, in regard to the Berge study, you

       12   were very forthright to say it was an omission not to

       13   include it in the chart of meta-analyses, and you've

       14   talked about that.

       15   A.      Right.

       16   Q.      Did you consider the Berge study prior to

       17   reaching your opinions in this case?

       18   A.      I did.     I just didn't happen to have it on my

       19   table in my report.

       20   Q.      In fact, did you include the Berge study in your

       21   reliance materials that were included in the back of

       22   your report?

       23   A.      I believe so, if you look at that reference

       24   list.

       25   Q.      I will.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 183 of 279 PageID:
                                   103841 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1699

        1              Dr. Clarke-Pearson, did you include Berge in

        2   your reliance material?

        3   A.      Yes, it's right there on the reference list.

        4   Q.      I think Ms. Brown was alluding to the cited

        5   references and suggested that you had not included it

        6   in your report, but in fact you had.             Correct?

        7   A.      I see, yes.

        8   Q.      There were also questions regarding the 2010

        9   IARC monograph, the talc monograph pertaining to talc

       10   without asbestiform fibers.

       11   A.      Yes.

       12   Q.      You were asked a series of questions regarding

       13   their findings in that particular monograph.                Let me

       14   ask you a couple of questions.

       15              In IARC 2010, did they consider the data after

       16   2006?

       17   A.      In their references, the citations that they

       18   had, go up to I think just to 2006.             There is a

       19   four-year gap of information that was coming out into

       20   the medical literature that were not considered.

       21   Q.      In fact, if you looked at the charts we looked

       22   at earlier, the forest plots that were part of our

       23   original presentation, would it be fair to say that

       24   all of the case-control studies after Wu, Rosenblatt,

       25   Kurta, Wu, 2015, Cramer and Schildkraut were not a
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 184 of 279 PageID:
                                   103842 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1700

        1   part of IARC's consideration for the 2010 monograph?

        2   A.       Right.     They couldn't have known that because it

        3   was after they published.

        4   Q.       And also, in regard to the IARC 2010 monograph,

        5   did they consider the meta-analyses that you've

        6   discussed here today that were published after 2006,

        7   and that would include Langseth 2008, Berge 2018,

        8   Taher 2018, not published -- excuse me I skipped

        9   Penninkilampi -- Penninkilampi 2018 and Taher 2018,

       10   and then also Terry 2013, were those a part of IARC

       11   2010 analysis?

       12   A.       They couldn't have been because they were

       13   published subsequent to that which adds, again, to the

       14   totality of what I have been trying to talk about

       15   today.

       16   Q.       Before lunch Ms. Brown asked you about a

       17   reference, a publication that you wrote for the New

       18   England Journal of Medicine relating to screening for

       19   ovarian cancer.        Do you recall those questions?

       20   A.       I do, yes.

       21   Q.       She directed your attention -- by the way, was

       22   this an invited review of the New England Journal of

       23   Medicine?

       24   A.       Yes.     I was asked as an expert to write a review

       25   paper, so it took a fair amount of time to review the
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 185 of 279 PageID:
                                   103843 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1701

        1   world's literature on this topic.

        2   Q.      Did you consider that to be an honor?

        3   A.      Yes.

        4   Q.      Looking at the section Ms. Brown directed you to

        5   that addressed risk factors, it says:

        6              "Risk factors other than age, a family history

        7   of ovarian cancer, breast cancer, and the presence of

        8   BRCA mutation are poorly understood and approximately

        9   90 percent of ovarian cancers appear to be sporadic."

       10              Did you include in that recitation of risk

       11   factors any inflammatory risk factors that we

       12   discussed this morning?

       13   A.      No.    The risk factors I listed are the ones that

       14   are high risk like BRCA mutations.

       15   Q.      Would those be considered genetic risk factors?

       16   A.      Yes.

       17   Q.      And for that reason, because they were genetic

       18   risk factors as opposed to inflammatory risk factors,

       19   would it have been appropriate to list other risk

       20   factors such as talc usage?

       21   A.      The paper was intended to identify patients to

       22   discuss whether screening was possible at all, and the

       23   answer was no; and it still is no on the one hand,

       24   discouraging physicians from doing testing, such as

       25   ultrasounds or CA-125 blood tests, which at that point
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 186 of 279 PageID:
                                   103844 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                               1702

        1   were proven to be not useful but they were still being

        2   done and to encourage the medical community to do more

        3   research to identify screening techniques, and we

        4   still haven't gotten there in the 10 years since I

        5   published that paper.         It wasn't intended to review

        6   all risk factors.

        7   Q.      Dr. Clarke-Pearson, you were asked about the NCI

        8   publication, "Ovarian Fallopian Tube and Primary

        9   Peritoneal Cancer Prevention,"           the PDQ as it's

       10   referred to.      Do you recall the line of questions Ms.

       11   Brown asked about?

       12   A.      I do remember some.        Some of my comments were

       13   the references were pretty far out of date.

       14   Q.      Let's turn and look at the five references that

       15   are related to ovarian cancer and talcum powder usage.

       16              You see 43 through 47, Huncharek 2003.             Is

       17   that one of the meta-analyses that you included in the

       18   chart that we looked at earlier?

       19   A.      Yes, it was one of the older ones.

       20   Q.      Did it include there was an increased risk in

       21   the use of talcum powder for that ovarian cancer?

       22   A.      The answer is yes, about a 33 percent increased

       23   risk that was statistically significant.

       24   Q.      And also for the PDQ, they cite the Terry paper.

       25   Do you recall that?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 187 of 279 PageID:
                                   103845 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1703

        1   A.       The pooled analysis.

        2   Q.       And in the Terry paper did they include that

        3   there was a 1.24 increased risk of ovarian cancer that

        4   was statistically significant?

        5   A.       Yes.   It's highlighted there.

        6   Q.       And, further, while I'm on the Terry paper, let

        7   me follow-up on another item Ms. Brown asked you

        8   about, and, specifically, on whether the Terry paper

        9   showed a trend toward dose-response.             Do you recall

       10   those questions?

       11   A.       I recall that, and it does show a trend.

       12   Q.       In fact, does the paper include a table that

       13   outlines the statistically significant results of the

       14   increased risk for certain quartiles of usage?

       15   A.       Yes.

       16   Q.       Is this the table that shows that there was a

       17   statistically significant trend in dose for the Terry

       18   study?

       19   A.       Yes.

       20   Q.       And go further, so we've discussed Huncharek

       21   cited by the NCI that showed an increased risk.                We've

       22   discussed Terry cited by NCI, which also showed or

       23   demonstrated an increased risk.           And then they go to

       24   Schildkraut.      And in the Schildkraut paper, of course,

       25   you and I discussed that this morning, was there a
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 188 of 279 PageID:
                                   103846 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1704

        1   statistically significant increased risk for ovarian

        2   cancer?

        3   A.       Yes.   In the specific population of

        4   African-American women from, I think, 11 different

        5   areas of the United States.

        6   Q.       In the Schildkraut paper -- and could we put it

        7   up on the screen?        It's Exhibit 8.      It's General

        8   Causation Opposition Exhibit 8.           If you could go to

        9   page 1416 of the publication, which I think is the

       10   next to the last page.

       11              On the left side, the lower paragraph there,

       12   Doctor, did the researchers in the Schildkraut study

       13   write:

       14              "The results of the current study showed that

       15   genital powder use was associated with ovarian cancer

       16   risk in African-American women and are consistent with

       17   localized chronic inflammation in the ovary due to

       18   particulates that travel through a direct transvaginal

       19   route.     The dose-response observed for duration of

       20   genital powder use provides further evidence for the

       21   relationship between genital powder and overall EOC

       22   risk.     Our data suggests that the increased risk due

       23   to the use of genital powder applies to both serous

       24   and non-serous histologic subtypes."

       25              Is that what they concluded?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 189 of 279 PageID:
                                   103847 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1705

        1   A.      Yes, that was their conclusion.

        2   Q.      Is that consistent with your opinion?

        3   A.      Yes.     In the paper and the totality as well.

        4   Q.      Going back to the PDQ, we talked about

        5   Huncharek, Terry, Schildkraut, Gertig.

        6              Dr.    Clarke-Pearson, did the Gertig study, one

        7   of the cohort studies show a statistically significant

        8   increased risk in serous ovarian cancer?

        9   A.      In serous ovarian cancer, which is the most

       10   common histologic type of the epithelial ovarian

       11   cancers, yes, they did.

       12   Q.      Based on the fact NCI cited five references, and

       13   the four we have gone through show a statistically

       14   significant increased risk, is it somewhat baffling to

       15   understand how the NCI concluded there was no data to

       16   support a relationship between the genital use of

       17   talcum powder and ovarian cancer?

       18   A.      It's baffling, and, at the time this is a very

       19   recent publication.        There is so much other literature

       20   equivalent to those four articles you just presented

       21   to me that exist that could have been analyzed.                I'm

       22   disappointed the NCI isn't doing a better job of doing

       23   good comprehensive research.

       24   Q.      You were asked some questions -- I'm going to

       25   transition to another topic.           You were asked questions
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 190 of 279 PageID:
                                   103848 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1706

        1   about some of the studies that you relied on in

        2   connection with your opinion that talcum powder can

        3   migrate to the fallopian tubes and ovaries.               And, in

        4   particular, counsel for Johnson & Johnson stated in

        5   relation to the Venter paper, that the Venter paper

        6   does not support your opinion that talc can migrate.

        7   Do you recall that line of questioning?

        8   A.       I've forgotten it.

        9   Q.       That's fair enough.       You've had a long

       10   afternoon.

       11              Take a look at the Venter paper, which is

       12   general causation opposition 70.

       13              The Venter paper discusses the migration of

       14   radioactive tracers?

       15   A.       Right.   Albumin microspheres that are

       16   radioactive.

       17   Q.       And in the discussion section of the paper,

       18   let's look at the conclusion that the authors reached

       19   there.

       20              Based on their study, this experiment, they

       21   stated:

       22              "Evidence is available for migration of

       23   different substances in either direction within the

       24   female reproductive system between the peritoneal

       25   cavity and ovaries via the tubes, uterus, and the
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 191 of 279 PageID:
                                   103849 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1707

        1   vagina, and out."

        2              Is that supportive of your opinion that the

        3   female reproductive system is an open system?

        4   A.      Yes, it goes both ways.

        5   Q.      They go on to say:

        6              "Various living organisms actively follow this

        7   pathway in both directions.          Gases, fluids, bias and

        8   contrast media can easily be introduced from the

        9   vagina into the peritoneal cavity.            If the transit can

       10   take place so easily, it is probably the same for many

       11   chemical substances used for hygienic, cosmetic, or

       12   medicinal purposes, many of which may have potential

       13   carcinogenic or irritating properties."

       14              Is that also true of talcum powder?

       15   A.      Yes.

       16   Q.      You were asked a series of questions about one

       17   of the Huncharek papers, and this in particular was

       18   the Huncharek 2003.        There are three of the Huncharek

       19   papers, but this is 2003, and it was marked by

       20   Ms. Brown as A 76.        Do you recall that?        Ms. Brown

       21   directed you to the material I have highlighted in

       22   pink.

       23              Ms. Brown highlighted, walked you through what

       24   I have highlighted in pink:

       25              "The available observational data do not
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 192 of 279 PageID:
                                   103850 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1708

        1   support the existence of a causal relationship between

        2   perineal talc exposure and an increased risk of

        3   epithelial ovarian cancer."

        4              I'm sure she was pressed for time.           She missed

        5   a paragraph here.        It goes on to say:

        6              "These statistical associations raise concerns

        7   that there may be a cause effect relationship between

        8   perineal talc exposure and ovarian cancer

        9   carcinogenesis.       This is further confirmed by the

       10   structural similarities between talc and asbestos, a

       11   well-recognized human carcinogen."

       12              Did the authors state that?

       13   A.       Yes, they did.

       14   Q.       Let's go to one more of the studies that

       15   Ms. Brown directed you to.          It was the Gross and Berg

       16   study.     Do you recall that?

       17   A.       Yes.

       18   Q.       That was one of the early meta-analyses that you

       19   reviewed?

       20   A.       Yes.

       21   Q.       Dr. Clarke-Pearson, why is it important when you

       22   are looking at meta-analyses to review and rely on the

       23   most recent meta-analyses?

       24   A.       Well, I think we want to look at all of the

       25   data, and that particular paper was early on, and
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 193 of 279 PageID:
                                   103851 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1709

        1   there were very few studies that had been completed at

        2   that time.      So there is nothing wrong with that

        3   meta-analysis, but there are more up-to-date

        4   meta-analysis that are much stronger in helping us

        5   come to a conclusion about risks.

        6   Q.      Did the most recent meta-analyses due to the

        7   fact that they analyze, I think you said, 27 studies

        8   this morning, do they have greater statistical power?

        9   A.      Yes, they do.

       10   Q.      And because of that, would they provide further

       11   information regarding the true risk between genital

       12   talc use and ovarian cancer?

       13   A.      Yes, they are the most up-to-date information we

       14   could base decisions on.

       15   Q.      Let me ask you to look at the Shan and Liu --

       16   it's General Causation Opposition Exhibit 109.                If we

       17   could put that on the screen.

       18              Ms. Brown discussed with you the first page of

       19   this paper, on the right-hand side at the top, and

       20   right under "Etiology of EOC Inflammatory in Nature."

       21   Do you see that section?

       22   A.      Yes.

       23   Q.      Just for those of us who don't operate in the

       24   medical community all the time, what does "etiology"

       25   mean?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 194 of 279 PageID:
                                   103852 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1710

        1   A.      The reason that some event happens, I guess, if

        2   I can put it in a generic term, why something happens.

        3   Q.      Ms. Brown directed you to the first sentence:

        4              "EOC is perhaps one of the most sinuous human

        5   cancers.     In an effort to identify the causes of EOC,

        6   a few hypotheses have been put forward" and she

        7   suggested that inflammation was a hypothesis.               Do you

        8   recall that?

        9   A.      The incessant ovulation, we're talking

       10   hypotheses and inflammation being one, she was

       11   suggesting.

       12              MS. O'DELL:     And, Cory, if you could put it on

       13   the screen, I think it's page 3108 of the article, the

       14   second page of the publication.

       15   Q.      On the right-hand side, second paragraph at the

       16   beginning.      The authors write:

       17              "Because inflammation is known to be a causal

       18   factor in promoting tubal tumorogenesis the hypothesis

       19   that a portion of serous ovarian carcinomas may

       20   originate in the fallopian tube provides another link

       21   although indirect between inflammation and EOC."

       22              Does that support your opinion,

       23   Dr. Clarke-Pearson, and is this one of the reasons you

       24   cited this particular paper?

       25   A.      That, and it ties in with earlier this morning
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 195 of 279 PageID:
                                   103853 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1711

        1   talking about the fallopian tube making a contribution

        2   to cause serous ovarian cancer.

        3   Q.      Let me direct you now, Dr. Clarke-Pearson, to

        4   the Penninkilampi paper.          We discussed that quite a

        5   bit today.

        6   A.      Yes.

        7   Q.      If you'll turn to page 2 of the publication,

        8   and, for the record, it is General Causation

        9   Exhibit 62.      It's page 42 of the publication.

       10              Ms. Brown directed you to the upper left

       11   column at the top, end of the paragraph, and she read:

       12              "The association between perineal talc use and

       13   ovarian cancer is based on the body of knowledge from

       14   observational study, and most of these have been

       15   retrospective case-control studies prone to recall

       16   bias.    Hence, while perineal talc use has not been

       17   shown to be safe, in a similar regard a certain causal

       18   link between talc use and ovarian cancer has not yet

       19   been established."

       20              Do you recall her reading that to you?

       21   A.      Yes.

       22   Q.      It's reference 8 and 9, and reference 8 is

       23   Huncharek 2011.       And just for ease, let me just put

       24   Huncharek 2011 on the ELMO.          It's General Causation

       25   Opposition Exhibit 155.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 196 of 279 PageID:
                                   103854 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1712

        1              Is this one of the meta-analyses you reviewed

        2   in reaching your opinions in this case?

        3   A.      Yes.

        4   Q.      And looking at the results of the meta-analyses,

        5   did they conclude:

        6              "These reports show roughly a 30 to 60 percent

        7   increased risk of ovarian cancer associated with

        8   perineal talc exposure."

        9   A.      That's what I have been saying all day, yes.

       10   Q.      And, in fact, on page 5 of the publication

       11   Huncharek 2011 -- it's page 5 on the copy I have.

       12              MS. BROWN:     I don't think Huncharek 2011 is

       13   one he relied on.

       14              MS. O'DELL:     It's on his reliance list.

       15   Q.      Let me put it on the ELMO.          Huncharek 2011 was

       16   another publication by Huncharek and others, and you

       17   see it says here:

       18              "Asbestos fibers in the lung initiate an

       19   inflammatory and scarring process, and it has been

       20   proposed that talc as a foreign body might initiate an

       21   inflammatory response."

       22              There is one other section let me just go to

       23   quickly.

       24              MS. BROWN:     What's the exhibit number?

       25              MS. O'DELL:     155.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 197 of 279 PageID:
                                   103855 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1713

        1   Q.      Doctor, I think I picked up the wrong Huncharek.

        2   I think there are three of them.            I'll come back to

        3   that.

        4              Back to Penninkilampi.        Penninkilampi cited

        5   for purposes of the conclusion that -- or, the

        6   statement that Ms. Brown directed you to, it says --

        7              MS. O'DELL:     I may need a technical assistant

        8   on this.

        9              (Pause.)

       10   Q.      Ms. Brown took you to this statement regarding a

       11   certain causal link between talc use and ovarian

       12   cancer has not yet been established, and we looked at

       13   Huncharek, and it did show a statistically significant

       14   increased risk.       And it also cites Langseth, and

       15   Ms. Brown asked you about the Langseth paper, and she

       16   directed you to certain portions, but let's go back

       17   and take a look at other portions.

       18              On page 1 of the Langseth study,

       19   Dr. Clarke-Pearson, it says:

       20              "From pathology studies it is known that

       21   particles and fibers can enter the body and migrate to

       22   distant organs.       For instance, asbestos fibers have

       23   been found in ovaries for women exposed to asbestos.

       24   Analogously following the perineal application talc

       25   particulates can migrate from the vagina to the
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 198 of 279 PageID:
                                   103856 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1714

        1   peritoneal cavity in the ovaries."

        2              Does that support your opinion regarding

        3   migration?

        4   A.      Yes, it does.

        5   Q.      Further in the Langseth study I think Ms. Brown

        6   focused your attention on this portion that talked

        7   about proposal:

        8              "The current body of experimental and

        9   epidemiological evidence is insufficient to establish

       10   a causal association between perineal use of talc and

       11   ovarian cancer.       Experimental research is needed."

       12              They focused your attention on that portion of

       13   the study.      Correct?

       14   A.      Correct.

       15   Q.      If you turn over to the back, I think you had

       16   time to go to this, it says, quote:

       17              "The mechanism of carcinogenicity may be

       18   related to inflammation.          This paper focuses on the

       19   high degree of consistency in the studies accomplished

       20   so far, and what should be the focus in future

       21   studies."

       22              Does that also support your opinion that it is

       23   biologically plausible that talcum powder can reach

       24   the ovary and cause chronic inflammation?

       25   A.      Yes, both events are plausible and necessary to
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 199 of 279 PageID:
                                   103857 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                                1715

        1   support the causation of talc causing ovarian cancer.

        2   Q.       Two more topics.

        3              The CDC has this as part of their website.

        4   Ms. Brown showed you this earlier.            She put it on the

        5   screen with a slide, but in our books we got a

        6   printout from the website.          It lists risk factors for

        7   ovarian cancer, and you walked through those earlier.

        8   Right?

        9   A.       Yes.

       10   Q.       And has the CDC sponsored a systematic analysis

       11   of the literature regarding ovarian cancer and

       12   specifically sort of evolving paradigms and research

       13   in ovarian cancer?

       14   A.       Yes.     I'm aware of that recent monograph and the

       15   group that put it together to do that investigation by

       16   CDC and Institute of Medicine.

       17              MS. BROWN:     Your Honor, I'm not sure where

       18   this is.        Can you direct me to the reliance list where

       19   it is?

       20              MS. O'DELL:     Your Honor, it specifically

       21   relates to an Institute of Medicine report that was

       22   published this year, and Dr. Clarke-Pearson saw it

       23   before, shortly after his deposition, actually.                It

       24   was published recently.         It was not a part of his

       25   reliance materials.        But Ms. Brown, in suggesting that
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 200 of 279 PageID:
                                   103858 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1716

        1   talcum powder is not a risk factor recognized by the

        2   CDC, is really not accurate.           The CDC commissioned a

        3   report by the Institute of Medicine.             It's the

        4   National Academy of Science issued a report called

        5   "Ovarian Cancers Evolving Paradigms in Research and

        6   Care," and they concluded that talcum powder and

        7   asbestos are inflammatory risk factors of ovarian

        8   cancer.     I feel like that -- putting up that website,

        9   suggesting they don't consider talcum powder, that

       10   they don't consider talcum powder as a risk factor,

       11   opened the door for us to show in fact they did.

       12              MS. BROWN:     Your Honor, I object, of course.

       13   This is the first time I'm hearing of this document.

       14   It was not included, obviously, in advance.               It is not

       15   included as part of the report.           It's not included as

       16   materials relied on.        It's not included on a

       17   supplemental reliance list and does not form the basis

       18   of his opinion.

       19              To the extent that counsel intended to use it,

       20   we did not have the opportunity to review it, to have

       21   our own experts comment on it.           I literally have no

       22   idea what it is and it was completely not disclosed.

       23              THE COURT:     Do you have it at counsel table?

       24              MS. BROWN:     I don't.

       25              MS. O'DELL:     She does.     It's PSC
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 201 of 279 PageID:
                                   103859 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                                1717

        1   Clarke-Pearson 3.        We discussed it this morning.          I

        2   admitted it was not on his reliance list.              It was an

        3   oversight.      I agreed not to use it.         And then she put

        4   into play, the CDC.        It would be unfair to leave the

        5   record with the suggestion that they don't consider

        6   talcum powder a risk factor when I believe that's not

        7   accurate.

        8              THE COURT:     Can I have a copy and see what

        9   that looks like?

       10              MS. O'DELL:     It's in your binder, Judge, I

       11   believe.

       12              THE COURT:     Let me take a quick look at what

       13   this is.

       14              MS. O'DELL:     Your Honor, you will see it's the

       15   National Academy of Sciences.           I did bring the book,

       16   your Honor.      I got copies so counsel can have one,

       17   too.    If you want to see the book, I'm happy to hand

       18   that up as well.

       19              THE COURT:     This was published when?         It says

       20   "Copyright 2016"?

       21              MS. O'DELL:     That's correct.

       22              THE COURT:     I want to understand what the

       23   connection between this and the CDC is.

       24              MS. O'DELL:     Let me turn to the right page.

       25              If you'll turn to page IX in the beginning,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 202 of 279 PageID:
                                   103860 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1718

        1   this Congressional mandated report sponsored by the

        2   Centers for Disease Control assesses the state of

        3   research on ovarian cancer from multiple perspectives

        4   and by multiple disciplines.           So it's a CDC-sponsored

        5   document or book.

        6              MS. BROWN:     Your Honor, it is not at all a

        7   proper response to the current CDC position as

        8   available on their website right now for what are the

        9   risk factors for ovarian cancer.            The proper redirect

       10   on an exhibit like this is a page from the current CDC

       11   website that says something else.

       12              This, instead, is an older article by a

       13   different organization that was never disclosed, and

       14   no one has ever given an opinion about it, and it is

       15   also about 30 to 40 pages.          So I would object as not

       16   properly in response to this at all, but, rather, an

       17   attempt to backdoor in an undisclosed exhibit that

       18   counsel gave me her word this morning it would not be

       19   used with Dr. Clarke-Pearson.

       20              MS. O'DELL:     I didn't use it on direct, your

       21   Honor.     This is a page of the website.          What you have

       22   in front of you is a thorough systematic review of the

       23   scientific evidence, and it's conducted in association

       24   with the National Academies of Science, an

       25   organization, I believe, if I remember correctly,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 203 of 279 PageID:
                                   103861 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                               1719

        1   Dr. Neel said he wanted to be a part of at some point

        2   in his career.

        3              It's authoritative.       They have a section

        4   called "Inflammatory Risk Factors."             It occurs on page

        5   110, and beginning in the paragraph it says:               "Studies

        6   of the inflammatory marker, c-reactive protein,

        7   suggest a possible association between inflammation

        8   and an increased risk of ovarian cancer," and I'll

        9   skip the cites for ease.          "Other specific inflammatory

       10   factors have been associated with ovarian cancer.                  A

       11   meta-analysis reported that exposure to asbestos was

       12   associated with a 77 percent increased risk of ovarian

       13   cancer mortality," citing Camargo and the

       14   International Agency For Research on Cancer to

       15   determine that there was sufficient evidence to

       16   support a causal relationship between asbestos

       17   exposure and ovarian cancer," citing Straif.               "This

       18   has led to studies of talc use which is chemically

       19   similar to asbestos and can cause an inflammatory

       20   response.     The use of perineal talcum powder has been

       21   associated with 20 to 30 percent increased risk of

       22   ovarian cancer, although it has been shown to vary by

       23   histologic subtypes," citing Cramer and Terry.

       24              MS. BROWN:     You have to finish that paragraph.

       25              MS. O'DELL:     I'll be happy to.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 204 of 279 PageID:
                                   103862 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1720

        1              "One analysis reported 9 percent lower ovarian

        2   cancer risk with regular aspirin use with stronger

        3   results among daily users.          Trabert.     However, most

        4   cohort studies have not observed a similar reduction

        5   risk.     Brasky, Lacey, Murphy, Ni, Pinheiro, Prizment,

        6   and Setiawan."

        7              That's the end of the paragraph.

        8              MS. BROWN:     Your Honor, this is not in at all

        9   -- first of all, it's just an undisclosed 30-page

       10   article that counsel and I spoke about this morning,

       11   that she said she could not find on any reliance list,

       12   and, therefore, agreed it was not appropriate to use

       13   with this witness.

       14              And now she's attempting to get it in front of

       15   your Honor and to use it with this witness to rely on

       16   it.     It's not in his report, not on materials used,

       17   not on the supplement.         It has nothing to do with the

       18   CDC's web page about ovarian cancer.             It's a totally

       19   different organization and it's a full report we would

       20   have to read, analyze, have our own folks take a look

       21   at.     It's too late at this point, your Honor.

       22              THE COURT:     The only thing I'll do at this

       23   point is, I don't want to take testimony on the

       24   article.     I'll note that the CDC current website is

       25   still not listing this on it, even though they would
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 205 of 279 PageID:
                                   103863 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1721

        1   have had the benefit of a report they allegedly

        2   commissioned.

        3              So I will let you put on the record there was

        4   a report at an earlier time that did study this issue.

        5   But we also know what the CDC cites.             So we'll put

        6   that out there, and we won't take questioning on it.

        7   BY MS. O'DELL:

        8   Q.      Dr. Clarke-Pearson, since reviewing the totality

        9   of the evidence and reaching your opinions in this

       10   case, what steps have you taken to inform others about

       11   your opinion that genital use of talcum powder can

       12   cause ovarian cancer?

       13   A.      I wasn't given the opportunity to make this

       14   point --

       15              MS. BROWN:     Your Honor, there was nothing

       16   disclosed in his deposition or his report about

       17   efforts to do anything other than speak to a friend.

       18   If the testimony is going beyond that, I would object

       19   to his opinion that was not disclosed.

       20              MS. O'DELL:     It's not an opinion.        It's a

       21   fact.    It's what he's done.        He's engaging in the

       22   medical community.        There was no duty for him to stop

       23   activities following his deposition on February 4th of

       24   this year, and so I think he testified to several

       25   items that he was in the process -- several steps he
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 206 of 279 PageID:
                                   103864 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                               1722

        1   was in the process of taking, and that's what I'm

        2   asking about.

        3              MS. BROWN:     Your Honor, we had no opportunity

        4   to depose him on this.         It's all brand new.        At the

        5   time of his deposition, he had not done anything.                  If

        6   he is here today with new things he has done, it's not

        7   only beyond the scope of direct but it's an

        8   undisclosed opinion that we have not had the

        9   opportunity to depose him on and get to the bottom of

       10   and --

       11              THE COURT:     I don't think I'm getting

       12   opinions.     I guess what I am going to get is, because

       13   I understand the questioning was certainly there was

       14   substantial questioning, there was nothing he had done

       15   prior to being approach by plaintiffs' counsel in this

       16   area and had not formed any opinions that there was a

       17   causal connection.

       18              He then analyzed it, came up with his

       19   opinions, and I'm taking what you want to get now, is

       20   he being in some way proactive now to do something

       21   about his opinions?        That's not more opinion.         If he

       22   wants to tell me he's doing things now, I'll listen to

       23   what he's doing.        I think that's where we're going.

       24              MS. O'DELL:     Yes, that's exactly it.

       25              THE COURT:     Go ahead.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 207 of 279 PageID:
                                   103865 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1723

        1              THE WITNESS:     So I made communication with two

        2   organizations.       I have talked to Dr. Hal Lawrence, who

        3   is the CEO of ACOG, who had that one brief statement

        4   that was --

        5              THE COURT:     I don't want to hear what he may

        6   have said to you.        Only what you have done.

        7              THE WITNESS:     I told him that I was serving as

        8   an expert in the plaintiffs' side, but that based on

        9   my analysis of the data that I would advise and

       10   suggest -- I can't tell ACOG what to do -- that they

       11   should investigate this in the format I would expect

       12   of the committee opinion that we were talking about

       13   earlier today.       Dr. Lawrence I think --

       14              THE COURT:     I don't want to hear about that.

       15              THE WITNESS:     I also talked to Dr. Laurel

       16   Rice, who is the immediate past president of the

       17   Society of Gynecologic Oncology, and, finally, with

       18   regard to patient information, I said that the patient

       19   intake sheet in our oncology clinic doesn't include

       20   talc.    We will be updating, when we finish getting rid

       21   or using up the forms we currently use in our general

       22   obstetrics and gynecology clinic at the University of

       23   North Carolina, a question about talc use, just like

       24   we have with regard to seatbelts and smoking and those

       25   risk factors.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 208 of 279 PageID:
                                   103866 - Redirect/Ms. O'Dell
                             Clarke-Pearson

                                                                              1724

        1              THE COURT:     That last one was an appropriate

        2   follow-up to what I asked because I asked what the

        3   forms looked like generally outside of his department.

        4              You may proceed.

        5   BY MS. O'DELL:

        6   Q.      Counsel put a number of magnetic labels on the

        7   board here representing organizations, and, in

        8   particular, statements they may have made to date.

        9              To your knowledge, Dr. Clarke-Pearson, has

       10   ACOG at this point undertaken a systematic review of

       11   the scientific literature in the same way that you

       12   have to reach your opinions?

       13   A.      I do not believe they have.          That's why I

       14   brought this up to Dr. Lawrence.

       15   Q.      Would it also be true that the FDA, at least at

       16   this point, has not published a systematic review of

       17   the scientific literature to date and rendered an

       18   opinion on this topic?

       19   A.      That's correct.       The only thing I have seen is

       20   this letter we talked about earlier.

       21   Q.      Would it be true that the Society of Gynecologic

       22   Oncology have not undertaken a systematic review of

       23   the body of literature to reach an opinion on this

       24   subject?

       25   A.      That's true.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 209 of 279 PageID:
                                   103867 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1725

        1   Q.      In terms of a regulatory agency who has

        2   undertaken a systematic review, would it be fair to

        3   say that the only regulatory body that has reviewed

        4   all of the evidence and published their views of the

        5   science would be Health Canada?

        6   A.      Yes.    Health Canada has done a Bradford Hill

        7   analysis.

        8   Q.      And what was their conclusion?

        9   A.      Their conclusion is very similar to my

       10   conclusion.

       11              MS. O'DELL:     That's all I have, your Honor.

       12   Thank you.

       13              MS. BROWN:     May I have a few minutes?

       14              THE COURT:     Yes.

       15

       16   RECROSS-EXAMINATION

       17   BY MS. BROWN:

       18   Q.      Doctor, I want to start where counsel left off,

       19   which is the Health Canada report.

       20              Now, at the time that you issued your opinions

       21   in this case that talc causes ovarian cancer, you had

       22   not seen the Health Canada draft risk assessment.

       23   True?

       24   A.      I don't believe I had.

       25   Q.      And you understand that the approach that Health
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 210 of 279 PageID:
                                   103868 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1726

        1   Canada took was a precautionary approach to

        2   decision-making that emphasizes the need to take

        3   preventive action.        Right?

        4   A.      I'm not exactly sure what that means.             They did

        5   an analysis, a Bradford Hill analysis based on a

        6   meta-analysis.        I'm not sure what the precautionary

        7   portion that you mentioned exactly means.

        8   Q.      Do you recall answering some questions about

        9   this in your deposition?

       10   A.      I don't.

       11   Q.      Why don't we just take a look, then, at your

       12   testimony.

       13              Do you recall agreeing that Health Canada may

       14   have made recommendations that are purely

       15   precautionary?        Do you recall that?

       16   A.      I don't recall it, but if I said it in my

       17   deposition, then it would be true.

       18   Q.      Why don't we take a quick look at your

       19   deposition, page 297, lines 9 through 14.

       20              You were asked some questions about the

       21   precautionary approach.         You were asked:

       22              "QUESTION:     You understand that Health Canada

       23   may have made recommendations that are purely

       24   precautionary.        Is that right?

       25              "ANSWER:     That's what I've read, yes."
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 211 of 279 PageID:
                                   103869 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1727

        1              Correct?

        2   A.       I guess that's what I read, but I'm not sure, as

        3   I just said, what that exactly means.

        4   Q.       Incidentally, Doctor, the Health Canada draft

        5   assessment was given to you by plaintiffs' lawyers.

        6   Correct?

        7   A.       Yes.

        8   Q.       One of the things that Health Canada in the risk

        9   assessment, the draft risk assessment, that was

       10   provided to you by counsel for the plaintiffs

       11   concluded was that

       12              "There is a lack of an available exposure

       13   effect relationship in the human epidemiological

       14   data."     Correct?

       15   A.       That's what they say.

       16   Q.       This is its most recent up-to-date analysis of

       17   the data, according to your testimony.             Is that right?

       18   A.       I think, once again, looking at all the data is

       19   important.

       20   Q.       Another document that you were given by

       21   plaintiffs' lawyers, after forming your opinion that

       22   talc causes ovarian cancer, is a meta-analysis.

       23   Correct?

       24   A.       Which meta-analysis are you talking about?

       25   Q.       You were given a meta-analysis by Taher and
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 212 of 279 PageID:
                                   103870 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1728

        1   others by counsel for the plaintiffs after you had

        2   issued your report in this case.            Is that right?

        3   A.      Yes, that's true.

        4   Q.      You did not rely on the analysis by Taher and

        5   others at the time that you issued your opinions.

        6   Correct?

        7   A.      That's correct.

        8   Q.      You understand that the Taher meta-analysis has

        9   not been peer-reviewed.         Correct?

       10   A.      It has not been published.          I don't know where

       11   it is in the process.

       12   Q.      Hasn't been published, not available on any

       13   journals' website.        Right?

       14   A.      Not that I'm aware of.

       15   Q.      Did you undertake an analysis to figure out

       16   whether any member of the public can access this Taher

       17   meta-analysis?

       18   A.      I did not.

       19   Q.      Did you ask the plaintiffs' lawyers who gave you

       20   this meta-analysis how they got it?

       21   A.      No.

       22   Q.      Have you been to a website that the plaintiffs'

       23   lawyers maintain called "The Truth About Talc"?

       24   A.      No.

       25   Q.      Can we look at slide 36, please.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 213 of 279 PageID:
                                   103871 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1729

        1              Do you know that although unpublished and

        2   un-peer-reviewed, the Taher meta-analysis is available

        3   on a website called "The Truth About Talc"?               Did you

        4   know that?

        5   A.       I didn't know about the website, so I don't know

        6   anything about what was on that website.

        7   Q.       If we can go to the next slide from this

        8   website, did you know that the sponsor of the website

        9   that has access to an unpublished meta-analysis that

       10   underlies Health Canada is the Beasley Allen law firm?

       11   A.       Well, because I didn't know about the website, I

       12   didn't know anything more -- I don't know anything

       13   about the website.

       14   Q.       And in describing themselves as the sponsors of

       15   The Truth About Talc website, that has the Taher

       16   unpublished and un-peer-reviewed meta-analysis they

       17   state:

       18              "We have the experience and resources to

       19   battle the corporate giant."

       20              Have you seen that before?

       21   A.       I have not seen that before either.

       22   Q.       You know who Doctor Judy Wolf is.           Correct?

       23   A.       I did.

       24   Q.       She is also an MDL gynecology oncologist expert

       25   like yourself.       Correct?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 214 of 279 PageID:
                                   103872 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1730

        1   A.      That's what I understand.

        2   Q.      And in preparing for your deposition in this

        3   case, one of the things you did was review Dr. Wolf's

        4   own deposition.       Right?

        5   A.      I was given that opportunity, yes.

        6   Q.      Did you also review -- if we can go to the next

        7   slide -- any of the 16 videos that Dr. Wolf has since

        8   created for The Truth About Talc web page?

        9   A.      I have not seen any of those videos and was not

       10   aware of them.

       11   Q.      So you are not then familiar with Dr. Wolf, an

       12   MDL expert's video about addressing the skeptics in

       13   the medical community?

       14   A.      I don't know what that is about, no.

       15   Q.      Did the plaintiffs' lawyers, in giving you the

       16   Health Canada assessments and the Taher assessments,

       17   did they give you a PowerPoint that was also

       18   commissioned by Health Canada?

       19   A.      No.

       20   Q.      I want to take a look at that.           It's

       21   Exhibit 537.      It would be in your binder,

       22   Dr. Clarke-Pearson, at 537.

       23              Now, do you know that Dr. Krewski did --

       24              MS. O'DELL:     Your Honor, she stated this was

       25   commissioned by Health Canada.           I don't know if she
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 215 of 279 PageID:
                                   103873 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1731

        1   intended to say that.

        2              MS. BROWN:     I'll go to the end to orient us.

        3   Q.      Do you see Dr. Krewski's name on this

        4   PowerPoint?      You have never seen this PowerPoint

        5   before?

        6   A.      I have not seen the PowerPoint.

        7   Q.      Do you see that Dr. Krewski is the author of

        8   this Population Health Risk Assessment?

        9   A.      Yes.

       10   Q.      And are you aware that he is also the lead

       11   author on the Taher article that you were provided

       12   with after your deposition?

       13   A.      I was not aware of that, no.

       14   Q.      Did you -- and just to follow up on counsel's

       15   point, do you see this PowerPoint case:

       16              "The work was conducted under a contract with

       17   Health Canada and Risk Sciences International to

       18   independently evaluate the association between talc

       19   and ovarian cancer."

       20              Were you aware of this funding source for this

       21   PowerPoint?

       22   A.      No.    I wasn't aware of the PowerPoint.

       23   Q.      I want to direct your attention to page 30 of

       24   the PowerPoint that plaintiffs' counsel produced to us

       25   a couple of weeks ago called "Cancer Classification."
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 216 of 279 PageID:
                                   103874 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                               1732

        1   Do you see that, Doctor?

        2   A.      I do.

        3   Q.      At the top is the IARC's 2010 review.             Right?

        4   A.      Yes.

        5   Q.      And their conclusion that "The epidemiological

        6   studies taken together provide limited evidence of an

        7   association between perineal use of talc-based body

        8   powder and an increased risk for ovarian cancer."

        9   Correct?

       10   A.      That's what that says.

       11   Q.      Do you see the conclusion of this review which

       12   was done for a contract with Health Canada concluding

       13   that "based on this review, the criteria for

       14   classification is a Group 3 A possibly carcinogenic to

       15   humans."       Do you see that?

       16   A.      Yes.

       17   Q.      And the information in the box, that "data from

       18   epidemiological studies indicate an association

       19   between exposure and human cancer but alternative

       20   explanations such as chance, bias, or confounding

       21   cannot be excluded."        Do you see that?

       22   A.      Yes.

       23   Q.      Counsel for plaintiffs did not provide you with

       24   this PowerPoint that they had by the author of Taher

       25   done as a funding contract from Health Canada.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 217 of 279 PageID:
                                   103875 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1733

        1   Correct?

        2   A.      Correct.

        3   Q.      And so you have not had the opportunity before

        4   coming in here to discuss Health Canada to look into

        5   what a Group 3 A possible carcinogen means under the

        6   Canadian regulatory regime.           Correct?

        7   A.      I don't know anything about it.

        8   Q.      As far as you know, the Health Canada report is

        9   a draft assessment.        Correct?

       10   A.      Yes.

       11   Q.      And whether or not and how, if at all, this

       12   classification plays into Health Canada's final

       13   classification is not something you know about.

       14   Correct?

       15   A.      I do not.

       16   Q.      You have not had the opportunity to look through

       17   this PowerPoint and see what the actual findings of

       18   one of the Taher's authors was, when he conducted the

       19   risk assessment.       Correct?

       20   A.      Correct.

       21   Q.      That would include not having the opportunity to

       22   see what he had to say or what the group of folks

       23   conducting this risk assessment had to say about

       24   biological plausibility.          Correct?

       25   A.      Is this a peer-reviewed publication?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 218 of 279 PageID:
                                   103876 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1734

        1              MS. O'DELL:     I object to the assertion the

        2   complete group of authors for the Taher paper

        3   contributed to this PowerPoint because that does not

        4   appear to be the case.

        5              THE COURT:     I think it says Krewski.

        6              MS. BROWN:     I'll rephrase to make sure it's

        7   the lead author of Taher.

        8   Q.      Dr. Krewski.

        9              THE COURT:     Okay.

       10   Q.      Having not been provided this PowerPoint

       11   presentation that we received a couple of weeks ago,

       12   you have not had a chance to read and interpret

       13   Dr. Krewski's thoughts or conclusions as it relates to

       14   biological plausibility.          Correct?

       15   A.      I have not.

       16   Q.      Including "the specific mechanism and cascade of

       17   molecular events by which talc might cause ovarian

       18   cancer have not yet been elucidated."             Correct?

       19   A.      That's what it says.

       20   Q.      You have not had a chance to look through this

       21   PowerPoint or any of Dr. Krewski's findings in this

       22   risk assessment that was done pursuant to a contract

       23   with Health Canada.        Correct?

       24   A.      I have not.      That's correct.

       25   Q.      You were asked some questions and you were shown
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 219 of 279 PageID:
                                   103877 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1735

        1   some epidemiology studies that suggested that it was

        2   possible or even plausible for particles of talc to

        3   migrate to the ovaries.         Do you recall those

        4   questions?

        5   A.      Yes.

        6   Q.      And you said that in fact supported your belief

        7   that migration is possible.          Correct?

        8   A.      I think it's very possible.

        9   Q.      And we spoke earlier today, though, about the

       10   conclusions from the authors of the Penninkilampi

       11   meta-analysis from 2018, the most recent one we have,

       12   that "the possible mechanism by which genital talc is

       13   associated with an increased risk of ovarian cancer

       14   hence remains unclear."

       15              Do you remember our discussion about that?

       16   A.      I remember we discussed that.           I don't remember

       17   exactly what we said.

       18   Q.      My question is:       What methodology do you employ

       19   to reject the conclusions from the Penninkilampi paper

       20   that a mechanism remains unclear but to accept

       21   conclusions from other epidemiology studies that

       22   migration is the root of exposure?

       23   A.      I think I tried to explain it to the Court

       24   before.     This is a discussion section in a

       25   meta-analysis.       The meta-analysis was not intended to
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 220 of 279 PageID:
                                   103878 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1736

        1   look at biological mechanisms, potential mechanisms to

        2   determine whether there was migration or not, or

        3   whether there was anything to do with chronic

        4   inflammation or not.        These are all part of a

        5   discussion after the data has been presented where the

        6   author is allowed to speculate and go on with his

        7   opinion.       So this is an opinion based on their

        8   opinions.       There is no reference there.         But it is not

        9   part of the data that's presented in this study.

       10   Q.      So there's a bunch of references here, right?

       11              When they are talking about the fact that

       12   NSAIDs have not consistently been associated with the

       13   decreased risk of ovarian cancer, they have a bunch of

       14   references, don't they?

       15   A.      Yes.     I was talking about the last sentence you

       16   were talking about, which isn't referenced.

       17   Q.      In support of their conclusion a mechanism

       18   remains unclear, they provide a number of references;

       19   do they not?

       20   A.      They provide four references.

       21   Q.      And so what I want to understand, what

       22   methodology do you employ to reject this part of the

       23   most recent meta-analysis by Penninkilampi, that a

       24   mechanism remains unclear, but to accept similar

       25   discussions in other papers about the ability of talc
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 221 of 279 PageID:
                                   103879 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1737

        1   to migrate?

        2   A.      The scientific evidence and the experiments that

        3   show that other particles similar to talc can migrate

        4   to the ovaries very quickly from placement in the

        5   vagina is more scientific evidence than this opinion

        6   in the discussion section.

        7   Q.      You discussed with counsel on that score,

        8   Doctor, this Venter article.           Do you remember that?

        9   A.      Yes.

       10   Q.      This is an article from 1979.           Correct?

       11   A.      Right.

       12   Q.      Regarding radio tracers that were placed near a

       13   woman's cervix.       Correct?

       14   A.      Yes.

       15   Q.      You know the IARC working group reviewed this

       16   article in connection with their monograph on talc?

       17   A.      I hope they did.       I have to look at their

       18   reference list.

       19   Q.      And when you do, I'll represent to you you'll

       20   find that this is there, and you know that the IARC

       21   working group concluded, having, nonetheless, reviewed

       22   this 1979 study you discussed with counsel, that they

       23   concluded that the evidence of migration in a normal

       24   woman is weak.       Right?

       25   A.      Yes.     We went through all that, and they talked
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 222 of 279 PageID:
                                   103880 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1738

        1   about something about the function of the genital

        2   tract in those women undergoing surgery, which I don't

        3   understand.      There is other evidence that talc is

        4   embedded in the ovary.         So it gets there somehow.         I

        5   think the most plausible mechanism is for it to

        6   migrate up the vagina and to the ovary and be embedded

        7   in the ovary.

        8   Q.      And the 1970 article is one on which you rely

        9   for that that opinion.         Correct?

       10   A.      The radioactive article?

       11   Q.      Correct.

       12   A.      That's one of others.

       13   Q.      You spoke to counsel about some of your prior

       14   publications that do not list talc as a risk factor

       15   for ovarian cancer.        Do you remember that?

       16   A.      Talking to you?

       17   Q.      I'm sorry, to counsel for plaintiffs, Ms. O'Dell

       18   -- let me reorient you.

       19              You spoke, when Ms. O'Dell came up to ask you

       20   some more questions, she pointed out you only listed

       21   certain risk factors and not others in certain

       22   publications.       Do you remember that?

       23   A.      In that review article regarding ovarian cancer

       24   screening in the New England Journal 2009.

       25   Q.      I think I heard you say that you didn't risk any
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 223 of 279 PageID:
                                   103881 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1739

        1   of the inflammatory risk factors.            Is that right?

        2   A.      Yes.

        3   Q.      In 2011, though, remember we spoke about this,

        4   Pathways to Progress document earlier this morning?

        5   A.      Yes.

        6   Q.      You, again, had an opportunity to list them --

        7   A.      Can I explain -- I was the immediate past

        8   president of the Society of Gynecologic Oncology.                I

        9   didn't write this.

       10   Q.      But before you signed your name on the cover

       11   page that was going to go on top of this report, you

       12   certainly read it.        Right?

       13   A.      Yes.

       14   Q.      And this includes a discussion about risk

       15   factors that includes family history.             Right?

       16   A.      Yes.

       17   Q.      And it includes one of the potentially

       18   inflammatory risk factors, obesity.             Right?

       19   A.      Yes.

       20   Q.      It does not include talcum powder?

       21   A.      No.

       22   Q.      What's the relative risk for obesity and ovarian

       23   cancer?

       24   A.      I don't know that answer.

       25   Q.      Do you consider obesity to be a recognized risk
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 224 of 279 PageID:
                                   103882 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1740

        1   factor for ovarian cancer?

        2   A.      It's on the list of recognized risk factors,

        3   yes.

        4   Q.      You spoke to counsel about the NCI PDQ.             Do you

        5   recall that?

        6   A.      Yes.

        7   Q.      I think you had some concerns that the folks

        8   doing that review were not doing a proper job doing

        9   the up-to-date evidence.          Correct?

       10   A.      Yes.

       11   Q.      What is the basis for that opinion?

       12   A.      The basis of that opinion was, as we talked

       13   about a moment ago in redirect, about five papers that

       14   were cited, and I think you pointed out to me this

       15   morning or sometime today, that that PDQ is published

       16   within the last year.

       17   Q.      The PDQ itself provides a reader with some

       18   information about how frequently and the process by

       19   which the authors update this.           Did you know that?

       20   A.      No, I didn't see that.

       21   Q.      Let's take a look.

       22              On page 17 of the PDQ that we have been

       23   talking about that concludes there is inadequate

       24   evidence for perineal talc to cause ovarian cancer,

       25   we're provided with some information about how the
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 225 of 279 PageID:
                                   103883 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1741

        1   Board members keep up to date on the literature and

        2   update these reviews, and what we learn is that this

        3   summary is reviewed regularly and updated as necessary

        4   by the PDQ screening and prevention editorial board.

        5   Correct?

        6   A.      That's what that says.         Apparently they are not

        7   keeping up, though.

        8   Q.      Board members review recently-published articles

        9   each month to determine whether an article should be

       10   discussed at a meeting, be cited with text or replaced

       11   or update an existing article that is already cited.

       12   Correct?

       13   A.      Yes.

       14   Q.      You don't have any information about the

       15   discussion or the review that went on by these board

       16   members at their monthly meetings to review the

       17   science that's contained in this PDQ?

       18   A.      I'm not privy to that conversation.

       19   Q.      (Reading.)

       20              "Changes to the summaries are made through a

       21   consensus process in which board members evaluate the

       22   strength of the evidence in the published articles and

       23   determine how the articles should be included in the

       24   summary?"

       25              Do you see that?
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 226 of 279 PageID:
                                   103884 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1742

        1   A.      Yes.

        2   Q.      (Reading.)

        3              "Any comment or questions about the summary

        4   content should be submitted to cancer.gov through the

        5   NCIs website."

        6              Correct?

        7   A.      Yes.

        8   Q.      You told us a little bit earlier about some

        9   activities you have undertaken since your deposition.

       10   Have you emailed cancer.gov to complain about the

       11   review of the board members on this NCI review?

       12   A.      I have not because I wasn't aware of this PDQ.

       13   Q.      Doctor, when I was talking to you about this

       14   PowerPoint that you hadn't seen, I think counsel

       15   raised an objection that it only reflected the views

       16   of Dr. Krewski, the lead author, and Mr. Williams

       17   reminds me that there is in fact a page of

       18   contributors, and you see here that it includes the

       19   first named author, Dr. Taher.           Correct?

       20   A.      Yes.

       21   Q.      All of the authors listed on the Taher

       22   meta-analysis.        Right?

       23   A.      I believe so.      I don't have the meta-analysis in

       24   front of me.

       25              MS. BROWN:     I have no further questions, your
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 227 of 279 PageID:
                                   103885 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1743

        1   Honor.     Thank you.

        2   FURTHER REDIRECT EXAMINATION.

        3   BY MS. O'DELL:

        4   Q.       Dr. Clarke-Pearson, the Health Canada

        5   assessment, causal assessment, is it a comprehensive

        6   review of the scientific evidence at this time?

        7   A.       As I've read it, yes, it is.         It has a Bradford

        8   Hill analysis.

        9   Q.       Does it have a Bradford Hill analysis?            Is that

       10   what you said?

       11   A.       Yes.

       12   Q.       And has it been peer-reviewed?

       13   A.       I don't know one way or the other on that topic.

       14   Q.       And in that assessment, did Health Canada

       15   conclude that the connection between the genital use

       16   of talcum powder and ovarian cancer is causal?

       17   A.       Yes.

       18   Q.       And is that your opinion?

       19   A.       Yes.   That supports my opinion or is my opinion.

       20   Q.       And you were shown a number of slides from a

       21   presentation by Mr. Krewski, Dr. Krewski, and this

       22   presentation --

       23   A.       This is the PowerPoint I haven't seen?

       24   Q.       Yes.   The PowerPoint from a presentation that

       25   Dr. Krewski made in France.
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 228 of 279 PageID:
                                   103886 - Recross/Ms. Brown
                              Clarke-Pearson

                                                                              1744

        1              Let me show you one of the slides you didn't

        2   have a chance to see.

        3              This is part of Dr. Krewski's presentation,

        4   and he's walking through the Bradford Hill analysis

        5   that was undertaken.

        6              In bullet point No. 1, included in

        7   Dr. Krewski's statistical significance presentation,

        8   it says:

        9              "Particles of talc appear to migrate into the

       10   pelvis and ovarian tissue causing irritation and

       11   inflammation.       The presence of talc in the ovaries has

       12   been documented."

       13   A.      That's what I was just saying based on the

       14   literature I have read, not this.

       15   Q.      It goes on to say:

       16              "The specific mechanisms and cascade of

       17   molecular events by which talc might cause ovarian

       18   cancer have not yet been elucidated.

       19              Then it goes on to say:

       20              "Chronic inflammatory response and alteration

       21   in local immunogenicity are possible mechanisms of

       22   action of talc as a risk factor for ovarian cancer."

       23              Is that consistent with your opinion?

       24   A.      Yes.

       25   Q.      Ms. Brown showed you a picture of a website, The
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 229 of 279 PageID:
                                  103887

                                                                              1745

        1   Truth About Talc.        You haven't seen that website

        2   before?

        3   A.      No.

        4   Q.      Did anything that Ms. Brown presented to you

        5   during her opportunity to do recross, did that change

        6   your opinions in this case?

        7   A.      No, it does not.

        8              MS. O'DELL:     Thank you very much, your Honor.

        9              THE COURT:     Thank you.     You may step down.

       10   We're done.

       11              (Witness excused.)

       12              (Court adjourned at 4:30 p.m.)

       13   ///

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 230 of 279 PageID:
                                  103888

                                                                              1746

        1                                 I N D E X

        2

        3

        4        Proceedings                                             Page

        5

        6     WITNESSES                   Direct Cross      Redirect Recross

        7
            Daniel Clarke-Pearson
        8
            Ms. O'Dell                      1519      --     1694,1743   --
        9   Ms. Brown                         --    1573         --    1725

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 231 of 279 PageID:
                                  103889

                                                                              1747

        1

        2

        3

        4                              C E R T I F I C A T E

        5

        6          PURSUANT TO TITLE 28, U.S.C., SECTION 753, THE

        7   FOLLOWING TRANSCRIPT IS CERTIFIED TO BE AN ACCURATE

        8   TRANSCRIPTION OF MY STENOGRAPHIC NOTES IN THE

        9   ABOVE-ENTITLED MATTER.

       10

       11         S/Vincent Russoniello
                  Vincent Russoniello, CCR
       12         Certificate No. 675

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 232 of 279 PageID:
                                  103890

                                                                                                           1748
                '              17 [3] - 1587:20,            1681:14                    1574:11, 1576:3,
                                1678:23, 1740:22           2008 [3] - 1619:14,         1577:11, 1578:24,
   '10 [1] - 1604:9                                                                    1583:16, 1585:13,
                               1725 [1] - 1746:9            1620:1, 1700:7
   '11 [2] - 1522:17, 1604:9                                                           1588:1, 1588:5,
                               18 [4] - 1520:10,           2009 [9] - 1582:10,
   '60s [1] - 1667:14                                       1583:15, 1585:5,           1598:10, 1603:3,
                                1521:24, 1610:24,
   '71 [1] - 1564:9             1611:17                     1585:13, 1585:20,          1611:1, 1611:24,
   '96 [1] - 1564:9            19 [3] - 1528:2, 1611:17,    1604:7, 1628:18,           1691:12
                                1627:22                     1629:15, 1738:24          21 [1] - 1668:8
                0                                          2010 [15] - 1522:17,       219 [2] - 1675:18,
                               1961 [3] - 1667:5,
   02 [1] - 1537:19             1667:13, 1668:1             1604:8, 1656:17,           1675:21
   08608 [1] - 1517:7          1970 [1] - 1738:8            1657:1, 1659:1,           22 [1] - 1537:14
                               1970s [1] - 1565:20          1659:22, 1660:8,          22,000 [1] - 1525:13
                1              1971 [1] - 1668:2            1660:18, 1680:1,          223 [1] - 1650:8
                               1975 [2] - 1578:13,          1699:8, 1699:15,          224 [1] - 1650:8
   1 [16] - 1533:7, 1533:11,
                                1581:25                     1700:1, 1700:4,           23 [3] - 1627:23,
    1535:25, 1545:3,
                               1979 [2] - 1737:10,          1700:11, 1732:3            1675:22, 1691:12
    1548:2, 1548:11,
                                1737:22                    2011 [13] - 1557:12,       24 [13] - 1537:24,
    1548:14, 1609:11,
                               1985 [1] - 1577:6            1586:10, 1586:24,          1544:5, 1560:25,
    1650:9, 1651:23,
                               1990s [1] - 1684:4           1588:22, 1588:25,          1578:25, 1614:4,
    1652:13, 1652:14,
                               1992 [1] - 1536:19           1589:19, 1589:22,          1614:17, 1650:8,
    1652:20, 1690:13,
                               1993 [11] - 1580:3,          1711:23, 1711:24,          1663:5, 1668:11,
    1713:18, 1744:6
                                1580:25, 1581:9,            1712:11, 1712:12,          1669:4, 1670:20,
   1.13 [1] - 1537:15
                                1581:19, 1582:4,            1712:15, 1739:3            1671:5, 1672:6
   1.22 [1] - 1537:14
                                1620:19, 1620:22,          2012 [1] - 1565:1          25 [3] - 1539:19,
   1.24 [1] - 1703:3
                                1620:25, 1621:16,          2013 [3] - 1615:5,          1558:23, 1691:11
   1.3 [2] - 1537:15,
                                1621:20, 1622:1             1615:10, 1700:10          250 [2] - 1523:10,
    1548:13
                               1994 [2] - 1619:13,         2014 [18] - 1590:17,        1573:19
   1/2 [1] - 1525:6
                                1619:25                     1592:2, 1592:8,           26 [1] - 1537:19
   10 [7] - 1560:4, 1576:5,
                               1995 [5] - 1683:15,          1592:13, 1618:17,         27 [4] - 1538:25, 1667:2,
    1590:25, 1591:4,
                                1684:3, 1688:5, 1688:6,     1619:14, 1619:24,          1669:24, 1709:7
    1686:1, 1690:16, 1702:4
                                1688:18                     1621:24, 1624:21,         28 [1] - 1747:6
   104 [1] - 1578:25
                                                            1626:13, 1626:17,         297 [1] - 1726:19
   109 [2] - 1638:24,
                                           2                1626:24, 1657:9,
    1709:16
                                                            1657:15, 1658:12,                      3
   11 [3] - 1534:4, 1574:12,   2 [7] - 1525:6, 1545:3,
                                                            1680:18, 1680:24
    1704:4                      1548:2, 1548:11,                                      3 [6] - 1548:20, 1578:25,
                                                           2015 [3] - 1607:17,
   110 [1] - 1719:5             1584:17, 1655:5, 1711:7                                1620:19, 1717:1,
                                                            1607:23, 1699:25
   12 [3] - 1538:14,           20 [7] - 1530:15,                                       1732:14, 1733:5
                                                           2016 [2] - 1616:8,
    1609:22, 1613:3             1539:25, 1658:7,                                      30 [8] - 1517:4, 1527:5,
                                                            1717:20
   12th [2] - 1606:10,          1674:20, 1690:16,                                      1542:14, 1548:14,
                                                           2017 [6] - 1594:1,
    1606:22                     1691:12, 1719:21                                       1712:6, 1718:15,
                                                            1599:23, 1600:23,
   13 [1] - 1575:20            2003 [8] - 1615:4,                                      1719:21, 1731:23
                                                            1601:19, 1602:7,
   14 [2] - 1675:21, 1726:19    1680:14, 1680:15,                                     30-page [1] - 1720:9
                                                            1602:11
   1416 [1] - 1704:9            1681:25, 1683:5,                                      30th [2] - 1611:1,
                                                           2018 [19] - 1540:21,
   145 [1] - 1678:22            1702:16, 1707:18,                                      1611:24
                                                            1578:17, 1579:10,
   15 [1] - 1671:1              1707:19                                               31 [1] - 1539:7
                                                            1579:17, 1594:2,
   1519 [1] - 1746:8           2004 [1] - 1669:15                                     3108 [1] - 1710:13
                                                            1611:5, 1637:13,
   155 [2] - 1711:25,          2005 [2] - 1524:8, 1525:3                              33 [2] - 1683:6, 1702:22
                                                            1637:17, 1645:17,
    1712:25                    2006 [4] - 1670:4,                                     36 [1] - 1728:25
                                                            1647:3, 1647:10,
   1573 [1] - 1746:9            1699:16, 1699:18,                                     3600 [2] - 1539:10,
                                                            1647:19, 1686:9,
   16 [2] - 1538:16, 1730:7     1700:6                                                 1539:11
                                                            1686:21, 1700:7,
   16-MD-2738(FLW)(LHG         2007 [6] - 1630:21,                                    38 [2] - 1670:13, 1670:14
                                                            1700:8, 1700:9, 1735:11
    [1] - 1517:2                1631:20, 1631:23,
                                                           2019 [14] - 1517:4,
   1694,1743 [1] - 1746:8       1632:16, 1635:13,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 233 of 279 PageID:
                                  103891

                                                                                                           1749
                4                            6              ABOVE [1] - 1747:9         action [3] - 1588:2,
                                                            ABOVE-ENTITLED [1] -        1726:3, 1744:22
   4 [1] - 1548:21              6 [1] - 1548:23
                                                             1747:9                    ACTION [1] - 1517:2
   40 [13] - 1548:15,           60 [3] - 1528:4, 1530:15,
                                                            absolute [1] - 1573:10     active [2] - 1525:1,
    1553:9, 1558:18,             1712:6
                                                            absolutely [3] - 1580:8,    1570:9
    1560:13, 1573:11,           609 [1] - 1517:25
                                                             1591:14, 1606:9           actively [1] - 1707:6
    1573:24, 1574:2,            61 [1] - 1685:25
                                                            absorb [2] - 1654:8,       activities [7] - 1519:21,
    1574:17, 1574:22,           62 [1] - 1711:9
                                                             1654:11                    1521:9, 1562:19,
    1583:3, 1593:18,            675 [1] - 1747:12
                                                            academic [7] - 1520:15,     1562:20, 1563:6,
    1685:25, 1718:15
                                                             1520:21, 1521:7,           1721:23, 1742:9
   402 [1] - 1517:7                          7
                                                             1522:7, 1523:11,          actual [3] - 1544:17,
   42 [2] - 1539:11, 1711:9
                                7 [2] - 1517:5, 1678:22      1547:9, 1560:12            1609:10, 1733:17
   423 [1] - 1656:10
                                70 [2] - 1656:3, 1706:12    Academies [1] - 1718:24    acute [5] - 1632:22,
   43 [3] - 1615:4, 1615:14,
                                72 [2] - 1544:5, 1656:6     Academy [2] - 1716:4,       1653:21, 1654:6,
    1702:16
                                75 [3] - 1525:20, 1526:5,    1717:15                    1654:24, 1655:2
   44 [4] - 1534:7, 1534:20,
                                 1575:23                    accept [2] - 1735:20,      add [2] - 1545:4, 1576:18
    1615:13, 1616:17
                                753 [1] - 1747:6             1736:24                   added [3] - 1536:20,
   45 [1] - 1625:13
                                76 [1] - 1707:20            accepted [4] - 1559:17,     1536:21, 1557:24
   47 [1] - 1702:16
                                77 [1] - 1719:12             1567:2, 1571:10,          adding [1] - 1557:15
   48 [1] - 1544:5
                                                             1595:19                   addition [7] - 1522:7,
   4:30 [1] - 1745:12
                                             8              access [2] - 1728:16,       1534:9, 1540:5,
   4th [7] - 1574:11, 1576:3,                                1729:9                     1560:11, 1601:2,
    1577:11, 1578:24,           8 [5] - 1533:23, 1704:7,
                                                            accessible [1] - 1563:7     1617:16, 1662:23
    1627:21, 1691:12,            1704:8, 1711:22
                                                            accomplished [1] -         additional [2] - 1619:2,
    1721:23                     80 [2] - 1525:2, 1539:22
                                                             1714:19                    1630:1
                                80-page [1] - 1588:9
                                                            according [2] - 1629:9,    additionally [1] -
                5               88 [3] - 1689:1, 1689:9,
                                                             1727:17                    1616:14
                                 1689:11
   5 [5] - 1538:21, 1548:23,                                account [1] - 1681:21      address [5] - 1538:6,
    1576:4, 1712:10,                                        accounts [1] - 1525:12      1538:7, 1543:8,
                                             9
    1712:11                                                 ACCURATE [1] - 1747:7       1555:22, 1697:20
   50 [5] - 1524:5, 1525:5,     9 [3] - 1711:22, 1720:1,    accurate [2] - 1716:2,     addressed [4] - 1533:20,
    1527:5, 1553:10, 1611:9      1726:19                     1717:7                     1533:21, 1687:10,
   501 [1] - 1580:12            90 [2] - 1585:9, 1701:9     achieve [1] - 1561:23       1701:5
   502 [1] - 1582:12            91 [1] - 1627:22            acknowledge [1] -          addressing [2] - 1556:1,
   506 [1] - 1618:2             96 [1] - 1576:4              1698:4                     1730:12
   509 [3] - 1683:16,           98 [1] - 1567:7             ACOG [28] - 1596:11,       adds [1] - 1700:13
    1683:24, 1684:1             99 [2] - 1651:24, 1652:21    1596:14, 1596:18,         adequate [1] - 1616:21
   510-A [1] - 1656:3                                        1596:21, 1597:4,          adequately [2] - 1589:15,
   511 [1] - 1630:20                        A                1597:9, 1597:12,           1611:4
   515 [1] - 1597:18            A-509 [1] - 1683:25          1597:21, 1597:25,         adhesions [2] - 1566:3,
   516 [1] - 1606:19            A-67 [3] - 1680:14,          1598:13, 1599:4,           1566:5
   517 [2] - 1609:10,            1680:15, 1681:13            1599:7, 1599:13,          adjourned [1] - 1745:12
    1609:11                     abdomen [2] - 1527:19,       1599:14, 1599:23,         adjusted [1] - 1688:13
   523 [1] - 1599:18             1566:2                      1600:23, 1601:2,          Administration [1] -
   530 [1] - 1586:15            abdominal [5] - 1525:23,     1601:13, 1601:20,          1619:24
   532 [1] - 1601:12             1526:2, 1529:6, 1603:7,     1601:25, 1602:4,          admit [2] - 1647:9,
   537 [2] - 1730:21,            1603:16                     1602:14, 1602:18,          1686:11
    1730:22                     ability [1] - 1736:25        1604:21, 1617:16,         admitted [1] - 1717:2
   540 [1] - 1602:17            able [6] - 1521:2,           1723:3, 1723:10,          advance [1] - 1716:14
   541 [1] - 1607:16             1525:15, 1538:18,           1724:10                   advanced [1] - 1527:6
   55 [1] - 1528:4               1571:19, 1583:13,          ACOG's [3] - 1598:25,      advances [1] - 1523:15
   588-9516 [1] - 1517:25        1600:4                      1601:8, 1603:3            advice [1] - 1599:9
                                abnormal [1] - 1569:2       act [1] - 1529:12          advise [12] - 1576:8,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 234 of 279 PageID:
                                  103892

                                                                                                          1750
    1576:17, 1576:23,           1648:21, 1656:20,           1713:24                     1688:6, 1688:19,
    1592:2, 1599:7, 1599:9,     1662:21, 1665:4,           analogy [2] - 1547:2,        1688:25, 1689:2,
    1606:15, 1607:6,            1685:18, 1686:15,           1547:6                      1690:10, 1690:12,
    1607:8, 1608:12,            1687:4, 1687:6, 1689:5,    analyses [32] - 1531:23,     1690:19, 1700:11,
    1619:3, 1723:9              1689:6, 1689:7,             1535:14, 1535:18,           1703:1, 1709:3, 1709:4,
   advised [5] - 1575:20,       1690:24, 1691:2             1535:21, 1537:5,            1715:10, 1719:11,
    1575:24, 1576:13,          agreed [2] - 1717:3,         1642:3, 1642:6, 1645:7,     1720:1, 1723:9, 1725:7,
    1576:14, 1607:23            1720:12                     1645:21, 1646:16,           1726:5, 1726:6,
   advises [2] - 1605:15,      agreeing [1] - 1726:13       1646:22, 1678:12,           1727:16, 1727:22,
    1606:20                    agreement [2] - 1563:13,     1678:15, 1679:6,            1727:24, 1727:25,
   advising [2] - 1576:13,      1563:15                     1680:9, 1680:17,            1728:4, 1728:8,
    1603:19                    ahead [3] - 1526:17,         1681:14, 1685:11,           1728:15, 1728:17,
   advocacy [1] - 1604:12       1551:7, 1722:25             1686:2, 1686:13,            1728:20, 1729:2,
   aerosol [1] - 1623:1        aid [1] - 1580:13            1687:19, 1688:8,            1729:9, 1729:16,
   affect [1] - 1562:20        Akhtar [1] - 1649:13         1698:13, 1700:5,            1735:11, 1735:25,
   affected [1] - 1604:12      ALABAMA [2] - 1517:11,       1702:17, 1708:18,           1736:23, 1742:22,
   African [5] - 1534:2,        1517:11                     1708:22, 1708:23,           1742:23, 1743:8,
    1534:18, 1616:11,          albumin [2] - 1668:3,        1709:6, 1712:1, 1712:4      1743:9, 1744:4
    1704:4, 1704:16             1706:15                    analysis [112] - 1532:11,   analyze [4] - 1536:16,
   African-American [5] -      alcohol [1] - 1557:4         1532:13, 1532:21,           1538:19, 1709:7,
    1534:2, 1534:18,           alleged [3] - 1599:15,       1534:4, 1535:19,            1720:20
    1616:11, 1704:4,            1617:18, 1671:15            1535:20, 1536:4,           analyzed [5] - 1536:8,
    1704:16                    allegedly [1] - 1721:1       1536:5, 1536:13,            1537:21, 1541:7,
   afternoon [2] - 1626:11,    Allen [1] - 1729:10          1537:9, 1537:11,            1705:21, 1722:18
    1706:10                    ALLEN [1] - 1517:10          1538:25, 1539:1,           anatomy [1] - 1665:22
   age [9] - 1528:2, 1528:4,   ALLISON [1] - 1517:21        1539:4, 1539:13,           Angiogenesis [1] -
    1585:7, 1586:4,            allow [2] - 1560:5,          1542:4, 1542:6, 1542:7,     1568:18
    1598:17, 1605:25,           1654:9                      1542:10, 1542:14,          angiogenesis [1] -
    1607:1, 1701:6             allowed [1] - 1736:6         1545:9, 1556:19,            1568:23
   agency [2] - 1610:14,       allows [1] - 1569:3          1595:11, 1611:4,           anguish [1] - 1576:18
    1725:1                     alluding [2] - 1619:16,      1611:22, 1612:2,           animal [5] - 1531:2,
   Agency [1] - 1719:14         1699:4                      1613:13, 1613:19,           1565:14, 1665:21,
   agenda [1] - 1590:10        almost [1] - 1688:23         1613:22, 1614:7,            1665:25, 1666:4
   Agenda [2] - 1586:17,       alteration [1] - 1744:20     1615:10, 1615:19,          animals [3] - 1621:3,
    1589:17                                                 1619:12, 1637:13,           1621:13, 1665:18
                               alternative [1] - 1732:19
   agent [6] - 1543:16,                                     1638:1, 1638:3,            annually [1] - 1521:21
                               altogether [2] - 1527:4,
    1585:15, 1585:22,                                       1640:16, 1641:25,          ANSWER [11] - 1574:15,
                                1528:5
    1589:3, 1597:13, 1605:5                                 1643:5, 1644:10,            1576:11, 1577:16,
                               America [1] - 1548:12
   agents [1] - 1562:20                                     1644:18, 1645:17,           1579:6, 1579:13,
                               American [10] - 1521:14,
   ago [11] - 1546:1,                                       1645:18, 1645:25,           1579:20, 1628:2,
                                1522:21, 1534:2,
    1580:7, 1580:9,                                         1646:4, 1647:3, 1647:4,     1650:13, 1679:2,
                                1534:18, 1595:21,
    1580:15, 1581:23,                                       1647:11, 1647:17,           1691:17, 1726:25
                                1596:4, 1596:10,
    1592:13, 1598:10,                                       1647:19, 1648:3,           answer [16] - 1531:18,
                                1616:11, 1704:4,
    1617:6, 1731:25,                                        1648:11, 1648:18,           1576:16, 1577:25,
                                1704:16
    1734:11, 1740:13                                        1678:11, 1678:19,           1642:23, 1649:20,
                               amount [10] - 1649:18,
   agree [28] - 1578:5,                                     1679:11, 1679:15,           1650:16, 1652:6,
                                1650:1, 1650:5,
    1582:18, 1591:10,                                       1679:19, 1679:20,           1655:1, 1658:8,
                                1650:10, 1650:18,
    1595:23, 1599:4,                                        1679:23, 1679:25,           1668:24, 1669:2,
                                1650:22, 1651:7,
    1599:6, 1604:16,                                        1680:15, 1682:11,           1693:14, 1696:5,
                                1651:14, 1653:14,
    1611:25, 1615:15,                                       1682:15, 1682:22,           1701:23, 1702:22,
                                1700:25
    1622:14, 1626:23,                                       1684:3, 1685:9,             1739:24
                               AN [1] - 1747:7
    1627:14, 1629:6,                                        1685:16, 1686:10,          answering [3] - 1564:6,
                               anal [1] - 1559:22
    1630:8, 1634:22,                                        1687:8, 1687:23,            1652:12, 1726:8
                               analogously [1] -
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 235 of 279 PageID:
                                  103893

                                                                                                          1751
   anti [6] - 1634:5,            1610:7, 1619:10,           1631:2, 1639:19,           1713:7
    1634:14, 1635:6,             1620:6, 1627:5,            1666:21, 1670:22,         associated [31] - 1522:5,
    1638:18, 1639:24,            1678:14, 1679:24,          1705:20, 1741:8,           1524:13, 1534:5,
    1640:21                      1722:16                    1741:22, 1741:23           1534:15, 1534:19,
   anti-inflammatories [2] -    areas [4] - 1587:10,       asbestiform [1] -           1537:13, 1545:2,
    1635:6, 1640:21              1587:16, 1590:7, 1704:5    1699:10                    1548:24, 1549:25,
   anti-inflammatory [4] -      argue [1] - 1524:6         asbestos [25] - 1531:6,     1550:2, 1556:15,
    1634:5, 1634:14,            argument [1] - 1559:9       1547:5, 1552:22,           1556:17, 1556:18,
    1638:18, 1639:24            arguments [3] - 1559:1,     1553:21, 1564:13,          1579:4, 1600:12,
   antibiotics [2] - 1552:15,    1562:9, 1569:8             1571:2, 1571:5,            1631:25, 1632:19,
    1632:23                     arise [2] - 1528:21,        1652:18, 1653:9,           1633:19, 1638:12,
   apart [1] - 1603:17           1581:10                    1694:19, 1694:20,          1638:18, 1639:4,
   apoptosis [2] - 1568:13,     arises [1] - 1528:1         1694:24, 1695:4,           1640:11, 1673:14,
    1568:14                     ARPS [1] - 1517:17          1695:6, 1695:12,           1684:25, 1704:15,
   apparent [1] - 1539:9        article [68] - 1555:3,      1695:25, 1696:6,           1712:7, 1719:10,
   appear [7] - 1526:23,         1555:5, 1555:24,           1708:10, 1712:18,          1719:12, 1719:21,
    1585:10, 1606:6,             1567:6, 1567:13,           1713:22, 1713:23,          1735:13, 1736:12
    1631:24, 1701:9,             1567:21, 1569:22,          1716:7, 1719:11,          association [42] -
    1734:4, 1744:9               1580:15, 1580:24,          1719:16, 1719:19           1534:12, 1539:15,
   appearance [1] -              1581:4, 1581:8,           ascend [2] - 1564:10,       1540:3, 1542:9, 1578:7,
    1687:20                      1581:14, 1582:4,           1637:4                     1578:13, 1581:24,
   appeared [1] - 1590:17        1582:8, 1582:9,           ascending [1] - 1546:19     1599:15, 1600:5,
   appetite [1] - 1526:2         1582:12, 1582:15,         ascends [1] - 1543:14       1600:9, 1600:13,
   application [8] - 1530:2,     1582:20, 1583:7,          ascension [4] - 1530:18,    1609:24, 1610:7,
    1530:12, 1538:10,            1583:9, 1583:12,           1535:2, 1563:3, 1563:22    1610:16, 1612:6,
    1563:23, 1565:3,             1583:18, 1583:21,         ASHCRAFT [1] - 1517:12      1612:23, 1615:23,
    1666:23, 1671:8,             1583:22, 1584:1,          aside [4] - 1520:7,         1616:25, 1617:19,
    1713:24                      1584:6, 1584:16,           1533:5, 1569:18,           1619:9, 1620:6,
   applications [4] -            1585:5, 1585:13,           1575:11                    1620:11, 1627:4,
    1534:14, 1539:10,            1585:20, 1628:12,         aspects [1] - 1648:12       1631:10, 1633:7,
    1614:25, 1615:25             1628:15, 1628:18,         aspirin [8] - 1634:20,      1633:21, 1634:16,
   applied [4] - 1532:10,        1628:23, 1629:2,           1639:9, 1639:17,           1635:5, 1643:20,
    1666:1, 1666:12,             1629:6, 1629:15,           1639:19, 1639:22,          1648:15, 1658:9,
    1668:12                      1629:23, 1630:21,          1639:24, 1640:4, 1720:2    1661:20, 1681:22,
   applies [1] - 1704:23         1633:17, 1637:1,          assert [1] - 1694:17        1682:21, 1689:24,
   applying [1] - 1666:8         1638:25, 1641:9,          assertion [1] - 1734:1      1711:12, 1714:10,
   appointments [1] -            1641:13, 1641:22,         assess [1] - 1661:22        1718:23, 1719:7,
    1575:13                      1642:10, 1642:14,         assessed [1] - 1557:10      1731:18, 1732:7,
   appreciate [1] - 1659:13      1643:1, 1643:4,           assesses [1] - 1718:2       1732:18
   approach [5] - 1580:19,       1643:11, 1645:14,         assessment [13] -          Association [1] -
    1722:15, 1725:25,            1681:13, 1687:23,          1623:6, 1698:10,           1613:14
    1726:1, 1726:21              1689:11, 1710:13,          1725:22, 1727:5,          associations [4] -
   approached [4] -              1718:12, 1720:10,          1727:9, 1733:9,            1596:1, 1682:7,
    1593:17, 1593:21,            1720:24, 1731:11,          1733:19, 1733:23,          1687:10, 1708:6
    1594:1, 1595:7               1737:8, 1737:10,           1734:22, 1743:5,          assume [1] - 1608:9
   appropriate [5] -             1737:16, 1738:8,           1743:14                   assumption [1] -
    1625:11, 1659:11,            1738:10, 1738:23,         Assessment [1] - 1731:8     1558:19
    1701:19, 1720:12,            1741:9, 1741:11           assessments [2] -          attach [1] - 1525:25
    1724:1                      articles [18] - 1559:6,     1730:16                   attempt [2] - 1539:8,
   April [1] - 1598:10           1573:17, 1577:18,         assign [1] - 1556:9         1718:17
   area [12] - 1523:8,           1577:21, 1577:24,         assigned [1] - 1541:9      attempted [4] - 1534:11,
    1557:6, 1583:3,              1578:1, 1578:4,           assistance [1] - 1636:18    1556:5, 1674:7, 1676:17
    1607:12, 1607:25,            1624:24, 1630:17,         assistant [2] - 1520:6,    attempting [1] - 1720:14
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 236 of 279 PageID:
                                  103894

                                                                                                          1752
   attention [6] - 1611:13,      1680:14, 1680:18,          1532:12, 1537:21,         benefit [2] - 1546:22,
    1656:10, 1700:21,            1680:23, 1681:1,           1565:6, 1574:19,           1721:1
    1714:6, 1714:12,             1681:17, 1706:22,          1582:2, 1610:20,          benign [2] - 1655:16,
    1731:23                      1707:25, 1718:8,           1612:9, 1623:23,           1655:18
   attracted [1] - 1521:1        1727:12, 1728:12,          1631:19, 1643:21,         Berg [7] - 1683:15,
   audiences [2] - 1589:13,      1729:2                     1656:17, 1678:6,           1683:17, 1683:21,
    1590:11                     average [3] - 1528:2,       1688:4, 1695:11,           1684:17, 1687:7,
   aunts [1] - 1576:22           1528:4, 1548:12            1696:21, 1697:2,           1688:18, 1708:15
   author [18] - 1580:6,        avoid [1] - 1603:9          1697:7, 1697:12,          Berge [21] - 1537:6,
    1580:24, 1581:20,           aware [31] - 1533:19,       1705:12, 1706:20,          1537:8, 1538:13,
    1581:21, 1582:5,             1565:16, 1578:12,          1711:13, 1723:8,           1539:5, 1540:20,
    1582:14, 1582:16,            1581:24, 1603:15,          1726:5, 1732:7,            1541:13, 1645:18,
    1589:23, 1590:2,             1603:22, 1603:25,          1732:13, 1736:7,           1646:24, 1647:4,
    1630:18, 1731:7,             1606:14, 1607:14,          1744:13                    1647:7, 1647:10,
    1731:11, 1732:24,            1607:17, 1607:19,         baseline [1] - 1533:8       1647:19, 1682:12,
    1734:7, 1736:6,              1609:7, 1609:19,          basic [1] - 1693:19         1686:9, 1686:21,
    1742:16, 1742:19             1617:21, 1618:1,          basin [1] - 1565:25         1687:4, 1698:11,
   authored [2] - 1580:3,        1618:12, 1620:9,          basis [8] - 1608:4,         1698:16, 1698:20,
    1590:3                       1620:13, 1650:1,           1639:10, 1647:12,          1699:1, 1700:7
   authoritative [1] - 1719:3    1655:15, 1655:19,          1648:5, 1655:13,          beside [1] - 1550:24
   authors [51] - 1536:5,        1674:25, 1680:20,          1716:17, 1740:11,         best [2] - 1532:13,
    1540:1, 1540:9,              1715:14, 1728:14,          1740:12                    1691:17
    1541:13, 1556:5,             1730:10, 1731:10,         battle [1] - 1729:19       better [4] - 1549:5,
    1557:8, 1557:14,             1731:13, 1731:20,         BE [1] - 1747:7             1589:11, 1591:20,
    1581:9, 1581:13,             1731:22, 1742:12          bearings [1] - 1684:3       1705:22
    1629:10, 1631:8,                                       BEASLEY [1] - 1517:10      between [59] - 1527:5,
    1631:22, 1632:15,                       B              Beasley [1] - 1729:10       1529:17, 1530:14,
    1637:16, 1643:15,           B-10 [2] - 1574:10,        became [4] - 1554:19,       1540:4, 1541:22,
    1644:11, 1647:10,            1576:3                     1581:24, 1592:18,          1559:19, 1566:13,
    1647:19, 1648:2,            babies [1] - 1672:22        1592:21                    1566:18, 1577:4,
    1648:10, 1648:17,           baby [5] - 1560:3,         become [12] - 1520:13,      1577:14, 1578:7,
    1665:1, 1671:24,             1560:5, 1561:7,            1520:24, 1521:13,          1581:16, 1599:16,
    1680:10, 1681:15,            1676:19, 1677:6            1521:15, 1525:3,           1600:7, 1610:17,
    1682:16, 1683:13,           Baby [4] - 1529:18,         1528:20, 1531:2,           1612:7, 1612:23,
    1683:21, 1684:2,             1530:3, 1531:5, 1652:3     1540:17, 1547:21,          1616:25, 1617:19,
    1684:13, 1685:6,            Bachelor's [1] - 1519:24    1568:7, 1570:1, 1642:19    1619:9, 1620:6,
    1685:15, 1686:16,                                      becomes [1] - 1540:18       1620:11, 1622:17,
                                backdoor [1] - 1718:17
    1686:21, 1687:4,                                       becoming [1] - 1624:21      1627:4, 1631:11,
                                background [1] -
    1687:22, 1688:1,                                       bed [1] - 1668:18           1633:7, 1635:5,
                                 1519:20
    1688:10, 1688:18,                                      beginning [4] - 1583:9,     1643:20, 1644:5,
                                backward [1] - 1561:25
    1689:6, 1689:15,                                        1710:16, 1717:25,          1648:13, 1654:12,
                                backwards [2] - 1549:14,
    1689:20, 1690:3,                                        1719:5                     1671:15, 1671:19,
                                 1684:9
    1706:18, 1708:12,                                      behalf [3] - 1517:13,       1671:25, 1672:10,
                                baffling [2] - 1705:14,
    1710:16, 1733:18,                                       1517:21, 1519:11           1681:18, 1682:19,
                                 1705:18
    1734:2, 1735:10,                                       Behalf [1] - 1518:6         1682:23, 1686:22,
                                baking [1] - 1608:11
    1740:19, 1742:21                                       BEISNER [1] - 1517:17       1689:24, 1704:21,
                                balance [1] - 1665:9
   available [24] - 1590:25,                               belief [3] - 1569:17,       1705:16, 1706:24,
                                Balkwill [2] - 1567:6,
    1601:8, 1604:22,                                        1621:5, 1735:6             1708:1, 1708:7,
                                 1567:8
    1606:11, 1656:25,                                      believes [1] - 1560:7       1708:10, 1709:11,
                                barrier [1] - 1559:14
    1657:4, 1658:19,                                       below [6] - 1570:14,        1710:21, 1711:12,
                                BART [1] - 1517:19
    1658:25, 1659:18,                                       1650:18, 1650:23,          1711:18, 1713:11,
                                base [2] - 1520:25,
    1660:7, 1660:11,                                        1651:7, 1651:19,           1714:10, 1717:23,
                                 1709:14
    1660:21, 1667:15,                                       1673:22                    1719:7, 1719:16,
                                based [28] - 1530:13,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 237 of 279 PageID:
                                  103895

                                                                                                        1753
    1731:18, 1732:7,          blood [4] - 1549:3,         1572:9, 1625:12,           1725:17, 1731:2,
    1732:19, 1743:15           1568:20, 1568:24,          1626:13, 1692:1            1734:6, 1742:25
   beyond [8] - 1521:19,       1701:25                   breakpoint [1] - 1539:9    brown's [1] - 1696:8
    1525:18, 1526:5,          bloodstream [1] -          breast [7] - 1548:18,      bulk [2] - 1526:10,
    1557:14, 1601:14,          1564:24                    1549:25, 1552:1,           1695:15
    1638:3, 1721:18, 1722:7   blow [3] - 1570:11,         1553:17, 1585:8,          bullet [1] - 1744:6
   bias [10] - 1600:14,        1600:4, 1613:4             1606:1, 1701:7            bulleted [1] - 1529:25
    1643:24, 1661:6,          blown [1] - 1686:18        breathe [1] - 1654:9       bulletin [1] - 1521:21
    1681:20, 1682:17,         Board [5] - 1521:13,       brief [2] - 1590:20,       bunch [2] - 1736:10,
    1687:9, 1687:17,           1521:14, 1521:15,          1723:3                     1736:13
    1707:7, 1711:16,           1522:17, 1741:1           briefly [5] - 1563:17,     burst [1] - 1551:11
    1732:20                   board [9] - 1521:21,        1567:18, 1569:25,         bursting [1] - 1551:15
   biases [3] - 1687:11,       1595:6, 1597:4, 1724:7,    1675:8, 1680:8            bursts [1] - 1551:1
    1687:19, 1688:12           1741:4, 1741:8,           bring [6] - 1580:12,       buy [1] - 1592:3
   BIDDLE [1] - 1517:15        1741:15, 1741:21,          1582:12, 1586:15,         Buz'Zard [1] - 1649:13
   big [2] - 1524:1, 1694:8    1742:11                    1609:10, 1679:19,         BY [22] - 1517:11,
   bike [1] - 1563:5          boards [1] - 1521:17        1717:15                    1517:13, 1517:15,
   bilateral [1] - 1638:10    body [17] - 1534:18,       bringing [3] - 1562:4,      1517:17, 1517:19,
   binder [13] - 1580:11,      1549:18, 1550:4,           1562:6, 1562:7             1517:21, 1518:6,
    1582:11, 1586:15,          1554:14, 1554:21,         brings [1] - 1682:20        1519:16, 1524:21,
    1597:17, 1599:18,          1643:22, 1669:13,         broken [1] - 1629:12        1541:20, 1546:7,
    1601:12, 1602:17,          1677:20, 1678:5,          brought [2] - 1536:6,       1564:2, 1565:11,
    1609:9, 1618:3,            1689:22, 1711:13,          1724:14                    1573:7, 1595:4, 1626:9,
    1680:15, 1683:16,          1712:20, 1713:21,         brown [1] - 1707:23         1636:22, 1695:24,
    1717:10, 1730:21           1714:8, 1724:23,          Brown [20] - 1699:4,        1721:7, 1724:5,
   biologic [1] - 1543:7       1725:3, 1732:7             1700:16, 1701:4,           1725:17, 1743:3
   biological [12] -          book [5] - 1556:22,         1702:11, 1703:7,
    1543:13, 1545:10,          1607:16, 1717:15,          1707:20, 1708:15,                     C
    1624:18, 1625:1,           1717:17, 1718:5            1709:18, 1710:3,          c-reactive [1] - 1719:6
    1625:5, 1627:9,           books [1] - 1715:5          1711:10, 1713:6,
                                                                                    CA-125 [1] - 1701:25
    1647:11, 1647:12,         bottom [4] - 1610:25,       1713:10, 1713:15,
                                                                                    CALIFORNIA [1] -
    1648:4, 1733:24,           1614:5, 1633:11, 1722:9    1714:5, 1715:4,
                                                                                     1517:19
    1734:14, 1736:1           bowel [1] - 1526:12         1715:25, 1744:25,
                                                                                    call-out [1] - 1636:2
   biologically [6] -         box [1] - 1732:17           1745:4, 1746:9
                                                                                    Camargo [1] - 1719:13
    1561:17, 1562:3,          Bradford [14] - 1532:10,   BROWN [42] - 1517:21,
                                                                                    Canada [22] - 1624:10,
    1571:20, 1696:23,          1542:6, 1542:7, 1542:8,    1573:7, 1574:8, 1576:1,
                                                                                     1725:5, 1725:6,
    1697:14, 1714:23           1545:9, 1595:11,           1577:9, 1578:22,
                                                                                     1725:19, 1725:22,
   biology [1] - 1519:24       1682:14, 1686:19,          1580:19, 1595:4,
                                                                                     1726:1, 1726:13,
   birth [5] - 1546:23,        1686:24, 1725:6,           1625:10, 1625:14,
                                                                                     1726:22, 1727:4,
    1551:25, 1553:7,           1726:5, 1743:7, 1743:9,    1626:9, 1627:19,
                                                                                     1727:8, 1729:10,
    1553:10, 1553:13           1744:4                     1629:13, 1630:20,
                                                                                     1730:16, 1730:18,
   bit [18] - 1526:15,        brand [2] - 1557:12,        1636:20, 1636:22,
                                                                                     1730:25, 1731:17,
    1545:25, 1579:2,           1722:4                     1642:25, 1675:4,
                                                                                     1732:12, 1732:25,
    1589:16, 1592:23,         Brasky [1] - 1720:5         1675:7, 1675:18,
                                                                                     1733:4, 1733:8,
    1595:5, 1595:16,          BRCA [13] - 1545:3,         1675:21, 1678:20,
                                                                                     1734:23, 1743:4,
    1617:15, 1617:22,          1548:2, 1548:11,           1683:24, 1684:1,
                                                                                     1743:14
    1655:22, 1661:11,          1548:14, 1548:20,          1689:9, 1691:9,
                                                                                    Canada's [1] - 1733:12
    1664:15, 1667:1,           1557:22, 1585:8,           1691:24, 1712:12,
                                                                                    Canadian [1] - 1733:6
    1667:23, 1693:23,          1586:4, 1598:17,           1712:24, 1715:17,
                                                                                    Cancer [11] - 1556:23,
    1694:12, 1711:5, 1742:8    1605:16, 1607:3,           1716:12, 1716:24,
                                                                                     1582:21, 1586:17,
   blister [2] - 1550:22,      1701:8, 1701:14            1718:6, 1719:24,
                                                                                     1589:7, 1589:14,
    1551:13                   breadth [1] - 1523:2        1720:8, 1721:15,
                                                                                     1613:14, 1617:13,
   bloating [1] - 1526:2      break [5] - 1557:1,         1722:3, 1725:13,
                                                                                     1630:24, 1702:9,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 238 of 279 PageID:
                                  103896

                                                                                                     1754
    1719:14, 1731:25          1555:9, 1555:17,          1599:10, 1599:16,         1651:11, 1651:15,
   cancer [452] - 1521:6,     1556:4, 1556:6, 1556:9,   1599:25, 1600:8,          1651:17, 1651:20,
    1522:3, 1523:9,           1556:11, 1557:7,          1600:21, 1601:4,          1652:1, 1652:22,
    1523:14, 1523:16,         1557:11, 1558:4,          1601:10, 1601:21,         1653:6, 1653:10,
    1523:17, 1523:18,         1558:8, 1558:14,          1602:10, 1604:12,         1653:12, 1653:19,
    1523:20, 1523:21,         1566:17, 1566:20,         1604:24, 1605:2,          1654:17, 1654:20,
    1524:1, 1524:2, 1524:4,   1567:3, 1567:4,           1605:6, 1605:25,          1654:25, 1655:8,
    1524:7, 1524:10,          1567:14, 1567:15,         1606:1, 1606:5,           1655:20, 1655:24,
    1525:10, 1525:11,         1567:20, 1568:12,         1606:16, 1606:22,         1656:16, 1656:22,
    1525:13, 1525:19,         1568:15, 1568:19,         1607:9, 1608:6,           1657:20, 1657:23,
    1525:22, 1526:4,          1568:25, 1569:7,          1608:14, 1608:20,         1658:4, 1658:15,
    1526:8, 1526:9,           1569:9, 1569:18,          1608:22, 1609:7,          1659:5, 1659:16,
    1526:11, 1527:6,          1569:23, 1569:25,         1609:14, 1609:25,         1660:3, 1660:13,
    1527:8, 1527:10,          1570:3, 1571:22,          1610:7, 1610:14,          1661:21, 1667:22,
    1527:12, 1527:13,         1571:24, 1572:2,          1610:18, 1612:3,          1673:18, 1673:23,
    1527:14, 1527:17,         1573:15, 1574:4,          1612:8, 1612:24,          1674:21, 1676:2,
    1527:20, 1527:24,         1574:14, 1574:19,         1613:7, 1614:4,           1676:16, 1677:7,
    1527:25, 1528:1,          1575:9, 1575:12,          1614:11, 1616:18,         1678:15, 1679:8,
    1528:3, 1528:5, 1528:6,   1575:22, 1575:25,         1616:21, 1617:1,          1679:21, 1680:19,
    1528:16, 1528:17,         1576:9, 1576:15,          1617:20, 1618:11,         1681:11, 1681:20,
    1528:19, 1528:20,         1576:17, 1576:21,         1618:16, 1618:21,         1682:13, 1682:14,
    1529:3, 1529:7, 1529:8,   1576:25, 1577:5,          1619:10, 1620:7,          1682:20, 1682:24,
    1529:15, 1529:19,         1577:8, 1577:15,          1620:12, 1621:7,          1683:3, 1683:6, 1683:9,
    1530:5, 1530:6,           1577:18, 1577:22,         1621:11, 1623:19,         1683:18, 1684:12,
    1530:12, 1530:24,         1578:2, 1578:8,           1624:19, 1624:23,         1684:20, 1684:25,
    1531:16, 1532:1,          1578:19, 1579:4,          1627:5, 1627:10,          1685:7, 1686:4,
    1534:6, 1534:16,          1580:4, 1580:25,          1627:13, 1627:18,         1686:23, 1687:5,
    1534:19, 1534:22,         1581:10, 1581:18,         1627:25, 1629:18,         1688:20, 1689:4,
    1535:12, 1535:25,         1581:25, 1582:25,         1630:11, 1630:14,         1689:13, 1689:25,
    1537:10, 1537:13,         1583:4, 1583:5,           1631:6, 1631:16,          1690:4, 1691:6,
    1537:23, 1539:16,         1583:11, 1583:13,         1632:1, 1632:6,           1691:16, 1693:24,
    1539:18, 1540:4,          1583:15, 1583:16,         1632:17, 1632:19,         1694:5, 1694:7,
    1540:7, 1540:10,          1584:2, 1584:3, 1584:7,   1633:3, 1633:6, 1633:8,   1697:16, 1700:19,
    1540:12, 1541:23,         1584:12, 1584:13,         1633:15, 1633:22,         1701:7, 1702:15,
    1542:13, 1542:18,         1584:21, 1585:2,          1634:4, 1634:13,          1702:21, 1703:3,
    1542:19, 1542:23,         1585:4, 1585:8,           1634:16, 1635:1,          1704:2, 1704:15,
    1543:19, 1543:21,         1585:16, 1585:19,         1635:11, 1635:15,         1705:8, 1705:9,
    1544:1, 1545:3, 1545:5,   1585:22, 1587:11,         1635:21, 1637:10,         1705:17, 1708:3,
    1546:5, 1546:17,          1587:16, 1587:23,         1638:13, 1638:19,         1708:8, 1709:12,
    1546:24, 1547:4,          1588:1, 1588:6,           1639:5, 1639:6,           1711:2, 1711:13,
    1547:5, 1547:7,           1588:13, 1588:19,         1639:11, 1639:17,         1711:18, 1712:7,
    1547:12, 1547:14,         1589:2, 1589:4,           1640:5, 1640:9,           1713:12, 1714:11,
    1547:17, 1547:18,         1589:11, 1589:15,         1640:12, 1640:17,         1715:1, 1715:7,
    1548:6, 1548:13,          1589:20, 1590:8,          1641:3, 1641:7,           1715:11, 1715:13,
    1548:18, 1549:8,          1590:12, 1590:14,         1641:11, 1641:24,         1716:8, 1718:3, 1718:9,
    1549:21, 1549:22,         1591:3, 1591:16,          1642:2, 1642:8,           1719:8, 1719:10,
    1550:1, 1550:2, 1550:9,   1591:21, 1591:25,         1642:12, 1643:3,          1719:13, 1719:17,
    1551:23, 1552:3,          1592:4, 1592:9,           1643:13, 1643:21,         1719:22, 1720:2,
    1552:4, 1552:6,           1592:16, 1592:20,         1644:5, 1644:21,          1720:18, 1721:12,
    1552:21, 1553:2,          1592:22, 1593:14,         1644:24, 1644:25,         1725:21, 1727:22,
    1553:11, 1553:20,         1593:23, 1594:13,         1645:2, 1645:10,          1731:19, 1732:8,
    1553:23, 1553:24,         1595:10, 1597:13,         1647:21, 1648:22,         1732:19, 1734:18,
    1555:3, 1555:5, 1555:6,   1597:23, 1598:7,          1649:6, 1649:7,           1735:13, 1736:13,
                              1598:14, 1599:5,          1650:20, 1650:24,         1738:15, 1738:23,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 239 of 279 PageID:
                                  103897

                                                                                                         1755
    1739:23, 1740:1,          Care [2] - 1518:6, 1716:6    1534:10, 1536:7,           1555:6, 1565:13,
    1740:24, 1743:16,         care [8] - 1520:22,          1536:12, 1537:18,          1565:17, 1566:2,
    1744:18, 1744:22           1524:5, 1525:21,            1538:5, 1616:11,           1566:9, 1567:3, 1567:4,
   cancer.gov [2] - 1742:4,    1575:25, 1576:20,           1643:23, 1645:24,          1567:16, 1567:25,
    1742:10                    1591:20, 1604:11,           1646:3, 1648:13,           1569:17, 1570:2,
   cancerous [1] - 1649:5      1655:10                     1658:7, 1660:10,           1572:1, 1576:8,
   Cancers [2] - 1587:10,     career [8] - 1520:15,        1661:3, 1678:9, 1684:7,    1576:15, 1576:25,
    1716:5                     1520:18, 1524:4,            1699:24, 1711:15           1577:22, 1578:1,
   cancers [27] - 1522:5,      1524:23, 1558:22,          cases [7] - 1529:6,         1578:19, 1589:20,
    1523:9, 1524:4,            1577:3, 1586:12, 1719:2     1529:9, 1551:22,           1592:4, 1592:9,
    1527:21, 1528:5,          careful [2] - 1608:5,        1552:2, 1582:25,           1592:16, 1592:20,
    1528:10, 1529:4,           1618:25                     1595:1, 1679:6             1593:22, 1594:13,
    1529:11, 1539:20,         Carolina [7] - 1520:4,      categories [1] - 1527:11    1595:9, 1600:21,
    1539:23, 1542:18,          1525:3, 1575:3,            category [3] - 1528:6,      1607:8, 1608:6,
    1543:2, 1546:2,            1575:19, 1576:7,            1528:15, 1557:2            1608:14, 1618:16,
    1547:23, 1549:25,          1590:19, 1723:23           causal [27] - 1541:22,      1624:23, 1629:17,
    1556:21, 1567:17,         cartoon [1] - 1567:22        1619:9, 1620:5,            1633:6, 1639:6, 1640:9,
    1573:12, 1581:5,          cascade [3] - 1627:17,       1620:11, 1627:4,           1641:3, 1641:23,
    1585:10, 1587:18,          1734:16, 1744:16            1631:9, 1644:4,            1642:12, 1643:2,
    1588:15, 1597:8,          case [59] - 1531:14,         1644:12, 1644:17,          1643:12, 1644:21,
    1641:8, 1701:9,            1531:21, 1532:16,           1645:11, 1648:14,          1644:24, 1645:2,
    1705:11, 1710:5            1533:2, 1533:9,             1681:18, 1682:1,           1649:19, 1654:12,
   candid [1] - 1694:13        1533:15, 1533:19,           1682:8, 1683:12,           1656:15, 1656:22,
   cannot [5] - 1575:23,       1534:10, 1535:9,            1686:16, 1686:22,          1667:22, 1673:17,
    1588:13, 1653:13,          1535:15, 1536:7,            1689:24, 1708:1,           1673:25, 1674:4,
    1686:22, 1732:21           1536:12, 1537:18,           1710:17, 1711:17,          1674:18, 1674:24,
   capsule [1] - 1570:6        1538:5, 1541:4,             1713:11, 1714:10,          1681:11, 1683:3,
   captures [1] - 1551:3       1541:17, 1542:4,            1719:16, 1722:17,          1683:9, 1683:18,
   carbon [14] - 1560:17,      1543:1, 1547:12,            1743:5, 1743:16            1684:12, 1685:7,
    1561:2, 1663:3, 1663:9,    1567:5, 1571:14,           causation [8] - 1532:11,    1686:4, 1687:5,
    1663:13, 1663:15,          1579:9, 1583:25,            1533:23, 1542:4,           1688:19, 1689:3,
    1663:19, 1663:20,          1595:2, 1600:8, 1613:9,     1546:2, 1682:15,           1690:4, 1691:5,
    1664:5, 1664:12,           1616:11, 1620:23,           1686:19, 1706:12,          1691:16, 1694:5,
    1665:7, 1667:7,            1621:10, 1627:16,           1715:1                     1694:6, 1697:4, 1710:5,
    1667:10, 1667:15           1643:23, 1645:24,          Causation [4] - 1704:8,     1725:21, 1727:22
   carcinogen [3] -            1646:3, 1646:15,            1709:16, 1711:8,          causing [15] - 1535:11,
    1571:18, 1708:11,          1648:13, 1651:18,           1711:24                    1540:9, 1547:4,
    1733:5                     1652:7, 1658:7,            causative [7] - 1579:7,     1555:14, 1567:20,
   carcinogenesis [2] -        1660:10, 1660:12,           1585:15, 1585:22,          1569:13, 1570:17,
    1571:11, 1708:9            1660:14, 1661:3,            1589:3, 1597:13,           1590:14, 1605:6,
   carcinogenic [6] -          1678:9, 1684:7,             1600:7, 1682:14            1631:6, 1641:7,
    1540:18, 1647:13,          1694:22, 1697:8,           caused [16] - 1532:5,       1651:16, 1693:24,
    1647:18, 1648:5,           1697:13, 1698:3,            1547:24, 1552:14,          1715:1, 1744:10
    1707:13, 1732:14           1698:17, 1699:24,           1566:20, 1574:4,          cavity [5] - 1525:23,
   carcinogenicity [4] -       1711:15, 1712:2,            1574:14, 1576:19,          1529:6, 1706:25,
    1531:8, 1623:6, 1623:9,    1721:10, 1725:21,           1592:22, 1593:14,          1707:9, 1714:1
    1714:17                    1728:2, 1730:3,             1621:6, 1621:17,          CCR [2] - 1517:24,
   carcinogens [7] -           1731:15, 1734:4, 1745:6     1630:14, 1634:4,           1747:11
    1531:6, 1571:6, 1571:7,   Case [1] - 1519:25           1635:1, 1635:16,          CDC [20] - 1607:6,
    1571:23, 1581:12,         case-control [23] -          1651:20                    1607:11, 1607:17,
    1581:17, 1582:6            1531:21, 1532:16,          causes [78] - 1530:23,      1607:21, 1607:22,
   carcinomas [2] -            1533:2, 1533:9,             1543:20, 1549:18,          1608:5, 1608:12,
    1556:16, 1710:19           1533:15, 1533:19,           1554:5, 1554:22,           1608:14, 1715:3,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 240 of 279 PageID:
                                  103898

                                                                                                         1756
    1715:10, 1715:16,           1543:15, 1549:13,         choose [5] - 1520:19,      cite [18] - 1613:24,
    1716:2, 1717:4,             1559:16, 1559:20,          1541:15, 1556:14,          1620:22, 1620:25,
    1717:23, 1718:4,            1561:18, 1562:2,           1557:3, 1558:13            1624:5, 1653:13,
    1718:7, 1718:10,            1664:6, 1667:8, 1669:8,   chooses [1] - 1668:19       1666:21, 1667:3,
    1720:24, 1721:5             1693:24, 1737:13          chose [5] - 1524:8,         1668:2, 1669:13,
   CDC's [1] - 1720:18         Chair [1] - 1525:4          1541:4, 1541:15,           1670:3, 1671:9,
   CDC-sponsored [1] -         chair [1] - 1520:11         1680:2, 1686:3             1677:24, 1681:14,
    1718:4                     chaired [3] - 1575:3,      chosen [1] - 1612:11        1683:8, 1683:14,
   cell [21] - 1527:25,         1575:20, 1576:7           Chronic [1] - 1630:22       1683:17, 1687:23,
    1528:4, 1528:13,           Chairing [1] - 1522:23     chronic [78] - 1530:25,     1702:24
    1537:22, 1539:24,          Chairs [1] - 1523:6         1532:4, 1534:25,          cited [17] - 1614:7,
    1540:13, 1540:17,          chance [6] - 1621:20,       1535:6, 1535:11,           1615:15, 1626:16,
    1540:18, 1544:10,           1661:6, 1732:20,           1540:10, 1542:1,           1626:20, 1671:14,
    1547:21, 1547:22,           1734:12, 1734:20,          1545:22, 1545:23,          1683:2, 1684:11,
    1549:21, 1556:6,            1744:2                     1546:3, 1546:13,           1689:12, 1699:4,
    1556:8, 1556:16,           change [2] - 1697:18,       1547:22, 1549:18,          1703:21, 1703:22,
    1568:14, 1568:17,           1745:5                     1550:3, 1552:8,            1705:12, 1710:24,
    1568:18, 1649:5, 1649:7    changed [2] - 1686:12,      1552:11, 1552:16,          1713:4, 1740:14,
   cells [17] - 1528:25,        1687:1                     1552:18, 1552:19,          1741:10, 1741:11
    1531:2, 1546:20,           changes [4] - 1544:21,      1552:24, 1554:22,         cites [5] - 1621:14,
    1549:12, 1567:24,           1649:5, 1662:25,           1567:4, 1567:16,           1677:24, 1713:14,
    1568:2, 1568:3, 1568:7,     1741:20                    1567:25, 1568:2,           1719:9, 1721:5
    1568:12, 1568:15,          chapter [3] - 1556:22,      1568:6, 1568:11,          citing [3] - 1719:13,
    1568:20, 1568:23,           1577:6, 1670:3             1569:13, 1569:14,          1719:17, 1719:23
    1568:24, 1568:25,          chart [9] - 1535:18,        1569:16, 1608:3,          citizen [1] - 1623:19
    1570:13, 1570:20            1646:21, 1667:1,           1621:5, 1623:9,           citizen's [3] - 1617:24,
   Center [1] - 1520:4          1667:14, 1680:9,           1624:22, 1625:9,           1618:5, 1618:10
   Centers [3] - 1606:13,       1683:5, 1689:2,            1627:17, 1631:5,          CIVIL [1] - 1517:2
    1606:20, 1718:2             1698:13, 1702:18           1631:8, 1631:14,          claim [1] - 1688:13
   centimeters [1] - 1560:4    charts [1] - 1699:21        1632:5, 1632:23,          claimed [1] - 1671:20
   CEO [3] - 1599:23,          checked [1] - 1591:17       1633:5, 1633:9, 1635:9,   clarifies [1] - 1525:6
    1600:23, 1723:3            chemical [1] - 1707:11      1635:21, 1636:7,          clarifying [1] - 1524:20
   certain [12] - 1521:17,     chemically [1] - 1719:18    1638:5, 1638:20,          Clark [1] - 1693:9
    1521:18, 1631:11,          chemicals [3] - 1531:8,     1639:2, 1639:6,           Clark-Pearson [1] -
    1644:4, 1650:1,             1571:3, 1694:6             1639:20, 1640:8,           1693:9
    1650:10, 1703:14,          chemokines [3] - 1568:4,    1640:22, 1641:3,          CLARKE [4] - 1519:11,
    1711:17, 1713:11,           1570:7, 1570:15            1641:6, 1641:14,           1573:4, 1626:6, 1693:4
    1713:16, 1738:21           chemotherapy [6] -          1641:23, 1642:11,         Clarke [55] - 1519:9,
   certainly [14] - 1522:12,    1526:20, 1527:1,           1643:1, 1648:22,           1519:17, 1531:10,
    1531:15, 1539:3,            1527:2, 1529:10,           1651:11, 1653:15,          1533:25, 1542:3,
    1554:13, 1570:25,           1529:13                    1655:3, 1673:25,           1547:8, 1557:9, 1558:2,
    1587:19, 1592:10,          cherry [2] - 1536:14,       1674:4, 1674:8,            1558:16, 1563:9,
    1599:4, 1599:7, 1599:9,     1615:7                     1674:16, 1674:18,          1567:2, 1573:8, 1574:3,
    1605:4, 1689:6,            cherry-picked [1] -         1674:24, 1697:4,           1574:10, 1574:17,
    1722:13, 1739:12            1615:7                     1697:6, 1697:10,           1577:17, 1578:5,
   certainty [2] - 1536:25,    chest [5] - 1566:14,        1704:17, 1714:24,          1578:16, 1579:21,
    1572:5                      1566:15, 1566:19,          1736:3, 1744:20            1580:12, 1580:14,
   Certificate [1] - 1747:12    1566:22, 1654:12          cigarette [1] - 1557:4      1582:10, 1586:10,
   Certified [3] - 1521:13,    chests [1] - 1566:18       cigarettes [1] - 1674:20    1586:19, 1591:10,
    1521:16, 1522:17           children [2] - 1598:21,    cilia [1] - 1554:16         1592:8, 1595:13,
   CERTIFIED [1] - 1747:7       1598:25                   circumstances [2] -         1595:23, 1597:21,
   certifies [1] - 1521:15     Chlamydia [1] - 1552:14     1569:18, 1583:9            1604:17, 1611:2,
   cervix [12] - 1530:20,      choice [1] - 1558:9        citations [1] - 1699:17     1615:9, 1626:10,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 241 of 279 PageID:
                                  103899

                                                                                                        1757
    1627:12, 1663:12,          1556:16, 1559:8,           1613:9, 1616:16,           1522:25, 1596:25,
    1675:16, 1684:1,           1602:3, 1624:3,            1645:24, 1646:3,           1602:15, 1602:16,
    1690:23, 1695:25,          1624:21, 1667:19,          1646:15, 1648:13,          1602:20, 1603:22,
    1697:19, 1699:1,           1667:25, 1682:18,          1657:13, 1657:16,          1723:12
    1702:7, 1705:6,            1694:1, 1694:3             1658:6, 1658:18,          Committee [7] - 1517:13,
    1708:21, 1710:23,         clearance [5] - 1554:15,    1658:24, 1659:23,          1522:24, 1523:4,
    1711:3, 1713:19,           1554:17, 1662:10,          1660:15, 1660:18,          1602:16, 1602:25,
    1715:22, 1717:1,           1665:16, 1665:23           1660:22, 1661:1,           1603:4, 1603:12
    1718:19, 1721:8,          clearly [2] - 1546:9,       1677:21, 1677:25,         committees [4] -
    1724:9, 1730:22,           1647:8                     1678:3, 1678:5, 1678:6,    1522:22, 1596:21,
    1743:4, 1746:7            CLERK [7] - 1519:4,         1678:10, 1678:17,          1601:24, 1602:19
   CLARKE-PEARSON [4]          1572:12, 1573:1,           1678:25, 1679:6,          common [5] - 1524:7,
    - 1519:11, 1573:4,         1625:15, 1626:3,           1679:10, 1679:12,          1528:11, 1537:23,
    1626:6, 1693:4             1692:3, 1693:1             1679:13, 1680:7,           1539:17, 1705:10
   Clarke-Pearson [55] -      Cleveland [1] - 1519:25     1684:8, 1688:4, 1690:9,   communication [1] -
    1519:9, 1519:17,          clinic [2] - 1723:19,       1697:22, 1698:2,           1723:1
    1531:10, 1533:25,          1723:22                    1698:6, 1705:7, 1720:4    communities [1] -
    1542:3, 1547:8, 1557:9,   clinical [10] - 1520:22,   cohorts [1] - 1680:5        1681:10
    1558:2, 1558:16,           1522:25, 1523:14,         coin [1] - 1551:24         community [21] -
    1563:9, 1567:2, 1573:8,    1523:22, 1525:4,          collaboration [1] -         1559:18, 1560:6,
    1574:3, 1574:10,           1525:11, 1529:9,           1604:14                    1587:12, 1590:8,
    1574:17, 1577:17,          1531:18, 1577:20,         College [5] - 1519:23,      1595:20, 1624:22,
    1578:5, 1578:16,           1696:17                    1522:21, 1595:22,          1689:17, 1690:24,
    1579:21, 1580:12,         clinically [1] - 1525:1     1596:4, 1596:10            1691:4, 1691:8,
    1580:14, 1582:10,         clinicians [2] - 1601:5,   colon [2] - 1526:12,        1691:15, 1691:20,
    1586:10, 1586:19,          1601:14                    1550:1                     1696:9, 1696:11,
    1591:10, 1592:8,          clip [1] - 1591:20         column [2] - 1584:17,       1696:15, 1696:19,
    1595:13, 1595:23,         close [3] - 1526:15,        1711:11                    1702:2, 1709:24,
    1597:21, 1604:17,          1526:16, 1603:17          combination [1] - 1545:3    1721:22, 1730:13
    1611:2, 1615:9,           closer [3] - 1533:14,      combine [2] - 1536:10,     compare [1] - 1676:17
    1626:10, 1627:12,          1537:7, 1612:14            1687:20                   compared [2] - 1530:15,
    1663:12, 1675:16,         closing [1] - 1603:8       combined [3] - 1685:18,     1534:9
    1684:1, 1690:23,          closure [1] - 1603:8        1687:12, 1690:9           compelling [2] - 1646:4,
    1695:25, 1697:19,         co [7] - 1540:9, 1580:6,   coming [6] - 1549:13,       1646:15
    1699:1, 1702:7, 1705:6,    1580:24, 1581:9,           1551:16, 1575:13,         compensated [2] -
    1708:21, 1710:23,          1581:13, 1581:21,          1656:18, 1699:19,          1594:14, 1594:21
    1711:3, 1713:19,           1582:5                     1733:4                    complain [1] - 1742:10
    1715:22, 1717:1,          co-author [4] - 1580:6,    comment [7] - 1534:21,     complete [2] - 1612:12,
    1718:19, 1721:8,           1580:24, 1581:21,          1540:6, 1564:5, 1565:6,    1734:2
    1724:9, 1730:22,           1582:5                     1584:16, 1716:21,         completed [2] - 1579:18,
    1743:4, 1746:7            co-authors [3] - 1540:9,    1742:3                     1709:1
   CLARKSON [1] - 1517:7       1581:9, 1581:13           commentary [1] -           completely [3] - 1652:19,
   Classification [1] -       cogent [4] - 1624:18,       1685:13                    1678:24, 1716:22
    1731:25                    1625:1, 1625:5, 1627:9    commented [2] -            completion [1] - 1520:5
   classification [4] -       coherence [2] - 1543:22,    1661:10, 1688:1           complications [1] -
    1656:12, 1732:14,          1545:10                   comments [2] - 1619:1,      1662:7
    1733:12, 1733:13          coherent [1] - 1536:23      1702:12                   components [4] -
   classify [1] - 1529:6      cohort [49] - 1531:22,     commissioned [4] -          1570:22, 1570:23,
   clear [20] - 1524:16,       1532:17, 1533:10,          1716:2, 1721:2,            1571:13, 1695:7
    1528:13, 1528:20,          1536:7, 1537:19,           1730:18, 1730:25          composition [1] -
    1539:24, 1542:25,          1537:24, 1538:5,          commitment [1] -            1652:23
    1543:14, 1549:21,          1539:13, 1541:3,           1523:12                   comprehensive [3] -
    1550:24, 1556:8,           1541:7, 1600:10,          committee [8] - 1522:24,    1589:12, 1705:23,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 242 of 279 PageID:
                                  103900

                                                                                                         1758
    1743:5                     1620:5                      1563:17, 1567:6,          continuing [2] - 1596:18,
   conceded [1] - 1622:25     condition [3] - 1552:9,      1583:10, 1617:2,           1621:5
   concept [1] - 1535:11       1655:17, 1655:18            1617:4, 1676:22,          continuity [3] - 1559:15,
   concern [4] - 1661:19,     conditions [7] - 1622:11,    1678:7, 1698:16,           1559:16, 1560:5
    1684:20, 1684:22,          1632:12, 1633:2,            1699:15, 1700:5,          continuous [1] - 1639:10
    1687:22                    1633:7, 1653:19,            1701:2, 1716:9,           contraceptive [1] -
   concerns [4] - 1600:16,     1653:21, 1655:16            1716:10, 1717:5,           1557:23
    1685:11, 1708:6, 1740:7   conduct [1] - 1622:3         1739:25                   contraceptives [1] -
   conclude [13] - 1541:21,   conducted [13] -            consideration [4] -         1553:8
    1610:15, 1631:14,          1631:19, 1648:10,           1542:19, 1545:19,         contract [4] - 1731:16,
    1635:9, 1644:20,           1658:2, 1658:13,            1618:25, 1700:1            1732:12, 1732:25,
    1656:21, 1681:15,          1659:19, 1661:21,          considered [8] -            1734:22
    1685:6, 1686:21,           1662:5, 1669:7,             1535:13, 1537:6,          contracting [1] - 1561:6
    1688:19, 1690:3,           1685:15, 1689:20,           1613:21, 1677:13,         contractions [3] -
    1712:5, 1743:15            1718:23, 1731:16,           1697:13, 1697:22,          1664:24, 1667:7, 1670:7
   concluded [21] - 1534:5,    1733:18                     1699:20, 1701:15          contracts [1] - 1561:8
    1579:10, 1581:8,          conducting [3] - 1521:1,    considering [2] -          contrast [1] - 1707:8
    1582:5, 1616:24,           1660:8, 1733:23             1616:19, 1679:11          contribute [8] - 1531:8,
    1618:24, 1619:7,          conduit [1] - 1559:19       consistency [2] -           1571:14, 1678:4,
    1622:1, 1623:11,          confidence [5] - 1533:1,     1542:10, 1714:19           1678:17, 1678:19,
    1656:15, 1661:16,          1535:25, 1536:24,          consistent [14] -           1679:3, 1679:13, 1680:5
    1662:18, 1665:1,           1537:15, 1614:20            1530:10, 1534:24,         contributed [2] -
    1681:10, 1681:11,         confirmed [1] - 1708:9       1535:5, 1535:22,           1679:15, 1734:3
    1704:25, 1705:15,         confirming [1] - 1633:21     1539:5, 1540:3,           contribution [1] - 1711:1
    1716:6, 1727:11,          confounded [1] - 1662:9      1542:15, 1543:25,         contributors [1] -
    1737:21, 1737:23          confounders [1] -            1545:17, 1581:14,          1742:18
   concludes [4] - 1583:12,    1688:13                     1670:24, 1704:16,         Control [3] - 1606:14,
    1612:5, 1640:10,          confounding [3] -            1705:2, 1744:23            1606:20, 1718:2
    1740:23                    1661:6, 1681:21,           consistently [2] -         control [34] - 1531:21,
   concluding [2] -            1732:20                     1557:6, 1736:12            1532:16, 1533:2,
    1615:22, 1732:12          Congressional [1] -         Consortium [1] -            1533:9, 1533:15,
   conclusion [28] -           1718:1                      1613:14                    1533:19, 1534:10,
    1532:13, 1584:6,          connection [23] -           consumer [3] - 1622:6,      1536:7, 1536:12,
    1594:13, 1594:16,          1559:19, 1560:8,            1622:14, 1622:18           1537:18, 1538:5,
    1616:20, 1624:3,           1579:19, 1584:15,          contact [1] - 1565:2        1546:23, 1551:25,
    1624:6, 1624:7, 1627:4,    1591:23, 1618:7,           contain [6] - 1531:6,       1553:8, 1553:10,
    1632:4, 1635:12,           1620:18, 1623:18,           1649:16, 1650:2,           1553:13, 1600:8,
    1648:11, 1648:17,          1631:3, 1633:12,            1650:11, 1653:5, 1653:8    1613:9, 1616:11,
    1654:19, 1656:18,          1635:7, 1635:20,           contained [3] - 1619:21,    1623:7, 1643:23,
    1663:7, 1684:24,           1654:20, 1656:8,            1651:23, 1741:17           1645:24, 1646:3,
    1685:2, 1705:1,            1667:20, 1671:15,          containing [1] - 1653:2     1646:15, 1648:13,
    1706:18, 1709:5,           1671:19, 1671:25,          contains [1] - 1550:20      1658:7, 1660:10,
    1713:5, 1725:8, 1725:9,    1706:2, 1717:23,           content [1] - 1742:4        1660:12, 1660:14,
    1725:10, 1732:5,           1722:17, 1737:16,          context [3] - 1587:6,       1661:3, 1678:9, 1684:7,
    1732:11, 1736:17           1743:15                     1608:18, 1608:19           1699:24, 1711:15
   conclusions [12] -         consensus [7] - 1600:21,    continue [5] - 1525:9,     control-studies [2] -
    1534:17, 1534:23,          1691:5, 1691:15,            1546:6, 1546:8,            1660:12, 1660:14
    1537:11, 1540:1,           1691:21, 1696:9,            1568:16, 1589:9           controls [1] - 1623:5
    1618:15, 1621:19,          1696:10, 1741:21           Continued [4] - 1572:14,   conversation [1] -
    1686:13, 1686:14,         consider [22] - 1531:15,     1625:17, 1626:8, 1692:5    1741:18
    1734:13, 1735:10,          1532:16, 1538:2,           continued [3] - 1517:22,   convince [1] - 1545:14
    1735:19, 1735:21           1538:11, 1538:23,           1635:16, 1694:16          convincing [2] -
   conclusive [2] - 1619:8,    1556:22, 1557:9,           continues [1] - 1605:24     1581:16, 1622:2
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 243 of 279 PageID:
                                  103901

                                                                                                   1759
   copies [1] - 1717:16        1613:20, 1615:17,    1728:9, 1729:25,            1706:4, 1716:19,
   copy [4] - 1597:17,         1616:8, 1616:15,     1732:9, 1733:1, 1733:6,     1716:23, 1717:16,
    1656:3, 1712:11, 1717:8    1616:22, 1617:1,     1733:9, 1733:14,            1718:18, 1720:10,
   Copyright [1] - 1717:20     1617:20, 1618:5,     1733:19, 1733:24,           1722:15, 1724:6,
   cord [1] - 1528:7           1618:17, 1620:23,    1734:18, 1734:23,           1725:18, 1727:10,
   cornstarch [4] - 1651:24,   1621:4, 1621:21,     1735:7, 1737:10,            1728:1, 1731:24,
    1652:4, 1652:21,           1621:24, 1622:3,     1737:13, 1738:11,           1732:23, 1737:7,
    1669:19                    1624:8, 1626:18,     1740:9, 1741:5,             1737:22, 1738:13,
   cornstarch-dusted [1] -     1626:21, 1627:6,     1741:12, 1742:6,            1738:17, 1740:4,
    1669:19                    1628:3, 1628:18,     1742:19                     1742:14
   corporate [1] - 1729:19     1628:21, 1628:25,   correct [62] - 1576:9,      counsel's [1] - 1731:14
   Correct [211] - 1573:13,    1629:10, 1630:2,     1576:11, 1577:25,          count [1] - 1670:15
    1573:15, 1573:22,          1630:6, 1630:11,     1578:9, 1579:6,            counted [1] - 1695:19
    1574:25, 1577:5,           1630:15, 1634:18,    1579:19, 1581:2,           counter [1] - 1576:24
    1577:18, 1578:14,          1635:7, 1635:11,     1581:6, 1582:14,           couple [8] - 1533:6,
    1581:1, 1581:19,           1635:17, 1637:14,    1584:14, 1585:22,           1591:8, 1595:18,
    1582:18, 1582:21,          1637:17, 1638:14,    1586:22, 1588:19,           1693:6, 1693:8,
    1582:25, 1583:5,           1640:25, 1641:11,    1589:25, 1591:18,           1699:14, 1731:25,
    1583:11, 1584:4,           1641:20, 1642:4,     1595:14, 1596:13,           1734:11
    1584:8, 1584:13,           1642:8, 1642:12,     1596:22, 1597:2,           course [13] - 1520:21,
    1584:21, 1585:2,           1645:15, 1645:18,    1604:9, 1607:10,            1523:22, 1524:22,
    1585:11, 1586:5,           1645:22, 1646:22,    1608:15, 1609:3,            1577:3, 1586:12,
    1586:8, 1586:12,           1648:7, 1648:19,     1609:4, 1611:19,            1591:11, 1594:14,
    1587:1, 1587:23,           1648:23, 1649:1,     1612:8, 1616:1,             1604:16, 1617:16,
    1588:2, 1588:23,           1649:10, 1649:17,    1616:11, 1625:3,            1624:10, 1655:23,
    1589:4, 1589:8,            1649:21, 1650:3,     1635:8, 1641:1,             1703:24, 1716:12
    1589:20, 1590:4,           1650:14, 1651:2,     1641:12, 1650:15,          courses [1] - 1596:18
    1590:9, 1590:15,           1651:11, 1651:20,    1651:12, 1651:21,          COURT [76] - 1517:1,
    1591:25, 1592:4,           1652:1, 1653:2,      1653:17, 1657:24,           1517:25, 1519:5,
    1592:20, 1593:1,           1653:16, 1653:25,    1658:5, 1659:21,            1524:11, 1524:16,
    1593:4, 1593:7,            1654:10, 1655:25,    1660:10, 1662:3,            1524:20, 1525:7,
    1593:12, 1593:19,          1656:8, 1656:13,     1666:20, 1666:25,           1526:14, 1532:24,
    1594:2, 1594:6,            1656:16, 1657:10,    1672:9, 1677:17,            1540:19, 1540:23,
    1594:15, 1594:19,          1657:20, 1658:15,    1680:25, 1681:12,           1541:2, 1541:16,
    1595:10, 1595:24,          1658:20, 1659:2,     1683:10, 1689:7,            1544:2, 1544:14,
    1596:12, 1596:15,          1659:6, 1659:20,     1691:19, 1693:12,           1544:20, 1545:8,
    1596:19, 1597:1,           1659:24, 1660:4,     1695:16, 1714:14,           1545:16, 1546:6,
    1597:4, 1597:9,            1660:9, 1660:13,     1717:21, 1724:19,           1563:20, 1563:24,
    1597:23, 1598:7,           1660:15, 1664:24,    1728:7, 1729:22,            1564:16, 1564:19,
    1598:11, 1598:18,          1665:14, 1666:13,    1733:2, 1733:20,            1565:5, 1565:10,
    1598:21, 1599:5,           1667:16, 1669:19,    1734:14, 1734:24,           1572:9, 1573:2, 1574:9,
    1599:11, 1599:16,          1669:22, 1669:25,    1738:9                      1575:10, 1576:2,
    1599:25, 1600:24,          1671:16, 1674:9,    correctly [1] - 1718:25      1577:10, 1578:23,
    1601:6, 1602:4,            1675:1, 1676:25,    correlation [1] - 1672:10    1580:20, 1594:24,
    1602:21, 1603:1,           1677:3, 1677:21,    Cory [1] - 1710:12           1595:2, 1625:12,
    1604:3, 1604:8,            1677:25, 1680:19,   cosmetic [4] - 1623:19,      1626:4, 1627:20,
    1604:19, 1604:24,          1680:24, 1682:2,     1661:19, 1682:23,           1642:23, 1649:12,
    1605:6, 1605:12,           1683:9, 1683:19,     1707:11                     1668:24, 1675:6,
    1605:16, 1605:21,          1686:5, 1687:24,    Council [2] - 1518:6,        1675:19, 1678:21,
    1606:2, 1606:16,           1688:16, 1690:17,    1523:6                      1691:10, 1692:1,
    1606:24, 1607:4,           1691:22, 1699:6,    counsel [24] - 1596:24,      1693:2, 1693:6,
    1607:9, 1608:14,           1714:13, 1727:1,     1626:16, 1636:23,           1693:14, 1693:19,
    1608:25, 1612:18,          1727:6, 1727:14,     1642:24, 1677:12,           1694:2, 1694:10,
                               1727:23, 1728:6,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 244 of 279 PageID:
                                  103902

                                                                                                         1760
    1694:16, 1694:21,          CROSS [2] - 1573:6,          1682:21, 1683:11,         defendants [1] - 1559:1
    1694:24, 1695:3,            1626:8                      1686:17, 1686:18,         defense [1] - 1569:8
    1695:6, 1695:10,           CROSS-EXAMINATION            1688:9, 1690:22,          define [1] - 1547:10
    1695:13, 1695:18,           [2] - 1573:6, 1626:8        1699:15, 1704:22,         definitely [1] - 1602:3
    1697:6, 1716:23,           CRR [1] - 1517:24            1705:15, 1707:25,         degree [3] - 1519:24,
    1717:8, 1717:12,           culture [1] - 1649:7         1708:25, 1723:9,           1572:4, 1714:19
    1717:19, 1717:22,          current [7] - 1639:16,       1727:14, 1727:17,         degrees [1] - 1671:1
    1720:22, 1722:11,           1689:22, 1704:14,           1727:18, 1732:17,         demonstrate [4] -
    1722:25, 1723:5,            1714:8, 1718:7,             1736:5, 1736:9             1543:9, 1581:16,
    1723:14, 1724:1,            1718:10, 1720:24           date [20] - 1575:18,        1666:17, 1670:18
    1725:14, 1734:5,           curriculum [2] - 1521:12,    1598:2, 1610:20,          demonstrated [6] -
    1734:9, 1745:9              1521:16                     1611:14, 1611:18,          1542:22, 1544:11,
   court [4] - 1519:3,         curtailed [1] - 1638:12      1611:24, 1612:1,           1561:5, 1600:6,
    1680:11, 1684:12,          cut [2] - 1525:4, 1636:12    1612:10, 1615:5,           1600:11, 1703:23
    1745:12                    cut-and-paste [1] -          1615:8, 1617:14,          demonstrates [1] -
   Court [22] - 1519:8,         1636:12                     1676:1, 1702:13,           1621:17
    1519:19, 1529:21,          cycle [10] - 1550:16,        1709:3, 1709:13,          demonstration [1] -
    1532:21, 1539:1,            1550:18, 1554:9,            1724:8, 1724:17,           1562:1
    1542:8, 1550:13,            1561:8, 1561:10,            1727:16, 1740:9, 1741:1   denying [2] - 1619:4,
    1626:17, 1628:12,           1561:11, 1562:2,           dates [1] - 1658:22         1619:19
    1631:3, 1632:12,            1562:3, 1562:12,           DAUBERT [1] - 1517:4       department [4] - 1525:4,
    1634:25, 1635:22,           1568:17                    days [1] - 1525:6           1575:20, 1576:7, 1724:3
    1636:25, 1638:7,           cyst [1] - 1550:22          dead [1] - 1670:6          Department [1] - 1575:4
    1638:25, 1640:23,          cysts [1] - 1552:10         deal [2] - 1663:24,        dependent [1] - 1653:1
    1642:16, 1674:14,          cytokines [6] - 1540:16,     1664:2                    depicted [1] - 1567:19
    1690:25, 1691:22,           1551:20, 1553:1,           deals [3] - 1583:9,        depose [2] - 1722:4,
    1735:23                     1568:4, 1570:7, 1570:15     1607:22, 1669:14           1722:9
   Court's [1] - 1543:23                                   dealt [1] - 1523:13        deposited [1] - 1667:8
   COURTHOUSE [1] -                        D               death [3] - 1568:14,       deposition [40] -
    1517:7                                                  1568:17, 1568:18           1574:11, 1575:19,
                               D.C [2] - 1517:17, 1518:6
   courtroom [2] - 1592:15,                                debulking [1] - 1526:10     1576:4, 1577:11,
                               daily [6] - 1562:19,
    1639:16                                                decade [4] - 1528:20,       1578:11, 1578:24,
                                1563:6, 1608:3,
   cover [5] - 1587:2,                                      1546:1, 1587:12, 1590:9    1580:9, 1580:15,
                                1639:10, 1655:13,
    1587:4, 1590:3,                                        decades [9] - 1531:21,      1597:22, 1617:23,
                                1720:3
    1590:13, 1739:10                                        1542:25, 1550:9,           1627:21, 1627:23,
                               damage [2] - 1567:25,
   Cox-2 [1] - 1641:18                                      1578:9, 1596:14,           1650:8, 1675:13,
                                1568:11
   Cramer [2] - 1699:25,                                    1600:6, 1604:5,            1675:15, 1675:20,
                               dandelion [1] - 1525:23
    1719:23                                                 1654:16, 1668:5            1675:24, 1676:11,
                               Daniel [2] - 1519:9,
   create [4] - 1557:16,                                   decision [5] - 1532:12,     1676:13, 1677:5,
                                1746:7
    1557:17, 1637:5, 1654:5                                 1612:20, 1681:8,           1677:8, 1677:17,
                               DANIEL [4] - 1519:11,
   created [3] - 1568:5,                                    1696:17, 1726:2            1677:19, 1678:3,
                                1573:4, 1626:6, 1693:4
    1646:21, 1730:8                                        decision-making [4] -       1678:22, 1680:5,
                               data [43] - 1530:10,
   creating [1] - 1647:6                                    1612:20, 1681:8,           1690:15, 1691:11,
                                1532:9, 1532:22,
   credit [1] - 1573:10                                     1696:17, 1726:2            1691:12, 1715:23,
                                1536:10, 1543:23,
   criteria [3] - 1521:18,                                 decisions [1] - 1709:14     1721:16, 1721:23,
                                1581:13, 1581:14,
    1521:22, 1732:13                                       deck [1] - 1636:3           1722:5, 1726:9,
                                1582:2, 1612:10,
   critical [1] - 1545:11                                  declared [1] - 1623:13      1726:17, 1726:19,
                                1612:14, 1613:6,
   criticisms [2] - 1621:24,                               declined [1] - 1600:20      1730:2, 1730:4,
                                1617:18, 1618:15,
    1622:8                                                 decreased [2] - 1526:2,     1731:12, 1742:9
                                1619:8, 1619:11,
   critique [2] - 1622:23,                                  1736:13                   depth [2] - 1594:12,
                                1620:4, 1633:20,
    1623:3                                                 dedicated [1] - 1596:2      1624:25
                                1656:17, 1676:22,
   Cross [1] - 1746:6                                      Defendant [2] - 1517:21,   DEPUTY [7] - 1519:4,
                                1679:4, 1681:17,
   cross [1] - 1572:10                                      1518:6                     1572:12, 1573:1,
                                1682:2, 1682:8,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 245 of 279 PageID:
                                  103903

                                                                                                           1761
    1625:15, 1626:3,           develops [5] - 1548:5,       1624:15, 1625:3,            1632:11, 1632:18,
    1692:3, 1693:1              1566:20, 1627:13,           1627:6, 1691:2              1632:22, 1633:9,
   dermal [1] - 1565:2          1627:25, 1674:20           disappointed [1] -           1697:11
   describe [5] - 1523:19,     devoted [2] - 1520:15,       1705:22                    diseases [4] - 1587:11,
    1523:21, 1529:21,           1522:8                     disappointing [1] -          1607:18, 1607:21,
    1532:21, 1559:4            diagnose [1] - 1526:4        1617:12                     1662:7
   described [4] - 1527:19,    diagnosed [2] - 1573:12,    disciplines [1] - 1718:4    dissect [2] - 1571:19,
    1531:10, 1569:6,            1575:12                    disclosed [4] - 1716:22,     1659:9
    1670:22                    diagnosis [1] - 1525:17      1718:13, 1721:16,          distant [1] - 1713:22
   describes [3] - 1567:6,     diagram [3] - 1567:22,       1721:19                    Distinguished [1] -
    1567:22, 1604:10            1570:5, 1570:12            discomfort [1] - 1600:16     1520:11
   describing [4] - 1523:15,   difference [5] - 1541:16,   discouraging [1] -          distress [1] - 1566:21
    1527:7, 1541:25,            1622:16, 1693:20,           1701:24                    distributes [1] - 1601:13
    1729:14                     1695:3, 1696:20            discuss [5] - 1577:21,      DISTRICT [2] - 1517:1,
   description [3] - 1535:5,   differences [4] -            1578:1, 1642:18,            1517:1
    1583:22, 1583:24            1540:25, 1696:14,           1701:22, 1733:4            division [1] - 1525:1
   design [2] - 1622:3,         1696:16, 1696:18           discussed [15] -            DNA [3] - 1568:10,
    1682:18                    different [17] - 1527:2,     1605:16, 1618:19,           1581:11, 1581:12
   designed [3] - 1623:8,       1528:5, 1540:24,            1654:4, 1700:6,            doctor [10] - 1564:3,
    1623:9, 1679:4              1541:1, 1549:6, 1557:1,     1701:12, 1703:20,           1565:12, 1570:21,
   despite [1] - 1600:5         1562:2, 1567:17,            1703:22, 1703:25,           1573:10, 1581:22,
   detail [1] - 1531:13         1605:24, 1620:24,           1709:18, 1711:4,            1591:17, 1614:19,
   details [1] - 1620:15        1624:4, 1626:19,            1717:1, 1735:16,            1656:6, 1669:19, 1713:1
   detect [1] - 1591:21         1704:4, 1706:23,            1737:7, 1737:22,           Doctor [74] - 1520:15,
   detection [3] - 1584:20,     1718:13, 1720:19            1741:10                     1537:7, 1546:8, 1554:2,
    1584:22, 1585:1            differently [1] - 1541:8    discusses [2] - 1629:23,     1564:15, 1567:18,
   determination [1] -         difficult [2] - 1526:4,      1706:13                     1569:25, 1571:25,
    1612:22                     1587:23                    discussing [1] - 1628:15     1572:7, 1572:11,
   determine [5] - 1647:17,    Direct [1] - 1746:6         discussion [25] -            1575:18, 1576:5,
    1719:15, 1736:2,           DIRECT [1] - 1519:15         1534:24, 1570:2,            1584:16, 1585:23,
    1741:9, 1741:23            direct [16] - 1535:1,        1584:3, 1589:3,             1587:13, 1587:20,
   determined [1] - 1623:23     1535:7, 1560:7,             1598:23, 1599:2,            1589:25, 1590:17,
   determines [1] - 1674:23     1581:11, 1600:7,            1610:21, 1613:6,            1592:13, 1595:6,
   develop [6] - 1524:8,        1611:13, 1629:3,            1638:1, 1638:2,             1599:22, 1601:16,
    1528:25, 1548:6,            1637:20, 1656:2,            1640:15, 1640:18,           1602:17, 1605:10,
    1590:10, 1654:25,           1656:10, 1704:18,           1642:13, 1642:18,           1606:19, 1607:16,
    1673:23                     1711:3, 1715:18,            1642:21, 1647:2,            1608:1, 1609:10,
   developed [2] - 1575:9,      1718:20, 1722:7,            1647:16, 1678:25,           1609:15, 1610:1,
    1654:17                     1731:23                     1706:17, 1735:15,           1611:14, 1614:13,
   developing [14] -           directed [9] - 1634:21,      1735:24, 1736:5,            1616:5, 1617:5,
    1525:13, 1530:11,           1700:21, 1701:4,            1737:6, 1739:14,            1617:15, 1618:4,
    1537:13, 1542:13,           1707:21, 1708:15,           1741:15                     1620:22, 1624:3,
    1548:13, 1549:21,           1710:3, 1711:10,           discussions [2] - 1638:8,    1632:9, 1635:13,
    1550:17, 1552:3,            1713:6, 1713:16             1736:25                     1639:3, 1639:25,
    1552:20, 1568:13,          direction [2] - 1562:14,    Disease [3] - 1606:13,       1645:20, 1649:15,
    1640:16, 1650:19,           1706:23                     1606:20, 1718:2             1650:17, 1651:22,
    1650:24, 1679:21           directions [1] - 1707:7     disease [18] - 1525:14,      1653:18, 1655:9,
   development [10] -          director [5] - 1520:7,       1525:18, 1528:17,           1655:22, 1656:19,
    1540:11, 1543:2,            1520:12, 1521:24,           1528:21, 1552:13,           1664:22, 1666:11,
    1569:4, 1581:17,            1524:25, 1525:1             1552:18, 1552:20,           1667:12, 1667:18,
    1588:12, 1588:14,          disagree [9] - 1569:11,      1555:15, 1568:1,            1672:6, 1672:15,
    1631:16, 1632:6,            1600:25, 1602:4,            1569:15, 1586:1,            1673:10, 1674:3,
    1634:13, 1682:24            1624:7, 1624:9,             1600:15, 1632:8,            1675:14, 1675:24,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 246 of 279 PageID:
                                  103904

                                                                                                        1762
    1680:13, 1681:23,          1649:23, 1651:3,           1708:21, 1710:23,          1561:10, 1565:19,
    1683:15, 1684:4,           1651:4, 1651:5,            1711:3, 1713:19,           1565:20, 1568:18,
    1685:19, 1688:22,          1651:19, 1682:19,          1715:22, 1718:19,          1584:20, 1584:22,
    1697:19, 1704:12,          1688:2, 1703:9,            1719:1, 1721:8, 1723:2,    1585:1, 1594:1,
    1725:18, 1727:4,           1703:17, 1704:19           1723:13, 1723:15,          1708:18, 1708:25
    1729:22, 1732:1,          dose-response [23] -        1724:9, 1724:14,          ease [2] - 1711:23,
    1737:8, 1742:13            1534:12, 1534:13,          1730:3, 1730:7,            1719:9
   doctors [2] - 1596:2,       1535:3, 1538:2, 1538:6,    1730:11, 1730:22,         easier [2] - 1565:23,
    1604:17                    1538:7, 1538:12,           1730:23, 1731:3,           1654:9
   document [24] -             1538:16, 1543:7,           1731:7, 1734:8,           easily [2] - 1707:8,
    1587:20, 1588:9,           1543:9, 1543:10,           1734:13, 1734:21,          1707:10
    1589:7, 1589:19,           1613:25, 1614:6,           1742:16, 1742:19,         EAST [1] - 1517:7
    1590:3, 1590:14,           1615:7, 1615:17,           1743:4, 1743:21,          easy [1] - 1686:15
    1599:19, 1609:11,          1623:24, 1624:2,           1743:25, 1744:3, 1744:7   edited [1] - 1556:23
    1610:3, 1610:22,           1624:4, 1624:8, 1651:3,   draft [4] - 1725:22,       editorial [1] - 1741:4
    1611:23, 1612:4,           1682:19, 1703:9,           1727:4, 1727:9, 1733:9    education [2] - 1596:18,
    1615:22, 1617:5,           1704:19                   drain [1] - 1566:22         1604:13
    1618:17, 1619:23,         douche [1] - 1600:18       drawing [1] - 1527:14      educational [1] -
    1620:4, 1620:10,          down [15] - 1549:1,        DRINKER [1] - 1517:15       1597:10
    1620:16, 1620:18,          1557:1, 1568:8,           Drug [1] - 1619:24         Eeles [1] - 1556:23
    1716:13, 1718:5,           1572:11, 1610:25,         drugs [3] - 1529:11,       effect [7] - 1647:13,
    1727:20, 1739:4            1664:10, 1664:14,          1638:18, 1667:7            1647:18, 1648:6,
   documentation [2] -         1664:16, 1667:6,          drugstore [1] - 1592:3      1682:22, 1687:13,
    1618:9, 1620:13            1669:5, 1669:9, 1671:1,   due [8] - 1534:25,          1708:7, 1727:13
   documented [2] -            1679:19, 1745:9            1535:6, 1662:11,          effort [6] - 1590:7,
    1648:2, 1744:12           downloaded [1] -            1682:18, 1687:10,          1590:24, 1591:2,
   done [25] - 1533:20,        1606:10                    1704:17, 1704:22,          1591:24, 1629:17,
    1535:14, 1558:21,         Dr [86] - 1519:9,           1709:6                     1710:5
    1599:13, 1602:11,          1519:17, 1531:10,         Duke [4] - 1520:3,         efforts [2] - 1608:21,
    1602:12, 1642:7,           1533:25, 1542:3,           1520:6, 1520:9, 1524:25    1721:17
    1645:17, 1656:21,          1547:8, 1557:9, 1558:2,   duly [1] - 1519:12         effusion [1] - 1566:18
    1657:16, 1669:18,          1558:16, 1563:9,          duration [6] - 1534:14,    effusions [2] - 1655:6,
    1684:6, 1688:23,           1567:2, 1573:8, 1574:3,    1538:10, 1538:15,          1655:14
    1690:4, 1702:2,            1574:10, 1574:17,          1543:11, 1688:2,          egg [4] - 1550:25,
    1721:21, 1722:5,           1577:17, 1578:5,           1704:19                    1551:15, 1561:12,
    1722:6, 1722:14,           1578:16, 1579:21,         Durham [1] - 1520:4         1561:15
    1723:6, 1725:6,            1580:12, 1580:14,         during [9] - 1520:12,      Egli [1] - 1667:5
    1732:12, 1732:25,          1582:10, 1586:10,          1545:8, 1553:16,          eight [4] - 1557:17,
    1734:22, 1745:10           1586:19, 1591:10,          1554:9, 1561:7,            1557:20, 1557:21,
   door [2] - 1559:12,         1592:8, 1593:4, 1593:9,    1581:25, 1602:24,          1557:25
    1716:11                    1593:11, 1593:17,          1637:20, 1745:5           either [4] - 1528:21,
   dose [34] - 1534:12,        1593:21, 1594:1,          dust [1] - 1623:4           1564:24, 1706:23,
    1534:13, 1535:3,           1594:5, 1594:8, 1595:7,   dusted [1] - 1669:19        1729:21
    1538:2, 1538:6, 1538:7,    1595:13, 1595:23,         dusting [1] - 1672:20      elements [1] - 1521:22
    1538:8, 1538:12,           1597:21, 1599:24,         dusts [1] - 1623:7         elevated [3] - 1633:20,
    1538:16, 1539:8,           1602:1, 1602:6,           duties [1] - 1521:7         1644:22, 1685:25
    1541:12, 1543:7,           1604:17, 1611:2,          duty [1] - 1721:22         elicit [2] - 1621:2,
    1543:9, 1543:10,           1615:9, 1626:10,          dying [1] - 1527:7          1621:12
    1613:25, 1614:6,           1627:12, 1649:10,         dysfunction [1] -          elicits [1] - 1531:4
    1615:7, 1615:17,           1663:12, 1667:19,          1662:10                   ELMO [3] - 1629:12,
    1623:24, 1624:2,           1675:16, 1690:23,
                                                                                     1711:24, 1712:15
    1624:4, 1624:8,            1693:9, 1695:25,                       E             elucidated [2] - 1734:18,
    1624:12, 1639:21,          1699:1, 1702:7, 1705:6,
                                                         early [11] - 1526:4,        1744:18
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 247 of 279 PageID:
                                  103905

                                                                                                           1763
   emailed [1] - 1742:10        1621:11, 1630:22            equivalent [2] - 1696:6,     1551:24, 1552:23,
   embedded [4] - 1554:19,     environmental [3] -           1705:20                     1564:22, 1565:16,
    1554:20, 1738:4, 1738:6     1562:20, 1581:17,           equivocal [1] - 1685:1       1566:9, 1567:15,
   embellish [1] - 1529:24      1582:6                      error [1] - 1647:9           1571:20, 1592:11,
   embodied [1] - 1564:8       EOC [5] - 1704:21,           errors [2] - 1581:10,        1609:21, 1609:24,
   embryo [1] - 1551:4          1709:20, 1710:4,             1686:12                     1610:6, 1610:10,
   emphasizes [1] - 1726:2      1710:5, 1710:21             especially [2] - 1549:17,    1610:16, 1612:6,
   employ [2] - 1735:18,       epidemic [1] - 1549:23        1566:4                      1612:16, 1612:22,
    1736:22                    epidemiologic [11] -         ESQUIRE [10] - 1517:11,      1614:23, 1615:23,
   encourage [3] - 1590:11,     1530:7, 1530:14,             1517:11, 1517:13,           1616:19, 1616:25,
    1591:15, 1702:2             1531:19, 1532:9,             1517:15, 1517:16,           1617:2, 1617:3, 1617:4,
   encourages [1] -             1532:15, 1542:11,            1517:17, 1517:19,           1619:9, 1620:5,
    1591:20                     1542:16, 1543:22,            1517:19, 1517:21,           1623:24, 1627:15,
   encouraging [2] -            1581:15, 1631:4, 1688:9      1518:6                      1627:16, 1637:24,
    1583:14, 1589:9            epidemiological [8] -        ESQUIRES [7] - 1517:10,      1639:15, 1639:16,
   end [12] - 1527:7,           1631:24, 1681:22,            1517:12, 1517:15,           1643:20, 1665:10,
    1545:18, 1547:20,           1684:22, 1689:23,            1517:17, 1517:18,           1665:13, 1665:17,
    1578:17, 1615:13,           1714:9, 1727:13,             1517:20, 1518:5             1665:18, 1674:17,
    1645:23, 1693:10,           1732:5, 1732:18             essentially [1] - 1524:17    1677:13, 1678:6,
    1695:14, 1696:8,           epidemiology [13] -          establish [3] - 1686:16,     1678:13, 1684:24,
    1711:11, 1720:7, 1731:2     1552:18, 1555:7,             1689:23, 1714:9             1686:6, 1688:2,
   endeavored [1] -             1571:15, 1623:20,           established [19] -           1689:23, 1694:18,
    1651:18                     1623:24, 1624:8,             1545:22, 1546:1,            1696:22, 1697:2,
   endeavoring [1] -            1624:18, 1633:11,            1546:3, 1547:17,            1697:14, 1704:20,
    1591:12                     1652:10, 1655:24,            1599:10, 1601:14,           1706:22, 1714:9,
   endometrial [5] - 1524:6,    1676:8, 1735:1, 1735:21      1601:19, 1602:9,            1718:23, 1719:15,
    1524:9, 1546:20,           epithelial [43] - 1523:18,    1625:2, 1625:6, 1627:6,     1721:9, 1725:4, 1732:6,
    1549:12, 1642:1             1527:13, 1527:20,            1628:9, 1639:2, 1644:6,     1737:2, 1737:5,
   endometrioid [4] -           1528:3, 1528:10,             1644:12, 1644:17,           1737:23, 1738:3,
    1528:13, 1539:24,           1528:16, 1528:17,            1645:12, 1711:19,           1740:9, 1740:24,
    1556:8, 1556:15             1529:3, 1529:15,             1713:12                     1741:22, 1743:6
   endometriosis [7] -          1529:18, 1530:4,            Ethics [1] - 1523:4         evidence-based [1] -
    1549:20, 1555:14,           1530:5, 1530:11,            ethnicity [1] - 1557:22      1532:12
    1569:15, 1586:1,            1534:6, 1534:19,            Etiology [1] - 1709:20      evidenced [1] - 1562:16
    1606:1, 1607:4, 1697:10     1537:23, 1539:18,           etiology [4] - 1555:6,      evolving [1] - 1715:12
   endothelial [1] - 1568:22    1539:20, 1539:23,            1632:17, 1638:20,          Evolving [1] - 1716:5
   endowed [1] - 1520:11        1540:17, 1542:13,            1709:24                    exact [1] - 1623:5
   energy [1] - 1522:9          1544:1, 1549:22,            evaluate [5] - 1557:18,     exactly [10] - 1591:5,
   engaging [1] - 1721:21       1551:23, 1554:8,             1593:13, 1639:16,           1594:3, 1633:10,
   England [9] - 1567:10,       1555:17, 1556:6,             1731:18, 1741:21            1694:5, 1694:6,
    1582:16, 1582:17,           1556:9, 1556:10,            evaluated [1] - 1645:23      1722:24, 1726:4,
    1585:6, 1585:14,            1558:7, 1569:7, 1569:9,     evaluating [3] - 1555:20,    1726:7, 1727:3, 1735:17
    1585:20, 1700:18,           1570:13, 1570:19,            1614:18, 1620:14           EXAMINATION [6] -
    1700:22, 1738:24            1572:1, 1581:5,             evaluation [5] - 1612:9,     1519:15, 1573:6,
   enjoyable [1] - 1521:3       1614:11, 1629:18,            1612:12, 1620:16,           1626:8, 1695:23,
   enrolled [1] - 1663:15       1634:12, 1681:20,            1656:11, 1686:19            1725:16, 1743:2
   enter [1] - 1713:21          1697:15, 1705:10,           event [3] - 1551:6,         examination [6] -
                                1708:3                       1710:1                      1560:20, 1629:4,
   entering [1] - 1562:21
                               Epithelial [1] - 1630:23     events [3] - 1714:25,        1637:20, 1669:12,
   entire [3] - 1525:23,
                               epithelium [7] - 1527:16,     1734:17, 1744:17            1669:18, 1685:1
    1599:19, 1653:3
                                1551:18, 1552:6,            eventually [1] - 1675:21    examine [2] - 1684:19,
   ENTITLED [1] - 1747:9
                                1554:21, 1567:24,           evidence [68] - 1532:12,     1684:21
   entitled [6] - 1582:20,
                                1570:6, 1570:18              1545:21, 1546:16,          example [6] - 1586:2,
    1587:9, 1588:4, 1598:6,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 248 of 279 PageID:
                                  103906

                                                                                                          1764
    1589:10, 1651:23,          experimentation [2] -        1712:8, 1719:11,           1605:19, 1633:15,
    1653:2, 1671:18, 1687:9     1546:9, 1546:11             1719:17, 1727:12,          1682:10, 1710:18,
   examples [2] - 1533:6,      experiments [8] -            1732:19, 1735:22           1716:1, 1716:10,
    1565:19                     1546:12, 1546:15,          extensive [4] - 1526:12,    1717:6, 1738:14,
   exams [1] - 1558:22          1546:21, 1560:17,           1526:18, 1530:1,           1740:1, 1744:22
   excellence [1] - 1604:11     1561:21, 1670:14,           1531:20                   Factors [1] - 1719:4
   excellent [2] - 1520:21,     1670:16, 1737:2            extent [1] - 1716:19       factors [86] - 1522:4,
    1520:24                    expert [14] - 1592:18,      external [2] - 1666:18,     1542:8, 1545:20,
   excluded [2] - 1679:22,      1592:21, 1594:23,           1671:8                     1547:17, 1547:18,
    1732:21                     1594:24, 1595:7,           externally [2] - 1666:1,    1548:9, 1548:17,
   excluding [1] - 1678:25      1602:7, 1613:24,            1666:12                    1548:24, 1549:9,
   excuse [1] - 1700:8          1618:8, 1620:23,           extrapolating [1] -         1551:20, 1552:2,
   excused [1] - 1745:11        1646:18, 1677:20,           1694:19                    1553:3, 1553:7, 1555:6,
   executed [1] - 1679:4        1700:24, 1723:8,                                       1555:8, 1555:11,
   executive [1] - 1597:4       1729:24                                F               1555:12, 1556:2,
   Executive [2] - 1599:23,    expert's [1] - 1730:12                                  1556:3, 1556:9, 1557:2,
                                                           facing [1] - 1597:21
    1600:22                    expertise [2] - 1519:20,                                1557:10, 1557:15,
                                                           fact [47] - 1535:23,
   Exhibit [10] - 1533:23,      1519:22                                                1557:16, 1557:17,
                                                            1575:18, 1578:11,
    1567:7, 1630:20,           experts [3] - 1569:8,                                   1557:19, 1557:21,
                                                            1582:13, 1586:3,
    1689:11, 1704:7,            1623:13, 1716:21                                       1557:25, 1560:3,
                                                            1587:6, 1592:18,
    1704:8, 1709:16,           explain [8] - 1541:14,                                  1568:21, 1568:22,
                                                            1599:14, 1602:23,
    1711:9, 1711:25,            1544:6, 1554:3, 1554:9,                                1570:16, 1584:3,
                                                            1603:4, 1604:7,
    1730:21                     1618:6, 1693:15,                                       1584:5, 1585:7,
                                                            1607:11, 1609:2,
   exhibit [5] - 1683:23,       1735:23, 1739:7                                        1585:17, 1586:4,
                                                            1613:23, 1616:10,
    1689:8, 1712:24,           explaining [4] - 1543:25,                               1588:5, 1588:7, 1588:8,
                                                            1620:22, 1625:1,
    1718:10, 1718:17            1644:9, 1644:16, 1661:4                                1588:12, 1588:18,
                                                            1626:16, 1630:4,
   exhibits [1] - 1580:7       explains [1] - 1631:10                                  1589:2, 1590:16,
                                                            1630:10, 1630:17,
   exist [1] - 1705:21         explanation [1] -                                       1591:25, 1592:1,
                                                            1634:3, 1640:4, 1665:1,
   existence [3] - 1681:18,     1550:10                                                1597:8, 1597:23,
                                                            1666:16, 1671:8,
    1682:1, 1708:1             explanations [1] -                                      1598:6, 1598:13,
                                                            1673:21, 1676:6,
   existing [3] - 1536:6,       1732:20                                                1601:15, 1601:16,
                                                            1677:2, 1677:5, 1679:5,
    1688:12, 1741:11           explicitly [1] - 1681:25                                1601:20, 1604:24,
                                                            1679:19, 1685:9,
   exists [1] - 1650:17        explodes [1] - 1551:9                                   1605:11, 1605:25,
                                                            1690:7, 1698:6,
   expand [3] - 1566:23,       exposed [5] - 1640:17,                                  1606:5, 1606:16,
                                                            1698:20, 1699:6,
    1642:19, 1695:20            1650:18, 1650:23,                                      1606:22, 1609:6,
                                                            1699:21, 1703:12,
                                1673:2, 1713:23                                        1609:22, 1609:23,
   expands [2] - 1527:16,                                   1705:12, 1709:7,
                               exposure [40] - 1530:21,                                1610:6, 1610:10,
    1551:8                                                  1712:10, 1716:11,
                                1530:22, 1542:23,                                      1628:21, 1631:11,
   expect [4] - 1633:6,                                     1721:21, 1735:6,
                                1543:1, 1544:9,                                        1701:5, 1701:6,
    1654:23, 1676:7,                                        1736:11, 1742:17
                                1552:22, 1553:21,                                      1701:11, 1701:13,
    1723:11                                                factor [40] - 1522:3,
                                1555:16, 1563:18,                                      1701:15, 1701:18,
   expectations [1] -                                       1532:9, 1545:11,
                                1565:4, 1581:16,                                       1701:20, 1702:6,
    1521:16                                                 1545:20, 1547:1,
                                1610:11, 1610:17,                                      1715:6, 1716:7, 1718:9,
   expected [5] - 1561:22,                                  1547:9, 1547:10,
                                1612:7, 1612:24,                                       1719:10, 1723:25,
    1632:17, 1634:14,                                       1547:11, 1547:16,
                                1613:7, 1616:20,                                       1738:21, 1739:1,
    1638:20, 1639:5                                         1548:5, 1550:8, 1553:6,
                                1617:1, 1617:19,                                       1739:15, 1739:18,
   experience [2] - 1560:11,                                1553:22, 1553:24,
                                1622:11, 1638:11,                                      1740:2
    1729:18                                                 1555:2, 1555:17,
                                1651:2, 1651:7,                                       facts [1] - 1697:12
   experiment [1] - 1706:20                                 1555:21, 1555:23,
                                1661:19, 1671:15,                                     faculties [1] - 1575:23
   experimental [8] -                                       1556:13, 1556:25,
                                1672:21, 1673:22,                                     faculty [6] - 1520:6,
    1527:3, 1531:3,                                         1557:6, 1558:3, 1558:7,
                                1675:11, 1675:24,                                      1520:9, 1520:24,
    1543:24, 1622:10,                                       1558:12, 1585:15,
                                1676:7, 1681:19,                                       1575:23, 1575:24,
    1666:7, 1689:22,                                        1588:14, 1599:5,
                                1685:1, 1708:2, 1708:8,                                1576:13
    1714:8, 1714:11                                         1601:21, 1605:2,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 249 of 279 PageID:
                                  103907

                                                                                                                1765
   fail [1] - 1687:17            1618:24, 1619:4,              1570:14, 1571:2,              1562:10
   failed [4] - 1581:15,         1619:7, 1619:12,              1571:5, 1696:3, 1696:5      flowing [1] - 1549:3
    1612:1, 1646:23,             1619:14, 1619:17,           field [15] - 1519:19,         fluid [11] - 1526:7,
    1648:20                      1620:3, 1620:4,               1519:22, 1521:1,              1549:12, 1550:20,
   fair [17] - 1530:9,           1620:10, 1620:13,             1521:4, 1522:9,               1551:10, 1551:15,
    1536:14, 1558:19,            1620:17, 1621:19,             1523:13, 1558:17,             1566:17, 1566:19,
    1558:20, 1558:21,            1621:23, 1622:1,              1573:18, 1573:25,             1566:22, 1566:24,
    1573:25, 1575:7,             1622:4, 1622:5,               1580:1, 1581:23,              1654:9, 1654:11
    1583:24, 1595:6,             1622:23, 1623:3,              1587:18, 1595:24,           fluids [1] - 1707:7
    1625:2, 1655:11,             1623:11, 1623:13,             1596:11, 1598:1             fly [2] - 1636:20, 1636:24
    1670:13, 1683:22,            1623:17, 1623:23,           figure [3] - 1569:20,         flying [1] - 1551:9
    1699:23, 1700:25,            1624:17, 1624:23,             1569:24, 1728:15            focus [9] - 1583:2,
    1706:9, 1725:2               1625:3, 1626:14,            filled [1] - 1566:19            1584:20, 1585:1,
   fairly [2] - 1531:20,         1626:17, 1626:20,           final [3] - 1623:3, 1670:2,     1587:12, 1590:8,
    1539:5                       1626:25, 1724:15              1733:12                       1615:9, 1633:16,
   fall [2] - 1528:25,         FDA's [8] - 1618:14,          finally [4] - 1531:5,           1678:16, 1714:20
    1603:17                      1620:15, 1622:9,              1571:25, 1619:14,           focused [3] - 1524:3,
   Fallopian [2] - 1697:4,       1624:3, 1624:7,               1723:17                       1714:6, 1714:12
    1702:8                       1626:23, 1627:3, 1627:8     findings [13] - 1626:24,      focuses [1] - 1714:18
   fallopian [25] - 1528:22,   February [7] - 1574:11,         1632:7, 1638:3, 1640:3,     folding [1] - 1591:4
    1528:23, 1529:3,             1576:3, 1577:11,              1641:14, 1662:8,            folks [11] - 1616:10,
    1530:20, 1535:3,             1578:24, 1627:21,             1676:18, 1676:21,             1639:18, 1654:20,
    1549:4, 1549:15,             1691:12, 1721:23              1682:17, 1695:12,             1660:20, 1661:18,
    1550:23, 1551:2,           feed [1] - 1553:18              1699:13, 1733:17,             1668:13, 1668:15,
    1559:3, 1559:16,           feeding [1] - 1552:1            1734:21                       1684:18, 1720:20,
    1560:24, 1561:15,          fellows [7] - 1520:13,        finish [3] - 1663:10,           1733:22, 1740:7
    1561:23, 1562:5,             1520:23, 1521:8,              1719:24, 1723:20            follicle [6] - 1550:16,
    1562:14, 1563:4,             1521:11, 1521:12,           finished [2] - 1564:16,         1550:19, 1551:1,
    1566:6, 1574:24,             1521:15, 1522:1               1675:6                        1551:8, 1561:11,
    1601:10, 1609:13,          fellowship [6] - 1520:2,      firm [2] - 1594:9, 1729:10      1561:12
    1609:24, 1706:3,             1520:5, 1520:12,            first [17] - 1519:12,         follicular [3] - 1550:20,
    1710:20, 1711:1              1521:23, 1521:24,             1560:17, 1581:24,             1551:10, 1551:15
   familiar [6] - 1604:2,        1524:25                       1586:25, 1587:3,            follow [8] - 1660:25,
    1617:25, 1618:4,           felt [5] - 1534:24, 1540:3,     1613:5, 1615:4,               1675:4, 1680:1, 1693:8,
    1655:9, 1655:23,             1540:9, 1542:10,              1656:20, 1661:5,              1703:7, 1707:6, 1724:2,
    1730:11                      1644:17                       1685:17, 1693:9,              1731:14
   family [10] - 1548:17,      female [5] - 1662:11,           1696:25, 1709:18,           follow-up [4] - 1660:25,
    1548:22, 1576:25,            1673:1, 1673:2,               1710:3, 1716:13,              1680:1, 1703:7, 1724:2
    1585:7, 1586:4,              1706:24, 1707:3               1720:9, 1742:19             followed [6] - 1659:22,
    1588:11, 1598:17,          fertilization [1] - 1551:3    FISHER [1] - 1517:7             1659:23, 1660:1,
    1605:21, 1701:6,           few [12] - 1523:20,           fit [2] - 1557:25, 1643:16      1660:18, 1669:15,
    1739:15                      1531:12, 1564:15,           fits [3] - 1637:1, 1680:10,     1670:12
   far [3] - 1702:13,            1580:9, 1580:15,              1682:15                     following [7] - 1520:5,
    1714:20, 1733:8              1598:10, 1629:18,           five [9] - 1527:5, 1553:8,      1599:24, 1603:5,
   fashion [2] - 1531:11,        1692:1, 1697:20,              1592:13, 1628:20,             1621:1, 1694:11,
    1561:14                      1709:1, 1710:6, 1725:13       1680:16, 1680:22,             1713:24, 1721:23
   fast [1] - 1561:20          fiber [1] - 1652:18             1702:14, 1705:12,           FOLLOWING [1] -
   faster [1] - 1561:22        fibers [7] - 1696:1,            1740:13                       1747:7
   fat [1] - 1603:10             1696:2, 1696:6,             flaws [2] - 1622:3,           follows [3] - 1519:13,
   FDA [38] - 1563:10,           1699:10, 1712:18,             1622:5                        1588:10, 1590:4
    1563:15, 1617:16,            1713:21, 1713:22            float [1] - 1525:24           Food [1] - 1619:23
    1617:17, 1617:23,          fibroblast [1] - 1570:14      FLOM [1] - 1517:17            FOR [1] - 1517:1
    1618:9, 1618:19,           fibrous [6] - 1531:7,         flow [2] - 1562:8,            foreign [2] - 1549:18,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 250 of 279 PageID:
                                  103908

                                                                                                        1766
     1712:20                    1582:11, 1718:22,           1697:15, 1704:15,        greater [2] - 1646:6,
   forest [10] - 1532:20,       1720:14, 1742:24            1704:20, 1704:21,         1709:8
     1532:25, 1533:1,          full [2] - 1686:18,          1704:23, 1705:16,        Greensboro [1] -
     1533:3, 1533:5,            1720:19                     1709:11, 1721:11,         1590:19
     1535:23, 1536:17,         function [2] - 1665:16,      1735:12, 1738:1,         Gross [7] - 1683:14,
     1690:8, 1690:15,           1738:1                      1743:15                   1683:17, 1683:21,
     1699:22                   funded [2] - 1609:3,        GEREL [1] - 1517:12        1684:17, 1687:7,
   forget [1] - 1541:8          1610:5                     germ [2] - 1527:25,        1688:18, 1708:15
   forgot [2] - 1685:13,       funding [3] - 1589:15,       1528:4                   ground [1] - 1671:1
     1686:9                     1731:20, 1732:25           Gertig [8] - 1541:4,      Group [2] - 1732:14,
   forgotten [2] - 1663:17,    FURTHER [1] - 1743:2         1541:5, 1541:7,           1733:5
     1706:8                    future [1] - 1714:20         1659:23, 1660:17,        group [9] - 1522:19,
   form [3] - 1570:5,                                       1705:5, 1705:6            1656:18, 1665:8,
     1575:2, 1716:17                       G               GI [1] - 1526:1            1665:9, 1715:15,
   format [1] - 1723:11                                    giant [1] - 1729:19        1733:22, 1734:2,
                               gap [1] - 1699:19
   formed [4] - 1578:18,                                   girl [1] - 1559:12         1737:15, 1737:21
                               gases [1] - 1707:7
     1578:20, 1579:11,                                     Given [1] - 1688:11       groups [1] - 1672:4
                               Gates [6] - 1541:4,
     1722:16                                               given [14] - 1577:2,      grow [3] - 1529:1,
                                1541:5, 1541:7,
   former [1] - 1602:15                                     1577:3, 1577:13,          1568:16, 1568:19
                                1659:22, 1660:1, 1680:1
   forming [2] - 1603:9,                                    1664:19, 1664:20,        growing [2] - 1525:19,
                               gathering [1] - 1578:10
     1727:21                                                1667:6, 1690:25,          1525:25
                               gene [6] - 1549:8,
   forms [3] - 1575:15,                                     1691:22, 1718:14,        grows [1] - 1527:17
                                1553:1, 1569:19,
     1723:21, 1724:3                                        1721:13, 1727:5,         growth [8] - 1551:19,
                                1580:4, 1580:25, 1581:6
   formula [2] - 1557:16,                                   1727:20, 1727:25,         1551:20, 1568:12,
                               general [11] - 1521:19,
     1558:1                                                 1730:5                    1568:21, 1568:22,
                                1522:10, 1523:23,
   formulate [1] - 1529:16                                 global [1] - 1642:20       1568:23, 1570:16,
                                1527:11, 1533:22,
   forth [3] - 1551:11,                                    glove [2] - 1560:19,       1570:19
                                1553:18, 1596:5,
     1560:6, 1642:21                                        1560:21                  guess [8] - 1575:10,
                                1597:10, 1685:12,
   forthright [1] - 1698:12                                gloves [8] - 1560:20,      1624:23, 1628:2,
                                1706:12, 1723:21
   fortunately [1] - 1524:3                                 1565:21, 1565:22,         1671:22, 1694:18,
                               General [4] - 1704:7,
   forward [3] - 1521:4,                                    1565:23, 1565:24,         1710:1, 1722:12, 1727:2
                                1709:16, 1711:8,
     1629:19, 1710:6                                        1565:25, 1669:19,        guidance [3] - 1597:7,
                                1711:24
   four [5] - 1555:19,                                      1669:21                   1599:14, 1609:6
                               generally [6] - 1567:2,
     1699:19, 1705:13,                                     gonorrhea [1] - 1552:14   guidelines [1] - 1607:18
                                1570:1, 1571:10,
     1705:20, 1736:20                                      Gonzalez [1] - 1659:1     guiding [1] - 1522:25
                                1595:19, 1618:4, 1724:3
   four-year [1] - 1699:19                                 GOTSHAL [1] - 1517:20     guilt [1] - 1576:19
                               generally-accepted [2] -
   Fox [5] - 1590:17,           1567:2, 1595:19            government [3] -          guilty [1] - 1575:8
     1592:2, 1628:20,                                       1610:14, 1614:8,         gun [1] - 1594:11
                               generation [2] - 1520:23,
     1680:18, 1680:24                                       1615:21                  guys [3] - 1635:25,
                                1623:1
   fraction [1] - 1556:20                                  governmental [1] -         1636:4, 1636:9
                               generic [1] - 1710:2
   fragrance [2] - 1531:7,                                  1608:19                  GYN [3] - 1523:2,
                               genetic [5] - 1543:18,
     1571:4                                                grade [8] - 1556:7,        1680:21, 1696:11
                                1546:13, 1548:1,
   frame [1] - 1524:1                                       1556:16, 1556:17,        gynecologic [29] -
                                1701:15, 1701:17
   France [1] - 1743:25                                     1556:20, 1622:7,          1519:22, 1520:3,
                               genetics [2] - 1548:20,
   FREDA [1] - 1517:8                                       1622:14, 1622:18          1520:7, 1520:13,
                                1694:9
   frequency [5] - 1534:13,                                gradient [1] - 1543:7      1520:14, 1522:5,
                               genital [26] - 1530:2,
     1538:9, 1538:19,                                      gradual [1] - 1568:9       1522:11, 1522:15,
                                1534:5, 1537:13,
     1543:10, 1548:7            1538:20, 1556:13,          granules [1] - 1566:8      1523:9, 1523:13,
   frequent [1] - 1550:7        1556:18, 1557:6,           granulomas [1] - 1566:7    1573:12, 1573:18,
   frequently [3] - 1538:22,    1563:23, 1572:1,           graphic [2] - 1670:21,     1573:21, 1573:25,
     1598:1, 1740:18            1607:12, 1607:22,           1697:10                   1587:18, 1593:18,
   friend [1] - 1721:17         1607:23, 1607:25,          great [3] - 1527:21,       1595:20, 1596:7,
   front [5] - 1580:22,         1640:11, 1676:14,           1600:4, 1687:18           1596:25, 1597:6,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 251 of 279 PageID:
                                  103909

                                                                                                        1767
    1600:3, 1603:5,           head [3] - 1639:19,          1603:17                   honest [1] - 1536:14
    1603:14, 1604:12,          1664:14, 1664:16           helpful [3] - 1538:15,     Honor [33] - 1519:7,
    1614:19, 1681:10,         heads [1] - 1670:25          1678:12, 1685:10           1519:8, 1564:18,
    1691:4, 1691:14,          heal [4] - 1551:18,         helping [1] - 1709:4        1574:8, 1576:1, 1577:9,
    1691:20                    1568:3, 1603:8, 1603:17    hence [3] - 1640:12,        1578:22, 1625:10,
   Gynecologic [17] -         healing [7] - 1550:11,       1711:16, 1735:14           1625:14, 1627:19,
    1522:16, 1522:18,          1551:14, 1551:19,          Hence [1] - 1644:3          1629:13, 1642:25,
    1522:24, 1523:4,           1554:20, 1568:5,           Henderson [1] - 1671:11     1649:3, 1675:4,
    1575:4, 1586:11,           1570:6, 1570:8             herein [1] - 1684:24        1678:20, 1691:24,
    1586:18, 1589:1,          heals [1] - 1551:22         heterogeneity [1] -         1695:21, 1715:17,
    1596:6, 1602:15,          Health [32] - 1541:6,        1648:12                    1715:20, 1716:12,
    1602:25, 1603:3,           1608:25, 1610:4,           hiding [1] - 1568:25        1717:14, 1717:16,
    1603:12, 1604:1,           1616:15, 1624:10,          high [7] - 1553:14,         1718:6, 1718:21,
    1723:17, 1724:21,          1657:10, 1657:16,           1556:7, 1556:16,           1720:8, 1720:15,
    1739:8                     1658:13, 1680:3,            1588:7, 1592:1,            1720:21, 1721:15,
   Gynecological [1] -         1725:5, 1725:6,             1701:14, 1714:19           1722:3, 1725:11,
    1589:18                    1725:19, 1725:22,          higher [2] - 1548:7,        1730:24, 1743:1, 1745:8
   gynecological [3] -         1725:25, 1726:13,           1552:20                   honor [1] - 1701:2
    1575:15, 1596:3, 1662:6    1726:22, 1727:4,           highlighted [10] -         HONORABLE [1] -
   gynecologist [3] -          1727:8, 1729:10,            1556:12, 1584:25,          1517:8
    1521:20, 1662:15,          1730:16, 1730:18,           1636:3, 1636:10,          hope [3] - 1525:6,
    1662:20                    1730:25, 1731:8,            1640:24, 1703:5,           1591:19, 1737:17
   gynecologists [4] -         1731:17, 1732:12,           1707:21, 1707:23,         hopefully [4] - 1521:4,
    1523:1, 1596:6,            1732:25, 1733:4,            1707:24                    1526:21, 1551:21,
    1597:11, 1600:17           1733:8, 1733:12,           highlighting [2] -          1561:23
   Gynecologists [1] -         1734:23, 1743:4,            1662:21, 1685:11          Hopkins [1] - 1582:2
    1596:11                    1743:14                    Hill [14] - 1532:10,       horse [1] - 1563:5
   gynecology [12] -          health [5] - 1604:19,        1542:6, 1542:7, 1542:9,   hours [10] - 1525:2,
    1520:2, 1520:8,            1609:15, 1614:9,            1545:9, 1595:11,           1544:5, 1560:25,
    1522:10, 1523:2,           1681:4, 1681:9              1682:15, 1686:19,          1663:5, 1664:13,
    1558:18, 1559:17,         healthcare [2] - 1520:25,    1686:24, 1725:6,           1668:11, 1669:4,
    1559:18, 1560:6,           1604:22                     1726:5, 1743:8, 1743:9,    1670:20, 1671:5
    1593:8, 1595:25,          hear [4] - 1526:15,          1744:4                    human [14] - 1545:7,
    1723:22, 1729:24           1591:6, 1723:5, 1723:14    hips [2] - 1664:15,         1560:17, 1581:4,
   Gynecology [5] -           heard [8] - 1523:17,         1664:16                    1622:10, 1623:14,
    1521:15, 1522:21,          1543:23, 1558:24,          hired [4] - 1578:17,        1647:9, 1665:22,
    1523:7, 1595:22, 1596:5    1563:11, 1578:6,            1578:20, 1594:11,          1665:25, 1666:5,
                               1652:14, 1677:12,           1602:7                     1668:3, 1708:11,
               H               1738:25                    histologic [4] - 1527:9,    1710:4, 1727:13,
   habits [1] - 1662:25       HEARING [1] - 1517:4         1704:24, 1705:10,          1732:19
   Hal [1] - 1723:2           hearing [2] - 1523:19,       1719:23                   humans [6] - 1531:3,
   half [3] - 1525:11,         1716:13                    histology [3] - 1528:11,    1565:16, 1621:3,
    1581:4, 1668:13           heavy [6] - 1531:7,          1528:13                    1621:13, 1666:16,
                               1571:3, 1571:5,            history [9] - 1548:18,      1732:15
   hand [4] - 1701:23,
    1709:19, 1710:15,          1652:18, 1653:2, 1653:5     1585:7, 1586:4,           Huncharek [16] -
    1717:17                   heightened [1] - 1684:22     1588:11, 1598:17,          1680:14, 1681:25,
                              held [3] - 1586:20,          1605:21, 1606:1,           1702:16, 1703:20,
   happy [4] - 1591:5,
                               1671:3, 1671:4              1701:6, 1739:15            1705:5, 1707:17,
    1597:15, 1717:17,
                              Heller [3] - 1671:10,       hold [9] - 1559:23,         1707:18, 1711:23,
    1719:25
                               1671:18, 1671:24            1559:25, 1568:19,          1711:24, 1712:11,
   hard [4] - 1563:1,
                              help [6] - 1576:20,          1572:4, 1593:22,           1712:12, 1712:15,
    1571:17, 1597:17,
                               1580:19, 1591:12,           1593:24, 1594:6,           1712:16, 1713:1,
    1604:18
                               1591:24, 1603:7,            1595:17                    1713:13
   Harvard [1] - 1519:23
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 252 of 279 PageID:
                                  103910

                                                                                                             1768
   hundreds [1] - 1573:17       identify [15] - 1555:13,       1630:4, 1710:9            increase [12] - 1534:20,
   Hunn [2] - 1555:3,             1555:22, 1571:17,           incidence [4] - 1523:21,    1540:15, 1545:4,
    1555:4                        1587:16, 1601:20,            1638:19, 1639:5,           1548:11, 1548:22,
   hygiene [3] - 1662:25,         1605:1, 1605:5,              1639:10                    1557:7, 1600:10,
    1673:1, 1673:2                1629:17, 1630:1,            incidentally [3] -          1614:12, 1637:10,
   hygienic [1] - 1707:11         1651:18, 1678:13,            1645:20, 1667:18,          1641:10, 1645:9, 1677:7
   hymen [1] - 1559:13            1687:8, 1701:21,             1727:4                    increased [85] - 1530:11,
   hypotheses [6] -               1702:3, 1710:5              incisions [1] - 1603:16     1530:14, 1533:8,
    1629:18, 1629:22,           identifying [2] - 1532:2,     include [39] - 1522:2,      1533:11, 1533:13,
    1629:24, 1630:2,              1628:21                      1531:21, 1535:14,          1534:6, 1534:7,
    1710:6, 1710:10             II [1] - 1661:5                1555:8, 1555:16,           1535:22, 1535:24,
   hypothesis [13] -            II-B [1] - 1661:5              1556:3, 1573:15,           1536:2, 1537:14,
    1628:6, 1628:8,             Illinois [1] - 1520:8          1584:2, 1585:18,           1537:21, 1537:24,
    1630:13, 1631:25,           illustrate [1] - 1529:23       1589:2, 1605:24,           1538:8, 1538:17,
    1637:24, 1637:25,           illustrated [2] - 1527:14,     1606:23, 1612:1,           1538:21, 1539:6,
    1638:9, 1639:20,              1549:5                       1617:7, 1617:10,           1542:12, 1548:4,
    1641:23, 1648:25,           illustration [5] - 1523:24,    1623:4, 1628:24,           1548:15, 1548:16,
    1652:4, 1710:7, 1710:18       1523:25, 1525:19,            1646:1, 1646:5,            1549:20, 1574:18,
   hypothetical [4] -             1528:23, 1567:21             1677:24, 1679:6,           1600:11, 1610:17,
    1583:8, 1652:13,            imagine [1] - 1590:22          1680:1, 1680:9, 1686:3,    1612:7, 1612:24,
    1652:20                     immediate [5] - 1586:25,       1686:18, 1687:16,          1614:4, 1614:11,
   hysterectomy [2] -             1589:24, 1590:1,             1689:15, 1690:8,           1614:16, 1616:17,
    1553:20, 1638:10              1723:16, 1739:7              1698:13, 1698:20,          1632:19, 1638:13,
                                immune [4] - 1569:1,           1699:1, 1700:7,            1640:12, 1645:6,
                I                 1693:16, 1694:8              1701:10, 1702:20,          1650:19, 1651:4,
                                immunogenicity [1] -           1703:2, 1703:12,           1657:19, 1657:21,
   IARC [24] - 1565:1,
                                  1744:21                      1723:19, 1733:21,          1657:23, 1657:25,
    1654:14, 1655:22,
                                impact [2] - 1570:18,          1739:20                    1658:1, 1658:4,
    1656:7, 1656:11,
                                  1696:6                      included [27] - 1532:2,     1658:14, 1658:16,
    1656:15, 1656:21,
                                impacts [2] - 1568:2,          1538:25, 1541:12,          1659:5, 1659:7,
    1656:25, 1657:4,
                                  1696:1                       1557:21, 1557:24,          1659:15, 1660:3,
    1657:8, 1658:19,
                                impaired [1] - 1665:16         1588:8, 1611:6, 1615:6,    1660:5, 1660:6,
    1659:1, 1659:19,
                                imperfect [1] - 1559:13        1621:23, 1652:4,           1672:10, 1672:11,
    1660:8, 1661:9,
                                implied [1] - 1589:22          1679:10, 1679:18,          1676:2, 1676:8,
    1661:16, 1662:13,
                                imply [1] - 1601:24            1686:8, 1687:1,            1676:16, 1679:8,
    1695:11, 1699:9,
                                important [11] - 1522:23,      1688:25, 1690:16,          1679:18, 1679:21,
    1699:15, 1700:4,
                                  1536:14, 1548:19,            1698:7, 1698:21,           1681:19, 1682:5,
    1700:10, 1737:15,
                                  1600:11, 1614:13,            1699:5, 1702:17,           1682:13, 1683:6,
    1737:20
                                  1614:15, 1614:16,            1716:14, 1716:15,          1684:23, 1687:13,
   IARC's [5] - 1654:19,
                                  1614:20, 1614:23,            1716:16, 1741:23,          1688:14, 1702:20,
    1655:23, 1662:18,
                                  1708:21, 1727:19             1744:6                     1702:22, 1703:3,
    1700:1, 1732:3
                                                              includes [9] - 1533:1,      1703:14, 1703:21,
   idea [6] - 1550:25,          impossible [1] - 1559:1
                                                               1540:13, 1571:2,           1703:23, 1704:1,
    1585:3, 1587:22,            improve [2] - 1587:17,
                                                               1600:14, 1684:7,           1704:22, 1705:8,
    1654:8, 1665:23,              1590:11
                                                               1739:14, 1739:15,          1705:14, 1708:2,
    1716:22                     IN [2] - 1517:4, 1747:8
                                                               1739:17, 1742:18           1712:7, 1713:14,
   identified [11] - 1548:21,   inadequate [8] -
                                                              including [9] - 1522:5,     1719:8, 1719:12,
    1550:8, 1587:10,              1600:14, 1609:23,
                                                               1547:4, 1586:21,           1719:21, 1732:8,
    1605:5, 1609:23,              1610:6, 1610:10,
                                                               1589:14, 1602:19,          1735:13
    1610:11, 1622:5,              1612:9, 1615:22,
                                                               1605:25, 1608:10,         increases [10] - 1530:4,
    1649:7, 1651:9,               1616:25, 1740:23
                                                               1648:12, 1734:16           1542:15, 1547:11,
    1663:20, 1682:11            incessant [7] - 1550:7,
                                                              inconsistent [2] -          1547:13, 1548:18,
   identifies [2] - 1601:15,      1585:25, 1628:6,
                                                               1613:10, 1640:3            1551:22, 1561:10,
    1610:5                        1628:10, 1629:24,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 253 of 279 PageID:
                                  103911

                                                                                                           1769
    1642:1, 1651:16,            1635:2, 1635:10,           1639:24, 1653:18,          instance [2] - 1545:9,
    1678:14                     1635:16, 1635:21,          1653:22, 1654:6,            1713:22
   increasing [3] - 1614:25,    1638:21, 1639:2,           1654:13, 1654:24,          instead [4] - 1549:13,
    1615:24, 1651:5             1639:6, 1639:20,           1655:2, 1655:4, 1674:9,     1568:16, 1622:6,
   independently [1] -          1640:8, 1640:22,           1674:16, 1674:18,           1718:12
    1731:18                     1641:3, 1641:7,            1697:11, 1701:11,          instigate [1] - 1638:5
   indicate [1] - 1732:18       1641:15, 1641:23,          1701:18, 1712:19,          Institute [5] - 1589:14,
   indicated [1] - 1693:11      1642:11, 1643:2,           1712:21, 1716:7,            1617:13, 1715:16,
   indication [2] - 1558:11,    1648:22, 1648:25,          1719:6, 1719:9,             1715:21, 1716:3
    1655:15                     1649:16, 1649:20,          1719:19, 1739:1,           Institutes [2] - 1608:24,
   indirect [1] - 1710:21       1649:22, 1649:25,          1739:18, 1744:20            1610:4
   indisputable [1] -           1650:3, 1650:6,           inform [2] - 1679:5,        instructed [1] - 1565:21
    1563:10                     1650:12, 1651:11,          1721:10                    insufficient [2] -
   indistinguishable [1] -      1651:25, 1653:15,         information [26] -           1689:23, 1714:9
    1529:2                      1672:18, 1673:6,           1522:2, 1535:10,           intake [2] - 1575:2,
   individual [1] - 1678:5      1673:14, 1673:17,          1536:21, 1538:14,           1723:19
   induce [1] - 1571:11         1673:25, 1674:5,           1578:10, 1598:3,           intended [8] - 1583:12,
   induced [1] - 1649:23        1674:24, 1693:11,          1601:3, 1601:5,             1583:18, 1589:13,
   infants [1] - 1673:3         1693:12, 1697:4,           1604:23, 1607:8,            1701:21, 1702:5,
   infection [1] - 1568:1       1697:7, 1704:17,           1618:25, 1619:3,            1716:19, 1731:1,
   infertile [1] - 1552:10      1710:7, 1710:10,           1620:17, 1650:13,           1735:25
   infertility [1] - 1566:6     1710:17, 1710:21,          1651:14, 1662:24,          intense [2] - 1561:16,
   inflammation [112] -         1714:18, 1714:24,          1681:7, 1699:19,            1607:25
    1530:24, 1530:25,           1719:7, 1736:4, 1744:11    1709:11, 1709:13,          intensify [1] - 1554:11
    1534:25, 1535:6,           Inflammation [2] -          1723:18, 1732:17,          intent [5] - 1577:23,
    1535:11, 1542:1,            1621:11, 1630:22           1740:18, 1740:25,           1578:3, 1640:20,
    1543:16, 1545:22,          inflammatories [2] -        1741:14                     1643:4, 1647:16
    1545:24, 1546:3,            1635:6, 1640:21           inhalation [17] -           intention [1] - 1566:14
    1546:13, 1547:23,          Inflammatory [2] -          1530:22, 1563:17,          intentionally [1] -
    1547:24, 1547:25,           1709:20, 1719:4            1564:16, 1564:18,           1560:21
    1548:25, 1549:7,           inflammatory [71] -         1565:2, 1565:5, 1675:7,    interaction [1] - 1581:12
    1549:19, 1550:10,           1531:4, 1532:4, 1532:5,    1675:10, 1675:23,          intercourse [2] -
    1552:8, 1554:23,            1540:10, 1540:15,          1676:6, 1676:23,            1562:23, 1562:25
    1555:13, 1555:14,           1543:17, 1544:11,          1676:24, 1694:11,          interdisciplinary [1] -
    1565:13, 1565:17,           1544:21, 1549:24,          1695:1, 1695:8, 1696:1      1604:13
    1565:18, 1566:2,            1550:4, 1551:21,          inhaled [3] - 1564:23,      interest [1] - 1523:12
    1566:9, 1567:1, 1567:3,     1552:5, 1552:11,           1676:2, 1695:12            interested [1] - 1590:22
    1567:4, 1567:14,            1552:13, 1552:17,         inherited [2] - 1548:3,     International [2] -
    1567:16, 1567:19,           1552:18, 1552:19,          1588:11                     1719:14, 1731:17
    1567:25, 1568:2,            1552:24, 1553:22,         initiate [3] - 1526:19,     interpret [1] - 1734:12
    1568:6, 1568:11,            1554:5, 1554:11,           1712:18, 1712:20           interpretation [1] -
    1569:8, 1569:14,            1555:15, 1555:16,         Initiative [4] - 1616:15,    1648:14
    1569:16, 1570:2,            1566:7, 1567:7, 1568:1,    1657:10, 1657:17,          interpreting [1] - 1622:4
    1570:17, 1603:8,            1569:5, 1569:14,           1658:13                    interrupt [2] - 1524:11,
    1621:6, 1621:17,            1571:8, 1586:1, 1621:3,   injected [1] - 1654:3        1525:8
    1623:10, 1624:22,           1621:13, 1632:8,          injury [2] - 1540:13,       interval [2] - 1537:15,
    1625:8, 1625:9,             1632:11, 1632:12,          1554:8                      1614:20
    1627:17, 1628:7,            1632:18, 1632:22,         inserted [2] - 1670:11,     intervals [3] - 1533:1,
    1628:10, 1630:14,           1633:2, 1633:7, 1633:9,    1670:23                     1535:25, 1536:24
    1631:6, 1631:9,             1634:4, 1634:5,           inside [6] - 1566:2,        interview [3] - 1590:18,
    1631:15, 1631:25,           1634:14, 1636:7,           1664:5, 1668:22,            1591:11, 1591:15
    1632:5, 1632:16,            1637:5, 1638:6,            1669:15, 1669:21,          introduced [2] - 1563:2,
    1633:6, 1634:12,            1638:11, 1638:18,          1670:11                     1707:8
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 254 of 279 PageID:
                                  103912

                                                                                                            1770
   introduction [4] -          itself [5] - 1590:14,       known [10] - 1543:16,       lastly [1] - 1557:9
     1644:8, 1644:14,            1683:11, 1693:25,          1571:6, 1571:7,            late [2] - 1594:1, 1720:21
     1645:13, 1645:16            1694:19, 1740:17           1588:14, 1596:11,          latency [3] - 1542:25,
   invasive [3] - 1546:5,      IV [1] - 1526:6              1621:2, 1621:12,             1544:4, 1544:18
     1584:20, 1585:2           ivory [1] - 1522:13          1700:2, 1710:17,           latest [1] - 1598:2
   inversely [2] - 1638:18,    IX [1] - 1717:25             1713:20                    latter [1] - 1579:17
     1639:4                                                knows [3] - 1627:13,        laundry [3] - 1590:21,
   investigate [1] - 1723:11                J               1627:24, 1628:2              1590:23, 1591:4
   investigated [1] -                                      Krewski [8] - 1730:23,      Laurel [1] - 1723:15
                               J&J [3] - 1652:14,
     1600:13                                                1731:7, 1734:5, 1734:8,    law [1] - 1729:10
                                1652:17, 1652:19
   investigating [1] -                                      1742:16, 1743:21,          Lawrence [5] - 1599:24,
                               January [1] - 1601:18
     1631:5                                                 1743:25                      1602:6, 1723:2,
                               JERSEY [3] - 1517:1,
   investigation [1] -                                     Krewski's [5] - 1731:3,       1723:13, 1724:14
                                1517:15, 1517:16
     1715:15                                                1734:13, 1734:21,          Lawrence's [1] - 1602:1
                               Jewish [1] - 1557:22
   investigators [16] -                                     1744:3, 1744:7             lawsuit [2] - 1618:8,
                               job [2] - 1705:22, 1740:8
     1534:10, 1622:6,                                      Kurta [1] - 1699:25           1667:21
                               JOHN [1] - 1517:17
     1622:25, 1633:1,                                                                  lawyers [9] - 1578:18,
                               Johns [1] - 1582:2
     1633:10, 1633:18,                                                 L                 1578:21, 1592:25,
                               JOHNSON [2] - 1517:4
     1633:25, 1634:10,                                     label [1] - 1623:19           1594:22, 1727:5,
                               Johnson [17] - 1517:21,
     1635:4, 1649:24,                                      labeled [1] - 1553:11         1727:21, 1728:19,
                                1530:3, 1652:2, 1652:8,
     1658:12, 1658:19,                                     labels [1] - 1724:6           1728:23, 1730:15
                                1652:24, 1653:1,
     1658:25, 1659:19,                                                                 layers [1] - 1603:10
                                1653:4, 1653:8,            labor [1] - 1561:7
     1660:1, 1661:9                                                                    laying [1] - 1667:6
                                1653:11, 1706:4            laboratories [1] - 1649:1
   invited [2] - 1582:15,                                                              lead [9] - 1528:24,
                               Johnson's [5] - 1529:17,    laboratory [3] - 1544:7,
     1700:22                                                                             1540:16, 1581:20,
                                1530:3, 1531:5, 1652:3,      1544:18, 1649:8
   invoice [1] - 1594:18                                                                 1624:19, 1627:9,
                                1652:24                    Lacey [1] - 1720:5
   involve [1] - 1670:3                                                                  1653:19, 1731:10,
                               joined [1] - 1520:6         lack [2] - 1682:18,
   involved [11] - 1522:20,                                                              1734:7, 1742:16
                               Journal [9] - 1567:10,        1727:12
     1523:22, 1524:23,                                                                 leader [1] - 1573:20
                                1582:16, 1582:17,          lacking [3] - 1623:25,
     1592:24, 1593:11,                                                                 leadership [1] - 1586:20
                                1585:6, 1585:14,             1624:19, 1627:10
     1595:18, 1612:19,                                                                 leading [5] - 1522:19,
                                1585:20, 1700:18,          lacks [1] - 1622:2
     1613:1, 1667:16,                                                                    1595:23, 1597:25,
                                1700:22, 1738:24           laid [1] - 1664:13
     1668:6, 1669:24                                                                     1600:3, 1681:3
                               journal [1] - 1582:18       Lancet [3] - 1567:9,
   involvement [1] - 1522:7                                                            leads [6] - 1549:7,
                               journals' [1] - 1728:13       1567:10, 1567:13
   irritant [1] - 1554:22                                                                1552:25, 1628:7,
                               Judge [2] - 1691:9,         land [1] - 1525:24
   irritating [1] - 1707:13                                                              1635:21, 1651:11,
                                1717:10                    landing [1] - 1549:15
   irritation [1] - 1744:10                                                              1653:15
                               Judy [1] - 1729:22          lands [2] - 1549:17,
   IS [1] - 1747:7                                                                     learn [1] - 1741:2
                               JULIE [1] - 1517:16           1566:1
   isolated [1] - 1679:12                                                              learned [1] - 1592:17
                               JULY [1] - 1517:4           Langseth [8] - 1688:25,
   issue [12] - 1521:6,                                                                least [4] - 1589:6,
                               June [1] - 1606:22            1689:8, 1689:11,
     1543:22, 1551:12,                                                                   1618:7, 1618:9, 1724:15
                               junior [1] - 1520:23          1700:7, 1713:14,
     1575:8, 1592:12,                                                                  leave [2] - 1680:16,
                                                             1713:15, 1713:18,
     1602:20, 1640:15,                                                                   1717:4
                                            K                1714:5
     1647:11, 1657:3,                                                                  led [3] - 1596:17, 1635:9,
                                                           large [1] - 1526:8
     1660:13, 1687:9, 1721:4   keep [1] - 1741:1                                         1719:18
                                                           larger [1] - 1646:5
   issued [4] - 1716:4,        keeping [1] - 1741:7                                    LEE [1] - 1517:19
                                                           last [12] - 1523:5,
     1725:20, 1728:2, 1728:5   key [1] - 1533:4                                        left [9] - 1567:23,
                                                             1528:20, 1550:17,
   issues [6] - 1533:20,       kind [1] - 1575:13                                        1568:10, 1636:13,
                                                             1573:11, 1592:17,
     1534:11, 1538:4,          knowledge [9] - 1520:25,                                  1637:8, 1647:3, 1647:7,
                                                             1595:17, 1668:25,
     1557:3, 1612:2, 1687:8     1521:18, 1521:22,                                        1704:11, 1711:10,
                                                             1694:10, 1704:10,
   item [1] - 1703:7            1560:12, 1584:2,                                         1725:18
                                                             1724:1, 1736:15,
   items [2] - 1693:8,          1617:9, 1643:22,                                       LEIGH [1] - 1517:11
                                                             1740:16
     1721:25                    1711:13, 1724:9                                        lesion [2] - 1584:19,
                                                           lasted [1] - 1590:21
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 255 of 279 PageID:
                                  103913

                                                                                                              1771
     1584:24                       1644:12, 1644:17,           1681:2, 1681:5,             1678:22, 1681:13,
   less [9] - 1539:9,              1645:11, 1710:20,           1684:14, 1686:7,            1681:15, 1682:4,
     1541:10, 1545:13,             1711:18, 1713:11            1699:20, 1701:1,            1683:14, 1684:2,
     1557:22, 1563:22,           linked [1] - 1582:6           1705:19, 1715:11,           1684:17, 1685:15,
     1564:25, 1668:13,           list [34] - 1522:22,          1724:11, 1724:17,           1685:17, 1685:19,
     1684:7, 1695:2                1533:14, 1548:9,            1724:23, 1741:1,            1685:24, 1686:14,
   letter [14] - 1587:2,           1555:10, 1555:15,           1744:14                     1688:22, 1689:5,
     1587:4, 1590:13,              1556:24, 1599:4,          lithotomy [1] - 1669:11       1691:11, 1698:23,
     1618:1, 1618:2, 1619:3,       1605:11, 1605:15,         litigation [12] - 1558:24,    1702:14, 1706:11,
     1619:18, 1619:21,             1605:18, 1605:21,           1579:19, 1592:19,           1706:18, 1708:24,
     1619:25, 1621:24,             1605:23, 1606:4,            1592:24, 1593:12,           1709:15, 1713:17,
     1626:14, 1626:17,             1606:9, 1611:8,             1595:8, 1595:19,            1717:12, 1720:20,
     1626:20, 1724:20              1611:21, 1630:18,           1602:8, 1667:16,            1726:11, 1726:18,
   letters [1] - 1563:12           1647:4, 1647:6,             1667:21, 1668:6, 1686:3     1728:25, 1730:20,
   level [2] - 1521:18,            1677:23, 1680:17,         Liu [3] - 1569:20,            1733:4, 1733:16,
     1651:1                        1698:24, 1699:3,            1628:12, 1709:15            1734:20, 1736:1,
   levels [1] - 1662:10            1701:19, 1712:14,         liver [2] - 1526:6,           1737:17, 1740:21
   liability [1] - 1595:1          1715:18, 1716:17,           1526:12                    looked [21] - 1536:6,
   lid [1] - 1559:12               1717:2, 1720:11,          living [1] - 1707:6           1537:17, 1540:25,
   lie [1] - 1664:10               1737:18, 1738:14,         local [2] - 1540:15,          1574:10, 1582:4,
   lies [3] - 1551:17,             1739:6, 1740:2              1744:21                     1606:23, 1607:3,
     1693:17, 1695:15            listed [10] - 1555:11,      localized [3] - 1534:24,      1624:6, 1633:25,
   life [3] - 1553:9, 1573:11,     1557:5, 1591:24,            1535:5, 1704:17             1634:10, 1651:4,
     1596:3                        1592:1, 1598:24,          LOCKE [1] - 1518:6            1654:15, 1666:22,
   lifestyle [7] - 1556:13,        1607:5, 1608:10,          logical [1] - 1547:15         1671:9, 1672:15,
     1556:14, 1556:24,             1701:13, 1738:20,         long-term [1] - 1634:20       1673:4, 1699:21,
     1557:2, 1557:3, 1557:5,       1742:21                   look [89] - 1529:4,           1702:18, 1713:12,
     1558:9                      listen [2] - 1659:14,         1529:11, 1530:9,            1724:3
   lifetime [7] - 1534:14,         1722:22                     1533:14, 1534:11,          looking [25] - 1530:7,
     1539:10, 1548:14,           listening [2] - 1580:17,      1537:7, 1539:8, 1582:9,     1531:19, 1545:12,
     1549:1, 1549:2,               1591:5                      1584:17, 1587:3,            1545:16, 1598:5,
     1614:25, 1615:24            listing [2] - 1557:15,        1591:7, 1597:7,             1606:15, 1607:7,
   ligation [3] - 1546:17,         1720:25                     1597:16, 1599:8,            1608:19, 1610:15,
     1553:19, 1638:10            lists [3] - 1598:13,          1599:14, 1599:19,           1611:8, 1611:23,
   light [1] - 1623:12             1602:23, 1715:6             1600:2, 1602:13,            1615:19, 1633:1,
   likely [2] - 1563:22,         literally [2] - 1667:1,       1605:8, 1605:15,            1640:14, 1640:16,
     1564:25                       1716:21                     1606:18, 1607:15,           1643:5, 1647:25,
   likewise [2] - 1546:23,       literature [45] - 1530:2,     1609:9, 1609:22,            1656:6, 1678:11,
     1694:4                        1531:17, 1531:20,           1610:22, 1611:10,           1684:10, 1684:13,
   limitation [1] - 1663:13        1531:25, 1532:6,            1612:14, 1613:3,            1701:4, 1708:22,
   limitations [1] - 1600:12       1532:16, 1535:10,           1614:8, 1615:3,             1712:4, 1727:18
   limited [4] - 1524:3,           1535:15, 1536:7,            1617:17, 1618:2,           looks [1] - 1717:9
     1652:7, 1688:1, 1732:6        1536:16, 1542:11,           1620:15, 1623:8,           low [6] - 1541:12,
   line [5] - 1574:12,             1547:3, 1553:23,            1623:9, 1624:13,            1556:7, 1556:17,
     1614:5, 1650:8,               1553:25, 1558:4,            1624:14, 1627:22,           1556:19, 1639:21,
     1702:10, 1706:7               1558:8, 1560:9,             1629:1, 1638:22,            1688:11
   lines [8] - 1544:10,            1560:14, 1578:8,            1640:2, 1645:3, 1645:4,    lower [2] - 1704:11,
     1576:4, 1578:25,              1593:16, 1594:12,           1650:7, 1658:22,            1720:1
     1627:22, 1650:8,              1594:15, 1594:19,           1659:10, 1661:15,          lump [1] - 1529:14
     1678:22, 1691:12,             1595:8, 1624:2, 1648:3,     1664:11, 1667:1,           lumped [2] - 1528:15,
     1726:19                       1659:10, 1667:20,           1667:20, 1670:21,           1541:10
   lining [1] - 1546:20            1675:1, 1678:18,            1671:2, 1671:13,           lunch [2] - 1626:13,
   link [8] - 1600:7, 1644:5,      1680:21, 1680:23,           1678:2, 1678:9,             1700:16
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 256 of 279 PageID:
                                  103914

                                                                                                        1772
   luncheon [1] - 1625:16      manuscript [2] - 1611:6,    1714:17, 1734:16,         men [2] - 1557:3, 1655:5
   lung [15] - 1526:7,          1624:13                    1735:12, 1735:20,         menstrual [9] - 1549:11,
     1547:5, 1554:15,          MARGARET [1] -              1736:17, 1736:24,          1549:12, 1550:17,
     1554:16, 1566:13,          1517:11                    1738:5                     1550:18, 1561:8,
     1566:14, 1566:18,         marked [1] - 1707:19       mechanisms [5] -            1561:10, 1562:2,
     1566:23, 1654:12,         marker [1] - 1719:6         1547:20, 1736:1,           1562:10, 1562:13
     1655:16, 1655:18,         market [1] - 1652:9         1744:16, 1744:21          menstruation [3] -
     1674:21, 1694:5,          MARKETING [1] - 1517:4     media [1] - 1707:8          1549:3, 1549:10,
     1712:18                   master [1] - 1521:12       mediators [2] - 1540:15,    1549:11
   lying [3] - 1669:5,         material [2] - 1699:2,      1638:11                   mental [1] - 1576:18
     1669:8, 1670:25            1707:21                   medical [30] - 1519:24,    mention [6] - 1578:6,
   lymph [2] - 1526:13,        materials [5] - 1698:7,     1524:13, 1531:18,          1588:5, 1589:20,
     1564:10                    1698:21, 1715:25,          1547:3, 1558:11,           1590:13, 1592:7,
   lymphatics [3] - 1564:11,    1716:16, 1720:16           1567:11, 1572:5,           1677:20
     1564:12, 1564:24          matter [3] - 1576:4,        1582:18, 1593:3,          mentioned [12] -
   Lynch [2] - 1599:3,          1666:18, 1690:23           1593:6, 1593:9, 1596:1,    1539:23, 1543:19,
     1605:18                   MATTER [1] - 1747:9         1598:2, 1600:6,            1547:8, 1553:4,
                               maximum [1] - 1561:13       1600:20, 1603:24,          1553:19, 1565:13,
               M               MDL [2] - 1729:24,          1681:7, 1686:7,            1565:14, 1592:5,
                                1730:12                    1690:24, 1691:4,           1608:16, 1673:9,
   ma'am [1] - 1627:7
                               MEAGHER [1] - 1517:17       1691:15, 1691:20,          1695:25, 1726:7
   magnetic [1] - 1724:6
                               mean [6] - 1530:25,         1696:9, 1696:15,          mentions [1] - 1589:1
   main [2] - 1520:20,
                                1605:13, 1611:3,           1696:19, 1699:20,         Merritt [8] - 1630:19,
    1677:24
                                1622:20, 1652:16,          1702:2, 1709:24,           1630:21, 1631:22,
   maintain [1] - 1728:23
                                1709:25                    1721:22, 1730:13           1632:15, 1632:24,
   maintains [1] - 1598:1
                               means [8] - 1533:7,        Medical [1] - 1520:3        1633:18, 1635:3, 1639:7
   major [1] - 1631:15
                                1549:10, 1651:22,         medically [1] - 1566:11    meta [103] - 1531:23,
   majority [6] - 1526:23,
                                1662:16, 1726:4,          medication [1] - 1634:5     1535:14, 1535:18,
    1527:21, 1571:1,
                                1726:7, 1727:3, 1733:5    medications [1] -           1535:19, 1535:21,
    1655:5, 1690:19,
                               mechanism [54] -            1634:15                    1536:4, 1536:5,
    1690:20
                                1530:17, 1530:22,         medicinal [1] - 1707:12     1536:13, 1537:5,
   malignancies [1] -
                                1530:23, 1531:25,         medicine [4] - 1520:16,     1537:11, 1538:25,
    1542:24
                                1532:2, 1532:7,            1520:21, 1532:12           1539:4, 1542:14,
   malignancy [3] -
                                1534:21, 1535:8,          Medicine [9] - 1582:17,     1611:4, 1611:22,
    1547:12, 1568:10,
                                1540:6, 1540:8,            1585:6, 1585:14,           1637:13, 1638:1,
    1569:4
                                1541:25, 1543:20,          1585:21, 1700:18,          1638:3, 1640:16,
   malignant [11] -
                                1547:15, 1547:17,          1700:23, 1715:16,          1641:25, 1642:3,
    1528:25, 1531:2,
                                1547:19, 1554:15,          1715:21, 1716:3            1642:6, 1643:5,
    1540:18, 1543:3,
                                1554:17, 1561:9,          meet [1] - 1521:17          1644:10, 1644:18,
    1544:12, 1544:17,
                                1561:13, 1564:21,         meeting [1] - 1741:10       1645:7, 1645:17,
    1544:25, 1547:22,
                                1564:25, 1566:25,         meetings [1] - 1741:16      1645:21, 1645:25,
    1568:20, 1655:6,
                                1568:13, 1571:8,          Melissa [2] - 1630:18,      1646:4, 1646:16,
    1655:14
                                1571:21, 1583:15,          1630:21                    1646:22, 1647:3,
   Mallen [2] - 1555:18,
                                1624:18, 1625:1,          member [6] - 1522:16,       1647:4, 1647:11,
    1555:24
                                1625:5, 1625:8, 1627:9,    1523:3, 1596:14,           1647:17, 1647:19,
   malpractice [1] - 1595:1
                                1630:5, 1631:5,            1601:24, 1604:5,           1648:3, 1648:11,
   Management [5] -
                                1631:10, 1636:7,           1728:16                    1648:18, 1678:11,
    1522:24, 1602:15,
                                1637:9, 1637:17,          members [5] - 1741:1,       1678:12, 1678:15,
    1602:25, 1603:3,
                                1637:21, 1639:2,           1741:8, 1741:16,           1678:19, 1679:6,
    1603:12
                                1640:9, 1640:11,           1741:21, 1742:11           1679:11, 1679:15,
   management [1] -
                                1641:10, 1641:19,         membership [1] - 1587:2     1679:19, 1679:20,
    1596:25
                                1643:2, 1645:14,          membrane [1] - 1527:16      1679:23, 1679:25,
   mandated [1] - 1718:1
                                1647:1, 1647:20,          memory [1] - 1654:22        1680:9, 1680:15,
   MANGES [1] - 1517:20
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 257 of 279 PageID:
                                  103915

                                                                                                        1773
    1680:17, 1681:14,          1647:19, 1648:3,           1550:19                     1576:12
    1682:11, 1682:22,          1648:11, 1648:18,         might [17] - 1529:23,       mode [1] - 1571:10
    1684:3, 1685:9,            1678:11, 1678:19,          1531:16, 1531:25,          model [1] - 1665:21
    1685:11, 1685:16,          1679:11, 1679:15,          1548:10, 1548:22,          modest [1] - 1614:11
    1686:2, 1686:13,           1679:19, 1679:20,          1550:12, 1557:19,          modified [1] - 1588:13
    1687:8, 1687:19,           1679:23, 1679:25,          1557:20, 1559:13,          molecular [4] - 1581:12,
    1687:23, 1688:6,           1680:15, 1682:11,          1624:19, 1627:9,            1581:14, 1734:17,
    1688:8, 1688:19,           1682:22, 1684:3,           1640:19, 1655:8,            1744:17
    1688:25, 1689:2,           1685:9, 1685:16,           1712:20, 1734:17,          moment [6] - 1538:13,
    1690:10, 1690:12,          1687:8, 1687:23,           1744:17                     1542:2, 1570:21,
    1690:19, 1698:13,          1688:6, 1688:19,          migrate [16] - 1559:2,       1581:23, 1629:13,
    1700:5, 1702:17,           1688:25, 1689:2,           1560:15, 1563:11,           1740:13
    1708:18, 1708:22,          1690:10, 1690:12,          1564:23, 1666:23,          moments [1] - 1692:2
    1708:23, 1709:3,           1690:19, 1709:3,           1667:4, 1671:8, 1706:3,    moms [1] - 1576:22
    1709:4, 1709:6, 1712:1,    1709:4, 1719:11,           1706:6, 1713:21,           money [1] - 1608:21
    1712:4, 1719:11,           1726:6, 1727:22,           1713:25, 1735:3,           monitoring [1] - 1574:19
    1726:6, 1727:22,           1727:24, 1727:25,          1737:1, 1737:3, 1738:6,    monograph [9] - 1656:7,
    1727:24, 1727:25,          1728:8, 1728:17,           1744:9                      1662:19, 1699:9,
    1728:8, 1728:17,           1728:20, 1729:2,          migrating [1] - 1664:2       1699:13, 1700:1,
    1728:20, 1729:2,           1729:9, 1729:16,          migration [25] - 1530:18,    1700:4, 1715:14,
    1729:9, 1729:16,           1735:11, 1735:25,          1532:3, 1535:1,             1737:16
    1735:11, 1735:25,          1736:23, 1742:22,          1535:12, 1558:25,          month [2] - 1523:5,
    1736:23, 1742:22,          1742:23                    1559:7, 1560:23,            1741:9
    1742:23                   metals [6] - 1531:7,        1563:3, 1563:16,           monthly [1] - 1741:16
   meta-analyses [31] -        1571:3, 1571:5,            1627:1, 1661:12,           months [6] - 1526:21,
    1531:23, 1535:14,          1652:18, 1653:2, 1653:5    1661:17, 1665:5,            1553:17, 1580:9,
    1535:18, 1535:21,         methodologic [1] -          1666:17, 1666:22,           1580:15, 1598:10,
    1537:5, 1642:3, 1642:6,    1593:15                    1670:18, 1670:19,           1617:6
    1645:7, 1645:21,          methodology [8] -           1677:3, 1706:13,           morning [50] - 1519:5,
    1646:16, 1646:22,          1531:11, 1542:5,           1706:22, 1714:3,            1519:7, 1519:17,
    1678:12, 1678:15,          1542:6, 1645:21,           1735:7, 1735:22,            1519:18, 1558:17,
    1679:6, 1680:9,            1645:23, 1647:6,           1736:2, 1737:23             1573:8, 1573:9, 1578:6,
    1680:17, 1681:14,          1735:18, 1736:22          mike [1] - 1526:14           1590:20, 1591:1,
    1685:11, 1686:2,          methods [2] - 1584:9,      mind [3] - 1522:23,          1596:24, 1598:23,
    1686:13, 1687:19,          1589:10                    1547:3, 1564:10             1606:24, 1608:16,
    1688:8, 1698:13,          MICHELLE [1] - 1517:13     minerals [1] - 1547:4        1611:5, 1616:5,
    1700:5, 1702:17,          micronized [3] - 1622:6,   minimum [2] - 1649:18,       1626:18, 1628:6,
    1708:18, 1708:22,          1622:13, 1622:17           1650:5                      1628:16, 1629:16,
    1708:23, 1709:6,          microscope [4] -           minute [4] - 1527:23,        1629:23, 1631:4,
    1712:1, 1712:4             1528:12, 1529:4,           1546:25, 1560:25,           1632:13, 1634:25,
   meta-analysis [72] -        1529:12, 1674:1            1640:2                      1635:19, 1635:22,
    1535:19, 1536:4,          microsphere [1] - 1561:3   minutes [5] - 1523:20,       1636:1, 1638:25,
    1536:5, 1536:13,          microspheres [4] -          1531:12, 1590:21,           1640:7, 1642:10,
    1537:11, 1538:25,          1562:1, 1663:4, 1668:3,    1625:13, 1725:13            1643:11, 1649:4,
    1539:4, 1542:14,           1706:15                   missed [2] - 1624:23,        1654:4, 1661:11,
    1611:4, 1611:22,          mid [4] - 1550:16,          1708:4                      1661:13, 1662:2,
    1637:13, 1638:1,           1561:11, 1562:3,          mission [2] - 1604:10,       1667:24, 1670:9,
    1638:3, 1640:16,           1562:12                    1604:15                     1675:9, 1677:12,
    1641:25, 1643:5,          mid-cycle [4] - 1550:16,   misspoke [1] - 1660:15       1694:11, 1701:12,
    1644:10, 1644:18,          1561:11, 1562:3,          mistaken [1] - 1643:8        1703:25, 1709:8,
    1645:17, 1645:25,          1562:12                   misunderstand [1] -          1710:25, 1717:1,
    1646:4, 1647:3, 1647:4,   middle [1] - 1607:1         1652:15                     1718:18, 1720:10,
    1647:11, 1647:17,         midway [2] - 1550:18,      misunderstood [1] -          1739:4, 1740:15
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 258 of 279 PageID:
                                  103916

                                                                                                          1774
   mortality [1] - 1719:13     1675:21, 1678:20,          1739:10                      1672:25, 1718:13,
   most [46] - 1522:23,        1683:24, 1683:25,         named [1] - 1742:19           1731:4
    1523:12, 1525:17,          1684:1, 1689:8, 1689:9,   narrative [1] - 1682:3       new [8] - 1557:13,
    1526:24, 1527:7,           1691:9, 1691:24,          National [8] - 1589:14,       1598:20, 1598:23,
    1528:11, 1529:9,           1695:20, 1695:24,          1608:24, 1610:4,             1599:2, 1628:24,
    1533:15, 1533:19,          1710:12, 1712:12,          1617:12, 1620:19,            1629:2, 1722:4, 1722:6
    1537:3, 1537:5,            1712:14, 1712:24,          1716:4, 1717:15,            New [9] - 1567:10,
    1537:22, 1539:17,          1712:25, 1713:7,           1718:24                      1582:15, 1582:17,
    1542:24, 1544:20,          1715:17, 1715:20,         national [2] - 1522:14        1585:6, 1585:13,
    1547:2, 1547:6,            1716:12, 1716:24,         nationally [1] - 1525:22      1585:20, 1700:17,
    1548:10, 1552:2,           1716:25, 1717:10,         natural [1] - 1546:15         1700:22, 1738:24
    1555:11, 1567:11,          1717:14, 1717:21,         Nature [1] - 1709:20         NEW [4] - 1517:1,
    1577:20, 1582:5,           1717:24, 1718:6,          NCI [24] - 1589:16,           1517:15, 1517:16,
    1602:13, 1605:4,           1718:20, 1719:24,          1608:17, 1608:18,            1517:19
    1642:3, 1642:6,            1719:25, 1720:8,           1608:21, 1608:24,           News [4] - 1590:17,
    1643:22, 1652:10,          1721:7, 1721:15,           1609:3, 1609:5,              1628:20, 1680:18,
    1662:6, 1662:23,           1721:20, 1722:3,           1609:12, 1609:20,            1680:24
    1685:25, 1686:9,           1722:24, 1724:5,           1610:4, 1610:11,            Newton [1] - 1667:5
    1690:19, 1690:21,          1725:11, 1725:13,          1610:23, 1612:5,            next [16] - 1520:22,
    1705:9, 1708:23,           1725:17, 1730:24,          1612:11, 1612:15,            1530:17, 1544:25,
    1709:6, 1709:13,           1731:2, 1734:1, 1734:6,    1612:21, 1702:7,             1555:4, 1572:14,
    1710:4, 1711:14,           1742:25, 1743:3, 1745:8    1703:21, 1703:22,            1582:11, 1587:12,
    1720:3, 1727:16,          mucinous [2] - 1528:14,     1705:12, 1705:15,            1590:8, 1596:9,
    1735:11, 1736:23,          1539:24                    1705:22, 1740:4,             1625:17, 1668:17,
    1738:5                    mucous [1] - 1554:16        1742:11                      1671:5, 1692:5,
   mostly [1] - 1544:3        multiple [3] - 1528:18,    NCI's [1] - 1612:15           1704:10, 1729:7, 1730:6
   mother's [1] - 1677:7       1718:3, 1718:4            NCIs [1] - 1742:5            Ni [1] - 1720:5
   motile [1] - 1561:20       Murphy [1] - 1720:5        near [4] - 1664:6, 1667:8,   nicely [1] - 1527:13
   motility [1] - 1561:1      must [5] - 1585:1,          1669:8, 1737:12             night [1] - 1668:18
   mounting [2] - 1592:11,     1649:16, 1650:2,          nearly [3] - 1533:9,         NIH [8] - 1609:12,
    1627:15                    1650:11, 1651:10           1533:10, 1690:12             1609:17, 1609:20,
   move [2] - 1561:20,        mutated [1] - 1568:7       necessarily [4] -             1610:11, 1610:23,
    1675:7                    mutation [10] - 1540:16,    1642:18, 1673:19,            1612:5, 1613:8, 1616:24
   moved [1] - 1521:4          1547:21, 1548:1,           1673:25, 1680:20            nine [2] - 1553:17,
   movement [2] - 1661:22,     1548:2, 1548:3, 1548:8,   necessary [2] - 1714:25,      1668:9
    1665:3                     1585:9, 1586:5, 1701:8     1741:3                      NJ [1] - 1517:7
   moves [1] - 1561:22        mutations [24] - 1531:1,   need [5] - 1521:23,          NO [1] - 1517:2
   MS [79] - 1519:7,           1543:18, 1544:22,          1642:16, 1669:2,            nodes [2] - 1526:13,
    1519:16, 1524:21,          1544:24, 1544:25,          1713:7, 1726:2               1564:10
    1533:22, 1541:20,          1545:1, 1545:2,           needed [1] - 1714:11         non [4] - 1638:17,
    1546:7, 1564:2,            1546:13, 1548:5,          needle [1] - 1566:12          1639:24, 1676:14,
    1564:17, 1565:11,          1548:11, 1548:14,         needs [2] - 1558:10,          1704:24
    1569:24, 1572:7,           1549:8, 1553:1, 1553:2,    1568:19                     non-genital [1] - 1676:14
    1573:7, 1574:8, 1576:1,    1557:22, 1569:19,         Neel [1] - 1719:1            non-serous [1] - 1704:24
    1577:9, 1578:22,           1580:4, 1581:5, 1581:9,   negative [2] - 1623:4,       non-steroidal [2] -
    1580:19, 1595:4,           1582:7, 1598:17,           1679:23                      1638:17, 1639:24
    1625:10, 1625:14,          1605:16, 1607:3,          neglected [1] - 1648:4       none [10] - 1535:25,
    1626:9, 1627:19,           1701:14                   never [14] - 1520:17,         1544:15, 1557:19,
    1629:13, 1630:20,         MY [1] - 1747:8             1541:9, 1541:12,             1577:21, 1577:25,
    1636:19, 1636:20,                                     1574:3, 1574:18,             1649:4, 1666:21,
    1636:21, 1636:22,                     N               1574:22, 1575:20,            1671:14, 1681:9,
    1642:25, 1675:4,          name [4] - 1586:24,         1576:14, 1577:3,             1695:18
    1675:7, 1675:18,           1589:19, 1731:3,           1598:20, 1598:24,           nonetheless [2] -
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 259 of 279 PageID:
                                  103917

                                                                                                          1775
    1694:16, 1737:21            1646:21, 1654:16,          1679:1, 1742:15            once [10] - 1539:4,
   nongenital [2] - 1676:8,     1663:17, 1670:10,         obligation [3] - 1521:11,    1541:10, 1565:21,
    1676:18                     1671:9, 1671:16,           1521:25, 1522:12            1575:9, 1579:17,
   nonstatistically [1] -       1672:11, 1676:17,         observable [1] - 1643:22     1603:13, 1603:22,
    1676:18                     1688:4, 1689:8,           observational [3] -          1608:9, 1697:3, 1727:18
   normal [12] - 1521:8,        1697:21, 1712:24,          1681:17, 1707:25,          oncologic [1] - 1624:22
    1540:17, 1547:21,           1724:6, 1736:18,           1711:14                    oncologist [6] - 1593:18,
    1550:25, 1554:9,            1743:20                   observed [7] - 1535:4,       1597:6, 1614:19,
    1562:19, 1567:23,          numbers [2] - 1540:23,      1600:5, 1631:10,            1691:4, 1691:14,
    1568:4, 1568:15,            1646:5                     1634:16, 1635:5,            1729:24
    1665:11, 1665:13,          numerous [1] - 1596:17      1704:19, 1720:4            oncologists [2] -
    1737:23                    Nurses' [3] - 1541:6,      obstetrician [2] -           1520:14, 1596:8
   North [7] - 1520:4,          1660:19, 1680:2            1521:19, 1600:17           Oncologists [3] -
    1525:3, 1575:3,                                       obstetricians [3] -          1586:11, 1586:18,
    1575:19, 1576:7,                       O               1523:1, 1596:5, 1597:11     1604:2
    1590:19, 1723:23           o'clock [2] - 1590:25,     obstetrics [6] - 1520:1,    oncology [14] - 1519:22,
   note [7] - 1581:3,           1591:4                     1522:10, 1559:18,           1520:3, 1520:8,
    1584:15, 1600:12,          O'DELL [39] - 1517:11,      1593:8, 1595:25,            1520:13, 1522:11,
    1615:13, 1631:22,           1519:7, 1519:16,           1723:22                     1522:15, 1523:2,
    1671:24, 1720:24            1524:21, 1533:22,         Obstetrics [6] - 1521:14,    1523:13, 1573:18,
   noted [3] - 1537:3,          1541:20, 1546:7,           1522:21, 1523:6,            1573:21, 1573:25,
    1581:13, 1672:18            1564:2, 1564:17,           1595:22, 1596:4,            1596:3, 1696:11,
   NOTES [1] - 1747:8           1565:11, 1569:24,          1596:10                     1723:19
   notes [1] - 1623:3           1572:7, 1636:19,          obvious [6] - 1543:2,       Oncology [9] - 1522:16,
   nothing [10] - 1526:3,       1636:21, 1683:25,          1547:6, 1559:21,            1522:19, 1575:4,
    1572:7, 1601:23,            1689:8, 1695:20,           1566:10, 1584:19,           1589:1, 1589:18,
    1603:10, 1603:18,           1695:24, 1710:12,          1584:23                     1596:6, 1723:17,
    1663:7, 1709:2,             1712:14, 1712:25,         obviously [3] - 1545:10,     1724:22, 1739:8
    1720:17, 1721:15,           1713:7, 1715:20,           1624:1, 1716:14            Oncology's [1] - 1523:4
    1722:14                     1716:25, 1717:10,         occupational [1] -          one [177] - 1524:6,
   notoriously [1] - 1587:23    1717:14, 1717:21,          1521:9                      1527:12, 1528:17,
   November [1] - 1579:10       1717:24, 1718:20,         occupies [2] - 1524:5,       1529:2, 1530:17,
   nowhere [3] - 1601:19,       1719:25, 1721:7,           1525:10                     1530:24, 1533:6,
    1606:4, 1645:1              1721:20, 1722:24,         occur [4] - 1530:24,         1533:15, 1536:5,
   NSAIDs [9] - 1630:23,        1724:5, 1725:11,           1568:6, 1649:5, 1673:19     1536:9, 1536:18,
    1634:1, 1634:6, 1634:7,     1730:24, 1734:1,          occurred [1] - 1560:24       1537:6, 1537:21,
    1639:4, 1639:23,            1743:3, 1745:8            occurrence [2] -             1538:4, 1538:24,
    1640:4, 1641:14,           O'Dell [4] - 1695:18,       1534:16, 1644:23            1539:17, 1541:4,
    1736:12                     1738:17, 1738:19,         occurring [1] - 1683:6       1541:8, 1541:12,
   NTP [4] - 1620:25,           1746:8                    occurs [3] - 1523:21,        1541:15, 1544:16,
    1621:16, 1621:20,          obese [5] - 1550:4,         1568:11, 1719:4             1544:23, 1550:10,
    1622:2                      1552:11, 1603:5,          odd [1] - 1658:7             1553:4, 1555:12,
   nucleotide [1] - 1544:23     1603:9, 1603:18           odds [1] - 1685:20           1557:20, 1557:23,
   number [34] - 1522:22,      obesity [9] - 1549:23,     OF [2] - 1517:1, 1747:8      1557:25, 1560:17,
    1524:3, 1534:14,            1550:6, 1557:4,           offer [1] - 1579:13          1563:12, 1564:6,
    1536:22, 1545:4,            1569:15, 1588:13,         OFFICIAL [1] - 1517:25       1564:18, 1565:18,
    1545:5, 1547:23,            1697:11, 1739:18,         Ohio [1] - 1519:25           1568:22, 1581:3,
    1556:20, 1571:23,           1739:22, 1739:25          old [1] - 1667:12            1581:4, 1582:23,
    1577:2, 1577:18,           object [4] - 1716:12,      older [3] - 1607:1,          1584:11, 1584:18,
    1585:17, 1588:5,            1718:15, 1721:18,          1702:19, 1718:12            1587:20, 1591:11,
    1596:21, 1598:13,           1734:1                    oldest [1] - 1536:19         1591:19, 1591:23,
    1605:24, 1614:25,                                                                  1592:25, 1596:1,
                               objection [5] - 1576:10,   omission [1] - 1698:12
    1615:24, 1632:4,                                                                   1596:9, 1596:25,
                                1579:12, 1628:1,          omitted [1] - 1648:18
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 260 of 279 PageID:
                                  103918

                                                                                                          1776
    1597:6, 1597:20,           1712:22, 1717:16,          1696:21, 1696:23,            1522:9, 1522:14,
    1597:25, 1598:9,           1718:14, 1720:1,           1697:3, 1697:12,             1573:21, 1597:9,
    1599:13, 1601:2,           1723:3, 1724:1, 1727:8,    1697:23, 1705:2,             1598:1, 1617:17,
    1601:8, 1601:25,           1730:3, 1733:18,           1706:2, 1706:6, 1707:2,      1681:4, 1681:9, 1723:2,
    1602:18, 1607:21,          1735:11, 1738:8,           1710:22, 1714:2,             1724:7
    1608:9, 1609:5,            1738:12, 1739:17,          1714:22, 1716:18,           organizing [1] - 1608:21
    1609:20, 1610:3,           1743:13, 1744:1            1718:14, 1721:11,           organs [6] - 1528:18,
    1610:10, 1613:21,         one-half [1] - 1581:4       1721:19, 1721:20,            1564:12, 1662:8,
    1613:23, 1614:15,         ones [6] - 1543:9,          1722:8, 1722:21,             1666:19, 1666:24,
    1615:4, 1615:19,           1577:19, 1602:19,          1723:12, 1724:18,            1713:22
    1616:4, 1616:16,           1649:12, 1701:13,          1724:23, 1727:21,           orient [7] - 1581:22,
    1620:17, 1621:16,          1702:19                    1736:7, 1737:5, 1738:9,      1586:19, 1599:20,
    1622:5, 1622:8,           ongoing [1] - 1648:23       1740:11, 1740:12,            1621:8, 1626:12,
    1623:17, 1623:22,         onset [1] - 1542:23         1743:18, 1743:19,            1689:1, 1731:2
    1627:12, 1627:24,         open [4] - 1519:3,          1744:23                     origin [1] - 1630:11
    1628:2, 1628:5,            1560:2, 1694:21, 1707:3   opinions [28] - 1522:25,     original [3] - 1660:17,
    1628:23, 1629:13,         opened [1] - 1716:11        1529:16, 1529:22,            1661:1, 1699:23
    1629:22, 1630:17,         opens [1] - 1560:4          1531:14, 1592:14,           originate [1] - 1710:20
    1631:2, 1632:6,           operate [2] - 1525:5,       1602:20, 1602:24,           otherwise [3] - 1559:14,
    1632:11, 1633:1,           1709:23                    1633:13, 1652:7,             1596:11, 1643:7
    1634:22, 1635:19,         operating [2] - 1566:4,     1654:21, 1656:8,            ourselves [1] - 1599:20
    1635:21, 1636:14,          1668:20                    1690:25, 1691:7,            outcome [2] - 1678:13,
    1639:7, 1639:18,          opinion [99] - 1535:8,      1691:21, 1698:3,             1686:12
    1641:17, 1642:3,           1542:4, 1542:21,           1698:17, 1712:2,            outcomes [2] - 1590:12,
    1642:6, 1642:11,           1546:4, 1554:4, 1559:4,    1721:9, 1722:12,             1640:19
    1645:7, 1645:20,           1559:5, 1560:14,           1722:16, 1722:19,           outline [2] - 1589:12,
    1645:24, 1646:23,          1563:13, 1566:9,           1722:21, 1724:12,            1590:7
    1653:24, 1654:14,          1571:14, 1571:25,          1725:20, 1728:5,            outlined [1] - 1587:10
    1655:2, 1655:18,           1572:3, 1572:4,            1736:8, 1745:6              outlines [1] - 1703:13
    1656:3, 1656:19,           1578:18, 1578:20,         opportunity [11] -           outside [5] - 1522:13,
    1657:8, 1657:12,           1579:11, 1579:14,          1617:18, 1716:20,            1559:11, 1559:19,
    1658:6, 1659:9, 1661:4,    1589:15, 1593:22,          1721:13, 1722:3,             1565:23, 1724:3
    1661:9, 1665:7,            1593:24, 1594:5,           1722:9, 1730:5, 1733:3,     ovarian [406] - 1521:6,
    1669:18, 1670:6,           1595:9, 1595:14,           1733:16, 1733:21,            1522:3, 1523:9,
    1672:14, 1672:15,          1595:15, 1595:17,          1739:6, 1745:5               1523:14, 1523:15,
    1673:7, 1673:9,            1595:19, 1602:16,         opposed [1] - 1701:18         1523:17, 1523:18,
    1673:11, 1673:17,          1631:3, 1635:1,           opposition [2] - 1533:23,     1523:20, 1523:21,
    1674:1, 1674:2, 1678:4,    1635:20, 1643:16,          1706:12                      1524:1, 1524:4,
    1678:15, 1678:17,          1648:2, 1648:9, 1649:9,   Opposition [3] - 1704:8,      1525:10, 1525:11,
    1679:3, 1679:14,           1651:1, 1651:13,           1709:16, 1711:25             1525:13, 1526:8,
    1680:6, 1681:7,            1651:24, 1652:21,         optimize [1] - 1562:3         1527:6, 1527:8, 1527:9,
    1681:13, 1683:4,           1652:25, 1653:5,          oral [2] - 1553:8, 1557:23    1527:11, 1527:13,
    1683:5, 1683:14,           1653:9, 1653:14,          order [1] - 1521:13           1527:20, 1527:21,
    1684:5, 1684:6,            1666:22, 1667:22,         organ [1] - 1528:18           1527:24, 1527:25,
    1685:20, 1686:2,           1671:7, 1675:1, 1677:2,   organisms [1] - 1707:6        1528:3, 1528:5,
    1687:17, 1688:22,          1677:10, 1683:3,          organization [12] -           1528:16, 1528:17,
    1690:7, 1693:23,           1683:8, 1683:18,           1522:15, 1586:21,            1528:19, 1528:20,
    1695:7, 1697:10,           1684:11, 1686:4,           1595:24, 1596:7,             1529:3, 1529:15,
    1701:23, 1702:17,          1687:2, 1688:7, 1689:3,    1600:3, 1604:3,              1529:19, 1530:5,
    1702:19, 1705:6,           1694:25, 1695:4,           1608:20, 1614:9,             1530:6, 1530:12,
    1707:16, 1708:14,          1695:15, 1696:2,           1619:13, 1718:13,            1530:24, 1531:1,
    1708:18, 1710:4,           1696:14, 1696:16,          1718:25, 1720:19             1531:16, 1532:1,
    1710:10, 1710:23,          1696:18, 1696:20,         organizations [10] -          1534:6, 1534:16,
    1712:1, 1712:13,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 261 of 279 PageID:
                                  103919

                                                                                          1777
    1534:19, 1534:22,         1583:13, 1583:14,   1634:13, 1634:16,    1711:18, 1712:7,
    1535:24, 1537:10,         1583:16, 1584:2,    1635:1, 1635:10,     1713:11, 1714:11,
    1537:13, 1537:23,         1584:3, 1584:7,     1635:15, 1637:10,    1715:1, 1715:7,
    1539:16, 1539:18,         1584:12, 1584:13,   1638:11, 1638:13,    1715:11, 1715:13,
    1539:20, 1539:23,         1585:8, 1585:10,    1638:19, 1639:5,     1716:7, 1718:3, 1718:9,
    1540:4, 1540:7,           1585:15, 1585:19,   1639:6, 1639:11,     1719:8, 1719:10,
    1540:10, 1540:11,         1585:22, 1587:23,   1639:17, 1640:5,     1719:12, 1719:17,
    1540:17, 1541:23,         1588:1, 1588:6,     1640:9, 1640:17,     1719:22, 1720:1,
    1542:13, 1542:17,         1588:12, 1588:14,   1641:3, 1641:7,      1720:18, 1721:12,
    1542:23, 1543:2,          1588:19, 1589:2,    1641:11, 1641:23,    1725:21, 1727:22,
    1543:20, 1544:1,          1589:3, 1589:11,    1642:2, 1642:8,      1731:19, 1732:8,
    1545:3, 1545:5,           1589:20, 1590:12,   1642:12, 1643:3,     1734:17, 1735:13,
    1546:17, 1546:24,         1590:14, 1591:3,    1643:12, 1643:21,    1736:13, 1738:15,
    1547:5, 1547:6,           1591:16, 1591:21,   1644:5, 1644:21,     1738:23, 1739:22,
    1547:12, 1547:16,         1591:25, 1592:4,    1644:24, 1645:2,     1740:1, 1740:24,
    1547:18, 1547:23,         1592:9, 1592:16,    1645:10, 1647:21,    1743:16, 1744:10,
    1548:6, 1548:13,          1592:20, 1592:22,   1648:22, 1650:20,    1744:17, 1744:22
    1548:18, 1549:22,         1593:14, 1593:22,   1650:24, 1651:15,   Ovarian [5] - 1582:21,
    1550:2, 1550:9,           1594:13, 1595:9,    1651:16, 1651:20,    1613:14, 1630:24,
    1551:18, 1551:23,         1597:8, 1597:13,    1652:1, 1652:22,     1702:8, 1716:5
    1552:3, 1552:4, 1552:6,   1597:23, 1598:6,    1653:6, 1653:10,    ovaries [35] - 1525:19,
    1552:9, 1552:21,          1598:14, 1599:5,    1653:12, 1655:24,    1525:20, 1535:2,
    1553:11, 1553:20,         1599:10, 1599:16,   1656:16, 1656:22,    1559:3, 1564:8,
    1553:22, 1553:24,         1599:25, 1600:8,    1657:20, 1657:23,    1564:14, 1574:24,
    1554:21, 1554:25,         1600:21, 1601:4,    1658:4, 1658:15,     1647:14, 1648:6,
    1555:3, 1555:5, 1555:6,   1601:9, 1601:21,    1659:5, 1659:16,     1651:10, 1661:23,
    1555:9, 1555:17,          1602:9, 1604:24,    1660:3, 1660:13,     1664:3, 1665:11,
    1556:4, 1556:6,           1605:2, 1605:6,     1661:20, 1667:22,    1665:19, 1666:3,
    1556:10, 1557:7,          1605:25, 1606:5,    1671:12, 1673:22,    1666:13, 1666:19,
    1557:11, 1558:4,          1606:16, 1606:22,   1676:2, 1676:16,     1666:24, 1667:4,
    1558:7, 1558:14,          1607:9, 1608:6,     1677:7, 1678:15,     1667:11, 1668:11,
    1566:17, 1567:15,         1608:14, 1608:20,   1679:8, 1679:21,     1670:20, 1671:9,
    1567:24, 1569:7,          1608:22, 1609:13,   1680:19, 1681:11,    1671:23, 1672:1,
    1569:9, 1569:17,          1609:24, 1610:7,    1681:20, 1682:13,    1672:12, 1672:13,
    1569:23, 1570:2,          1610:18, 1612:3,    1682:14, 1682:20,    1676:7, 1706:3,
    1570:5, 1570:9,           1612:8, 1612:24,    1682:24, 1683:3,     1706:25, 1713:23,
    1570:18, 1571:22,         1613:7, 1614:4,     1683:6, 1683:9,      1714:1, 1735:3, 1737:4,
    1571:24, 1572:1,          1614:11, 1616:18,   1683:18, 1684:12,    1744:11
    1573:15, 1574:4,          1616:21, 1617:1,    1684:20, 1684:25,   ovary [47] - 1526:6,
    1574:14, 1574:19,         1617:19, 1618:11,   1685:7, 1686:4,      1527:15, 1527:18,
    1575:9, 1575:12,          1618:16, 1618:21,   1686:23, 1687:5,     1528:7, 1528:22,
    1575:22, 1575:25,         1619:10, 1620:7,    1688:20, 1689:3,     1528:25, 1530:21,
    1576:9, 1576:15,          1620:12, 1621:7,    1689:13, 1689:25,    1532:4, 1535:6,
    1576:17, 1576:21,         1623:19, 1624:19,   1690:4, 1691:6,      1543:15, 1543:18,
    1576:25, 1577:5,          1627:5, 1627:10,    1691:16, 1697:15,    1546:18, 1546:19,
    1577:8, 1577:15,          1627:13, 1627:25,   1700:19, 1701:7,     1549:16, 1549:17,
    1577:18, 1577:22,         1629:18, 1630:11,   1701:9, 1702:15,     1549:21, 1550:15,
    1578:2, 1578:8,           1630:13, 1631:6,    1702:21, 1703:3,     1552:10, 1552:12,
    1578:19, 1579:4,          1631:16, 1631:25,   1704:1, 1704:15,     1552:24, 1554:9,
    1580:4, 1580:25,          1632:1, 1632:6,     1705:8, 1705:9,      1554:17, 1554:24,
    1581:5, 1581:10,          1632:17, 1633:3,    1705:10, 1705:17,    1559:7, 1560:24,
    1581:18, 1581:25,         1633:6, 1633:8,     1708:3, 1708:8,      1562:15, 1563:11,
    1582:25, 1583:4,          1633:15, 1633:20,   1709:12, 1710:19,    1563:18, 1564:23,
    1583:5, 1583:11,          1633:22, 1634:4,    1711:2, 1711:13,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 262 of 279 PageID:
                                  103920

                                                                                                           1778
    1570:13, 1672:20,          p53 [5] - 1580:4,           1701:21, 1702:5,           particle [18] - 1554:20,
    1673:9, 1674:2, 1674:4,     1580:25, 1581:5,           1702:24, 1703:2,            1561:1, 1561:2,
    1674:8, 1674:16,            1581:9, 1582:6             1703:6, 1703:8,             1622:11, 1663:9,
    1693:22, 1693:25,          packs [1] - 1674:20         1703:12, 1703:24,           1663:16, 1663:25,
    1695:12, 1696:24,          page [46] - 1572:14,        1704:6, 1705:3, 1706:5,     1664:2, 1664:5,
    1696:25, 1697:3,            1576:4, 1578:24,           1706:11, 1706:13,           1664:12, 1667:15,
    1704:17, 1714:24,           1584:17, 1586:25,          1706:17, 1708:25,           1670:11, 1670:12,
    1738:4, 1738:6, 1738:7      1587:20, 1590:3,           1709:19, 1710:24,           1673:5, 1673:25,
   over-the-counter [1] -       1598:5, 1606:4,            1711:4, 1713:15,            1674:24, 1693:12,
    1576:24                     1609:11, 1609:22,          1714:18, 1734:2,            1693:17
   overall [7] - 1530:13,       1610:23, 1611:17,          1735:19                    particles [29] - 1554:16,
    1539:6, 1539:11,            1613:3, 1620:19,          papers [12] - 1523:12,       1560:18, 1560:19,
    1634:15, 1682:17,           1621:9, 1625:17,           1560:23, 1613:21,           1562:20, 1571:3,
    1687:20, 1704:21            1627:22, 1647:24,          1616:3, 1641:6,             1622:17, 1661:22,
   overlap [1] - 1535:25        1650:8, 1656:10,           1649:14, 1676:14,           1663:3, 1663:19,
   oversight [4] - 1647:8,      1678:22, 1691:11,          1681:1, 1707:17,            1663:20, 1665:3,
    1686:11, 1686:25,           1692:5, 1704:9,            1707:19, 1736:25,           1665:7, 1667:7,
    1717:3                      1704:10, 1709:18,          1740:13                     1667:10, 1669:14,
   overview [1] - 1523:23       1710:13, 1710:14,         paradigms [1] - 1715:12      1670:19, 1670:23,
   overwhelming [1] -           1711:7, 1711:9,           Paradigms [1] - 1716:5       1671:16, 1671:19,
    1542:11                     1712:10, 1712:11,         paragraph [15] -             1672:12, 1672:13,
   ovulate [2] - 1553:16,       1713:18, 1717:24,          1584:18, 1587:3,            1672:16, 1673:5,
    1553:18                     1717:25, 1718:10,          1613:5, 1633:17,            1674:15, 1694:19,
   ovulates [1] - 1550:19       1718:21, 1719:4,           1634:21, 1634:22,           1713:21, 1735:2,
   ovulating [1] - 1551:23      1720:18, 1726:19,          1636:13, 1663:10,           1737:3, 1744:9
   ovulation [25] - 1546:24,    1730:8, 1731:23,           1704:11, 1708:5,           particular [13] - 1523:14,
    1546:25, 1549:2,            1739:11, 1740:22,          1710:15, 1711:11,           1538:3, 1564:4, 1583:7,
    1550:7, 1550:8,             1742:17                    1719:5, 1719:24, 1720:7     1586:23, 1598:9,
    1550:13, 1550:16,          Page [1] - 1746:4          paraphrase [1] - 1650:4      1674:12, 1699:13,
    1551:5, 1551:7,            pages [1] - 1718:15        PARFITT [1] - 1517:13        1706:4, 1707:17,
    1551:25, 1552:1,           pain [7] - 1600:16,        Parmley [1] - 1582:3         1708:25, 1710:24,
    1552:4, 1553:4, 1553:5,     1607:24, 1608:3,          part [44] - 1521:6,          1724:8
    1554:7, 1554:19,            1608:8, 1608:9, 1608:13    1521:8, 1521:23,           particularly [2] - 1530:7,
    1570:5, 1570:16,           panel [2] - 1623:13,        1523:11, 1561:10,           1685:9
    1585:25, 1628:6,            1662:21                    1566:10, 1567:5,           particulate [1] - 1666:17
    1628:10, 1629:24,          paper [59] - 1541:15,       1579:17, 1583:2,           particulates [4] -
    1630:5, 1710:9              1555:25, 1556:1,           1586:14, 1587:15,           1534:25, 1535:6,
   ovulatory [1] - 1551:6       1561:4, 1567:8, 1567:9,    1602:24, 1608:24,           1704:18, 1713:25
   ovum [3] - 1551:9,           1580:8, 1613:24,           1612:17, 1622:13,          parts [3] - 1554:14,
    1551:10, 1551:16            1615:19, 1630:18,          1626:20, 1626:23,           1637:19, 1655:1
   own [4] - 1598:16,           1633:19, 1634:22,          1627:1, 1629:3, 1638:6,    passed [1] - 1548:21
    1716:21, 1720:20,           1635:3, 1641:25,           1638:8, 1638:24,           passive [1] - 1562:8
    1730:4                      1642:17, 1642:19,          1640:18, 1647:8,           past [6] - 1523:7,
   oxidative [4] - 1531:1,      1644:9, 1644:11,           1649:10, 1657:16,           1586:25, 1589:24,
    1540:14, 1549:8,            1644:14, 1644:20,          1672:6, 1681:3,             1590:1, 1723:16, 1739:7
    1552:25                     1644:22, 1645:1,           1686:11, 1693:16,          paste [1] - 1636:12
   oxycontin [1] - 1664:19      1645:4, 1673:8,            1694:8, 1698:6, 1698:9,    pathogenesis [1] -
   oxytocin [5] - 1664:20,      1673:10, 1677:24,          1699:22, 1700:1,            1543:25
    1664:21, 1664:22,           1682:16, 1683:2,           1700:10, 1715:3,           pathologies [1] -
    1664:23, 1665:2             1683:4, 1683:8,            1715:24, 1716:15,           1662:12
                                1683:11, 1684:5,           1719:1, 1736:4, 1736:9,    pathology [5] - 1562:16,
               P                1684:6, 1684:19,           1736:22, 1744:3             1564:4, 1672:15,
                                1684:21, 1700:25,         participate [1] - 1522:13    1673:4, 1713:20
   p.m [1] - 1745:12
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 263 of 279 PageID:
                                  103921

                                                                                                        1779
   Pathway [2] - 1587:9,      Pearson [56] - 1519:9,      1566:2, 1603:20,          perineal [49] - 1540:4,
    1589:17                    1519:17, 1531:10,          1663:5, 1663:21,           1555:16, 1565:3,
   pathway [2] - 1676:6,       1533:25, 1542:3,           1744:10                    1575:21, 1576:8,
    1707:7                     1547:8, 1557:9, 1558:2,   Penninkilampi [28] -        1603:19, 1610:7,
   Pathways [5] - 1586:16,     1558:16, 1563:9,           1538:11, 1538:23,          1610:11, 1610:17,
    1586:23, 1588:9,           1567:2, 1573:8, 1574:3,    1539:2, 1540:8,            1612:7, 1612:23,
    1589:7, 1739:4             1574:10, 1574:17,          1540:20, 1541:14,          1613:7, 1616:20,
   patient [25] - 1526:19,     1577:17, 1578:5,           1541:21, 1611:22,          1617:1, 1617:19,
    1526:22, 1532:14,          1578:16, 1579:21,          1635:23, 1636:2,           1619:10, 1620:6,
    1538:9, 1549:10,           1580:12, 1580:14,          1636:6, 1636:15,           1627:5, 1637:9,
    1550:19, 1551:3,           1582:10, 1586:10,          1636:25, 1639:1,           1641:10, 1643:21,
    1552:15, 1557:18,          1586:19, 1591:10,          1640:14, 1641:2,           1644:3, 1645:10,
    1566:20, 1574:3,           1592:8, 1595:13,           1641:22, 1644:11,          1656:12, 1658:4,
    1574:6, 1574:13,           1595:23, 1597:21,          1646:25, 1679:25,          1659:16, 1660:3,
    1574:23, 1575:2,           1604:17, 1611:2,           1700:9, 1711:4, 1713:4,    1661:18, 1662:25,
    1575:8, 1576:21,           1615:9, 1626:10,           1735:10, 1735:19,          1663:6, 1666:2,
    1597:21, 1608:9,           1627:12, 1663:12,          1736:23                    1666:23, 1678:14,
    1654:3, 1673:19,           1675:16, 1684:1,          people [21] - 1599:7,       1679:22, 1679:24,
    1674:19, 1694:9,           1690:23, 1693:9,           1599:14, 1606:15,          1681:19, 1682:23,
    1723:18                    1695:25, 1697:19,          1635:5, 1654:15,           1689:12, 1689:24,
   patient's [2] - 1574:20,    1699:1, 1702:7, 1705:6,    1655:16, 1655:19,          1708:2, 1708:8,
    1604:22                    1708:21, 1710:23,          1663:15, 1667:6,           1711:12, 1711:16,
   patients [44] - 1520:22,    1711:3, 1713:19,           1668:1, 1668:8,            1712:8, 1713:24,
    1524:5, 1524:14,           1715:22, 1717:1,           1669:24, 1670:3,           1714:10, 1719:20,
    1524:18, 1524:23,          1718:19, 1721:8,           1670:10, 1670:13,          1732:7, 1740:24
    1524:24, 1525:5,           1724:9, 1730:22,           1670:14, 1672:6,          perineally [1] - 1653:15
    1525:18, 1525:21,          1743:4, 1746:7             1672:8, 1672:23,          perineum [10] - 1530:13,
    1526:1, 1526:23,          PEARSON [4] - 1519:11,      1694:7, 1698:5             1530:16, 1530:19,
    1527:4, 1527:6, 1528:3,    1573:4, 1626:6, 1693:4    percent [44] - 1524:5,      1543:14, 1558:12,
    1536:25, 1538:22,         peer [11] - 1523:11,        1525:2, 1525:5,            1559:2, 1559:10,
    1539:9, 1541:9,            1642:17, 1648:3,           1525:20, 1526:5,           1664:3, 1666:9, 1666:18
    1541:11, 1547:14,          1680:23, 1684:14,          1527:5, 1530:15,          period [8] - 1542:25,
    1549:19, 1549:20,          1689:16, 1728:9,           1534:7, 1534:20,           1544:4, 1544:18,
    1552:10, 1552:19,          1729:2, 1729:16,           1537:14, 1537:19,          1549:11, 1550:17,
    1553:14, 1566:16,          1733:25, 1743:12           1537:24, 1538:16,          1561:19, 1562:10,
    1575:5, 1575:11,          peer-reviewed [9] -         1538:21, 1539:7,           1562:13
    1575:16, 1575:25,          1523:11, 1642:17,          1539:12, 1539:19,         peristaltic [4] - 1561:4,
    1576:14, 1576:16,          1648:3, 1680:23,           1539:22, 1539:25,          1561:21, 1561:24,
    1576:22, 1582:24,          1684:14, 1689:16,          1542:14, 1548:13,          1562:12
    1601:3, 1603:18,           1728:9, 1733:25,           1548:15, 1548:23,         peritoneal [7] - 1529:7,
    1646:5, 1672:2, 1672:4,    1743:12                    1553:10, 1585:10,          1601:10, 1609:14,
    1672:20, 1674:6,          pelvic [20] - 1549:15,      1614:4, 1614:17,           1609:25, 1706:24,
    1674:21, 1701:21           1552:13, 1552:19,          1616:17, 1651:23,          1707:9, 1714:1
   Pause [2] - 1656:5,         1555:14, 1558:22,          1651:24, 1652:13,         Peritoneal [1] - 1702:9
    1713:9                     1560:20, 1564:9,           1652:14, 1652:20,         peritoneum [3] - 1529:5,
   pause [3] - 1580:21,        1564:12, 1568:1,           1652:21, 1683:6,           1530:21, 1552:25
    1629:14, 1656:19           1569:14, 1586:1,           1685:25, 1686:1,          permission [7] - 1574:8,
   PDQ [10] - 1702:9,          1603:20, 1632:7,           1701:9, 1702:22,           1576:1, 1577:9,
    1702:24, 1705:4,           1632:11, 1632:18,          1712:6, 1719:12,           1578:22, 1627:19,
    1740:4, 1740:15,           1632:21, 1633:9,           1719:21, 1720:1            1678:20, 1691:9
    1740:17, 1740:22,          1669:12, 1697:10          percentage [1] - 1539:20   permitted [1] - 1623:5
    1741:4, 1741:17,          Pelvic [1] - 1630:22       perceptive [1] - 1558:15   person [5] - 1654:9,
    1742:12                   pelvis [6] - 1549:15,      perhaps [1] - 1710:4        1663:6, 1667:15,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 264 of 279 PageID:
                                  103922

                                                                                                             1780
    1671:20, 1674:19            1732:23, 1738:17              1626:25, 1666:10,           1614:2, 1732:14
   personal [2] - 1606:1,      Plaintiffs [2] - 1517:13,      1669:3, 1671:22,           postgraduates [1] -
    1617:9                      1519:12                       1672:19, 1674:13,           1596:17
   Personal [1] - 1518:6       plaintiffs' [12] - 1578:18,    1690:21, 1701:25,          potential [21] - 1578:7,
   personally [1] - 1612:17     1592:25, 1594:21,             1719:1, 1720:21,            1578:12, 1581:24,
   perspectives [1] -           1626:16, 1722:15,             1720:23, 1721:14,           1597:8, 1600:16,
    1718:3                      1723:8, 1727:5,               1724:10, 1724:16,           1601:3, 1604:22,
   pertaining [1] - 1699:9      1727:21, 1728:19,             1731:15, 1744:6             1604:23, 1605:11,
   petition [6] - 1617:24,      1728:22, 1730:15,            pointed [2] - 1738:20,       1605:18, 1606:5,
    1618:5, 1618:10,            1731:24                       1740:14                     1606:16, 1607:23,
    1618:20, 1619:13,          platy [2] - 1531:7, 1571:1    points [3] - 1529:25,        1609:21, 1630:5,
    1619:19                    plausibility [9] - 1543:13,    1562:2, 1636:16             1631:5, 1640:10,
   petitions [3] - 1619:1,      1545:11, 1647:12,            policy [1] - 1696:17         1661:22, 1675:23,
    1619:2, 1619:4              1647:13, 1647:17,            polycystic [1] - 1552:9      1707:12, 1736:1
   physician [6] - 1521:7,      1648:5, 1676:23,             polymorphisms [1] -         potentially [1] - 1739:17
    1522:8, 1547:9,             1733:24, 1734:14              1544:23                    POWDER [1] - 1517:4
    1560:12, 1583:10,          plausible [15] - 1530:22,     pooled [7] - 1531:22,       powder [170] - 1521:6,
    1583:23                     1562:25, 1563:21,             1535:20, 1613:13,           1522:3, 1522:6, 1528:9,
   physicians [4] - 1524:24,    1563:25, 1564:19,             1645:24, 1646:22,           1529:17, 1530:3,
    1583:14, 1609:6,            1571:21, 1666:14,             1678:10, 1703:1             1530:12, 1530:16,
    1701:24                     1694:17, 1695:8,             poop [1] - 1560:1            1530:18, 1530:23,
   pick [1] - 1636:15           1696:24, 1697:14,            poor [1] - 1536:15           1531:3, 1531:16,
   picked [2] - 1615:7,         1714:23, 1714:25,            poorly [5] - 1585:9,         1532:1, 1532:3, 1532:8,
    1713:1                      1735:2, 1738:5                1586:8, 1679:3, 1679:4,     1534:5, 1534:18,
   picking [2] - 1536:15,      play [3] - 1631:15,            1701:8                      1534:22, 1535:2,
    1690:21                     1632:5, 1717:4               POPKIN [1] - 1517:19         1537:14, 1538:19,
   picture [1] - 1744:25       played [1] - 1591:9           population [1] - 1704:3      1538:22, 1539:10,
   PID [5] - 1632:18,          plays [2] - 1632:16,          Population [1] - 1731:8      1539:16, 1540:7,
    1633:8, 1633:14,            1733:12                      portion [4] - 1710:19,       1540:9, 1540:14,
    1633:19, 1633:22           pleural [6] - 1526:7,          1714:6, 1714:12, 1726:7     1542:12, 1542:22,
   piece [1] - 1590:20          1566:13, 1566:17,            portions [2] - 1713:16,      1543:1, 1543:14,
   pieces [1] - 1620:17         1654:3, 1655:6, 1655:14       1713:17                     1543:17, 1543:20,
   pills [4] - 1546:23,        pleurodesis [11] -            posed [2] - 1583:7,          1544:10, 1546:20,
    1551:25, 1553:8,            1566:11, 1653:24,             1583:8                      1547:6, 1547:25,
    1553:10                     1654:2, 1654:16,             position [6] - 1594:16,      1549:4, 1552:22,
   pimple [1] - 1551:13         1654:20, 1654:24,             1669:11, 1671:3,            1553:21, 1553:24,
   Pinheiro [1] - 1720:5        1655:6, 1655:10,              1671:4, 1674:14, 1718:7     1554:5, 1554:11,
   pink [6] - 1636:10,          1655:12, 1655:15,            positioned [1] - 1664:12     1554:18, 1555:2,
    1637:3, 1640:25,            1655:19                      positions [3] - 1586:20,     1555:20, 1555:22,
    1642:22, 1707:22,          plot [9] - 1532:20,            1668:21, 1670:22            1556:13, 1556:18,
    1707:24                     1532:25, 1533:1,             positive [3] - 1623:4,       1556:24, 1558:3,
   place [2] - 1536:3,          1533:3, 1533:5,               1640:6, 1681:21             1558:6, 1558:11,
    1707:10                     1535:23, 1536:17,            possibility [1] - 1661:11    1558:13, 1559:2,
   placed [8] - 1536:9,         1690:8, 1690:15              possible [18] - 1563:19,     1560:15, 1560:19,
    1664:5, 1668:22,           plots [1] - 1699:22            1563:20, 1577:7,            1560:22, 1562:7,
    1669:1, 1669:7,            plus [2] - 1535:10,            1601:15, 1601:20,           1562:15, 1562:23,
    1669:14, 1669:21,           1682:12                       1631:9, 1647:13,            1563:2, 1563:11,
    1737:12                    pneumothorax [1] -             1648:5, 1661:20,            1564:23, 1565:12,
                                1655:18                       1675:10, 1701:22,           1565:16, 1565:20,
   placement [1] - 1737:4
                               point [23] - 1523:19,          1719:7, 1733:5, 1735:2,     1565:22, 1566:1,
   places [1] - 1597:7
                                1530:17, 1531:11,             1735:7, 1735:8,             1566:12, 1570:18,
   plaintiff [1] - 1583:23
                                1545:18, 1579:7,              1735:12, 1744:21            1570:23, 1570:24,
   plaintiffs [5] - 1618:8,
                                1599:17, 1601:25,            possibly [3] - 1532:19,      1571:14, 1571:16,
    1727:10, 1728:1,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 265 of 279 PageID:
                                  103923

                                                                                                         1781
    1571:21, 1572:1,           1709:8                     presentation [14] -         Prizment [1] - 1720:5
    1574:4, 1574:14,          powerful [1] - 1646:1        1577:4, 1577:14,           proactive [1] - 1722:20
    1574:20, 1574:25,         PowerPoint [20] -            1601:9, 1601:18,           probable [1] - 1563:20
    1575:5, 1575:21,           1535:17, 1601:9,            1626:17, 1640:23,          problem [2] - 1551:16,
    1576:15, 1577:5,           1601:13, 1602:1,            1675:3, 1699:23,            1556:19
    1577:7, 1577:14,           1730:17, 1731:4,            1734:11, 1743:21,          problems [2] - 1622:25,
    1577:22, 1578:1,           1731:6, 1731:15,            1743:22, 1743:24,           1659:8
    1578:7, 1578:19,           1731:21, 1731:22,           1744:3, 1744:7             procedure [1] - 1654:2
    1579:4, 1592:4,            1731:24, 1732:24,          presentations [1] -         procedures [1] - 1653:24
    1593:14, 1593:22,          1733:17, 1734:3,            1577:2                     proceed [1] - 1724:4
    1594:13, 1595:9,           1734:10, 1734:21,          presented [8] - 1619:8,     Proceedings [1] - 1746:4
    1599:5, 1599:9,            1742:14, 1743:23,           1620:5, 1629:3,            process [23] - 1531:13,
    1599:16, 1600:7,           1743:24                     1682:21, 1705:20,           1551:19, 1552:5,
    1600:19, 1600:21,         practice [8] - 1520:17,      1736:5, 1736:9, 1745:4      1554:20, 1567:7,
    1601:21, 1602:9,           1523:1, 1524:12,           president [10] - 1522:18,    1568:4, 1568:5, 1568:8,
    1606:6, 1607:8,            1525:4, 1574:2,             1523:7, 1586:21,            1569:5, 1569:6, 1570:6,
    1607:12, 1607:25,          1574:18, 1574:22,           1586:25, 1587:5,            1570:9, 1612:17,
    1608:13, 1612:3,           1655:12                     1589:25, 1590:1,            1613:1, 1618:5,
    1618:11, 1618:16,         practiced [3] - 1558:17,     1604:7, 1723:16, 1739:8     1618:13, 1619:15,
    1618:20, 1620:14,          1560:13, 1573:25           President [3] - 1523:5,      1712:19, 1721:25,
    1621:2, 1621:6,           PRACTICES [1] - 1517:5       1599:23, 1600:23            1722:1, 1728:11,
    1621:12, 1621:18,         practicing [2] - 1593:18,   press [1] - 1694:12          1740:18, 1741:21
    1627:16, 1640:17,          1597:6                     pressed [1] - 1708:4        proclamation [1] -
    1644:20, 1644:23,         precautionary [5] -         pressure [1] - 1526:2        1620:9
    1645:2, 1649:16,           1726:1, 1726:6,            prestigious [2] -           produce [1] - 1674:16
    1649:19, 1649:23,          1726:15, 1726:21,           1582:18, 1585:6            produced [2] - 1570:8,
    1650:2, 1650:11,           1726:24                    pretty [2] - 1566:8,         1731:24
    1650:19, 1650:23,         preceded [2] - 1656:18,      1702:13                    produces [3] - 1609:6,
    1651:2, 1651:7, 1651:9,    1663:1                     prevent [5] - 1553:11,       1635:20, 1674:8
    1651:14, 1651:19,         precursor [2] - 1584:19,     1566:24, 1583:4,           producing [1] - 1568:25
    1651:24, 1652:2,           1584:23                     1588:1, 1589:11            product [16] - 1531:9,
    1652:8, 1652:17,          precursors [1] - 1649:6     prevention [3] - 1589:1,     1563:7, 1568:22,
    1658:15, 1673:17,         predisposed [1] -            1609:14, 1741:4             1571:16, 1576:24,
    1676:3, 1676:19,           1540:11                    Prevention [5] - 1556:23,    1594:25, 1649:16,
    1677:6, 1691:5,           predominantly [1] -          1588:4, 1606:14,            1650:2, 1650:11,
    1691:16, 1694:20,          1569:12                     1606:20, 1702:9             1651:23, 1651:25,
    1702:15, 1702:21,         pregnancy [6] - 1552:1,     preventive [3] - 1553:14,    1652:13, 1652:20,
    1704:15, 1704:20,          1553:5, 1553:16,            1588:2, 1726:3              1652:22, 1652:23,
    1704:21, 1704:23,          1553:17, 1561:23,          previous [2] - 1633:21,      1653:3
    1705:17, 1706:2,           1562:4                      1697:7                     production [1] - 1553:1
    1707:14, 1714:23,         pregnant [1] - 1551:4       previously [4] - 1543:24,   productive [1] - 1521:3
    1716:1, 1716:6, 1716:9,   premalignant [1] -           1553:19, 1638:4,           Products [1] - 1518:6
    1716:10, 1717:6,           1570:19                     1682:20                    products [14] - 1529:17,
    1719:20, 1721:11,         premier [2] - 1596:1,       primary [7] - 1522:14,       1549:4, 1568:21,
    1732:8, 1739:20,           1596:7                      1529:7, 1565:3,             1568:25, 1574:20,
    1743:16                   prepared [1] - 1636:3        1609:13, 1609:25,           1618:11, 1618:20,
   Powder [5] - 1529:18,      preparing [2] - 1579:13,     1624:24, 1677:2             1652:8, 1652:11,
    1530:3, 1531:5,            1730:2                     Primary [1] - 1702:8         1653:1, 1653:4, 1653:8,
    1630:22, 1652:3           presence [6] - 1554:10,     printout [2] - 1609:12,      1653:11, 1662:24
   powdering [1] - 1677:6      1562:15, 1571:13,           1715:6                     PRODUCTS [1] - 1517:4
   powders [2] - 1565:3,       1585:8, 1701:7, 1744:11    private [2] - 1520:17,      professional [9] -
    1571:4                    present [2] - 1554:18,       1524:12                     1519:20, 1519:21,
   power [2] - 1646:6,         1631:23                    privy [1] - 1741:18          1522:9, 1522:12,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 266 of 279 PageID:
                                  103924

                                                                                                          1782
    1573:11, 1596:3,           1658:18, 1658:24,           publications [8] -          1559:10, 1560:18,
    1597:9, 1609:15, 1681:4    1659:23, 1660:22             1523:11, 1555:1,           1560:19, 1560:21,
   professionals [1] -        Prospective [1] - 1657:9      1567:12, 1580:1,           1561:18, 1566:22,
    1612:21                   prostaglandins [3] -          1598:17, 1599:1,           1566:23, 1575:11,
   professor [1] - 1520:6      1540:16, 1570:8,             1738:14, 1738:22           1579:16, 1605:14,
   Professor [2] - 1520:10,    1570:15                     publicly [1] - 1680:23      1607:17, 1609:17,
    1520:11                   protect [1] - 1604:18        publish [1] - 1617:13       1621:8, 1629:19,
   Program [1] - 1620:20      protecting [1] - 1546:18     published [33] - 1523:8,    1636:15, 1636:17,
   program [2] - 1521:24,     protection [1] - 1639:22      1523:10, 1573:17,          1637:3, 1637:20,
    1526:20                   protective [6] - 1546:22,     1577:17, 1599:12,          1640:7, 1640:23,
   programmed [2] -            1553:3, 1553:6, 1553:7,      1606:8, 1611:20,           1642:10, 1648:4,
    1568:14, 1568:17           1588:18, 1639:22             1617:21, 1639:14,          1648:20, 1649:4,
   Progress [7] - 1586:16,    protein [1] - 1719:6          1653:13, 1657:1,           1668:4, 1688:6, 1689:2,
    1586:24, 1587:9,          protocol [1] - 1622:10        1662:18, 1665:25,          1704:6, 1709:17,
    1588:9, 1589:7,           proven [1] - 1702:1           1668:5, 1680:22,           1710:2, 1710:6,
    1589:17, 1739:4           proves [1] - 1643:12          1681:1, 1684:14,           1710:12, 1711:23,
   progress [2] - 1587:16,    provide [8] - 1520:21,        1689:16, 1700:3,           1712:15, 1715:4,
    1589:13                    1571:20, 1679:5,             1700:6, 1700:8,            1715:15, 1717:3,
   progression [1] - 1568:9    1709:10, 1732:6,             1700:13, 1702:5,           1721:3, 1721:5, 1724:6
   prominent [2] - 1567:10,    1732:23, 1736:18,            1715:22, 1715:24,         putative [1] - 1583:23
    1567:11                    1736:20                      1717:19, 1724:16,         puts [1] - 1599:15
   promote [2] - 1520:25,     provided [5] - 1522:1,        1725:4, 1728:10,          putting [4] - 1562:1,
    1634:12                    1727:10, 1731:11,            1728:12, 1740:15,          1603:19, 1663:3, 1716:8
   promoted [1] - 1520:10      1734:10, 1740:25             1741:8, 1741:22
   promoting [2] - 1604:10,   provider's [1] - 1604:23     publishes [1] - 1521:21                Q
    1710:18                   providers [1] - 1520:24      pull [1] - 1533:22         quality [1] - 1695:7
   promotion [1] - 1569:3     provides [4] - 1601:5,       pulling [2] - 1561:17,     quantify [1] - 1674:7
   prone [3] - 1643:24,        1704:20, 1710:20,            1562:14                   quartiles [1] - 1703:14
    1668:19, 1711:15           1740:17                     pulls [1] - 1562:8         QUESTION [10] -
   proper [3] - 1718:7,       providing [1] - 1601:3       pump [9] - 1561:4,          1574:13, 1576:6,
    1718:9, 1740:8            PSC [1] - 1716:25             1561:16, 1561:17,          1577:13, 1579:8,
   properly [2] - 1687:10,    public [3] - 1681:4,          1561:21, 1561:24,          1579:16, 1627:24,
    1718:16                    1681:9, 1728:16              1561:25, 1562:4,           1650:10, 1678:24,
   properties [1] - 1707:13   publically [1] - 1681:1       1562:6, 1562:12            1691:14, 1726:22
   prophylactic [1] -         publically-available [1] -   pumping [2] - 1561:9,      questionable [3] -
    1574:23                    1681:1                       1561:13                    1647:15, 1647:22,
   proposal [2] - 1689:17,    publication [33] -           pumps [3] - 1561:9,         1648:7
    1714:7                     1555:4, 1557:10,             1561:14, 1562:7           questioning [7] -
   proposed [5] - 1631:9,      1569:21, 1580:3,            purchasing [1] - 1576:24    1693:10, 1696:8,
    1637:4, 1637:23,           1586:14, 1586:23,           pure [1] - 1652:17          1706:7, 1721:6,
    1638:5, 1712:20            1587:4, 1587:15,            purely [3] - 1678:6,        1722:13, 1722:14
   Proposed [2] - 1586:17,     1587:25, 1588:22,            1726:14, 1726:23          questionnaire [1] -
    1589:17                    1588:25, 1589:23,           purporting [1] - 1684:23    1575:14
   proposition [4] -           1590:2, 1597:14,            purpose [5] - 1589:6,      questions [28] - 1564:7,
    1613:25, 1615:16,          1598:24, 1599:17,            1654:5, 1664:23,           1564:17, 1579:24,
    1639:1, 1667:3             1609:17, 1619:18,            1684:19, 1684:21           1591:8, 1601:11,
   propositions [1] -          1620:10, 1656:17,           purposely [1] - 1653:22     1657:7, 1690:14,
    1642:11                    1656:21, 1689:16,           purposes [2] - 1707:12,     1691:25, 1693:7,
   PROSKAUER [1] -             1700:17, 1702:8,             1713:5                     1696:10, 1696:12,
    1517:18                    1704:9, 1705:19,            PURSUANT [1] - 1747:6       1697:21, 1699:8,
   prospective [8] -           1710:14, 1711:7,            pursuant [1] - 1734:22      1699:12, 1699:14,
    1600:10, 1616:15,          1711:9, 1712:10,            push [1] - 1561:7           1700:19, 1702:10,
    1657:16, 1658:2,           1712:16, 1733:25            put [41] - 1548:9,          1703:10, 1705:24,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 267 of 279 PageID:
                                  103925

                                                                                                          1783
    1705:25, 1707:16,            1714:23, 1724:12,         reasons [8] - 1520:20,     RECROSS-
    1726:8, 1726:20,             1724:23                    1549:7, 1613:23,           EXAMINATION [1] -
    1734:25, 1735:4,            reached [6] - 1684:24,      1626:19, 1637:21,          1725:16
    1738:20, 1742:3,             1690:16, 1691:5,           1694:1, 1694:2, 1710:23   rectal [1] - 1560:1
    1742:25                      1691:15, 1691:21,         REATH [1] - 1517:15        rectum [1] - 1559:22
   quibble [1] - 1583:17         1706:18                   received [4] - 1519:23,    recur [1] - 1526:24
   quick [3] - 1667:1,          reaches [4] - 1674:4,       1617:23, 1619:1,          redirect [2] - 1718:9,
    1717:12, 1726:18             1674:8, 1685:21, 1697:3    1734:11                    1740:13
   quickly [7] - 1526:18,       reaching [7] - 1559:5,     receives [1] - 1538:9      REDIRECT [2] - 1695:23,
    1527:18, 1553:3,             1590:23, 1697:22,         recent [22] - 1533:15,      1743:2
    1555:10, 1611:8,             1698:3, 1698:17,           1533:19, 1537:3,          Redirect [1] - 1746:6
    1712:23, 1737:4              1712:2, 1721:9             1537:5, 1538:24,          reduce [10] - 1553:5,
   quite [10] - 1559:8,         react [1] - 1568:3          1553:25, 1555:25,          1553:18, 1553:20,
    1559:21, 1566:10,           reaction [1] - 1543:17      1602:13, 1639:12,          1558:13, 1634:6,
    1605:11, 1619:15,           reactions [1] - 1653:22     1642:3, 1642:6, 1646:3,    1634:15, 1634:20,
    1624:21, 1643:9,            reactive [1] - 1719:6       1686:9, 1690:19,           1639:10, 1639:17,
    1661:10, 1671:17,           read [26] - 1557:23,        1690:21, 1705:19,          1640:4
    1711:4                       1562:9, 1563:12,           1708:23, 1709:6,          reduced [2] - 1552:3,
   quote [5] - 1684:18,          1574:8, 1576:1, 1577:9,    1715:14, 1727:16,          1553:4
    1687:16, 1689:21,            1578:22, 1611:12,          1735:11, 1736:23          reduces [4] - 1546:17,
    1689:25, 1714:16             1616:23, 1624:1,          recently [6] - 1603:13,     1546:23, 1552:4, 1553:9
                                 1627:19, 1634:23,          1603:23, 1606:21,         reduction [1] - 1720:4
               R                 1639:3, 1657:6,            1607:22, 1715:24,         reference [17] - 1555:18,
   radio [1] - 1737:12           1678:20, 1680:25,          1741:8                     1585:14, 1585:21,
   radioactive [11] -            1691:9, 1698:2,           recently-published [1] -    1585:24, 1585:25,
    1560:18, 1561:2,             1711:11, 1720:20,          1741:8                     1611:8, 1611:21,
    1663:3, 1668:2, 1668:9,      1726:25, 1727:2,          recess [3] - 1572:13,       1615:4, 1615:14,
    1668:22, 1668:25,            1734:12, 1739:12,          1625:16, 1692:4            1619:17, 1698:23,
    1669:7, 1706:14,             1743:7, 1744:14           recitation [1] - 1701:10    1699:3, 1700:17,
    1706:16, 1738:10            reader [1] - 1740:17       recognize [2] - 1555:2,     1711:22, 1736:8,
   raise [3] - 1656:24,         reading [4] - 1607:19,      1597:12                    1737:18
    1676:22, 1708:6              1643:19, 1675:19,         recognized [5] -           referenced [2] - 1638:15,
   raised [2] - 1687:23,         1711:20                    1558:12, 1708:11,          1736:16
    1742:15                     Reading [5] - 1644:2,       1716:1, 1739:25, 1740:2   references [31] -
   raising [2] - 1575:8,         1662:4, 1662:22,          recognizes [1] - 1560:7     1543:11, 1554:3,
    1657:3                       1741:19, 1742:2           recognizing [1] - 1569:2    1555:19, 1577:7,
   randomized [2] -             real [3] - 1663:12,        recommend [1] -             1610:20, 1611:6,
    1546:10, 1546:16             1667:12, 1678:13           1600:17                    1611:9, 1612:2,
   rare [2] - 1524:2, 1525:12   reality [1] - 1587:8       recommendations [2] -       1612:10, 1615:3,
   rarely [1] - 1574:6          really [15] - 1523:19,      1726:14, 1726:23           1615:6, 1615:8, 1617:7,
   rarity [1] - 1600:15          1528:8, 1528:21,          recommended [6] -           1617:10, 1619:17,
                                 1529:7, 1530:10,           1557:8, 1574:18,           1624:5, 1629:1,
   rather [5] - 1536:8,
                                 1536:15, 1538:6,           1574:23, 1603:4,           1638:23, 1639:7,
    1536:14, 1581:11,
                                 1545:2, 1568:19,           1603:7, 1603:13            1639:9, 1641:16,
    1688:11, 1718:16
                                 1580:6, 1611:3, 1637:1,   recommending [1] -          1641:17, 1699:5,
   rationale [1] - 1656:12
                                 1669:6, 1716:2             1603:23                    1699:17, 1702:13,
   ratios [1] - 1685:20
                                reason [8] - 1559:4,       recommends [1] -            1702:14, 1705:12,
   RE [1] - 1517:4
                                 1592:7, 1613:23,           1607:11                    1736:10, 1736:14,
   reaccumulating [1] -
                                 1614:7, 1620:24,          record [4] - 1630:20,       1736:18, 1736:20
    1566:24
                                 1663:2, 1701:17, 1710:1    1711:8, 1717:5, 1721:3    referencing [1] - 1579:23
   reach [10] - 1531:13,
                                reasonable [2] - 1572:4,   recross [1] - 1745:5       referred [4] - 1590:6,
    1542:4, 1590:24,
                                 1626:25                   RECROSS [1] - 1725:16       1630:4, 1630:6, 1702:10
    1651:10, 1687:11,
                                reasonably [1] - 1634:13   Recross [1] - 1746:6       referring [1] - 1547:19
    1696:24, 1696:25,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 268 of 279 PageID:
                                  103926

                                                                                                         1784
   reflected [1] - 1742:15     relationship [21] -         1736:24                    1721:4, 1721:16,
   reflective [1] - 1622:10     1529:17, 1541:22,         remember [21] -             1725:19, 1728:2,
   refresh [1] - 1654:22        1577:4, 1577:14,           1608:17, 1616:6,           1733:8, 1739:11
   regard [13] - 1525:10,       1581:16, 1681:18,          1628:12, 1629:4,          reported [18] - 1533:4,
    1528:8, 1534:11,            1682:1, 1682:8,            1632:13, 1635:23,          1553:23, 1553:25,
    1546:9, 1547:4, 1644:4,     1682:19, 1682:23,          1636:7, 1639:14,           1558:3, 1558:7, 1578:8,
    1693:14, 1696:21,           1683:12, 1685:2,           1661:7, 1661:8,            1630:10, 1644:15,
    1698:11, 1700:4,            1686:16, 1686:22,          1661:12, 1668:15,          1662:9, 1671:25,
    1711:17, 1723:18,           1688:3, 1704:21,           1702:12, 1718:25,          1672:8, 1672:11,
    1723:24                     1705:16, 1708:1,           1735:15, 1735:16,          1672:16, 1672:25,
   regarding [24] - 1529:16,    1708:7, 1719:16,           1737:8, 1738:15,           1673:8, 1688:11,
    1535:8, 1542:21,            1727:13                    1738:22, 1739:3            1719:11, 1720:1
    1564:3, 1580:3,            relative [27] - 1532:25,   remind [2] - 1542:5,       REPORTER [1] -
    1580:25, 1597:7,            1533:5, 1533:7,            1640:1                     1517:25
    1597:23, 1599:15,           1533:10, 1533:11,         reminded [1] - 1588:21     reports [4] - 1629:16,
    1600:16, 1609:13,           1535:22, 1536:23,         reminds [1] - 1742:17       1633:21, 1673:11,
    1618:21, 1648:21,           1537:12, 1537:17,         remission [2] - 1526:22,    1712:6
    1655:24, 1666:22,           1537:20, 1538:16,          1526:24                   represent [1] - 1737:19
    1684:25, 1699:8,            1539:18, 1614:15,         remove [2] - 1526:9,       representation [2] -
    1699:12, 1709:11,           1614:16, 1623:6,           1574:24                    1570:4, 1570:12
    1713:10, 1714:2,            1644:18, 1645:5,          removing [1] - 1526:12     representing [1] - 1724:7
    1715:11, 1737:12,           1657:25, 1658:16,         rendered [1] - 1724:17     reproduce [1] - 1665:22
    1738:23                     1659:7, 1660:5,           reorient [1] - 1738:18     reproduction [1] -
   regardless [1] - 1591:3      1679:18, 1685:19,         repair [2] - 1552:5,        1550:25
   regime [1] - 1733:6          1685:24, 1688:11,          1581:11                   reproductive [9] -
   regimen [1] - 1529:13        1690:12, 1739:22          repeat [1] - 1545:15        1661:23, 1662:7,
   regimens [2] - 1527:3,      relatively [2] - 1524:2,   rephrase [2] - 1650:6,      1662:11, 1666:2,
    1529:10                     1555:25                    1734:6                     1666:12, 1666:19,
   region [1] - 1666:2         released [1] - 1599:24     replaced [1] - 1741:10      1666:24, 1706:24,
   regions [1] - 1534:3        relevance [1] - 1623:14    report [55] - 1587:6,       1707:3
   regular [2] - 1634:14,      reliance [11] - 1630:18,    1587:9, 1590:6,           reputation [2] - 1594:10
    1720:2                      1677:23, 1698:7,           1613:24, 1614:3,          request [1] - 1623:18
   regularly [2] - 1521:7,      1698:21, 1699:2,           1615:6, 1615:16,          requesting [2] - 1618:10,
    1741:3                      1712:14, 1715:18,          1615:20, 1620:20,          1618:20
   regulatory [3] - 1725:1,     1715:25, 1716:17,          1620:23, 1620:25,         required [3] - 1521:12,
    1725:3, 1733:6              1717:2, 1720:11            1621:10, 1622:24,          1662:8, 1685:2
   reinitiate [1] - 1527:1     relied [4] - 1555:19,       1630:5, 1632:3,           requires [1] - 1551:19
   reject [2] - 1735:19,        1706:1, 1712:13,           1637:14, 1646:2,          reread [1] - 1676:14
    1736:22                     1716:16                    1646:7, 1646:8,           Research [4] - 1586:17,
   relate [1] - 1632:7         rely [14] - 1533:17,        1646:14, 1646:19,          1589:17, 1716:5,
   related [7] - 1607:18,       1565:7, 1613:19,           1648:4, 1648:18,           1719:14
    1612:2, 1633:3,             1622:24, 1623:14,          1648:20, 1657:6,          research [32] - 1521:1,
    1638:20, 1677:3,            1637:13, 1642:4,           1667:3, 1669:14,           1529:10, 1530:1,
    1702:15, 1714:18            1645:8, 1645:21,           1672:24, 1675:3,           1543:25, 1544:3,
   relates [8] - 1620:19,       1681:3, 1708:22,           1675:9, 1677:21,           1544:8, 1545:17,
    1627:3, 1636:24,            1720:15, 1728:4, 1738:8    1686:3, 1686:8, 1688:7,    1583:2, 1587:9,
    1655:10, 1661:16,          relying [3] - 1565:8,       1689:12, 1698:5,           1587:11, 1587:17,
    1674:23, 1715:21,           1624:25, 1649:9            1698:8, 1698:19,           1589:9, 1589:15,
    1734:13                    remains [10] - 1637:21,     1698:22, 1699:6,           1590:6, 1590:7,
   relating [1] - 1700:18       1640:12, 1645:14,          1715:21, 1716:3,           1590:11, 1600:6,
   Relation [1] - 1630:23       1647:14, 1647:21,          1716:4, 1716:15,           1602:12, 1604:13,
   relation [3] - 1637:24,      1648:7, 1735:14,           1718:1, 1720:16,           1608:20, 1608:22,
    1696:1, 1706:5              1735:20, 1736:18,          1720:19, 1721:1,           1609:2, 1610:5,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 269 of 279 PageID:
                                  103927

                                                                                                          1785
    1628:24, 1648:21,          rest [1] - 1530:20           1662:18, 1670:24,          1532:10, 1533:5,
    1689:17, 1702:3,           restart [1] - 1526:25        1673:11, 1678:4,           1533:7, 1533:10,
    1705:23, 1714:11,          result [3] - 1547:21,        1678:18, 1681:4,           1533:11, 1533:13,
    1715:12, 1718:3             1553:2, 1563:6              1696:21, 1697:2,           1534:6, 1534:7,
   researched [1] - 1573:24    resulted [2] - 1622:9,       1700:22, 1700:24,          1534:19, 1535:22,
   researcher [1] - 1544:7      1649:24                     1700:25, 1702:5,           1535:24, 1536:2,
   researchers [4] -           resulting [1] - 1651:25      1708:22, 1716:20,          1536:23, 1537:10,
    1534:21, 1540:6,           results [23] - 1530:25,      1718:22, 1724:10,          1537:12, 1537:15,
    1541:21, 1704:12            1533:25, 1535:18,           1724:16, 1724:22,          1537:17, 1537:18,
   resections [1] - 1526:13     1537:8, 1540:5,             1725:2, 1730:3, 1730:6,    1537:20, 1538:8,
   Reserve [1] - 1519:25        1540:14, 1543:18,           1732:3, 1732:11,           1538:16, 1538:17,
   residency [3] - 1520:1,      1552:6, 1566:3, 1613:8,     1732:13, 1738:23,          1538:21, 1539:6,
    1578:13, 1581:25            1621:6, 1627:18,            1740:8, 1741:8,            1539:11, 1539:18,
   resident [1] - 1593:8        1631:19, 1632:4,            1741:15, 1741:16,          1542:13, 1545:4,
   residents [1] - 1520:23      1644:15, 1646:5,            1742:11, 1743:6            1546:17, 1546:24,
   resource [1] - 1606:15       1648:12, 1648:13,         reviewed [37] - 1523:11,     1546:25, 1547:9,
   resources [1] - 1729:18      1679:22, 1703:13,           1531:24, 1532:18,          1547:10, 1547:11,
   respiratory [1] - 1566:21    1704:14, 1712:4, 1720:3     1533:18, 1535:16,          1547:12, 1547:13,
   respond [1] - 1529:13       resume [1] - 1602:23         1541:17, 1544:2,           1547:16, 1547:17,
   responded [1] - 1619:14     resumed [3] - 1573:4,        1555:19, 1560:9,           1547:18, 1548:4,
   responding [2] -             1626:6, 1693:4              1569:22, 1594:12,          1548:9, 1548:11,
    1618:10, 1618:19           retained [1] - 1579:9        1595:8, 1620:18,           1548:12, 1548:15,
   response [60] - 1531:4,     retrograde [9] - 1549:2,     1623:20, 1631:2,           1548:16, 1548:17,
    1532:5, 1534:12,            1549:10, 1549:14,           1633:12, 1633:19,          1548:18, 1548:23,
    1534:13, 1535:3,            1561:8, 1561:13,            1642:17, 1648:3,           1548:24, 1549:1,
    1538:2, 1538:6, 1538:7,     1661:22, 1665:10,           1656:7, 1656:13,           1549:9, 1549:20,
    1538:12, 1538:16,           1665:17, 1665:18            1665:9, 1673:11,           1550:8, 1551:22,
    1540:11, 1543:7,           retrospective [2] -          1680:23, 1684:14,          1552:3, 1552:4,
    1543:9, 1543:10,            1643:23, 1711:15            1689:16, 1708:19,          1552:20, 1553:9,
    1544:11, 1544:21,          returned [1] - 1520:9        1712:1, 1725:3, 1728:9,    1553:15, 1553:19,
    1549:24, 1550:4,           review [81] - 1531:23,       1729:2, 1729:16,           1553:20, 1553:22,
    1551:21, 1552:11,           1532:15, 1533:16,           1733:25, 1737:15,          1553:24, 1555:2,
    1552:17, 1552:24,           1536:3, 1555:5, 1556:1,     1737:21, 1741:3,           1555:6, 1555:8,
    1554:5, 1554:12,            1567:5, 1567:8, 1567:9,     1743:12                    1555:10, 1555:12,
    1566:7, 1613:25,            1567:13, 1567:21,         reviewing [4] - 1612:5,      1555:16, 1555:20,
    1614:6, 1615:7,             1569:21, 1569:22,           1624:17, 1685:10,          1555:23, 1556:1,
    1615:17, 1619:2,            1579:10, 1579:14,           1721:8                     1556:3, 1556:9,
    1619:25, 1621:3,            1579:18, 1582:15,         reviews [1] - 1741:2         1556:13, 1556:24,
    1621:13, 1623:24,           1584:1, 1593:15,          Rice [1] - 1723:16           1557:2, 1557:5, 1557:7,
    1624:2, 1624:4, 1624:8,     1594:4, 1594:7,           rid [2] - 1554:21, 1723:20   1557:10, 1557:15,
    1624:12, 1634:5,            1594:14, 1594:18,         riding [1] - 1563:5          1557:17, 1557:19,
    1637:5, 1638:6, 1651:3,     1609:21, 1612:15,         right-hand [2] - 1709:19,    1557:21, 1557:25,
    1651:4, 1654:6,             1617:18, 1618:14,           1710:15                    1558:3, 1558:7,
    1654:13, 1654:24,           1618:25, 1619:2,          rise [9] - 1519:4,           1558:12, 1558:14,
    1655:3, 1655:4, 1674:9,     1621:20, 1623:18,           1572:12, 1573:1,           1577:7, 1584:3, 1584:5,
    1674:16, 1674:18,           1623:23, 1624:23,           1625:15, 1626:3,           1585:7, 1585:15,
    1682:19, 1688:2,            1628:18, 1628:23,           1687:18, 1687:20,          1585:17, 1586:4,
    1703:9, 1704:19,            1629:6, 1629:15,            1692:3, 1693:1             1588:5, 1588:7, 1588:8,
    1712:21, 1718:7,            1654:19, 1655:23,         Risk [4] - 1630:23,          1588:11, 1588:12,
    1718:16, 1719:20,           1657:1, 1657:5, 1657:9,     1719:4, 1731:8, 1731:17    1588:14, 1589:2,
    1744:20                     1658:20, 1659:1,          risk [267] - 1522:3,         1590:16, 1591:25,
   responsible [2] - 1602:2,    1659:19, 1660:8,            1522:4, 1530:4,            1592:1, 1597:8,
    1665:2                      1660:20, 1662:14,           1530:13, 1532:8,           1597:23, 1598:6,
                                                                                       1598:13, 1599:5,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 270 of 279 PageID:
                                  103928

                                                                                                          1786
    1600:10, 1600:11,           1705:14, 1708:2,                      S                SCOG [1] - 1573:22
    1601:14, 1601:16,           1709:11, 1712:7,                                       scope [1] - 1722:7
    1601:20, 1601:21,           1713:14, 1715:6,          S/Vincent [1] - 1747:11
                                                                                       score [9] - 1558:1,
    1604:11, 1604:23,           1716:1, 1716:7,           Saed [1] - 1649:10
                                                                                        1602:4, 1602:14,
    1605:2, 1605:11,            1716:10, 1717:6,          safe [4] - 1644:4, 1651:1,
                                                                                        1614:6, 1625:3, 1627:6,
    1605:18, 1605:24,           1718:9, 1719:8,            1651:7, 1711:17
                                                                                        1643:17, 1650:7, 1737:7
    1606:5, 1606:22,            1719:12, 1719:21,         SALES [1] - 1517:5
                                                                                       scoring [1] - 1557:17
    1609:6, 1609:22,            1720:2, 1720:5,           sample [2] - 1600:14,
                                                                                       scratching [1] - 1639:19
    1610:7, 1610:17,            1723:25, 1725:22,          1687:12
                                                                                       screen [21] - 1525:15,
    1612:7, 1612:24,            1727:8, 1727:9, 1732:8,   satisfied [2] - 1543:6,
                                                                                        1532:20, 1560:10,
    1614:4, 1614:11,            1733:19, 1733:23,          1545:10
                                                                                        1580:13, 1582:13,
    1614:15, 1614:16,           1734:22, 1735:13,         satisfies [1] - 1542:19       1583:3, 1583:13,
    1616:17, 1616:21,           1736:13, 1738:14,         saw [2] - 1524:18,            1583:14, 1583:16,
    1618:21, 1623:15,           1738:21, 1738:25,          1715:22                      1584:10, 1584:13,
    1628:21, 1631:11,           1739:1, 1739:14,          scar [1] - 1566:23            1585:19, 1621:9,
    1632:1, 1632:19,            1739:18, 1739:22,         scarring [6] - 1566:3,        1636:4, 1636:9,
    1633:3, 1633:15,            1739:25, 1740:2,           1566:14, 1566:25,            1646:11, 1668:25,
    1633:20, 1634:6,            1744:22                    1603:8, 1654:12,             1704:7, 1709:17,
    1634:15, 1634:16,         risks [7] - 1530:11,         1712:19                      1710:13, 1715:5
    1634:20, 1637:10,           1532:25, 1606:16,         Schildkraut [16] -           screened [1] - 1584:7
    1638:13, 1639:17,           1608:13, 1688:11,          1533:16, 1533:17,           screening [13] -
    1640:4, 1640:12,            1690:12, 1709:5            1533:18, 1533:24,            1574:19, 1583:10,
    1640:16, 1641:11,         robotic [1] - 1524:8         1616:5, 1616:17,             1584:9, 1584:20,
    1642:2, 1643:5,           robust [1] - 1605:11         1676:10, 1676:15,            1585:1, 1585:3,
    1644:18, 1644:22,         Rodriguez [2] - 1555:3,      1676:19, 1676:21,            1587:22, 1589:10,
    1645:5, 1645:6, 1645:9,     1555:4                     1699:25, 1703:24,            1700:18, 1701:22,
    1650:19, 1650:24,         role [4] - 1597:10,          1704:6, 1704:12, 1705:5      1702:3, 1738:24, 1741:4
    1651:5, 1651:16,            1631:15, 1632:5,          school [4] - 1519:24,        Screening [2] - 1556:23,
    1657:19, 1657:21,           1632:16                    1524:13, 1593:3, 1593:6      1582:20
    1657:23, 1658:1,          room [1] - 1668:20          science [3] - 1629:9,        search [1] - 1531:17
    1658:4, 1658:14,          root [1] - 1735:22           1725:5, 1741:17             seatbelts [1] - 1723:24
    1658:16, 1659:5,          ROSE [1] - 1517:18          Science [2] - 1716:4,        seated [1] - 1519:6
    1659:7, 1659:15,          Rosenblatt [1] - 1699:24     1718:24                     second [10] - 1524:11,
    1660:3, 1660:5, 1660:6,   roughly [2] - 1668:11,      Sciences [2] - 1717:15,       1527:24, 1559:6,
    1676:2, 1676:8,             1712:6                     1731:17                      1562:23, 1584:17,
    1676:16, 1677:7,          route [7] - 1530:21,        scientific [17] - 1598:3,     1599:19, 1605:23,
    1678:14, 1679:8,            1535:1, 1535:7,            1599:8, 1607:7, 1613:6,      1615:9, 1710:14,
    1679:18, 1679:21,           1563:18, 1675:11,          1614:18, 1618:15,            1710:15
    1681:19, 1682:4,            1675:24, 1704:19           1619:3, 1622:2,             secondary [1] - 1550:3
    1682:10, 1682:13,         routes [1] - 1565:4          1642:17, 1674:25,           section [10] - 1587:25,
    1682:24, 1683:6,          routine [1] - 1669:11        1680:23, 1718:23,            1588:4, 1621:11,
    1684:23, 1684:25,         RPR [1] - 1517:24            1724:11, 1724:17,            1701:4, 1706:17,
    1685:19, 1685:24,         ruled [1] - 1661:6           1737:2, 1737:5, 1743:6       1709:21, 1712:22,
    1688:14, 1689:13,         run [2] - 1551:7, 1659:12   scientist [1] - 1550:5        1719:3, 1735:24, 1737:6
    1701:5, 1701:6,           rupture [1] - 1570:5        scientists [16] - 1604:18,   SECTION [1] - 1747:6
    1701:10, 1701:11,                                      1612:21, 1613:8,            see [109] - 1524:14,
                              ruptured [2] - 1551:13,
    1701:13, 1701:14,                                      1614:8, 1614:24,             1525:5, 1527:17,
                                1551:14
    1701:15, 1701:18,                                      1615:21, 1616:24,            1528:12, 1528:22,
                              Russoniello [2] -
    1701:19, 1702:6,                                       1623:11, 1623:22,            1532:20, 1544:22,
                                1747:11, 1747:11
    1702:20, 1702:23,                                      1654:14, 1656:11,            1550:20, 1556:12,
                              RUSSONIELLO [1] -
    1703:3, 1703:14,                                       1658:2, 1660:8,              1583:20, 1587:13,
                                1517:24
    1703:21, 1703:23,                                      1661:16, 1662:13,            1588:16, 1598:9,
    1704:1, 1704:16,                                       1662:17                      1599:22, 1601:16,
    1704:22, 1705:8,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 271 of 279 PageID:
                                  103929

                                                                                                        1787
    1603:6, 1608:1,            1621:1, 1632:24,           1587:8, 1604:2, 1604:5,   Shower [8] - 1529:18,
    1609:15, 1609:25,          1636:14, 1637:8,           1604:7, 1604:10,           1530:4, 1531:5, 1531:6,
    1610:8, 1610:19,           1639:3, 1670:6, 1710:3,    1604:18, 1604:21,          1652:3
    1610:25, 1611:2,           1736:15                    1605:1, 1605:4, 1605:8,   showing [5] - 1545:6,
    1611:3, 1613:11,          sentences [1] - 1636:15     1605:10, 1605:15,          1545:14, 1545:18,
    1613:15, 1615:2,          separated [1] - 1541:12     1606:4, 1608:23            1546:13, 1685:25
    1616:12, 1620:1,          separating [1] - 1556:7    SGO's [1] - 1606:11        shown [12] - 1542:22,
    1620:20, 1622:7,          September [3] - 1599:22,   Shan [3] - 1569:20,         1554:23, 1557:7,
    1622:12, 1622:13,          1600:23, 1606:10           1628:12, 1709:15           1589:5, 1589:21,
    1623:1, 1623:7,           series [2] - 1699:12,      share [3] - 1519:19,        1612:9, 1639:21,
    1623:15, 1623:25,          1707:16                    1539:1, 1652:9             1644:4, 1711:17,
    1624:20, 1624:21,         serious [1] - 1622:3       shared [1] - 1558:16        1719:22, 1734:25,
    1627:11, 1628:14,         seriously [1] - 1592:12    SHARKO [1] - 1517:15        1743:20
    1629:1, 1629:20,          seromas [1] - 1603:9       SHAW [1] - 1518:5          shows [14] - 1525:19,
    1630:25, 1631:12,         serous [20] - 1528:11,     sheds [1] - 1527:18         1530:10, 1532:9,
    1631:17, 1632:1,           1537:22, 1539:16,         sheet [1] - 1723:19         1532:25, 1544:16,
    1632:8, 1632:19,           1539:21, 1539:22,         short [3] - 1544:14,        1552:19, 1552:23,
    1632:21, 1632:24,          1556:7, 1556:8,            1561:19, 1608:2            1561:21, 1614:3,
    1633:7, 1633:23,           1556:12, 1556:17,         short-term [1] - 1608:2     1614:20, 1644:22,
    1633:24, 1635:6,           1556:18, 1556:20,         shortcomings [1] -          1666:11, 1676:15,
    1636:10, 1637:6,           1556:21, 1704:23,          1623:12                    1703:16
    1642:23, 1643:6,           1704:24, 1705:8,          shortly [1] - 1715:23      Shukla [1] - 1649:13
    1643:25, 1644:7,           1705:9, 1710:19, 1711:2   show [32] - 1533:12,       side [6] - 1551:24,
    1644:13, 1645:4,          serve [2] - 1594:24,        1535:21, 1535:23,          1564:13, 1704:11,
    1645:5, 1648:15,           1597:10                    1537:12, 1544:20,          1709:19, 1710:15,
    1648:16, 1654:16,         served [5] - 1596:21,       1546:21, 1550:12,          1723:8
    1654:18, 1661:24,          1597:3, 1602:19,           1559:7, 1577:19,          sign [1] - 1594:11
    1665:11, 1669:16,          1603:13, 1603:23           1597:14, 1624:2,          signed [1] - 1739:10
    1670:12, 1671:2,          service [1] - 1602:25       1624:8, 1634:19,          significance [7] -
    1673:4, 1675:15,          serving [1] - 1723:7        1639:9, 1641:6, 1649:4,    1536:22, 1541:24,
    1676:8, 1676:12,          set [1] - 1635:25           1651:4, 1665:5,            1614:21, 1687:11,
    1681:23, 1681:24,         Setiawan [1] - 1720:6       1671:19, 1676:10,          1687:21, 1690:17,
    1682:25, 1684:5,          sets [2] - 1521:22,         1679:17, 1684:23,          1744:7
    1684:13, 1684:17,          1627:17                    1689:10, 1690:20,         significant [50] -
    1685:4, 1685:20,          setting [3] - 1554:11,      1703:11, 1705:7,           1530:11, 1532:10,
    1687:14, 1687:15,          1666:8, 1679:12            1705:13, 1712:6,           1533:12, 1534:8,
    1689:18, 1690:1,                                      1713:13, 1716:11,          1534:15, 1535:24,
                              seven [1] - 1538:18
    1699:7, 1702:16,                                      1737:3, 1744:1             1536:1, 1537:2,
                              several [16] - 1531:21,
    1709:21, 1712:17,                                    showed [29] - 1542:14,      1537:16, 1537:20,
                               1543:11, 1547:20,
    1717:8, 1717:14,                                      1544:21, 1554:7,           1537:25, 1538:1,
                               1600:5, 1600:14,
    1717:17, 1731:3,                                      1569:12, 1613:25,          1538:17, 1538:21,
                               1614:2, 1630:10,
    1731:7, 1731:15,                                      1615:16, 1616:17,          1539:12, 1545:2,
                               1633:21, 1648:11,
    1732:1, 1732:11,                                      1628:11, 1634:25,          1548:4, 1548:10,
                               1649:11, 1655:13,
    1732:15, 1732:21,                                     1635:19, 1635:22,          1558:2, 1558:6, 1614:3,
                               1658:6, 1661:21,
    1733:17, 1733:22,                                     1638:6, 1638:25,           1614:12, 1614:14,
                               1684:22, 1721:24,
    1740:20, 1741:25,                                     1641:2, 1641:5,            1615:1, 1615:25,
                               1721:25
    1742:18, 1744:2                                       1642:11, 1645:9,           1644:19, 1645:9,
                              sex [1] - 1528:7
   seeds [1] - 1525:23                                    1657:21, 1657:25,          1657:23, 1658:3,
                              sexual [1] - 1562:22
   seeing [1] - 1663:4                                    1665:18, 1667:6,           1658:14, 1659:5,
                              sexually [2] - 1607:18,
   segregate [1] - 1556:5                                 1672:13, 1679:20,          1660:2, 1660:6,
                               1607:21
   selection [2] - 1681:20,                               1703:9, 1703:21,           1676:18, 1679:7,
                              SEYFARRTH [1] -
    1682:17                                               1703:22, 1704:14,          1679:17, 1679:20,
                               1518:5
   sentence [9] - 1587:5,                                 1715:4, 1744:25            1682:7, 1682:10,
                              SGO [15] - 1573:22,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 272 of 279 PageID:
                                  103930

                                                                                                              1788
    1685:21, 1687:19,            1605:9, 1605:23,          sound [2] - 1619:16,         standard [1] - 1655:9
    1690:20, 1702:23,            1606:18, 1607:15,          1685:2                      standing [6] - 1664:8,
    1703:4, 1703:13,             1636:2, 1636:17,          sounds [1] - 1604:15          1668:16, 1668:20,
    1703:17, 1704:1,             1636:19, 1667:2,          source [3] - 1607:7,          1668:23, 1669:1, 1669:4
    1705:7, 1705:14,             1671:13, 1673:4,           1681:7, 1731:20             start [9] - 1525:25,
    1713:13                      1673:7, 1674:1, 1715:5,   space [5] - 1526:7,           1568:7, 1572:10,
   significantly [4] -           1728:25, 1729:7, 1730:7    1566:13, 1566:18,            1592:11, 1595:21,
    1534:18, 1638:12,           slides [6] - 1564:15,       1636:13, 1654:3              1596:10, 1635:2,
    1644:22, 1645:6              1605:14, 1635:25,         specific [12] - 1526:3,       1680:13, 1725:18
   signs [1] - 1591:16           1673:12, 1743:20,          1537:22, 1539:17,           started [4] - 1525:12,
   silent [1] - 1696:19          1744:1                     1540:13, 1542:17,            1531:17, 1531:19,
   similar [10] - 1532:11,      slightly [3] - 1540:23,     1554:3, 1557:18,             1593:15
    1542:15, 1587:21,            1541:1, 1541:8             1570:1, 1704:3, 1719:9,     starting [2] - 1549:1,
    1644:4, 1711:17,            small [6] - 1526:12,        1734:16, 1744:16             1567:23
    1719:19, 1720:4,             1556:20, 1600:9,          specifically [9] - 1534:2,   starts [4] - 1527:15,
    1725:9, 1736:24, 1737:3      1663:17, 1687:11,          1537:18, 1558:25,            1569:4, 1583:22, 1613:5
   similarities [1] - 1708:10    1688:4                     1569:23, 1570:22,           state [19] - 1584:1,
   simple [1] - 1669:6          smoke [1] - 1694:7          1571:17, 1703:8,             1585:5, 1612:16,
   simplify [1] - 1555:12       smokes [1] - 1674:19        1715:12, 1715:20             1613:8, 1615:21,
   single [3] - 1544:23,        smoking [3] - 1557:4,      specificity [2] - 1542:16,    1621:11, 1629:9,
    1574:6, 1673:19              1694:5, 1723:24            1542:20                      1631:8, 1638:4, 1643:1,
   sinuous [1] - 1710:4         snapshot [1] - 1544:9      speculate [1] - 1736:6        1644:11, 1645:1,
   Sister [1] - 1659:3          SNPs [3] - 1545:1,         speculating [1] - 1565:9      1683:21, 1687:5,
   sisters [1] - 1576:22         1545:4, 1548:22           spend [1] - 1560:16           1688:10, 1689:21,
   sit [2] - 1639:15, 1664:10   Society [14] - 1522:15,    spent [1] - 1573:10           1708:12, 1718:2,
   sitting [2] - 1669:5,         1522:18, 1523:3,          sperm [8] - 1561:16,          1729:17
    1673:16                      1586:11, 1586:17,          1561:17, 1561:18,           STATE [1] - 1517:7
   situations [1] - 1566:16      1587:1, 1588:25,           1561:20, 1561:22,           statement [12] - 1565:1,
   six [8] - 1526:21,            1589:18, 1589:25,          1562:4, 1562:6, 1670:7       1599:15, 1599:24,
    1536:19, 1645:7,             1596:6, 1604:1,           sphincter [6] - 1559:21,      1600:2, 1600:22,
    1680:16, 1680:22,            1723:17, 1724:21,          1559:23, 1559:24,            1602:1, 1602:6,
    1681:14, 1685:22,            1739:8                     1560:1, 1560:2               1602:14, 1604:15,
    1686:2                      soda [1] - 1608:11         spleen [1] - 1526:12          1713:6, 1713:10, 1723:3
   size [3] - 1622:11,          sole [2] - 1582:13,        sponsor [2] - 1608:20,       statements [1] - 1724:8
    1663:25, 1687:12             1582:16                    1729:8                      states [6] - 1588:9,
   sizes [1] - 1600:15          someone [1] - 1523:19      sponsored [4] - 1596:18,      1611:23, 1620:3,
   SKADDEN [1] - 1517:17        sometime [1] - 1740:15      1715:10, 1718:1, 1718:4      1639:3, 1681:25,
   skeptics [1] - 1730:12       sometimes [3] - 1526:6,    sponsors [1] - 1729:14        1683:11
   skillset [1] - 1524:8         1526:11, 1542:25          spontaneous [1] -            STATES [2] - 1517:1,
   skin [1] - 1559:11           somewhat [1] - 1705:14      1581:10                      1517:7
   skip [3] - 1564:15,          somewhere [3] - 1527:5,    sporadic [2] - 1585:10,      States [4] - 1534:3,
    1697:19, 1719:9              1528:4, 1530:14            1701:9                       1549:23, 1616:12,
   skipped [2] - 1564:3,        sorry [5] - 1525:7,        spot [1] - 1625:11            1704:5
    1700:8                       1558:5, 1598:22,          sprays [1] - 1600:18         stating [1] - 1583:18
   SLATE [1] - 1517:17           1656:4, 1738:17           spread [3] - 1525:18,        statistical [11] - 1536:22,
   sleep [1] - 1668:19          sort [12] - 1529:24,        1526:5, 1529:5               1541:24, 1614:21,
   slept [1] - 1668:18           1546:15, 1555:20,         spreads [2] - 1525:22,        1645:5, 1646:6,
   slide [27] - 1529:23,         1557:1, 1562:11,           1527:19                      1687:11, 1687:21,
    1541:25, 1549:6,             1564:6, 1566:13,          spurious [1] - 1687:10        1690:16, 1708:6,
    1549:9, 1553:22,             1567:22, 1568:9,          Stage [1] - 1526:6            1709:8, 1744:7
    1555:11, 1564:3,             1636:12, 1684:8,          stand [4] - 1519:9,          statistically [51] -
    1569:13, 1597:18,            1715:12                    1652:11, 1664:10,            1530:10, 1533:12,
    1601:22, 1601:23,           sorts [1] - 1549:6          1691:3                       1534:7, 1534:15,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 273 of 279 PageID:
                                  103931

                                                                                                       1789
    1535:24, 1536:1,          stops [1] - 1552:1         1546:4, 1554:23,           1711:15, 1713:20,
    1537:1, 1537:16,          Straif [1] - 1719:17       1562:16, 1563:3,           1714:19, 1714:21,
    1537:20, 1537:25,         straight [1] - 1673:20     1564:4, 1564:8,            1719:5, 1719:18,
    1538:1, 1538:17,          straightforward [1] -      1565:13, 1565:14,          1720:4, 1732:6,
    1538:20, 1539:6,           1547:3                    1581:15, 1600:9,           1732:18, 1735:1,
    1539:12, 1542:12,         STREET [1] - 1517:7        1600:10, 1600:13,          1735:21
    1547:13, 1550:1,          strength [3] - 1542:9,     1613:9, 1616:4,           Study [3] - 1541:6,
    1552:20, 1614:3,           1609:21, 1741:22          1616:11, 1616:16,          1657:10, 1659:3
    1614:12, 1614:13,         stress [4] - 1531:1,       1628:9, 1631:24,          study [141] - 1533:16,
    1615:1, 1615:25,           1540:14, 1549:8,          1633:14, 1633:22,          1533:17, 1533:24,
    1642:2, 1644:19,           1552:25                   1634:19, 1634:25,          1534:1, 1534:2, 1534:9,
    1657:22, 1658:1,          stretches [1] - 1526:21    1635:19, 1635:22,          1536:19, 1537:8,
    1658:3, 1658:14,          strike [1] - 1537:3        1639:12, 1639:21,          1537:10, 1537:18,
    1658:17, 1659:4,          stroma [1] - 1570:14       1643:22, 1643:23,          1538:3, 1538:11,
    1659:8, 1660:2, 1660:5,   stromal [1] - 1528:7       1646:1, 1646:3, 1646:4,    1538:13, 1538:23,
    1679:7, 1679:17,          strong [3] - 1594:10,      1646:15, 1648:13,          1539:2, 1539:5, 1539:7,
    1679:20, 1682:4,           1627:15, 1679:16          1649:4, 1649:22,           1540:2, 1540:5, 1541:6,
    1682:6, 1685:21,          stronger [6] - 1536:11,    1649:24, 1651:3,           1541:7, 1544:23,
    1687:18, 1690:20,          1563:23, 1646:16,         1652:10, 1654:18,          1556:5, 1557:14,
    1702:23, 1703:4,           1678:12, 1709:4, 1720:2   1657:11, 1657:13,          1564:4, 1585:18,
    1703:13, 1703:17,         strongest [1] - 1588:12    1658:7, 1658:21,           1587:17, 1614:10,
    1704:1, 1705:7,           structural [1] - 1708:10   1658:23, 1660:11,          1614:18, 1615:15,
    1705:13, 1713:13          stuck [1] - 1566:12        1660:12, 1660:14,          1616:5, 1616:8,
   statistics [1] - 1682:4    student [1] - 1593:9       1660:15, 1660:22,          1616:15, 1616:17,
   stay [1] - 1598:2                                     1661:1, 1661:3,            1620:25, 1621:16,
                              students [1] - 1520:23
   stays [1] - 1536:23                                   1661:21, 1662:1,           1621:20, 1622:2,
                              studied [4] - 1630:15,
   Steering [1] - 1517:13                                1662:9, 1662:23,           1622:24, 1623:4,
                               1635:17, 1649:1, 1668:1
   STENOGRAPHIC [1] -                                    1663:8, 1663:13,           1623:8, 1623:14,
                              studies [184] - 1530:8,
    1747:8                                               1665:4, 1665:17,           1631:5, 1631:20,
                               1530:14, 1531:3,
   step [4] - 1544:25,                                   1666:4, 1666:16,           1631:22, 1631:23,
                               1531:22, 1531:23,
    1546:5, 1572:11, 1745:9                              1667:2, 1670:24,           1632:3, 1632:15,
                               1532:17, 1533:2,
   steps [3] - 1532:2,                                   1671:2, 1671:9,            1632:24, 1633:12,
                               1533:3, 1533:4, 1533:9,
    1721:10, 1721:25                                     1671:11, 1671:14,          1634:7, 1634:17,
                               1533:10, 1533:12,
   steroidal [2] - 1638:17,                              1674:13, 1677:21,          1635:23, 1637:16,
                               1533:15, 1533:16,
    1639:24                                              1677:25, 1678:3,           1639:25, 1640:7,
                               1533:18, 1533:21,
   still [15] - 1525:5,                                  1678:5, 1678:6, 1678:9,    1640:10, 1640:14,
                               1534:10, 1535:13,
    1647:14, 1648:6,                                     1678:10, 1678:17,          1640:19, 1640:21,
                               1535:23, 1536:7,
    1648:25, 1650:15,                                    1678:25, 1679:6,           1641:19, 1644:15,
                               1536:8, 1536:11,
    1653:5, 1653:9, 1679:7,                              1679:10, 1679:12,          1644:16, 1645:24,
                               1536:12, 1536:13,
    1694:25, 1695:10,                                    1679:13, 1679:16,          1647:23, 1647:24,
                               1536:15, 1536:20,
    1695:14, 1701:23,                                    1680:7, 1680:11,           1653:13, 1657:19,
                               1536:22, 1537:3,
    1702:1, 1702:4, 1720:25                              1680:22, 1681:22,          1657:22, 1658:3,
                               1537:6, 1537:12,
   stimulate [2] - 1570:19,                              1684:8, 1684:11,           1658:6, 1658:13,
                               1537:19, 1537:24,
    1664:24                                              1684:23, 1685:17,          1658:24, 1659:1,
                               1538:5, 1538:6, 1538:7,
   stimulates [1] - 1568:23                              1685:20, 1685:22,          1659:4, 1659:8, 1659:9,
                               1538:14, 1538:18,
   stimulation [2] -                                     1685:23, 1687:12,          1659:15, 1659:18,
                               1538:25, 1539:14,
    1551:19, 1568:12                                     1688:4, 1688:12,           1659:22, 1659:24,
                               1540:20, 1540:24,
   stood [2] - 1636:25,                                  1690:8, 1690:9,            1660:17, 1660:19,
                               1540:25, 1541:1,
    1639:1                                               1690:11, 1690:16,          1663:10, 1663:16,
                               1541:3, 1541:17,
   stop [5] - 1544:14,                                   1690:18, 1697:22,          1663:24, 1664:8,
                               1542:17, 1543:8,
    1551:25, 1608:10,                                    1698:2, 1698:6,            1664:11, 1664:12,
                               1543:24, 1544:5,
    1625:11, 1721:22                                     1699:24, 1705:7,           1664:18, 1665:1,
                               1544:10, 1545:5,
   stopping [1] - 1552:4                                 1706:1, 1708:14,           1665:25, 1666:7,
                               1545:7, 1545:23,
                                                         1709:1, 1709:7,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 274 of 279 PageID:
                                  103932

                                                                                                         1790
    1666:11, 1666:15,          1699:5, 1710:7, 1735:1    suppressing [1] -           table [12] - 1548:17,
    1667:6, 1667:12,          suggesting [3] -            1546:24                     1555:8, 1555:10,
    1667:15, 1668:2,           1710:11, 1715:25,         surface [8] - 1525:20,       1556:3, 1680:16,
    1668:5, 1668:8, 1669:7,    1716:9                     1527:15, 1527:17,           1680:17, 1682:12,
    1669:13, 1669:15,         suggestion [2] - 1643:7,    1543:18, 1554:8,            1685:24, 1698:19,
    1669:24, 1670:2,           1717:5                     1554:24, 1570:10,           1703:12, 1703:16,
    1671:18, 1671:24,         suggests [2] - 1675:10,     1570:13                     1716:23
    1672:2, 1672:6,            1704:22                   surfaces [2] - 1525:24,     Taher [15] - 1700:8,
    1672:14, 1676:10,         summaries [1] - 1741:20     1549:16                     1700:9, 1727:25,
    1676:15, 1680:3,          summarize [2] - 1529:22,   surgery [22] - 1524:9,       1728:4, 1728:8,
    1680:14, 1681:15,          1681:5                     1526:9, 1526:11,            1728:16, 1729:2,
    1682:18, 1683:2,          summarizing [1] -           1526:18, 1526:19,           1729:15, 1730:16,
    1685:6, 1687:9,            1629:9                     1527:1, 1574:24,            1731:11, 1732:24,
    1687:17, 1689:6,          summary [4] - 1531:11,      1603:5, 1603:15,            1734:2, 1734:7,
    1689:15, 1689:20,          1741:3, 1741:24, 1742:3    1603:18, 1603:20,           1742:19, 1742:21
    1690:3, 1698:11,          supine [1] - 1668:18        1662:6, 1662:8, 1663:1,    Taher's [1] - 1733:18
    1698:16, 1698:20,         suppined [1] - 1664:13      1663:5, 1663:7,            Talc [5] - 1728:23,
    1703:18, 1704:12,         supplement [1] -            1668:17, 1669:4,            1729:3, 1729:15,
    1704:14, 1705:6,           1720:17                    1671:6, 1671:12, 1738:2     1730:8, 1745:1
    1706:20, 1708:16,         supplemental [1] -         surgical [1] - 1565:21      talc [225] - 1531:7,
    1711:14, 1713:18,          1716:17                   survival [1] - 1527:4        1540:4, 1541:9,
    1714:5, 1714:13,          supply [1] - 1568:20       survive [1] - 1655:7         1541:11, 1541:22,
    1721:4, 1736:9, 1737:22   support [37] - 1535:8,     SUSAN [1] - 1517:15          1554:20, 1554:24,
   subgroup [1] - 1539:13      1542:11, 1563:3,          susceptibility [1] -         1555:16, 1557:5,
   subject [1] - 1724:24       1610:16, 1612:6,           1693:22                     1557:6, 1557:24,
   submit [1] - 1686:6         1612:23, 1616:21,         susceptible [2] -            1564:7, 1564:9,
   submitted [7] - 1594:18,    1622:2, 1628:11,           1674:21, 1693:25            1566:23, 1569:12,
    1619:1, 1619:8,            1632:4, 1633:14,          suspected [4] - 1573:12,     1571:2, 1571:5,
    1619:11, 1619:13,          1635:1, 1638:9,            1601:4, 1601:15,            1581:25, 1585:15,
    1620:5, 1742:4             1641:22, 1648:14,          1601:19                     1585:21, 1589:3,
   subsequent [1] -            1666:21, 1671:7,          suspicion [1] - 1688:15      1589:20, 1590:14,
    1700:13                    1674:14, 1675:1,          sworn [1] - 1519:12          1592:9, 1592:16,
   subsequently [1] -          1681:18, 1682:22,         symptoms [4] - 1523:22,      1592:19, 1592:21,
    1690:18                    1683:2, 1683:8,            1525:16, 1525:25,           1597:12, 1599:24,
   substances [2] -            1683:12, 1683:17,          1526:1                      1603:4, 1603:11,
    1706:23, 1707:11           1684:11, 1688:7,          syndrome [1] - 1552:9        1603:14, 1603:19,
   substantial [2] -           1689:3, 1705:16,          Syndrome [2] - 1599:3,       1603:24, 1605:1,
    1548:15, 1722:14           1706:6, 1708:1,            1605:18                     1605:5, 1607:25,
   subtype [2] - 1539:17,      1710:22, 1714:2,          synthesis [1] - 1581:11      1610:11, 1610:17,
    1539:21                    1714:22, 1715:1,          system [9] - 1557:18,        1612:7, 1612:23,
   subtypes [8] - 1527:9,      1719:16, 1736:17           1569:1, 1623:1,             1613:7, 1616:20,
    1527:22, 1528:11,         supported [5] - 1627:2,     1693:17, 1694:8,            1617:1, 1617:19,
    1556:8, 1556:10,           1641:14, 1641:19,          1706:24, 1707:3             1619:9, 1620:6,
    1633:22, 1704:24,          1682:1, 1735:6            systematic [6] - 1715:10,    1620:12, 1622:6,
    1719:23                   supporting [4] - 1636:6,    1718:22, 1724:10,           1622:7, 1622:13,
   successfully [2] -          1641:25, 1686:3, 1688:2    1724:16, 1724:22,           1622:14, 1622:17,
    1552:14, 1552:16          supportive [1] - 1707:2     1725:2                      1622:18, 1623:19,
   sufficient [1] - 1719:15   supports [6] - 1532:6,     systemic [1] - 1549:24       1624:19, 1627:4,
   suggest [5] - 1620:11,      1535:11, 1560:14,                                      1627:9, 1631:11,
    1622:20, 1643:12,          1653:14, 1682:8,                      T                1635:20, 1637:4,
    1719:7, 1723:10            1743:19                                                1637:9, 1638:5, 1640:9,
                                                         tab [5] - 1580:12,           1640:11, 1641:3,
   suggested [6] - 1600:9,    suppose [2] - 1525:2,
                                                          1582:11, 1601:12,           1641:10, 1642:1,
    1640:8, 1682:20,           1559:12
                                                          1606:19, 1607:16
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 275 of 279 PageID:
                                  103933

                                                                                                         1791
    1642:7, 1643:2,            1699:9, 1701:20,           1566:12, 1570:18,         teach [3] - 1520:22,
    1643:12, 1643:21,          1706:6, 1708:2, 1708:8,    1570:22, 1570:24,          1521:8, 1521:11
    1644:3, 1644:5,            1708:10, 1709:12,          1571:4, 1571:13,          teaching [2] - 1524:17,
    1645:10, 1647:13,          1711:12, 1711:16,          1571:16, 1571:21,          1524:24
    1647:20, 1648:6,           1711:18, 1712:8,           1572:1, 1574:4,           technical [1] - 1713:7
    1649:5, 1652:13,           1712:20, 1713:11,          1574:14, 1574:20,         techniques [1] - 1702:3
    1652:14, 1652:16,          1713:24, 1714:10,          1574:25, 1575:5,          television [1] - 1591:11
    1652:18, 1652:20,          1715:1, 1719:18,           1575:21, 1576:8,          temporality [2] -
    1653:14, 1654:2,           1723:20, 1723:23,          1576:14, 1577:5,           1542:21, 1543:5
    1654:8, 1654:11,           1725:21, 1727:22,          1577:7, 1577:14,          term [5] - 1547:8, 1597:3,
    1655:8, 1655:24,           1731:18, 1732:7,           1577:22, 1578:1,           1608:2, 1634:20, 1710:2
    1656:7, 1656:13,           1734:17, 1735:2,           1578:7, 1578:19,          terms [15] - 1534:13,
    1656:15, 1656:22,          1735:12, 1736:25,          1579:3, 1592:3,            1538:15, 1542:16,
    1657:20, 1657:23,          1737:3, 1737:16,           1593:14, 1593:22,          1543:10, 1567:19,
    1658:5, 1659:5,            1738:3, 1738:14,           1594:13, 1595:9,           1611:6, 1611:23,
    1659:16, 1660:3,           1740:24, 1744:9,           1599:4, 1599:9,            1614:18, 1622:11,
    1660:13, 1661:19,          1744:11, 1744:17,          1599:16, 1600:7,           1660:20, 1670:2,
    1662:24, 1663:6,           1744:22                    1600:19, 1600:21,          1670:10, 1670:25,
    1663:24, 1664:1,          talc's [1] - 1623:6         1601:20, 1602:8,           1678:7, 1725:1
    1665:10, 1665:19,         talc-based [1] - 1732:7     1606:5, 1607:8,           terrible [1] - 1584:11
    1666:1, 1666:8,           Talcum [1] - 1630:22        1607:12, 1608:13,         Terry [18] - 1535:20,
    1666:11, 1666:23,         talcum [159] - 1521:6,      1612:3, 1618:11,           1613:19, 1613:24,
    1667:3, 1667:22,           1522:3, 1522:5, 1528:9,    1618:16, 1618:20,          1614:3, 1614:7,
    1670:18, 1671:8,           1529:17, 1530:3,           1620:14, 1621:2,           1614:10, 1615:5,
    1671:15, 1671:20,          1530:12, 1530:16,          1621:6, 1621:12,           1615:10, 1615:24,
    1671:23, 1672:1,           1530:18, 1530:23,          1621:18, 1627:16,          1700:10, 1702:24,
    1672:3, 1672:8,            1531:3, 1531:16,           1640:17, 1644:20,          1703:2, 1703:6, 1703:8,
    1672:11, 1672:13,          1532:1, 1532:3, 1532:8,    1644:23, 1645:1,           1703:17, 1703:22,
    1672:19, 1672:21,          1534:22, 1535:2,           1649:15, 1649:19,          1705:5, 1719:23
    1672:23, 1672:24,          1537:14, 1538:19,          1649:23, 1650:1,          TERSIGNI [1] - 1517:16
    1673:5, 1673:9,            1538:22, 1539:10,          1650:11, 1650:18,         tested [1] - 1631:24
    1673:15, 1673:17,          1539:16, 1540:7,           1650:23, 1651:2,          testified [9] - 1519:13,
    1673:22, 1673:24,          1540:9, 1540:14,           1651:7, 1651:9,            1641:2, 1676:5,
    1674:2, 1674:3, 1674:4,    1542:12, 1542:22,          1651:14, 1651:19,          1676:11, 1677:5,
    1674:8, 1674:11,           1543:1, 1543:14,           1651:23, 1652:2,           1677:16, 1680:4,
    1674:15, 1674:17,          1543:17, 1543:20,          1652:8, 1652:17,           1693:9, 1721:24
    1674:22, 1674:24,          1544:10, 1546:19,          1658:15, 1676:3,          testify [1] - 1677:12
    1676:6, 1676:9,            1547:6, 1547:25,           1677:6, 1691:5,           testifying [2] - 1641:5,
    1676:15, 1678:13,          1549:4, 1552:22,           1691:15, 1694:20,          1677:18
    1679:24, 1681:11,          1553:21, 1553:24,          1702:15, 1702:21,         testimony [15] -
    1681:19, 1682:19,          1554:4, 1554:10,           1705:17, 1706:2,           1524:17, 1581:23,
    1682:23, 1683:3,           1554:18, 1555:2,           1707:14, 1714:23,          1628:7, 1628:11,
    1683:7, 1683:9,            1555:20, 1555:22,          1716:1, 1716:6, 1716:9,    1650:7, 1674:3, 1675:9,
    1683:18, 1684:12,          1556:24, 1558:3,           1716:10, 1717:6,           1676:1, 1679:9, 1697:7,
    1684:20, 1685:1,           1558:6, 1558:11,           1719:20, 1721:11,          1697:23, 1720:23,
    1685:7, 1686:4,            1558:13, 1559:2,           1739:20, 1743:16           1721:18, 1726:12,
    1686:22, 1687:5,           1560:14, 1562:7,          talks [4] - 1522:4,         1727:17
    1688:19, 1689:3,           1562:15, 1562:23,          1569:23, 1588:1,          testing [1] - 1701:24
    1689:12, 1689:24,          1563:2, 1563:10,           1684:20                   tests [1] - 1701:25
    1690:4, 1693:11,           1564:22, 1565:3,          tampon [1] - 1563:5        text [1] - 1741:10
    1693:17, 1693:23,          1565:12, 1565:16,         tape [1] - 1615:24         textbook [2] - 1557:8,
    1696:2, 1696:3, 1696:5,    1565:20, 1565:22,         task [1] - 1679:22          1670:4
    1696:6, 1696:24,           1566:1, 1566:8,           taught [1] - 1573:24       thankfully [1] - 1655:12
    1697:3, 1697:15,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 276 of 279 PageID:
                                  103934

                                                                                                          1792
   THE [121] - 1517:1,         1722:25, 1723:1,          throughout [6] -               1739:11
    1517:8, 1519:4, 1519:5,    1723:5, 1723:7,             1520:18, 1525:22,          topic [10] - 1563:15,
    1524:11, 1524:15,          1723:14, 1723:15,           1527:19, 1534:3,             1599:2, 1612:12,
    1524:16, 1524:19,          1724:1, 1725:14,            1584:1, 1645:3               1642:7, 1661:10,
    1524:20, 1525:7,           1734:5, 1734:9, 1745:9,   thrown [1] - 1652:5            1696:20, 1701:1,
    1526:14, 1532:24,          1747:6, 1747:8            Thursday [1] - 1558:23         1705:25, 1724:18,
    1540:19, 1540:22,         themselves [3] -           ties [1] - 1710:25             1743:13
    1540:23, 1541:1,           1672:21, 1680:7,          tighter [1] - 1536:24        topics [2] - 1697:18,
    1541:2, 1541:3,            1729:14                   timeline [1] - 1543:4          1715:2
    1541:16, 1541:19,         theories [3] - 1629:22,    timely [1] - 1619:16         total [4] - 1660:12,
    1544:2, 1544:7,            1630:2, 1630:11           timing [3] - 1542:24,          1668:8, 1670:10,
    1544:14, 1544:16,         theory [12] - 1577:21,       1544:3, 1595:5               1686:11
    1544:20, 1544:22,          1578:1, 1630:6, 1633:5,   tissue [8] - 1554:25,        totality [15] - 1530:8,
    1545:8, 1545:15,           1634:3, 1634:8, 1634:9,     1567:25, 1570:14,            1530:9, 1615:18,
    1545:16, 1545:21,          1635:15, 1641:15,           1671:10, 1671:12,            1659:9, 1677:13,
    1546:6, 1563:20,           1677:3, 1694:11, 1695:8     1671:14, 1672:25,            1678:8, 1678:11,
    1563:21, 1563:24,         therapies [1] - 1527:3       1744:10                      1686:6, 1688:9,
    1564:1, 1564:16,          thereabouts [1] -          tissues [1] - 1672:23          1696:22, 1697:13,
    1564:19, 1564:22,          1593:20                   tissues' [1] - 1693:22         1698:9, 1700:14,
    1565:5, 1565:8,           therefore [1] - 1720:12    title [2] - 1589:6, 1661:8     1705:3, 1721:8
    1565:10, 1572:9,          they've [1] - 1615:7       TITLE [1] - 1747:6           totally [1] - 1720:18
    1572:12, 1573:1,          thick [1] - 1603:9         TO [2] - 1747:6, 1747:7      toward [5] - 1544:25,
    1573:2, 1574:9,           thinking [1] - 1592:11     today [28] - 1521:5,           1561:14, 1579:17,
    1575:10, 1575:17,         third [3] - 1528:6,          1527:12, 1528:1,             1695:19, 1703:9
    1576:2, 1577:10,           1587:5, 1683:5              1545:25, 1548:12,          towards [1] - 1546:5
    1578:23, 1580:20,         THOMAS [1] - 1518:6          1552:23, 1566:11,          tower [1] - 1522:13
    1594:24, 1594:25,         Thompson [10] - 1593:4,      1569:12, 1576:6,           Toxicology [1] - 1620:19
    1595:2, 1595:3,            1593:9, 1593:11,            1582:24, 1588:20,          toxicology [1] - 1620:22
    1625:12, 1625:15,          1593:17, 1593:21,           1592:15, 1594:6,           Trabert [1] - 1720:3
    1626:3, 1626:4,            1594:1, 1594:5, 1594:8,     1602:4, 1612:10,           tracer [4] - 1668:2,
    1627:20, 1642:23,          1595:7, 1667:19             1639:15, 1658:23,            1668:9, 1668:22, 1669:1
    1649:12, 1649:13,         THOMPSON [1] -               1684:6, 1690:19,           tracers [3] - 1669:8,
    1668:24, 1669:3,           1517:11                     1691:1, 1691:22,             1706:14, 1737:12
    1675:6, 1675:19,          thorough [1] - 1718:22       1700:6, 1700:15,           traces [1] - 1666:1
    1678:21, 1691:10,         thoughtful [1] - 1533:20     1711:5, 1722:6,            tract [7] - 1538:20,
    1692:1, 1692:3, 1693:1,   thoughts [1] - 1734:13       1723:13, 1735:9,             1661:23, 1662:8,
    1693:2, 1693:6,           thousands [2] - 1558:22,     1740:15                      1662:11, 1666:2,
    1693:13, 1693:14,          1680:25                   today's [1] - 1610:21          1666:13, 1738:2
    1693:16, 1693:19,         three [18] - 1520:2,       together [12] - 1529:14,     training [7] - 1520:1,
    1693:21, 1694:2,           1520:20, 1527:11,           1536:6, 1536:8,              1520:13, 1521:23,
    1694:4, 1694:10,           1533:4, 1560:23,            1539:25, 1541:11,            1521:25, 1522:2,
    1694:15, 1694:16,          1586:3, 1597:3,             1548:9, 1554:10,             1560:11, 1565:20
    1694:18, 1694:21,          1621:14, 1660:12,           1566:24, 1636:17,          transcript [1] - 1643:6
    1694:23, 1694:24,          1660:14, 1660:15,           1640:24, 1715:15,          TRANSCRIPT [1] -
    1695:2, 1695:3, 1695:5,    1660:22, 1663:18,           1732:6                       1747:7
    1695:6, 1695:9,            1663:23, 1664:18,         took [5] - 1612:17,          TRANSCRIPTION [1] -
    1695:10, 1695:11,          1674:20, 1707:18,           1626:13, 1700:25,            1747:8
    1695:13, 1695:16,          1713:2                      1713:10, 1726:1            transformation [4] -
    1695:18, 1697:6,          three-year [1] - 1597:3    top [10] - 1533:14,            1543:3, 1544:13,
    1697:9, 1716:23,
                              threshold [7] - 1650:18,     1535:19, 1584:17,            1544:17, 1545:19
    1717:8, 1717:12,
                               1650:22, 1651:6,            1584:23, 1646:11,          transit [1] - 1707:9
    1717:19, 1717:22,
                               1651:8, 1651:19,            1683:4, 1709:19,           transition [5] - 1542:2,
    1720:22, 1722:11,
                               1673:22, 1673:24            1711:11, 1732:3,             1555:1, 1563:16,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 277 of 279 PageID:
                                  103935

                                                                                                            1793
     1570:21, 1705:25            1645:8, 1652:22,            1559:3, 1559:16,            1729:2, 1729:16
   transmitted [2] -             1652:24, 1653:10,           1561:19, 1562:5,           unable [2] - 1671:19,
     1607:18, 1607:21            1653:20, 1658:21,           1562:14, 1566:6,            1671:25
   transport [6] - 1535:12,      1659:16, 1659:17,           1574:24, 1637:5,           uncertain [4] - 1637:10,
     1665:10, 1665:17,           1666:3, 1675:2,             1667:10, 1668:11,           1637:17, 1641:11,
     1665:18, 1676:23,           1675:16, 1677:9,            1670:19, 1706:3,            1647:1
     1676:24                     1677:22, 1680:4,            1706:25                    unclear [7] - 1637:22,
   transported [1] - 1670:7      1683:12, 1696:2,           tumor [1] - 1568:24          1640:12, 1645:15,
   transvaginal [3] -            1707:14, 1709:11,          tumorogenesis [1] -          1735:14, 1735:20,
     1535:1, 1535:7, 1704:18     1724:15, 1724:21,           1710:18                     1736:18, 1736:24
   travel [4] - 1534:25,         1724:25, 1725:23,          tumors [2] - 1528:7,        uncomfortable [1] -
     1535:7, 1666:12,            1726:17, 1728:3             1633:20                     1566:21
     1704:18                   True [13] - 1574:20,         turn [6] - 1532:15,         uncontrolled [1] -
   traveled [1] - 1668:9         1575:6, 1598:3,             1702:14, 1711:7,            1681:21
   treat [4] - 1524:24,          1598:14, 1601:21,           1714:15, 1717:24,          under [6] - 1528:12,
     1532:14, 1582:24,           1602:10, 1606:6,            1717:25                     1529:4, 1529:12,
     1589:11                     1610:12, 1624:4,           two [34] - 1520:7,           1709:20, 1731:16,
   treated [3] - 1552:15,        1643:13, 1653:6,            1526:25, 1541:13,           1733:5
     1552:16, 1632:23            1653:19, 1691:6             1543:5, 1548:10,           undergo [4] - 1574:23,
   treating [4] - 1524:23,     truly [1] - 1546:5            1564:8, 1565:19,            1651:10, 1662:6, 1671:5
     1529:11, 1573:11,         truth [4] - 1578:16,          1566:23, 1567:11,          undergoing [1] - 1738:2
     1608:8                      1627:12, 1653:18,           1590:21, 1592:17,          undergone [2] - 1603:14,
   treatment [6] - 1523:15,      1690:23                     1605:14, 1606:4,            1654:15
     1526:8, 1577:20,          Truth [5] - 1728:23,          1617:5, 1623:7, 1630:1,    underlies [1] - 1729:10
     1607:23, 1608:3,            1729:3, 1729:15,            1632:21, 1638:22,          underlying [1] - 1662:11
     1608:10                     1730:8, 1745:1              1639:7, 1641:16,           understood [6] - 1585:9,
   treatments [1] - 1600:18    try [4] - 1531:18, 1568:3,    1642:10, 1649:13,           1586:8, 1647:14,
   trend [5] - 1538:8,           1579:16, 1697:20            1655:1, 1660:22,            1647:21, 1648:6, 1701:8
     1614:24, 1703:9,          trying [17] - 1557:16,        1663:22, 1663:23,          undertake [1] - 1728:15
     1703:11, 1703:17            1566:7, 1580:17,            1664:13, 1667:6,           undertaken [5] -
   TRENTON [1] - 1517:7          1583:17, 1590:10,           1667:15, 1668:1,            1724:10, 1724:22,
   trials [4] - 1523:14,         1611:12, 1615:3,            1680:4, 1697:12,            1725:2, 1742:9, 1744:5
     1529:9, 1546:10,            1633:11, 1639:16,           1715:2, 1723:1             undertook [3] - 1520:1,
     1577:20                     1646:10, 1650:4,           two-page [1] - 1606:4        1531:13, 1644:9
   tried [4] - 1532:18,          1657:6, 1659:9,            two-person [1] - 1667:15    underwent [1] - 1654:23
     1557:18, 1677:15,           1671:22, 1678:8,           type [7] - 1527:24,         undisclosed [3] -
     1735:23                     1693:15, 1700:14            1537:22, 1537:23,           1718:17, 1720:9, 1722:8
   true [55] - 1559:3,         tubal [4] - 1546:17,          1539:22, 1622:15,          unethical [2] - 1546:10,
     1562:11, 1569:6,            1553:19, 1638:10,           1705:10                     1666:9
     1569:10, 1574:4,            1710:18                    types [3] - 1556:6,         unfair [1] - 1717:4
     1574:5, 1574:21,          tube [19] - 1528:22,          1600:14, 1632:21           unfortunately [3] -
     1575:1, 1575:7,             1528:23, 1529:3,                                        1525:14, 1553:12,
     1575:22, 1576:25,           1530:20, 1543:17,                      U                1584:11
     1577:1, 1578:2,             1546:19, 1550:23,                                      UNITED [2] - 1517:1,
                                                            U.S [1] - 1517:25
     1578:15, 1578:19,           1551:3, 1560:24,                                        1517:7
                                                            U.S.C [1] - 1747:6
     1582:1, 1585:16,            1561:15, 1561:23,                                      United [4] - 1534:3,
                                                            ultimate [2] - 1584:6,
     1586:21, 1587:18,           1563:4, 1566:22,                                        1549:23, 1616:12,
                                                             1627:3
     1588:6, 1588:7,             1601:10, 1609:13,                                       1704:5
                                                            ultimately [3] - 1550:23,
     1590:16, 1593:5,            1609:24, 1697:4,                                       Universal [1] - 1523:6
                                                             1551:8, 1675:18
     1593:25, 1601:22,           1710:20, 1711:1                                        University [8] - 1519:25,
                                                            ultrasound [1] - 1561:5
     1606:7, 1612:25,          Tube [1] - 1702:8                                         1520:3, 1520:8, 1525:3,
                                                            ultrasounds [1] -
     1624:14, 1627:24,         tubes [16] - 1535:3,                                      1575:3, 1575:19,
                                                             1701:25
     1634:4, 1644:21,            1549:4, 1549:15,                                        1576:6, 1723:22
                                                            un-peer-reviewed [2] -
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 278 of 279 PageID:
                                  103936

                                                                                                          1794
   unlikely [5] - 1632:5,      1598:10, 1601:18,           1603:10                    1628:24
    1635:10, 1676:25,          1610:23, 1611:1,           vaginally [1] - 1560:4     VOLUME [1] - 1517:5
    1694:14, 1695:10           1611:4, 1611:14,           vague [3] - 1525:16,       volume [1] - 1674:10
   unpublished [3] -           1611:18, 1611:21,           1526:1                    vulva [7] - 1530:19,
    1729:1, 1729:9, 1729:16    1611:24, 1612:16,          valid [1] - 1684:23         1559:10, 1559:14,
   up [85] - 1523:5,           1617:5, 1617:8, 1741:3     validate [1] - 1678:24      1562:24, 1563:8,
    1526:14, 1527:7,          updating [1] - 1723:20      variables [2] - 1693:18,    1666:9, 1672:20
    1527:20, 1531:11,         upper [1] - 1711:10          1693:19
    1533:22, 1536:17,         upward [1] - 1561:9         variety [4] - 1567:16,                 W
    1538:4, 1539:22,          urethra [1] - 1559:25        1590:10, 1668:21,         wait [1] - 1560:25
    1539:24, 1545:4,          urine [1] - 1559:25          1691:7                    waiting [1] - 1671:5
    1550:17, 1558:1,          usage [3] - 1701:20,        various [2] - 1662:10,     waking [1] - 1525:2
    1559:10, 1561:14,          1702:15, 1703:14            1707:6                    walk [8] - 1537:8, 1542:3,
    1561:22, 1562:4,          USDJ [1] - 1517:8           vary [2] - 1693:22,         1542:7, 1549:6,
    1562:6, 1562:7, 1562:8,   useful [2] - 1678:7,         1719:22                    1550:14, 1565:15,
    1562:14, 1563:4,           1702:1                     vascular [1] - 1568:22      1567:18, 1581:22
    1564:8, 1570:11,          users [1] - 1720:3          Venter [5] - 1706:5,       walked [2] - 1707:23,
    1571:3, 1580:11,          uses [2] - 1651:15,          1706:11, 1706:13,          1715:7
    1580:13, 1582:13,          1653:15                     1737:8                    walking [1] - 1744:4
    1586:16, 1598:2,          usual [1] - 1526:20         version [1] - 1609:15      wall [6] - 1564:13,
    1600:4, 1609:10,          uterine [5] - 1524:7,       vessels [1] - 1568:24       1566:8, 1566:14,
    1612:1, 1612:10,           1542:18, 1561:4,           via [1] - 1706:25           1566:15, 1566:19,
    1613:4, 1617:14,           1637:5, 1670:7             viable [1] - 1676:6         1654:12
    1621:8, 1629:11,          uterus [15] - 1528:24,      Vice [2] - 1599:23,        wants [2] - 1594:9,
    1636:9, 1636:15,           1530:20, 1543:15,           1600:22                    1722:22
    1637:3, 1637:20,           1546:21, 1549:3,           video [7] - 1550:12,       warning [3] - 1618:11,
    1640:7, 1642:10,           1551:4, 1559:16,            1551:7, 1554:7, 1579:1,    1618:21, 1623:20
    1659:22, 1660:1,           1559:20, 1561:6,            1579:22, 1591:9,          wart [1] - 1607:24
    1660:18, 1660:25,          1561:7, 1562:5,             1730:12                   warts [1] - 1607:22
    1664:9, 1664:10,           1562:10, 1693:24,          videos [2] - 1730:7,       wash [2] - 1565:23,
    1664:15, 1664:16,          1706:25                     1730:9                     1565:25
    1666:2, 1666:12,          utilization [1] - 1538:19   view [4] - 1545:21,        WASHINGTON [2] -
    1666:18, 1667:8,                                       1602:8, 1602:11, 1622:9    1517:17, 1518:6
    1668:16, 1668:20,                      V              viewed [1] - 1688:14
    1668:23, 1669:2,                                                                 ways [4] - 1589:10,
                              vagina [36] - 1530:19,      viewers [2] - 1579:3,       1589:11, 1679:16,
    1669:4, 1669:8,                                        1592:2
                               1543:15, 1549:13,                                      1707:4
    1669:16, 1675:5,
                               1559:7, 1559:11,           views [2] - 1725:4,        weak [3] - 1665:11,
    1680:1, 1693:8,
                               1559:14, 1559:20,           1742:15                    1665:14, 1737:24
    1699:18, 1703:7,
                               1559:24, 1560:2,           Vincent [1] - 1747:11      weaker [1] - 1536:11
    1704:7, 1709:3,
                               1560:4, 1560:18,           VINCENT [1] - 1517:24      wearing [1] - 1669:19
    1709:13, 1713:1,
                               1560:19, 1560:21,          VIRGINIA [1] - 1517:13     web [2] - 1720:18,
    1716:8, 1717:18,
                               1560:24, 1562:21,          vision [1] - 1587:8         1730:8
    1722:18, 1723:21,
                               1563:2, 1563:7,            Vitonis [1] - 1557:10      website [30] - 1597:22,
    1724:2, 1724:14,
                               1563:22, 1564:11,          vitro [11] - 1543:23,       1597:25, 1598:25,
    1727:16, 1731:14,
                               1637:4, 1663:4, 1664:4,     1544:8, 1545:6,            1599:8, 1601:9, 1605:8,
    1738:6, 1738:19,
                               1664:6, 1666:9, 1668:4,     1545:12, 1545:16,          1606:11, 1606:21,
    1740:9, 1741:1, 1741:7
                               1668:12, 1668:23,           1545:23, 1546:4,           1607:7, 1609:12,
   up-to-date [5] - 1612:1,
                               1669:1, 1669:23,            1546:12, 1565:13,          1715:3, 1715:6, 1716:8,
    1709:3, 1709:13,
                               1670:19, 1693:24,           1628:24, 1649:22           1718:8, 1718:11,
    1727:16, 1740:9
                               1707:1, 1707:9,            vivo [8] - 1543:24,         1718:21, 1720:24,
   update [3] - 1740:19,
                               1713:25, 1737:5, 1738:6     1544:2, 1545:6,            1728:13, 1728:22,
    1741:2, 1741:11
                              vaginal [5] - 1542:18,       1545:13, 1545:17,          1729:3, 1729:5, 1729:6,
   updated [15] - 1598:2,
                               1562:24, 1600:18,           1545:23, 1546:4,           1729:8, 1729:11,
Case 3:16-md-02738-FLW-LHG Document 11636 Filed 12/23/19 Page 279 of 279 PageID:
                                  103937

                                                                                                       1795
    1729:13, 1729:15,         witness [6] - 1519:11,     women's [5] - 1520:24,    1599:1, 1600:20,
    1742:5, 1744:25, 1745:1    1594:23, 1594:25,          1587:11, 1587:16,        1609:3, 1628:9,
   week [2] - 1525:6,          1693:7, 1720:13,           1590:8, 1604:19          1628:20, 1672:8,
    1541:10                    1720:15                   Women's [6] - 1586:16,    1674:20, 1702:4
   weekly [1] - 1608:4        WITNESSES [1] - 1746:6      1587:10, 1589:7,        yellow [1] - 1642:21
   weeks [2] - 1731:25,       Wolf [3] - 1729:22,         1616:15, 1657:16,       YES [1] - 1574:9
    1734:11                    1730:7, 1730:11            1658:12                 YORK [1] - 1517:19
   weigh [1] - 1608:12        Wolf's [1] - 1730:3        Woodruff [1] - 1582:3    young [2] - 1528:2,
   weight [9] - 1536:3,       WOLFSON [1] - 1517:8       word [4] - 1563:24,       1559:12
    1536:9, 1536:12,          woman [23] - 1548:2,        1591:2, 1610:25,        yourself [4] - 1578:12,
    1545:20, 1557:15,          1548:5, 1548:12,           1718:18                  1596:2, 1681:6, 1729:25
    1610:16, 1612:6,           1553:16, 1556:14,         words [5] - 1645:3,
    1612:22, 1614:22           1558:10, 1558:13,          1646:14, 1646:18,                   Z
   WEIL [1] - 1517:20          1560:3, 1562:19,           1647:24, 1694:14        zero [1] - 1674:13
   welcome [1] - 1626:10       1562:24, 1583:10,         works [1] - 1561:14
   well-established [2] -      1584:7, 1650:18,          workshop [1] - 1623:13
    1546:1, 1628:9             1650:23, 1651:14,         world [2] - 1524:2,
   well-recognized [1] -       1653:14, 1668:17,          1559:20
    1708:11                    1669:15, 1674:12,         world's [1] - 1701:1
   Western [1] - 1519:25       1693:15, 1693:17,         wound [1] - 1603:7
   whatsoever [2] -            1693:23, 1737:24          write [6] - 1587:5,
    1619:17, 1620:14          Woman's [1] - 1657:9        1587:21, 1700:24,
   whereas [1] - 1541:11      woman's [5] - 1542:12,      1704:13, 1710:16,
   WHI [1] - 1658:2            1553:9, 1562:19,           1739:9
   whole [8] - 1571:16,        1651:10, 1737:13          writes [1] - 1522:25
    1585:3, 1589:22,          women [58] - 1525:13,      written [2] - 1563:10,
    1618:12, 1627:17,          1528:2, 1530:5, 1530:6,    1639:19
    1645:4, 1665:23,           1530:15, 1534:3,          wrote [9] - 1577:6,
    1690:24                    1534:18, 1548:14,          1581:19, 1581:20,
   widely [1] - 1553:25        1552:2, 1552:7,            1582:10, 1586:7,
   WILLIAMS [1] - 1517:19      1552:17, 1553:17,          1646:9, 1646:18,
   Williams [2] - 1588:21,     1557:3, 1566:4,            1684:13, 1700:17
    1742:16                    1573:12, 1575:21,         Wu [2] - 1699:24,
   wind [1] - 1525:24          1576:8, 1583:4,            1699:25
   Witness [1] - 1745:11       1584:13, 1590:12,
   WITNESS [36] - 1524:15,     1590:20, 1590:23,                     Y
    1524:19, 1540:22,          1590:24, 1591:3,
                                                         year [11] - 1525:13,
    1541:1, 1541:3,            1591:12, 1591:15,
                                                          1557:23, 1588:22,
    1541:19, 1544:7,           1591:20, 1591:24,
                                                          1597:3, 1603:13,
    1544:16, 1544:22,          1601:4, 1603:5, 1603:9,
                                                          1603:23, 1655:13,
    1545:15, 1545:21,          1603:14, 1604:11,
                                                          1699:19, 1715:22,
    1563:21, 1564:1,           1616:12, 1652:10,
                                                          1721:24, 1740:16
    1564:22, 1565:8,           1655:5, 1655:13,
                                                         years [29] - 1520:2,
    1575:17, 1594:25,          1661:19, 1661:21,
                                                          1520:7, 1520:10,
    1595:3, 1649:13,           1662:5, 1664:8,
                                                          1521:24, 1526:25,
    1669:3, 1693:13,           1664:10, 1664:11,
                                                          1527:5, 1553:9,
    1693:16, 1693:21,          1664:18, 1665:11,
                                                          1558:18, 1560:13,
    1694:4, 1694:15,           1665:13, 1665:16,
                                                          1573:11, 1573:24,
    1694:18, 1694:23,          1669:8, 1669:22,
                                                          1574:2, 1574:17,
    1695:2, 1695:5, 1695:9,    1670:23, 1670:25,
                                                          1574:22, 1575:20,
    1695:11, 1695:16,          1671:10, 1672:25,
                                                          1580:2, 1583:3,
    1697:9, 1723:1, 1723:7,    1704:4, 1704:16,
                                                          1592:13, 1592:17,
    1723:15                    1713:23, 1738:2
                                                          1593:18, 1595:18,
